UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02687 Name of Registrant: Vanguard Municipal Bond Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2012 – October 31, 2013 Item 1: Reports to Shareholders Annual Report | October 31, 2013 Vanguard Municipal Bond Funds Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns 1 Chairman’s Letter 2 Advisor’s Report 7 Tax-Exempt Money Market Fund 9 Short-Term Tax-Exempt Fund 32 Limited-Term Tax-Exempt Fund 40 Intermediate-Term Tax-Exempt Fund 48 Long-Term Tax-Exempt Fund 56 High-Yield Tax-Exempt Fund 64 About Your Fund’s Expenses 74 Glossary 76 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard, another ship of that era, served as the flagship for Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended October 31, 2013 Taxable- SEC Equivalent Income Capital Total Yields 1 Yields 2 Returns Returns Returns Vanguard Tax-Exempt Money Market Fund 0.01% 0.02% 0.02% 0.00% 0.02% Tax-Exempt Money Market Funds Average 3 0.00 Vanguard Short-Term Tax-Exempt Fund Investor Shares 0.38% 0.67% 0.89% –0.38% 0.51% Admiral ™ Shares 4 0.46 0.81 0.97 –0.38 0.59 Barclays 1 Year Municipal Bond Index 0.74 1–2 Year Municipal Funds Average 3 0.26 Vanguard Limited-Term Tax-Exempt Fund Investor Shares 0.82% 1.45% 1.67% –1.07% 0.60% Admiral Shares 4 0.90 1.59 1.75 –1.07 0.68 Barclays 1–5 Year Municipal Bond Index 0.93 1–5 Year Municipal Funds Average 3 0.05 Vanguard Intermediate-Term Tax-Exempt Fund Investor Shares 2.36% 4.17% 3.00% –3.96% –0.96% Admiral Shares 4 2.44 4.31 3.08 –3.96 –0.88 Barclays 1–15 Year Municipal Bond Index –0.41 Intermediate Municipal Funds Average 3 –1.35 Vanguard Long-Term Tax-Exempt Fund Investor Shares 3.36% 5.94% 3.68% –5.75% –2.07% Admiral Shares 4 3.44 6.08 3.76 –5.75 –1.99 Barclays Municipal Bond Index –1.72 General & Insured Municipal Debt Funds Average 3 –3.10 Vanguard High-Yield Tax-Exempt Fund Investor Shares 3.68% 6.50% 3.74% –5.85% –2.11% Admiral Shares 4 3.76 6.64 3.81 –5.85 –2.04 Barclays Municipal Bond Index –1.72 General & Insured Municipal Debt Funds Average 3 –3.10 1 7-day SEC yield for the Tax-Exempt Money Market Fund; 30-day SEC yield for the other funds. 2 This calculation, which assumes a typical itemized tax return, is based on the maximum federal income tax rate of 43.4%. State and local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. 3 Derived from data provided by Lipper, a Thomson Reuters Company. 4 Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Chairman’s Letter Dear Shareholder, The 12 months ended October 31, 2013, marked a difficult period for the municipal bond market, mainly because of a summer slump. The Barclays Municipal Bond Index returned about –6% from May through August before reversing course and ending the year with a return of –1.72%. The fixed income markets, for both taxable and tax-exempt bonds, were roiled by investors’ concerns about the next steps in the Federal Reserve’s economic stimulus program. Muni investors were further rattled by Detroit’s bankruptcy filing in July, although the city’s long-standing financial challenges were widely known. Even as the market turbulence subsided, news reports of Puerto Rico’s financial struggles, which again had been well known, added another layer of unease. I should stress that while state and local governments clearly face financial challenges as they emerge from the recession, they generally are facing them head on. For example, restrained budgets have generally been passed on time, and post-recession tax revenues have been steadily rising at the state and, more recently, local levels. The situations in Detroit and Puerto Rico can be viewed as outliers compared with the general trend. On other matters, we announced in early November that Robert F. Auwaerter, principal and head of Vanguard Fixed Income Group, intends to retire in March 2014. Later in this letter, I’ll have more to say about Bob’s important contributions to Vanguard in his 32-year career, and I’ll introduce his successor, Gregory Davis. Also, in July, Vanguard’s Florida Focused Long-Term Tax-Exempt Fund was merged into Vanguard Long-Term Tax-Exempt Bond Fund after the merger was approved by the Florida fund’s shareholders. Bond returns suffered in all segments of the market While the end of the fiscal year was notable for the budget impasse that resulted in October’s 16-day partial federal government shutdown, the period as a whole was marked by uncertainties about the Fed’s monetary policy. Many investors had expected that the central bank would begin to scale back its massive bond-buying program, which is aimed at stimulating the economy by lowering longer-term interest rates, in 2014. When it seemed possible that this “tapering” might occur instead in the fall of 2013, many short-term-oriented investors sold their bonds, which had the Market Barometer Average Annual Total Returns Periods Ended October 31, 2013 One Year Three Years Five Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) –1.08% 3.02% 6.09% Barclays Municipal Bond Index (Broad tax-exempt market) –1.72 3.60 6.37 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.07 0.12 Stocks Russell 1000 Index (Large-caps) 28.40% 16.83% 15.84% Russell 2000 Index (Small-caps) 36.28 17.69 17.04 Russell 3000 Index (Broad U.S. market) 28.99 16.89 15.94 MSCI All Country World Index ex USA (International) 20.29 6.04 12.48 CPI Consumer Price Index 0.96% 2.21% 1.52% 2 immediate effect of driving down the prices (and driving up the yields) of Treasury and other taxable bonds. For the year, the broad U.S. taxable bond market returned –1.08%. International bonds, as measured by the Barclays Global Aggregate Index ex USD, returned –1.95%. Even though the Fed’s program doesn’t include municipal bonds, their prices fell as well. Stocks found a path to strong returns U.S. stocks faced several challenges en route to an impressive return of about 29% for the fiscal year. Investors’ growing appetite for risk drove the rise in stocks, as corporate profit growth, on the whole, wasn’t particularly tantalizing. Also of concern was the economy’s patchy growth. Vanguard’s chief economist, Joe Davis, recently noted that “as was the case at the start of the year, the U.S. economy continues to expand at a modest and uneven pace.” The disparity between the performances of the U.S. economy and U.S. stocks may seem surprising, but Vanguard research has shown that over the long term, a nation’s economic growth has a weak relationship with its stock returns. (You can read more in The Outlook for Emerging Market Stocks in a Lower-Growth World , available at vanguard.com/research.) Outside of the United States, stocks returned about 20%. The developed markets of Europe and the Pacific region delivered robust gains; emerging-market stocks failed to keep pace. Funds’ strategy helped dampen the impact of rising rates Given the summer’s challenging circumstances, Vanguard’s municipal bond funds fared relatively well compared with their benchmarks over the 12 months ended October 31, 2013. The bond funds’ returns were modestly lower than those of their benchmark indexes after taking into account operating expenses (which indexes don’t have) and higher than the average returns of peer-group funds. Interest income from the funds’ highly diversified portfolios cushioned a large portion of the decline in bond prices (see the total returns table on page 1), as bond fund returns ranged from 0.68% for Admiral Shares of the Limited-Term Tax-Exempt Fund to –2.11% for Investor Shares of the High-Yield Tax-Exempt Fund. The Vanguard muni funds that were most affected by the painful spring and summer were our longer-term and higher-yielding funds. Their yields rose the most for the period; peaking in August. The 30-day SEC yield for Investor Shares of Vanguard Long-Term Tax-Exempt Fund, for example, rose from 2.17% at the start of the period to 3.58% in August before finishing the fiscal year at 3.36%. Still, given the extremely low level of interest rates in recent years, the Vanguard municipal bond funds were prepared for an eventual rise in yields and the accompanying decline in prices. The advisor, Vanguard Fixed Income Group, had shortened the funds’ durations, which has the effect of cushioning price declines when rates rise. Duration is a gauge of the sensitivity of bond prices to changes in interest rates; shorter durations (measured in months and years) lessen the impact. The advisor also favored bonds with other features that made them less susceptible to the effects of rising rates. And compared with some previous periods, the funds continued to hold higher levels of reserves, which consisted of high-quality bonds (as determined by independent credit-rating agencies) that could be sold easily to meet shareholder redemptions. Expense Ratios 1 Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average 2 Tax-Exempt Money Market Fund 0.16% — 0.23% Short-Term Tax-Exempt Fund 0.20 0.12% 0.61 Limited-Term Tax-Exempt Fund 0.20 0.12 0.72 Intermediate-Term Tax-Exempt Fund 0.20 0.12 0.82 Long-Term Tax-Exempt Fund 0.20 0.12 0.96 High-Yield Tax-Exempt Fund 0.20 0.12 0.96 1 The fund expense ratios shown are from the prospectus dated February 27, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2013, expense ratios were: for the Tax-Exempt Money Market Fund, 0.13%; for the Short-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Limited-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Intermediate-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the High-Yield Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The expense ratio for the Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.16%. 2 Peer groups are: for the Tax-Exempt Money Market Fund, Tax-Exempt Money Market Funds; for the Short-Term Tax-Exempt Fund, 1–2 Year Municipal Funds; for the Limited-Term Tax-Exempt Fund, 1–5 Year Municipal Funds; for the Intermediate-Term Tax-Exempt Fund, Intermediate Municipal Funds; for the Long-Term Tax-Exempt Fund and High-Yield Tax-Exempt Fund, General & Insured Municipal Debt Funds. Peer-group values are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2012. 3 During the fiscal period, the returns of Vanguard’s funds were higher than the average returns of peer-group competitors. One reason for this is that our peers generally favored longer durations. In addition, their operating costs, which are paid directly from returns, are noticeably higher than those of Vanguard funds, as you can see in the table on page 3. They also typically carried lower levels of reserves and higher levels of less-liquid bonds. These holdings have higher yields but can be tough to sell during periods of turbulence, and their prices can tumble. Among the Vanguard bond funds, duration was a key factor affecting returns. For example, the Long-Term Tax-Exempt Fund (which had an average duration of 7.5 years) and our High-Yield Tax-Exempt Fund (7.3 years) returned about –2%, compared with about –1% for the Intermediate-Term Tax-Exempt Fund (5.5 years). Our two shorter-term funds, the Limited-Term Tax-Exempt Fund (2.4 years) and Short-Term Tax-Exempt Fund (1.0 years), turned in positive results. In addition to the long-term bond part of its monetary stimulus plan, the Fed has maintained a target for short-term interest rates at 0%–0.25% since 2008. As you know, this has severely limited the returns of savings accounts and money market funds, including Vanguard Tax-Exempt Money Market Fund, which returned 0.02% for the fiscal year. A decade-long look at the funds’ performance Over the ten years ended October 31, the Vanguard municipal bond funds performed well compared with their peer groups, our most important measure of relative success for these funds. The results are primarily due to the skill of our portfolio managers, traders, and credit analysts. They also reflect the competitive advantage of Vanguard’s low costs, as I mentioned earlier. This can also lead to a difference in investment philosophy: A lower-cost fund can eschew higher-risk assets, as it has no need to offset the drain of high costs. While competitors generally have higher costs than Vanguard, our benchmark indexes have none. This gives benchmarks a built-in performance edge. With this in mind, the Vanguard funds in most cases were in line with their benchmark indexes. Bob Auwaerter’s retirement marks the end of a remarkable era In mid-September 2008, about two weeks after I succeeded Jack Brennan as Vanguard’s chief executive officer, Lehman Brothers went bankrupt, igniting Total Returns Ten Years Ended October 31, 2013 Average Annual Return Tax-Exempt Money Market Fund 1.35% Tax-Exempt Money Market Funds Average 1 0.98 Short-Term Tax-Exempt Fund Investor Shares 2.12% Barclays 1 Year Municipal Bond Index 2.25 1–2 Year Municipal Funds Average 1 0.82 Limited-Term Tax-Exempt Fund Investor Shares 2.71% Barclays 1–5 Year Municipal Bond Index 3.22 1–5 Year Municipal Funds Average 1 2.16 Intermediate-Term Tax-Exempt Fund Investor Shares 4.06% Barclays 1–15 Year Municipal Bond Index 4.26 Intermediate Municipal Funds Average 1 3.45 Long-Term Tax-Exempt Fund investor Shares 4.26% Barclays Municipal Bond Index 4.53 General & Insured Municipal Debt Funds Average 1 3.65 High-Yield Tax-Exempt Fund Investor Shares 4.54% Barclays Municipal Bond Index 4.53 General & Insured Municipal Debt Funds Average 1 3.65 1 Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 4 the nation’s worst financial crisis in 70 years. It was, to put it mildly, an extremely challenging time. Through it all, I was able to depend on Bob Auwaerter’s strong command of the Fixed Income Group, which persevered under these treacherous conditions. Although that was a difficult period for Vanguard and the industry, it was far from the only time I was grateful to have Bob at the helm of our bond group. Bob, who joined Vanguard in 1981, was an original member of the three-person Fixed Income Group, headed by Ian MacKinnon. Over the years, he held various leadership roles in the department, and he eventually succeeded Ian as its head in 2003. He earned a reputation at Vanguard and within the industry as an extremely dedicated, honest, and insightful decision-maker and leader. The Fixed Income Group that Bob helped start had total assets of about $1.3 billion in seven funds. He tracked his positions in the two funds he managed on index cards stored in a small metal box. Thirty-two years later, the 120-person group oversees $750 billion, which represents nearly one-third of Vanguard’s assets under management. On behalf of our clients, I thank Bob for more than three decades of exemplary service and wish him the best in his retirement. We’re fortunate that Greg Davis will become the head of the Fixed Income Group. Greg currently serves as chief investment officer for the Asia Pacific region and as a director of Vanguard Investments Australia. He joined Vanguard in 1999 and had been head of bond indexing and a senior portfolio manager in the Fixed Income Group. Greg is an eminently qualified successor and has a strong commitment to the Vanguard way of investing. I couldn’t be more confident in his ability to lead the Fixed Income Group and its deep and talented team. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 12, 2013 Munis yield a turnabout with Treasuries: What does it mean? At times over the 12 months ended October 31, 10-year municipal bonds yielded substantially more than their Treasury counterparts, even before factoring in munis’ tax-favored status. This reversal of what had been the historical relationship between Treasuries and munis has occurred often in recent years. The turmoil started with the 2008–2009 financial crisis and continued amid dire headlines about state and local finances. Through June, July, and August, a time when investor concerns mounted over Detroit’s bankruptcy filing and the financial health of Puerto Rico, 10-year municipal yields averaged about 31 basis points (1 basis point equals .01 percentage point) or 12% more than 10-year Treasuries. By the end of October, the gap had closed somewhat, but 10-year muni yields were still averaging some 22 basis points or about 8% more. Over the past decade, however, muni yields have averaged 5% less than their Treasury equivalents. We believe investors shouldn’t be unduly swayed by this turnabout. Will it vanish if they chase it? Or do investors now perceive muni bonds to be riskier? Rather than speculate, we believe investors should carefully evaluate the role of tax-exempt bonds in a diversified portfolio. For any investor, the proportion of muni holdings (if any) should be based on long-term goals, risk tolerance, and tax considerations—not on what may be transient yield trends. 10-year municipal bond yields have topped their Treasury counterparts 5 Your Fund’s Performance at a Glance October 31, 2012–October 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard Short-Term Tax-Exempt Fund Investor Shares $15.93 $15.87 $0.141 $0.000 Admiral Shares 15.93 15.87 0.154 0.000 Vanguard Limited-Term Tax-Exempt Fund Investor Shares $11.18 $11.06 $0.186 $0.000 Admiral Shares 11.18 11.06 0.195 0.000 Vanguard Intermediate-Term Tax-Exempt Fund Investor Shares $14.41 $13.84 $0.433 $0.000 Admiral Shares 14.41 13.84 0.445 0.000 Vanguard Long-Term Tax-Exempt Fund Investor Shares $11.82 $11.14 $0.441 $0.000 Admiral Shares 11.82 11.14 0.450 0.000 Vanguard High-Yield Tax-Exempt Fund Investor Shares $11.29 $10.63 $0.428 $0.000 Admiral Shares 11.29 10.63 0.436 0.000 6 Advisor’s Report For the fiscal year ended October 31, 2013, the Vanguard Municipal Bond Funds posted returns that ranged from 0.68% for Admiral Shares of the Limited-Term Tax-Exempt Fund to –2.11% for Investor Shares of the High-Yield Tax-Exempt Fund. The Vanguard bond funds were a step behind their benchmark indexes, but their returns were ahead of the average returns of peer-group funds. The Tax-Exempt Money Market Fund returned 0.02%, marginally higher than the 0% average for its peers. The investment environment Some uncertainty is natural in the financial markets, but during the fiscal year conditions were unsettled more than usual, largely because of fiscal battles in Washington and anticipation over what the Federal Reserve might do next. The struggles in Washington included a debate over the debt ceiling and the October government shutdown, both of which were resolved at least temporarily. Although gross domestic product (or GDP, the broadest measure of goods and services produced across the economy) increased at an annual rate of about 2% during the fiscal year, progress was uneven. Largely because of the impact of yet another fiscal drama—the political showdown over scheduled tax increases and spending cuts known as the “fiscal cliff”—the rate of growth slowed during the first half of fiscal 2013 and accelerated in the second half. With the unemployment rate declining during the period from 7.9% to 7.3%, housing markets improving, and equity markets nearing all-time highs, the Federal Reserve openly contemplated reducing its aggressive bond-buying program. The Fed, as part of its efforts to lower longer-term interest rates, has been buying $85 billion worth of bonds each month since January and has said it will continue to do so until the economy improves materially. But the Fed’s suggestion that it might “taper,” or slow the rate of, its purchases surprised the bond markets. The result was a broad decline in bond prices over the summer, which increased yields, steepened the yield curve (the gap between shorter- and longer-term yields), and widened credit spreads (reflecting yield premiums over the highest-quality bonds). The Fed didn’t suggest any changes in another part of its monetary policy, in which it has maintained a target of 0% to 0.25% for short-term interest rates. During this period, low-credit-quality bonds in general slightly outperformed higher-quality bonds. Among the obvious exceptions were Detroit and Puerto Rico bonds. Detroit became the largest city to file for bankruptcy. Puerto Rico’s long-standing and well-known financial problems were publicized in mainstream news reports, resulting in a return of –17% for the commonwealth’s bonds for the fiscal year. Offsetting some of the upward pressure on yields was a reduced supply of new issues of municipal bonds, reflecting both the spending restraint of issuers as they continued to recover from the Great Recession and reduced refunding volume as cost savings diminished when rates increased during the summer months. New issues were expected to total $325 billion in the 2013 calendar year, representing a drop of about 15% from a year earlier. The volume of new-project bonds was expected to remain flat, at Yields of Municipal Bonds (AAA-Rated General-Obligation Issues) October 31, October 31, Maturity 2012 2013 2 years 0.30% 0.34% 5 years 0.67 1.06 10 years 1.72 2.44 30 years 2.82 4.04 Source: Vanguard. 7 $165 billion, while the issuance of refunding bonds was expected to drop by 26% to $160 billion. A bright spot is that post-recession state tax revenues (after accounting for inflation) had grown for 11 straight quarters and local tax revenues had grown for four consecutive quarters as of early in 2013, according to the most recent data available from the Rockefeller Institute. The funding of future payments for pensions and other benefits, of course, remains an intermediate- to long-term challenge for most states and local governments. All of this has left municipal bonds with higher yields than many of their Treasury counterparts. A common metric is the ratio of 30-year municipal bond yields to 30-year Treasury yields. A ratio above 100% typically indicates that muni yields are more attractive than taxable alternatives (especially considering munis’ tax advantage). At the end of the fiscal year, the ratio was 111%, up from 99% at the start. Management of the funds During the fiscal year, many investors switched from longer-maturity to shorter-maturity bonds, which can be less volatile when interest rates rise. Shorter-maturity bonds were top performers. Entering 2013, our strategy focused on structuring the portfolios to outperform in a rising interest rate environment. We shortened duration (a measure of how sensitive bond prices are to changes in interest rates), favored bonds with features that are structured to provide some defense against rising rates, added floating-rate bonds, and increased our allocation to A-rated securities, especially hospital bonds, because of their combination of good credit quality and higher yields. We also maintained above-average levels of liquidity by holding bonds that we can sell easily without affecting the core positioning of the funds. This allows us to have “dry powder” available to buy bonds that the market has undervalued, especially during volatile periods. Positive contributors to the funds’ performance were our short duration position, defensive structures, underweight allocation to Puerto Rico bonds, and security selection. Our tactical duration calls detracted from performance as the municipal market did not follow typical seasonal patterns during 2013. A look ahead We expect the economy to grow close to 2.5% in 2014 and the unemployment rate to keep falling. But the unresolved fiscal uncertainties of 2013 will continue into 2014, and we wouldn’t be surprised if talk of tax reform, a subject that can include municipal bonds, resurfaced after dying down during the year. The expected decline in the jobless rate is likely to prompt the Fed to start tapering its bond purchases during the first calendar quarter of 2014. The gradual reduction should allow the Fed to bring the purchase program to a close by the end of 2014. Of course, the market’s reaction to the Fed’s tapering is a big unknown. To reduce the risk of the sort of large rate increase that occurred with the last taper announcement, we suspect that the Fed will lower the threshold unemployment rate—to 6.0%, down from 6.5%— at which it would consider raising its target short-term interest rate. If economic growth picks up and the Fed starts tapering, we expect that interest rates will move modestly higher and lower-credit-quality bonds will outperform. We plan to continue our defensive position for rising rates, maintain our overweight allocation to A-rated bonds, and maintain higher levels of liquidity to take advantage of attractive opportunities if volatility increases in the municipal market. As usual, our experienced team will continue to seek outperformance through security selection by identifying bonds that are mispriced by the market. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Group Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Mathew M. Kiselak, Principal, Portfolio Manager Marlin G. Brown, Portfolio Manager James D’Arcy, CFA, Portfolio Manager Vanguard Fixed Income Group November 8, 2013 8 Tax-Exempt Money Market Fund Fund Profile As of October 31, 2013 Financial Attributes Ticker Symbol VMSXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 46 days Largest Area Concentrations Texas 10.3% New York 7.5 California 5.9 Indiana 5.3 Illinois 3.8 Florida 3.7 Georgia 3.6 Ohio 3.1 Massachusetts 3.0 Tennessee 2.7 Top Ten 48.9% Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated February 27, 2013, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2013, the expense ratio was 0.13%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 9 Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: October 31, 2003–October 31, 2013 Initial Investment of $10,000 Average Annual Total Returns Final Value Periods Ended October 31, 2013 of a $10,000 One Year Five Years Ten Years Investment Tax-Exempt Money Market Fund 0.02% 0.18% 1.35% $11,434 Tax-Exempt Money Market Funds Average 1 0.00 0.05 0.98 11,026 Fiscal-Year Total Returns (%): October 31, 2003–October 31, 2013 Tax-Exempt Money Market Funds Average Fiscal Year Total Returns Total Returns 1 2004 1.03% 0.48% 2005 2.13 1.48 2006 3.26 2.63 2007 3.65 2.99 2008 2.63 2.03 2009 0.60 0.27 2010 0.14 0.00 2011 0.09 0.00 2012 0.04 0.00 2013 0.02 0.00 7-day SEC yield (10/31/2013): 0.01% Average Annual Total Returns: Periods Ended September 30, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Capital Income Total Tax-Exempt Money Market 6/10/1980 0.02% 0.23% 0.00% 1.36% 1.36% 1 Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend information. 10 Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of October 31, 2013 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (95.9%) Alabama (0.1%) 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.080% 11/7/13 16,195 16,195 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.120% 11/7/13 685 685 Alaska (0.2%) Alaska GO 4.000% 8/1/14 3,300 3,393 1 Alaska Housing Finance Corp. General Housing Revenue TOB VRDO 0.100% 11/7/13 10,365 10,365 Alaska Student Loan Corp. Education Loan Revenue VRDO 0.100% 11/7/13 LOC 25,000 25,000 Arizona (1.7%) Apache County AZ Industrial Development Authority Pollution Control Revenue (Tucson Electric Power Co. Project) VRDO 0.110% 11/7/13 LOC 30,625 30,625 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.070% 11/7/13 LOC 69,900 69,900 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.080% 11/7/13 LOC 25,715 25,715 Arizona School Facilities Board Revenue (School Trust) 5.750% 7/1/14 (Prere.) 10,835 11,216 Arizona Unemployment Insurance TAN 1.500% 5/7/14 13,000 13,088 Arizona Unemployment Insurance TAN 1.500% 5/21/14 17,000 17,123 Coconino County AZ Pollution Control Corp. Revenue (Tucson Electric Power Navajo Project) VRDO 0.130% 11/7/13 LOC 18,300 18,300 1 Maricopa County AZ Public Finance Corp. Lease Revenue TOB VRDO 0.110% 11/7/13 11,945 11,945 Maricopa County Community College District GO 2.000% 7/1/14 7,500 7,589 Mesa AZ Utility System Revenue 5.000% 7/1/14 (Prere.) 3,900 4,024 Mesa AZ Utility System Revenue 5.000% 7/1/14 (Prere.) 1,800 1,857 Mesa AZ Utility System Revenue 5.000% 7/1/14 (Prere.) 2,750 2,837 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.180% 11/7/13 1,000 1,000 1 Phoenix AZ Civic Improvement Corp. Transit Revenue TOB VRDO 0.080% 11/7/13 LOC 22,225 22,225 1 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue TOB VRDO 0.080% 11/7/13 LOC 20,340 20,340 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.080% 11/7/13 8,240 8,240 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.090% 11/7/13 4,995 4,995 1 Salt River AZ Project Agricultural Improvement & Power District Electric System Revenue TOB VRDO 0.080% 11/7/13 4,000 4,000 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.080% 11/7/13 16,000 16,000 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.090% 11/7/13 3,320 3,320 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.090% 11/7/13 4,560 4,560 1 Tempe AZ Union High School District TOB VRDO 0.080% 11/7/13 6,840 6,840 California (5.9%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Computer History Museum) VRDO 0.060% 11/7/13 LOC 7,000 7,000 Berkeley CA TRAN 1.000% 7/10/14 12,495 12,564 California Community College Financing Authority TRAN 2.000% 12/31/13 14,000 14,040 California Community College Financing Authority TRAN 2.000% 12/31/13 7,500 7,521 California Community College Financing Authority TRAN 2.000% 6/30/14 27,000 27,320 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.080% 11/7/13 20,000 20,000 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.090% 11/7/13 5,050 5,050 California GO 5.000% 2/1/14 (Prere.) 5,825 5,895 California RAN 2.000% 5/28/14 172,000 173,752 California RAN 2.000% 6/23/14 282,000 285,194 California School Cash Reserve Program Authority Pool TRAN 2.000% 12/31/13 2,500 2,507 California State GO CP 0.110% 12/3/13 LOC 32,000 32,000 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.080% 11/7/13 79,790 79,790 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.100% 11/7/13 5,545 5,545 Chula Vista CA Multifamily Housing Revenue (Teresina Apartments) VRDO 0.070% 11/7/13 LOC 18,970 18,970 Contra Costa County CA Multifamily Housing Revenue (Park Regency) VRDO 0.070% 11/7/13 LOC 12,800 12,800 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.130% 12/5/13 15,000 15,000 11 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.140% 1/7/14 10,000 10,000 2 Eastern Municipal Water District CA Water & Sewer Revenue PUT 0.100% 7/3/14 12,300 12,300 2 Irvine CA Ranch Water District Revenue PUT 0.080% 3/4/14 8,210 8,210 2 Irvine CA Ranch Water District Revenue PUT 0.080% 3/4/14 8,365 8,365 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Academy Village Apartments) VRDO 0.070% 11/7/13 LOC 8,500 8,500 2 Los Angeles CA Unified School District GO TOB PUT 0.120% 11/28/13 37,495 37,495 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 11/29/13 1,500 1,502 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 12/31/13 3,500 3,510 Los Angeles County CA TRAN 2.000% 6/30/14 25,000 25,300 1 Nuveen California Select Quality Municipal Fund VRDP VRDO 0.160% 11/7/13 LOC 26,000 26,000 Orange County CA Sanitation District COP BAN 2.000% 10/16/14 50,000 50,873 1 Orange County CA Sanitation District COP TOB VRDO 0.090% 11/7/13 19,845 19,845 Riverside County CA Teeter Notes 2013 2.000% 10/15/14 24,135 24,548 Riverside County CA TRAN 2.000% 3/31/14 39,000 39,295 1 Sacramento County CA Sanitation Districts Financing Authority Revenue TOB VRDO 0.070% 11/7/13 LOC 4,950 4,950 San Bernardino County CA TRAN 2.000% 6/30/14 13,300 13,459 San Diego CA County TRAN 2.000% 4/30/14 3,510 3,541 San Diego CA USD TRAN 2.000% 1/31/14 23,600 23,708 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.090% 11/7/13 3,600 3,600 1 San Mateo County CA Community College District GO TOB VRDO 0.080% 11/7/13 9,500 9,500 1 San Mateo County CA Community College District GO TOB VRDO 0.090% 11/7/13 4,260 4,260 Colorado (2.5%) 1 Board of Governors of the Colorado State University System Enterprise Revenue TOB VRDO 0.080% 11/7/13 LOC 21,995 21,995 Castle Rock CO COP VRDO 0.130% 11/7/13 LOC 10,000 10,000 Colorado Education Loan Program TRAN 1.250% 6/27/14 60,000 60,418 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.090% 11/1/13 LOC 660 660 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) 6.125% 6/1/14 (Prere.) 2,545 2,630 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.080% 11/7/13 LOC 800 800 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.080% 11/7/13 7,000 7,000 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.090% 11/7/13 11,905 11,905 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.090% 11/7/13 14,320 14,320 Colorado Housing & Finance Authority Multi-Family Mortgage Revenue VRDO 0.080% 11/7/13 16,700 16,700 Colorado Housing & Finance Authority Multi-Family Mortgage Revenue VRDO 0.080% 11/7/13 26,855 26,855 Colorado Housing & Finance Authority Multi-Family Mortgage Revenue VRDO 0.090% 11/7/13 49,100 49,100 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.070% 11/7/13 25,025 25,025 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.070% 11/7/13 25,200 25,200 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.090% 11/7/13 11,400 11,400 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.090% 11/7/13 25,000 25,000 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.090% 11/7/13 27,840 27,840 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.090% 11/7/13 9,815 9,815 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.100% 11/7/13 18,800 18,800 1 Colorado Regional Transportation District Sales Tax Revenue TOB VRDO 0.090% 11/7/13 11,270 11,270 Colorado Springs CO Utility System Revenue VRDO 0.080% 11/7/13 12,600 12,600 Colorado Springs CO Utility System Revenue VRDO 0.090% 11/7/13 33,045 33,045 1 Denver CO City & County Airport Revenue TOB VRDO 0.110% 11/7/13 LOC 25,000 25,000 Denver CO City & County COP VRDO 0.090% 11/1/13 2,830 2,830 1 El Paso CO COP TOB VRDO 0.080% 11/7/13 LOC 11,040 11,040 Connecticut (1.8%) 2 Connecticut GO 0.170% 8/15/14 10,000 10,000 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.090% 11/1/13 7,740 7,740 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.120% 11/7/13 10,335 10,335 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.060% 11/7/13 20,445 20,445 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.060% 11/7/13 45,725 45,725 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.060% 11/7/13 17,815 17,815 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program VRDO 0.080% 11/7/13 75,205 75,205 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program VRDO 0.090% 11/7/13 21,495 21,495 1 Connecticut Special Tax Obligation Revenue TOB VRDO 0.080% 11/7/13 3,000 3,000 Hartford County CT Metropolitan District BAN 2.000% 3/25/14 100,000 100,711 Hartford CT BAN 2.000% 4/10/14 13,000 13,098 12 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Delaware (0.0%) 1 Delaware Housing Authority Single Family Mortgage Revenue TOB VRDO 0.340% 11/7/13 1,560 1,560 District of Columbia (0.8%) 1 District of Columbia COP TOB VRDO 0.080% 11/7/13 LOC 17,205 17,205 1 District of Columbia GO TOB VRDO 0.080% 11/7/13 LOC 22,745 22,745 2 District of Columbia Income Tax Revenue 0.380% 12/1/13 1,000 1,000 2 District of Columbia Income Tax Revenue 0.380% 12/1/13 14,970 14,971 1 District of Columbia Income Tax Revenue TOB VRDO 0.080% 11/7/13 7,855 7,855 1 District of Columbia Income Tax Revenue TOB VRDO 0.090% 11/7/13 9,995 9,995 1 District of Columbia Income Tax Revenue TOB VRDO 0.100% 11/7/13 4,200 4,200 District of Columbia Revenue (Henry J. Kaiser Family Foundation) VRDO 0.180% 11/7/13 26,000 26,000 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.080% 11/7/13 LOC 12,815 12,815 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.100% 11/7/13 11,865 11,865 1 Metropolitan Washington DC/VA Airports Authority Airport System Revenue TOB VRDO 0.110% 11/7/13 9,305 9,305 Florida (3.7%) 1 Brevard County FL School Board COP TOB VRDO 0.080% 11/7/13 LOC 13,695 13,695 1 Broward County FL GO TOB VRDO 0.080% 11/7/13 8,115 8,115 1 Broward County FL School Board COP TOB VRDO 0.080% 11/7/13 LOC 34,385 34,385 1 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.090% 11/7/13 5,660 5,660 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.080% 11/7/13 12,750 12,750 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.080% 11/7/13 6,265 6,265 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.080% 11/7/13 12,000 12,000 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.090% 11/7/13 9,000 9,000 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.090% 11/7/13 10,160 10,160 1 Florida Department of Management Services COP TOB VRDO 0.090% 11/7/13 6,955 6,955 1 Florida Department of Transportation Turnpike Revenue TOB VRDO 0.100% 11/7/13 6,000 6,000 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.140% 11/7/13 2,320 2,320 Florida Keys Aqueduct Authority Water Revenue VRDO 0.070% 11/7/13 LOC 28,350 28,350 1 Florida Ports Financing Commission Revenue TOB VRDO 0.440% 11/7/13 3,930 3,930 Gainesville FL Utility System Revenue VRDO 0.090% 11/1/13 4,940 4,940 1 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue TOB VRDO 0.100% 11/7/13 12,000 12,000 Jacksonville FL Electric Authority Electric System Revenue CP 0.130% 11/14/13 15,335 15,335 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.100% 11/7/13 7,770 7,770 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.100% 11/7/13 37,890 37,890 1 Jacksonville FL Special Revenue TOB VRDO 0.090% 11/7/13 3,900 3,900 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.080% 11/7/13 LOC 40,825 40,825 1 Miami-Dade County FL School Board COP TOB VRDO 0.080% 11/7/13 LOC 15,935 15,935 1 Miami-Dade County FL School Board COP TOB VRDO 0.090% 11/7/13 (13) 8,930 8,930 North Broward FL Hospital District Revenue VRDO 0.070% 11/7/13 LOC 52,000 52,000 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) VRDO 0.090% 11/7/13 LOC 4,630 4,630 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.090% 11/7/13 24,775 24,775 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.090% 11/7/13 15,550 15,550 1 Orange County FL Housing Finance Authority Homeowner Revenue (Multi-County Program) TOB VRDO 0.140% 11/7/13 1,345 1,345 1 Orange County FL School Board COP TOB VRDO 0.080% 11/7/13 LOC 34,740 34,740 1 Orange County FL School Board COP TOB VRDO 0.080% 11/7/13 8,000 8,000 1 Orange County FL School Board COP TOB VRDO 0.080% 11/7/13 19,070 19,070 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.070% 11/7/13 LOC 20,000 20,000 1 Palm Beach County FL Public Improvement Revenue TOB VRDO 0.080% 11/7/13 8,360 8,360 Palm Beach County FL Revenue (Children’s Home Society Project) VRDO 0.140% 11/7/13 LOC 11,230 11,230 Palm Beach County FL Revenue (Community Foundation Palm Beach Project) VRDO 0.100% 11/7/13 LOC 5,700 5,700 Palm Beach County FL Revenue (Pine Crest Preparatory, Inc.) VRDO 0.070% 11/7/13 LOC 4,400 4,400 1 Palm Beach County FL School Board COP TOB VRDO 0.130% 11/7/13 2,935 2,935 1 Palm Beach County FL Water & Sewer Revenue TOB VRDO 0.090% 11/7/13 5,535 5,535 Pinellas County FL School District TAN 1.250% 6/30/14 83,000 83,576 1 South Florida Water Management District COP TOB VRDO 0.090% 11/1/13 10,490 10,490 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.140% 11/7/13 42,995 42,995 1 Tampa Bay FL Water Utility System Revenue TOB VRDO 0.100% 11/7/13 6,730 6,730 Georgia (3.6%) Atlanta GA Development Authority Revenue (Georgia Aquarium Inc. Project) VRDO 0.090% 11/7/13 LOC 23,515 23,515 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.080% 11/7/13 LOC 6,600 6,600 1 DeKalb County GA Water & Sewer Revenue TOB VRDO 0.080% 11/7/13 LOC 26,260 26,260 1 DeKalb County GA Water & Sewer Revenue TOB VRDO 0.100% 11/7/13 11,990 11,990 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.090% 11/7/13 LOC 12,495 12,495 13 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.090% 11/7/13 LOC 30,975 30,975 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.090% 11/7/13 LOC 49,000 49,000 1 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) TOB VRDO 0.090% 11/7/13 22,835 22,835 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) VRDO 0.090% 11/7/13 LOC 66,740 66,740 Fulton County GA Development Authority Revenue (Robert A. Woodruff Arts Center) VRDO 0.090% 11/7/13 LOC 47,500 47,500 Fulton County GA Development Authority Revenue (Shepherd Center Inc. Project) VRDO 0.090% 11/7/13 LOC 48,075 48,075 Fulton County GA TAN 2.000% 12/31/13 60,000 60,180 Georgia GO 2.000% 2/1/14 5,280 5,304 Georgia GO 5.000% 7/1/14 16,550 17,081 1 Georgia GO TOB VRDO 0.110% 11/7/13 10,450 10,450 1 Gwinnett County GA School District GO TOB VRDO 0.080% 11/7/13 12,155 12,155 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.090% 11/7/13 LOC 13,475 13,475 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.090% 11/7/13 LOC 40,925 40,925 Main Street Natural Gas Inc. Georgia Gas Project Revenue VRDO 0.080% 11/7/13 89,600 89,600 Metropolitan Atlanta Rapid Transit Authority (GA) CP 0.110% 11/7/13 LOC 12,000 12,000 Milledgeville-Baldwin County GA Development Authority Revenue (Georgia College & State University Foundation) 5.250% 9/1/14 (Prere.) 410 431 Milledgeville-Baldwin County GA Development Authority Revenue (Georgia College & State University Foundation) 5.625% 9/1/14 (Prere.) 5,900 6,224 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.080% 11/7/13 15,180 15,180 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.090% 11/7/13 2,590 2,590 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.090% 11/7/13 5,630 5,630 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.100% 11/7/13 4,000 4,000 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.070% 11/7/13 20,000 20,000 Hawaii (0.3%) 1 Honolulu HI City & County Board Water Supply Water System Revenue TOB VRDO 0.080% 11/7/13 LOC 7,000 7,000 1 Honolulu HI City & County Wastewater System Revenue TOB VRDO 0.080% 11/7/13 LOC 16,175 16,175 1 University of Hawaii Revenue TOB VRDO 0.080% 11/7/13 LOC 12,760 12,760 1 University of Hawaii Revenue TOB VRDO 0.090% 11/7/13 (13) 19,800 19,800 Idaho (1.0%) Idaho Building Authority Revenue (Prison Facilities Project) VRDO 0.080% 11/7/13 7,800 7,800 2 Idaho Health Facilities Authority Hospital Revenue (Trinity Health Group) PUT 0.150% 5/29/14 10,915 10,915 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.090% 11/7/13 LOC 6,800 6,800 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.090% 11/7/13 LOC 3,400 3,400 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.090% 11/7/13 LOC 7,200 7,200 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.090% 11/7/13 LOC 5,645 5,645 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.090% 11/7/13 LOC 4,440 4,440 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.090% 11/7/13 LOC 8,440 8,440 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.090% 11/7/13 LOC 7,225 7,225 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.090% 11/7/13 9,315 9,315 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.090% 11/7/13 LOC 7,525 7,525 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.090% 11/7/13 LOC 7,525 7,525 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.090% 11/7/13 LOC 7,560 7,560 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.090% 11/7/13 LOC 10,330 10,330 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.090% 11/7/13 LOC 10,820 10,820 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.090% 11/7/13 10,425 10,425 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.090% 11/7/13 LOC 9,280 9,280 Idaho TAN 2.000% 6/30/14 45,000 45,537 Illinois (3.8%) Channahon IL Revenue (Morris Hospital) VRDO 0.080% 11/7/13 LOC 3,760 3,760 Channahon IL Revenue (Morris Hospital) VRDO 0.080% 11/7/13 LOC 4,825 4,825 Chicago IL Board of Education GO VRDO 0.090% 11/7/13 LOC 14,615 14,615 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.080% 11/7/13 9,385 9,385 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.180% 11/7/13 12,000 12,000 1 Chicago IL Water Revenue TOB VRDO 0.150% 11/7/13 17,870 17,870 Chicago IL Water Revenue VRDO 0.150% 11/7/13 LOC 18,550 18,550 Chicago IL Water Revenue VRDO 0.150% 11/7/13 LOC 6,635 6,635 Chicago IL Water Revenue VRDO 0.150% 11/7/13 LOC 5,005 5,005 Illinois Educational Facilities Authority Revenue (Columbia College Chicago) VRDO 0.060% 11/7/13 LOC 14,900 14,900 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 0.230% 3/13/14 10,000 10,000 1 Illinois Educational Facilities Authority Revenue (University of Chicago) TOB VRDO 0.080% 11/7/13 11,000 11,000 1 Illinois Educational Facilities Authority Revenue (University of Chicago) TOB VRDO 0.100% 11/7/13 9,185 9,185 2 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 0.200% 5/29/14 11,500 11,500 Illinois Finance Authority Revenue (Advocate Health Care Network) VRDO 0.070% 11/7/13 61,640 61,640 Illinois Finance Authority Revenue (Advocate Health Care Network) VRDO 0.100% 11/7/13 49,230 49,230 1 Illinois Finance Authority Revenue (Advocate Health Care) TOB VRDO 0.090% 11/7/13 25,000 25,000 14 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois Finance Authority Revenue (Bradley University) VRDO 0.070% 11/7/13 LOC 3,750 3,750 Illinois Finance Authority Revenue (Carle Foundation) VRDO 0.090% 11/7/13 LOC 9,700 9,700 1 Illinois Finance Authority Revenue (Central DuPage Health) TOB VRDO 0.090% 11/7/13 13,125 13,125 Illinois Finance Authority Revenue (Chicago Horticulture Project) VRDO 0.100% 11/7/13 LOC 21,000 21,000 Illinois Finance Authority Revenue (Evangelical Project) VRDO 0.080% 11/7/13 LOC 4,760 4,760 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.100% 11/6/13 50,000 50,000 Illinois Finance Authority Revenue (Methodist Medical Center) VRDO 0.090% 11/7/13 LOC 11,500 11,500 1 Illinois Finance Authority Revenue (Northshore University Health System) TOB VRDO 0.090% 11/7/13 4,375 4,375 1 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) TOB VRDO 0.090% 11/7/13 6,000 6,000 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) VRDO 0.100% 11/7/13 17,320 17,320 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) VRDO 0.100% 11/7/13 4,965 4,965 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.080% 11/7/13 8,165 8,165 Illinois Finance Authority Revenue (Rush University Medical Center) VRDO 0.090% 11/7/13 LOC 12,000 12,000 Illinois Finance Authority Revenue (Trinity International University) VRDO 0.080% 11/7/13 LOC 11,955 11,955 1 Illinois Finance Authority Revenue (University of Chicago Medical Center) TOB VRDO 0.110% 11/7/13 10,200 10,200 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.080% 11/7/13 20,500 20,500 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.080% 11/7/13 15,461 15,461 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.080% 11/7/13 16,000 16,000 Illinois Health Facilities Authority Revenue (Elmhurst Memorial Hospital) VRDO 0.070% 11/7/13 LOC 16,100 16,100 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.090% 11/7/13 14,900 14,900 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.090% 11/7/13 8,995 8,995 Illinois Toll Highway Authority Toll Highway Revenue VRDO 0.090% 11/7/13 LOC 20,000 20,000 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.080% 11/7/13 21,120 21,120 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.080% 11/7/13 8,125 8,125 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.080% 11/7/13 42,020 42,020 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.100% 11/7/13 12,640 12,640 1 Southern Illinois University Revenue TOB VRDO 0.080% 11/7/13 LOC 11,345 11,345 1 University of Illinois Auxiliary Facilities System Revenue TOB VRDO 0.120% 11/7/13 14,300 14,300 Indiana (5.3%) Indiana Finance Authority Environmental Improvement Revenue (Ispat Inland Inc. Project) VRDO 0.110% 11/7/13 LOC 26,000 26,000 1 Indiana Finance Authority Hospital Revenue (Indiana University) TOB VRDO 0.080% 11/7/13 LOC 10,000 10,000 Indiana Finance Authority Hospital Revenue (Indiana University) VRDO 0.070% 11/7/13 LOC 16,825 16,825 Indiana Finance Authority Hospital Revenue (Indiana University) VRDO 0.090% 11/7/13 LOC 44,160 44,160 Indiana Finance Authority Midwestern Disaster Relief Revenue (Ohio Valley Electric Corp. Project) VRDO 0.070% 11/7/13 LOC 10,000 10,000 Indiana Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.080% 11/7/13 17,000 17,000 Indiana Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.080% 11/7/13 26,825 26,825 Indiana Finance Authority Revenue (Columbus Regional Hospital) VRDO 0.080% 11/7/13 LOC 6,300 6,300 Indiana Finance Authority Revenue (DePauw University Project) VRDO 0.070% 11/7/13 LOC 36,510 36,510 Indiana Finance Authority Revenue (Lease Appropriation) TOB PUT 0.150% 1/2/14 49,495 49,495 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.060% 11/7/13 34,260 34,260 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.080% 11/7/13 40,000 40,000 Indiana Finance Authority State Revolving Fund Program Revenue 4.000% 2/1/14 2,600 2,625 Indiana Finance Authority State Revolving Fund Program Revenue 5.000% 2/1/14 5,030 5,090 1 Indiana Health & Educational Facility Financing Authority Health System Revenue (Sisters of St. Francis Health Services Inc.) TOB VRDO 0.100% 11/7/13 4,925 4,925 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.090% 11/7/13 7,775 7,775 Indiana Health Facility Financing Authority Hospital Revenue (Community Foundation of Northwest Indiana Obligated Group) 6.000% 3/1/14 (Prere.) 17,035 17,532 1 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.100% 11/7/13 12,750 12,750 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) VRDO 0.080% 11/7/13 42,500 42,500 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.080% 11/7/13 39,495 39,495 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.140% 11/7/13 845 845 1 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) TOB VRDO 0.100% 11/7/13 11,775 11,775 1 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) TOB VRDO 0.100% 11/7/13 3,500 3,500 3 Ivy IN Tech Community College Revenue 2.000% 7/1/14 6,035 6,101 Lawrenceburg IN Pollution Control Revenue VRDO 0.070% 11/7/13 LOC 5,500 5,500 Posey County IN Economic Development Revenue (Midwest Fertilizer Corp. Project) PUT 0.550% 4/10/14 450,000 450,000 1 Wayne Township Marion County IN School Building Corp. Mortgage Revenue TOB VRDO 0.080% 11/7/13 LOC 30,230 30,230 15 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Iowa (0.2%) Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.100% 11/7/13 10,995 10,995 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.100% 11/7/13 11,330 11,330 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.100% 11/7/13 10,615 10,615 Kansas (0.6%) 1 Kansas Department of Transportation Highway Revenue TOB VRDO 0.080% 11/7/13 6,060 6,060 Kansas Department of Transportation Highway Revenue VRDO 0.110% 11/7/13 20,210 20,210 1 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.100% 11/7/13 9,225 9,225 1 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.100% 11/7/13 8,000 8,000 Sedgwick County KS Airport Facility Revenue (FlightSafety International Inc. Project) VRDO 0.130% 11/7/13 34,000 34,000 Wyandotte County/Kansas City Unified Government (KS) TAN 0.240% 3/1/14 26,500 26,502 Kentucky (1.4%) Boyle County KY Hospital Revenue (Ephraim McDowell Health Project) VRDO 0.080% 11/7/13 LOC 11,600 11,600 Kentucky Economic Development Finance Authority Hospital Facilities Revenue (St. Elizabeth Medical Center Inc.) VRDO 0.080% 11/7/13 33,700 33,700 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.080% 11/7/13 LOC 12,000 12,000 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) VRDO 0.090% 11/7/13 LOC 4,900 4,900 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) VRDO 0.090% 11/7/13 LOC 34,600 34,600 2 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 0.180% 5/29/14 10,000 10,000 2 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 0.180% 5/29/14 10,000 10,000 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) VRDO 0.120% 11/7/13 37,300 37,300 Kentucky Higher Education Student Loan Corp. Student Loan Revenue VRDO 0.100% 11/7/13 LOC 26,000 26,000 Kentucky Housing Corp. Housing Revenue VRDO 0.100% 11/7/13 17,540 17,540 Kentucky Housing Corp. Housing Revenue VRDO 0.100% 11/7/13 9,750 9,750 1 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) TOB VRDO 0.080% 11/7/13 10,275 10,275 1 Louisville & Jefferson County KY Metropolitan Government Parking Revenue TOB VRDO 0.090% 11/7/13 6,125 6,125 Louisville & Jefferson County KY Metropolitan Sewer District Sewer & Drainage System Revenue 5.250% 5/15/14 (Prere.) 11,990 12,435 Richmond KY League of Cities Funding Lease Program Revenue VRDO 0.110% 11/7/13 LOC 6,700 6,700 Shelby County KY GO VRDO 0.080% 11/1/13 LOC 1,840 1,840 Williamstown KY League of Cities Funding Trust Lease Revenue VRDO 0.110% 11/7/13 LOC 3,600 3,600 Williamstown KY League of Cities Funding Trust Lease Revenue VRDO 0.110% 11/7/13 LOC 3,540 3,540 Louisiana (1.2%) Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.090% 11/7/13 LOC 25,000 25,000 East Baton Rouge Parish LA Industrial Development Board Solid Waste Disposal Revenue (Georgia-Pacific Corp. Project) VRDO 0.110% 11/7/13 LOC 3,550 3,550 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) VRDO 0.090% 11/7/13 LOC 18,000 18,000 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.090% 11/7/13 LOC 50,000 50,000 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.090% 11/7/13 LOC 55,000 55,000 Louisiana Public Facilities Authority Revenue (Tiger Athletic Foundation Project) VRDO 0.080% 11/7/13 LOC 19,265 19,265 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.090% 11/7/13 LOC 45,740 45,740 Maine (0.2%) 1 Maine Housing Authority Mortgage Revenue TOB VRDO 0.140% 11/7/13 5,510 5,510 Maine Housing Authority Mortgage Revenue VRDO 0.140% 11/7/13 20,000 20,000 Maine Housing Authority Mortgage Revenue VRDO 0.140% 11/7/13 9,000 9,000 Old Town ME Solid Waste Disposal Revenue (George-Pacific Corp. Project) VRDO 0.110% 11/7/13 LOC 4,260 4,260 Maryland (2.6%) Anne Arundel County MD GO 4.000% 4/1/14 6,960 7,070 Anne Arundel County MD GO 4.000% 4/1/14 1,265 1,285 Howard County MD GO CP 0.090% 11/6/13 40,000 40,000 Howard County MD GO CP 0.130% 2/18/14 42,000 42,000 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.130% 11/7/13 4,235 4,235 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.130% 11/7/13 4,430 4,430 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.130% 11/7/13 7,520 7,520 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.140% 11/7/13 8,250 8,250 Maryland GO 5.000% 8/1/14 1,590 1,647 1 Maryland GO TOB VRDO 0.100% 11/7/13 10,125 10,125 Maryland Health & Higher Educational Facilities Authority (Goucher College) Revenue 5.125% 7/1/14 (Prere.) 6,200 6,402 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) TOB VRDO 0.080% 11/7/13 7,615 7,615 16 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) TOB VRDO 0.080% 11/7/13 7,335 7,335 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) TOB VRDO 0.100% 11/7/13 3,950 3,950 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.080% 11/7/13 15,325 15,325 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.090% 11/7/13 13,860 13,860 Montgomery County MD GO CP 0.120% 11/12/13 50,505 50,505 Montgomery County MD GO CP 0.120% 11/13/13 23,450 23,450 Montgomery County MD GO CP 0.120% 11/14/13 10,000 10,000 Montgomery County MD GO CP 0.120% 11/14/13 25,950 25,950 Montgomery County MD GO CP 0.120% 11/18/13 90,000 90,000 Montgomery County MD GO CP 0.130% 11/19/13 30,000 30,000 Montgomery County MD Housing Opportunities Commission Multifamily Housing Revenue (Canterbury Apartments) VRDO 0.100% 11/7/13 LOC 8,030 8,030 Washington Suburban Sanitation District Maryland GO VRDO 0.080% 11/7/13 20,000 20,000 Washington Suburban Sanitation District Maryland GO VRDO 0.080% 11/7/13 25,900 25,900 Massachusetts (3.0%) Massachusetts Bay Transportation Authority Sales Tax Revenue CP 0.120% 11/13/13 24,125 24,125 Massachusetts Bay Transportation Authority Sales Tax Revenue CP 0.130% 11/14/13 14,500 14,500 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.080% 11/7/13 38,625 38,625 Massachusetts Development Finance Agency Revenue (Cushing Academy Issue) VRDO 0.090% 11/7/13 LOC 8,580 8,580 1 Massachusetts GO TOB VRDO 0.090% 11/1/13 5,700 5,700 1 Massachusetts GO TOB VRDO 0.070% 11/7/13 13,545 13,545 1 Massachusetts GO TOB VRDO 0.080% 11/7/13 LOC 39,600 39,600 1 Massachusetts GO TOB VRDO 0.090% 11/7/13 3,750 3,750 1 Massachusetts GO TOB VRDO 0.090% 11/7/13 1,850 1,850 1 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.080% 11/1/13 8,800 8,800 1 Massachusetts Health & Educational Facilities Authority Revenue (MIT) TOB VRDO 0.100% 11/7/13 11,485 11,485 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.070% 11/7/13 84,030 84,030 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.090% 11/1/13 46,600 46,600 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.110% 11/7/13 54,105 54,105 Massachusetts Health & Educational Facilities Authority Revenue (Pool Loan Program) VRDO 0.110% 11/7/13 LOC 20,200 20,200 1 Massachusetts Housing Finance Agency Multifamily Housing Revenue TOB VRDO 0.130% 11/7/13 5,515 5,515 1 Massachusetts Housing Finance Agency Multifamily Housing Revenue TOB VRDO 0.140% 11/7/13 10,635 10,635 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.090% 11/7/13 5,000 5,000 Massachusetts Special Obligation Dedicated Tax Revenue 5.000% 1/1/14 (Prere.) 19,900 20,058 1 Massachusetts Water Pollution Abatement Trust Revenue TOB VRDO 0.090% 11/7/13 3,240 3,240 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.080% 11/7/13 7,300 7,300 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.080% 11/7/13 7,500 7,500 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.080% 11/7/13 LOC 22,000 22,000 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.090% 11/7/13 13,675 13,675 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.090% 11/7/13 8,205 8,205 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.090% 11/7/13 5,000 5,000 Massachusetts Water Resources Authority Revenue VRDO 0.070% 11/7/13 40,600 40,600 University of Massachusetts Building Authority CP 0.150% 1/13/14 6,250 6,250 2 University of Massachusetts Building Authority Revenue PUT 0.170% 5/29/14 13,400 13,400 Michigan (1.9%) Macomb County MI Revenue 5.875% 11/15/13 (Prere.) 4,345 4,354 1 Michigan Finance Authority Hospital Revenue Bonds (Trinity Health Credit Group) TOB VRDO 0.080% 11/7/13 LOC 15,000 15,000 Michigan Finance Authority Student Loan Revenue VRDO 0.090% 11/7/13 LOC 20,000 20,000 3 Michigan GO 5.500% 12/1/13 4,500 4,517 Michigan Hospital Finance Authority Revenue (Trinity Health) VRDO 0.070% 11/7/13 26,465 26,465 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.080% 11/7/13 31,470 31,470 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.080% 11/7/13 42,850 42,850 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.090% 11/7/13 91,500 91,500 Michigan State University Board of Trustees General Revenue VRDO 0.090% 11/7/13 33,400 33,400 Michigan State University Board of Trustees General Revenue VRDO 0.090% 11/7/13 42,140 42,140 University of Michigan Revenue VRDO 0.060% 11/7/13 25,145 25,145 1 Wayne State University Michigan Revenue TOB VRDO 0.130% 11/7/13 5,000 5,000 Minnesota (1.9%) 1 Hennepin County MN Sales Tax Revenue TOB VRDO 0.090% 11/7/13 10,240 10,240 1 Minneapolis MN Health Care System Revenue (Fairview Health Services) TOB VRDO 0.080% 11/7/13 LOC 20,000 20,000 Minnesota GO 5.000% 12/1/13 (ETM) 10,610 10,652 Minnesota GO 5.000% 8/1/14 5,000 5,180 17 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Minnesota GO 5.000% 8/1/14 6,835 7,082 Minnesota GO 5.000% 8/1/14 6,585 6,823 1 Minnesota GO TOB VRDO 0.090% 11/7/13 3,510 3,510 Minnesota Housing Finance Agency Residential Housing Revenue VRDO 0.090% 11/7/13 19,000 19,000 Minnesota Housing Finance Agency Residential Housing Revenue VRDO 0.090% 11/7/13 8,035 8,035 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) VRDO 0.080% 11/7/13 LOC 86,100 86,100 Minnesota School District TRAN 2.000% 9/16/14 24,115 24,488 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.120% 12/5/13 100,000 100,000 University of Minnesota Revenue CP 0.120% 11/5/13 17,260 17,260 University of Minnesota Revenue CP 0.110% 2/10/14 20,000 20,000 Mississippi (0.3%) Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.070% 11/7/13 28,400 28,400 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) VRDO 0.070% 11/7/13 8,470 8,470 Perry County MS Pollution Control Revenue (Leaf River Forest Product Project) VRDO 0.080% 11/7/13 LOC 10,430 10,430 Missouri (1.6%) Missouri Development Finance Board Cultural Facilities Revenue (Nelson Gallery Foundation) VRDO 0.080% 11/1/13 15,000 15,000 1 Missouri Health & Education Facilities Authority Revenue (St. Luke’s Health System)TOB VRDO 0.080% 11/7/13 LOC 15,000 15,000 2 Missouri Health & Education Facilities Authority Revenue (Trinity Health) PUT 0.150% 5/29/14 20,000 20,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.070% 11/7/13 47,450 47,450 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.070% 11/7/13 40,800 40,800 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.070% 11/7/13 28,000 28,000 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) VRDO 0.080% 11/7/13 23,810 23,810 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) VRDO 0.080% 11/7/13 22,000 22,000 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.080% 11/7/13 15,865 15,865 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.090% 11/7/13 5,570 5,570 1 Missouri Highways & Transportation Commission Revenue (State Road) TOB VRDO 0.080% 11/7/13 25,200 25,200 Missouri Highways & Transportation Commission Road Revenue VRDO 0.080% 11/7/13 LOC 11,895 11,895 St. Louis MO General Fund TRAN 2.000% 5/30/14 13,000 13,135 Multiple States (6.6%) 1 BlackRock MuniHoldings Investment Quality Fund VRDP VRDO 0.290% 11/7/13 LOC 90,000 90,000 1 BlackRock MuniYield Fund, Inc. VRDP VRDO 0.290% 11/7/13 LOC 53,400 53,400 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.090% 11/7/13 16,300 16,300 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.100% 11/7/13 LOC 15,000 15,000 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.120% 11/7/13 LOC 18,625 18,625 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.130% 11/7/13 LOC 335,175 335,175 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.130% 11/7/13 LOC 36,861 36,861 1 Nuveen AMT-Free Municipal Income Fund Series 2 VRDP VRDO 0.170% 11/7/13 LOC 24,000 24,000 1 Nuveen Insured Municipal Opportunity Fund VRDP VRDO 0.180% 11/7/13 LOC 185,000 185,000 1 Nuveen Municipal Advantage Fund VRDP VRDO 0.150% 11/7/13 LOC 134,100 134,100 1 Nuveen Premium Income Municipal Fund 4 VRDP VRDO 0.150% 11/7/13 LOC 170,000 170,000 1 Nuveen Quality Income Municipal Fund Inc VRDP VRDO 0.150% 11/7/13 LOC 110,000 110,000 Nebraska (1.5%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 2) VRDO 0.080% 11/7/13 103,200 103,200 Lincoln NE Electric System Revenue CP 0.110% 11/26/13 25,010 25,010 Lincoln NE Electric System Revenue CP 0.110% 11/26/13 19,490 19,490 1 Nebraska Investment Finance Authority Multifamily Housing Revenue (Riverbend Apartments Project) VRDO 0.100% 11/7/13 LOC 5,835 5,835 Nebraska Investment Finance Authority Single Family Housing Revenue VRDO 0.090% 11/7/13 72,315 72,315 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.080% 11/7/13 10,080 10,080 1 Omaha NE Public Power District Separate Electric Revenue TOB VRDO 0.090% 11/7/13 (13) 34,610 34,610 Nevada (2.1%) Clark County NV Airport System Revenue BAN 2.000% 7/1/14 16,500 16,681 Clark County NV Airport System Revenue VRDO 0.100% 11/7/13 LOC 6,000 6,000 Clark County NV Economic Development Revenue (Opportunity Village Foundation Project) VRDO 0.110% 11/7/13 LOC 17,600 17,600 1 Clark County NV GO TOB VRDO 0.080% 11/7/13 LOC 51,015 51,015 1 Clark County NV GO TOB VRDO 0.090% 11/7/13 7,615 7,615 1 Clark County NV Water Reclamation District GO TOB VRDO 0.090% 11/7/13 7,495 7,495 1 Las Vegas NV GO TOB VRDO 0.080% 11/7/13 10,850 10,850 18 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Las Vegas NV GO TOB VRDO 0.100% 11/7/13 8,330 8,330 Las Vegas Valley Water District Nevada GO CP 0.120% 11/4/13 34,000 34,000 Las Vegas Valley Water District Nevada GO CP 0.120% 11/5/13 33,595 33,595 Las Vegas Valley Water District Nevada GO CP 0.120% 12/2/13 16,000 16,000 Las Vegas Valley Water District Nevada GO CP 0.130% 12/6/13 18,300 18,300 Las Vegas Valley Water District Nevada GO CP 0.130% 12/9/13 36,000 36,000 Las Vegas Valley Water District Nevada GO CP 0.130% 2/10/14 29,945 29,945 Las Vegas Valley Water District Nevada GO CP 0.140% 2/11/14 36,000 36,000 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.110% 11/7/13 4,685 4,685 1 Nevada GO TOB VRDO 0.130% 11/7/13 9,400 9,400 1 Nevada Higher Education Revenue TOB VRDO 0.080% 11/7/13 LOC 12,965 12,965 Nevada Housing Division Multi-Unit Housing Revenue (City Center Project) VRDO 0.230% 11/7/13 LOC 7,440 7,440 1 Truckee Meadows NV Water Authority Water Revenue TOB VRDO 0.080% 11/7/13 LOC 9,990 9,990 New Hampshire (0.1%) 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.080% 11/7/13 8,000 8,000 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.080% 11/7/13 6,945 6,945 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.100% 11/7/13 10,000 10,000 New Jersey (2.5%) New Jersey Economic Development Authority Industrial Development Revenue (Ocean Spray Cranberries Inc. Project) VRDO 0.180% 11/7/13 LOC 8,000 8,000 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/14 (Prere.) 9,750 10,081 New Jersey GO 0.368% 6/26/14 300,000 300,029 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.100% 11/7/13 LOC 35,900 35,900 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.080% 11/7/13 2,200 2,200 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.080% 11/7/13 40,000 40,000 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.100% 11/7/13 3,500 3,500 1 Nuveen New Jersey Dividend Advantage Municipal Fund VRDP VRDO 0.180% 11/7/13 LOC 15,000 15,000 1 Nuveen New Jersey Premium Income Municipal Fund VRDP VRDO 0.160% 11/7/13 LOC 24,000 24,000 Paramus Borough NJ BAN 1.000% 2/21/14 8,494 8,504 New Mexico (0.8%) 1 New Mexico Educational Assistance Foundation Revenue TOB VRDO 0.120% 11/7/13 39,395 39,395 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/14 (Prere.) 5,315 5,472 New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 1,445 1,490 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue VRDO 0.080% 11/7/13 93,930 93,930 New York (7.5%) 1 BlackRock MuniHoldings New York Quality Fund, Inc. VRDP VRDO 0.290% 11/7/13 LOC 30,000 30,000 Erie County NY Fiscal Stability Authority BAN 1.000% 7/31/14 29,720 29,886 Half Hollow Hills NY Central School District TAN 0.750% 6/26/14 21,750 21,831 Long Island NY Power Authority Electric System Revenue VRDO 0.070% 11/1/13 LOC 1,100 1,100 1 New York City NY GO TOB VRDO 0.080% 11/7/13 15,000 15,000 1 New York City NY GO TOB VRDO 0.100% 11/7/13 17,320 17,320 New York City NY GO VRDO 0.070% 11/1/13 LOC 16,000 16,000 New York City NY GO VRDO 0.060% 11/7/13 LOC 30,245 30,245 New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.070% 11/7/13 LOC 18,000 18,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Bruckner by the Bridge) VRDO 0.070% 11/7/13 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Elliot Chelsea Development) VRDO 0.090% 11/7/13 LOC 12,925 12,925 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Markham Gardens Apartments) VRDO 0.080% 11/7/13 LOC 3,600 3,600 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.070% 11/7/13 34,200 34,200 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (90 West Street) VRDO 0.070% 11/7/13 LOC 11,300 11,300 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Atlantic Court Apartments) VRDO 0.070% 11/7/13 LOC 5,000 5,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Carnegie Park) VRDO 0.050% 11/7/13 LOC 50,305 50,305 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (The Balton) VRDO 0.080% 11/7/13 LOC 7,500 7,500 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.070% 11/7/13 LOC 18,570 18,570 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue CP 0.140% 1/16/14 22,500 22,500 19 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB PUT 0.370% 12/6/13 17,850 17,850 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.080% 11/7/13 15,000 15,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.090% 11/7/13 8,500 8,500 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.090% 11/7/13 12,300 12,300 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.100% 11/7/13 5,000 5,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.070% 11/1/13 9,400 9,400 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.090% 11/7/13 50,000 50,000 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.080% 11/7/13 28,745 28,745 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.070% 11/7/13 12,500 12,500 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.070% 11/7/13 90,700 90,700 New York Liberty Development Corp. Revenue PUT 0.230% 6/19/14 96,600 96,600 New York Liberty Development Corp. Revenue PUT 0.230% 6/19/14 64,400 64,400 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.060% 11/7/13 LOC 11,225 11,225 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.070% 11/7/13 LOC 29,800 29,800 New York State Dormitory Authority Revenue (Columbia University) VRDO 0.060% 11/7/13 3,250 3,250 New York State Dormitory Authority Revenue (Le Moyne College) VRDO 0.080% 11/7/13 LOC 4,275 4,275 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.070% 11/7/13 LOC 7,010 7,010 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.070% 11/7/13 LOC 4,895 4,895 1 New York State Dormitory Authority Revenue (New York University) TOB VRDO 0.100% 11/7/13 11,000 11,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.080% 11/7/13 5,000 5,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.090% 11/7/13 6,420 6,420 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.090% 11/7/13 3,510 3,510 1 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.080% 11/7/13 1,000 1,000 New York State Energy Research & Development Authority Revenue (Consolidated Edison Co. of New York, Inc. Project) VRDO 0.110% 11/7/13 LOC 10,000 10,000 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.090% 11/7/13 3,640 3,640 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.050% 11/7/13 LOC 16,100 16,100 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.070% 11/7/13 LOC 28,100 28,100 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.060% 11/7/13 LOC 11,800 11,800 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.070% 11/7/13 LOC 34,900 34,900 New York State Housing Finance Agency Housing Revenue (Chelsea Apartments) VRDO 0.080% 11/7/13 LOC 10,000 10,000 New York State Housing Finance Agency Housing Revenue (West 23rd Street) VRDO 0.080% 11/7/13 LOC 10,400 10,400 New York State Housing Finance Agency Housing Revenue (Worth Street) VRDO 0.070% 11/7/13 LOC 10,200 10,200 New York State Housing Finance Agency Revenue (250 West 50th Street Project) VRDO 0.070% 11/7/13 LOC 87,000 87,000 New York State Housing Finance Agency Revenue (8 East 102nd Street) VRDO 0.070% 11/7/13 LOC 22,000 22,000 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.100% 11/7/13 9,675 9,675 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.080% 11/1/13 6,320 6,320 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.080% 11/7/13 25,605 25,605 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.110% 11/7/13 25,000 25,000 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.070% 11/7/13 LOC 36,945 36,945 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.090% 11/7/13 2,900 2,900 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.090% 11/7/13 9,430 9,430 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.150% 11/7/13 LOC 20,000 20,000 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.150% 11/7/13 LOC 10,000 10,000 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.150% 11/7/13 LOC 31,000 31,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.130% 11/7/13 7,320 7,320 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.130% 11/7/13 3,335 3,335 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.130% 11/7/13 5,555 5,555 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.090% 11/7/13 LOC 12,790 12,790 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.070% 11/7/13 LOC 1,745 1,745 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.070% 11/7/13 LOC 25,045 25,045 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.070% 11/7/13 LOC 3,600 3,600 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.070% 11/7/13 LOC 18,640 18,640 North Carolina (1.4%) Charlotte NC Water & Sewer System CP 0.160% 3/14/14 3,791 3,791 1 Charlotte NC Water & Sewer System Revenue TOB VRDO 0.080% 11/7/13 7,545 7,545 1 Charlotte NC Water & Sewer System Revenue TOB VRDO 0.090% 11/7/13 5,910 5,910 Mecklenburg County NC GO 2.000% 3/1/14 5,000 5,030 North Carolina Capital Facilities Finance Agency Educational Facilities Revenue (Campbell University) VRDO 0.090% 11/7/13 LOC 10,100 10,100 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.090% 11/1/13 3,500 3,500 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.080% 11/7/13 15,700 15,700 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.080% 11/7/13 28,600 28,600 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.080% 11/7/13 14,100 14,100 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.090% 11/7/13 11,100 11,100 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.090% 11/7/13 2,495 2,495 1 North Carolina Capital Improvement Revenue TOB VRDO 0.080% 11/7/13 10,675 10,675 North Carolina Educational Facilities Finance Agency Revenue (Duke University) VRDO 0.070% 11/7/13 12,485 12,485 20 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) North Carolina GO 5.000% 4/1/14 5,000 5,100 North Carolina Medical Care Commission Health Care Facilities Revenue (Lenoir Memorial Hospital Project) VRDO 0.090% 11/7/13 LOC 12,955 12,955 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) VRDO 0.090% 11/7/13 LOC 6,800 6,800 2 North Carolina Medical Care Commission Hospital Revenue (Moses Cone Health System) PUT 0.200% 5/29/14 11,905 11,905 Raleigh Durham NC Airport Authority Revenue VRDO 0.070% 11/7/13 LOC 14,050 14,050 1 Sampson County NC COP TOB VRDO 0.080% 11/7/13 LOC 5,000 5,000 1 University of North Carolina University Revenue TOB VRDO 0.080% 11/7/13 25,435 25,435 1 University of North Carolina University Revenue TOB VRDO 0.090% 11/7/13 6,710 6,710 Wake County NC GO 3.000% 5/1/14 1,285 1,303 Wake County NC GO 3.000% 5/1/14 3,225 3,270 1 Wake County NC Limited Obligation Revenue TOB VRDO 0.090% 11/7/13 10,090 10,090 Winston-Salem NC Water & Sewer System Revenue VRDO 0.090% 11/7/13 13,660 13,660 North Dakota (0.2%) North Dakota Housing Finance Agency Home Mortgage Revenue VRDO 0.060% 11/7/13 21,850 21,850 North Dakota Housing Finance Agency Home Mortgage Revenue VRDO 0.090% 11/7/13 9,600 9,600 Ohio (3.1%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.100% 11/7/13 LOC 600 600 Akron OH Income Tax Revenue BAN 1.125% 11/14/13 3,500 3,501 Butler County OH BAN 0.400% 7/31/14 2,133 2,133 Columbus OH BAN 1.500% 11/21/13 2,750 2,752 1 Columbus OH GO TOB VRDO 0.080% 11/7/13 10,045 10,045 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.090% 11/7/13 LOC 17,740 17,740 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.090% 11/7/13 LOC 19,950 19,950 Columbus OH Regional Airport Authority Revenue (Pooled Financing Program) VRDO 0.090% 11/7/13 LOC 6,720 6,720 Columbus OH Sewer Revenue VRDO 0.060% 11/7/13 32,040 32,040 Dayton OH City School District BAN 1.250% 10/15/14 14,750 14,883 Euclid OH Income Tax BAN 1.150% 6/12/14 1,240 1,244 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.080% 11/7/13 49,150 49,150 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.080% 11/7/13 45,200 45,200 Franklin County OH Hospital Facilities Revenue (US Health Corp. of Columbus) VRDO 0.080% 11/7/13 LOC 7,130 7,130 2 Franklin County OH Revenue (Trinity Health Credit Group) PUT 0.150% 5/29/14 9,685 9,685 Huber Heights OH BAN 1.125% 11/8/13 2,000 2,000 3 Huber Heights OH BAN 1.000% 11/7/14 5,500 5,538 Lancaster Port Authority Ohio Gas Revenue VRDO 0.080% 11/7/13 58,225 58,225 1 Nuveen Ohio Quality Income Municipal Fund VRDP VRDO 0.170% 11/7/13 LOC 11,000 11,000 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.070% 11/7/13 LOC 4,000 4,000 Ohio Common Schools GO VRDO 0.060% 11/7/13 16,500 16,500 Ohio Common Schools GO VRDO 0.060% 11/7/13 23,270 23,270 Ohio Common Schools GO VRDO 0.060% 11/7/13 22,250 22,250 Ohio GO VRDO 0.060% 11/7/13 10,000 10,000 Ohio GO VRDO 0.070% 11/7/13 8,375 8,375 Ohio GO VRDO 0.070% 11/7/13 23,215 23,215 Ohio GO VRDO 0.070% 11/7/13 17,400 17,400 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.090% 11/7/13 34,245 34,245 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.110% 11/7/13 3,175 3,175 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.120% 11/7/13 25,245 25,245 Ohio Infrastructure Improvement GO VRDO 0.070% 11/7/13 9,295 9,295 Ohio State University General Receipts Revenue VRDO 0.060% 11/7/13 13,495 13,495 Ohio State University General Receipts Revenue VRDO 0.060% 11/7/13 39,160 39,160 1 South-Western City OH School District GO TOB VRDO 0.080% 11/7/13 4,995 4,995 Stow OH BAN 1.000% 5/2/14 2,875 2,885 University of Cincinnati OH BAN 1.500% 5/9/14 15,000 15,096 Oklahoma (0.0%) 1 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) TOB VRDO 0.140% 11/7/13 2,280 2,280 Oregon (1.0%) 1 Jackson County OR School District GO TOB VRDO 0.130% 11/7/13 6,000 6,000 Oregon Facilities Authority Revenue (Reed College Projects) VRDO 0.100% 11/7/13 35,800 35,800 Oregon GO 5.000% 5/1/14 1,400 1,434 Oregon GO (Veterans Welfare) VRDO 0.080% 11/1/13 9,560 9,560 Oregon Health & Science University Revenue VRDO 0.080% 11/7/13 LOC 15,925 15,925 1 Oregon Housing & Community Service Department Single Family Mortgage Revenue TOB VRDO 0.130% 11/7/13 8,665 8,665 21 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.070% 11/7/13 6,640 6,640 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.120% 11/7/13 13,400 13,400 Oregon TAN 1.500% 7/31/14 90,000 90,888 Pennsylvania (1.2%) 1 Abington PA School District GO TOB VRDO 0.080% 11/7/13 LOC 4,400 4,400 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.080% 11/7/13 LOC 11,300 11,300 1 Central Bradford PA Progress Authority Revenue (Robert Packer Hospital) TOB VRDO 0.080% 11/7/13 LOC 5,000 5,000 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.110% 11/7/13 11,300 11,300 Emmaus PA General Authority Revenue VRDO 0.060% 11/7/13 LOC 6,185 6,185 1 Manheim Township PA School District GO TOB VRDO 0.080% 11/7/13 LOC 6,930 6,930 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.100% 11/7/13 14,290 14,290 1 Nuveen Pennsylvania Premium Income Municipal Fund 2 VRDP VRDO 0.180% 11/7/13 LOC 22,000 22,000 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue VRDO 0.070% 11/7/13 LOC 36,880 36,880 1 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) TOB VRDO 0.080% 11/7/13 LOC 7,900 7,900 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.180% 11/7/13 3,875 3,875 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.090% 11/7/13 9,405 9,405 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.090% 11/7/13 26,750 26,750 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.100% 11/7/13 13,305 13,305 1 Pennsylvania State University Revenue TOB VRDO 0.080% 11/7/13 LOC 5,200 5,200 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.080% 11/7/13 LOC 24,900 24,900 1 Philadelphia PA Authority for Industrial Development Revenue (Girard Estate Aramark Project) VRDO 0.140% 11/7/13 LOC 15,350 15,350 Puerto Rico (0.0%) Puerto Rico Public Buildings Authority Government Facilities Revenue 5.375% 7/1/14 (Prere.) 5,000 5,169 Rhode Island (0.1%) 1 Narragansett RI Commission Wastewater System Revenue TOB VRDO 0.080% 11/7/13 LOC 11,790 11,790 Rhode Island Health & Educational Building Corp. Health Facilities Revenue (St. Antoine) VRDO 0.090% 11/7/13 LOC 7,400 7,400 Rhode Island Health & Educational Building Corp. Health Facilities Revenue (St. Antoine) VRDO 0.090% 11/7/13 LOC 5,430 5,430 South Carolina (1.4%) 1 Charleston SC Educational Excellence Financing Corp. TOB VRDO 0.080% 11/7/13 6,350 6,350 Greenville County SC School District Installment Revenue 5.000% 12/1/13 2,000 2,008 3 Richland County SC BAN 1.000% 11/6/14 50,000 50,404 South Carolina Association of Governmental Organizations TAN 2.000% 4/15/14 115,098 116,043 1 South Carolina Housing Finance & Development Authority Revenue TOB VRDO 0.090% 11/7/13 4,870 4,870 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) VRDO 0.080% 11/7/13 LOC 11,000 11,000 South Carolina Jobs Economic Development Authority Industrial Revenue (South Carolina Electric & Gas Co. Project) VRDO 0.130% 11/7/13 LOC 6,900 6,900 South Carolina Public Service Authority Revenue 5.000% 1/1/14 (Prere.) 6,010 6,058 1 South Carolina Public Service Authority Revenue TOB VRDO 0.080% 11/7/13 LOC 20,270 20,270 1 South Carolina Public Service Authority Revenue TOB VRDO 0.080% 11/7/13 LOC 30,310 30,310 1 South Carolina Public Service Authority Revenue TOB VRDO 0.100% 11/7/13 4,000 4,000 South Dakota (0.2%) South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.070% 11/7/13 20,965 20,965 South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.090% 11/7/13 17,000 17,000 Tennessee (2.7%) Blount County & Alcoa & Maryville TN Industrial Development Board Revenue (Local Government Public Improvement) VRDO 0.090% 11/7/13 LOC 4,700 4,700 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.090% 11/7/13 19,100 19,100 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.090% 11/7/13 LOC 5,650 5,650 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.090% 11/7/13 LOC 4,000 4,000 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.090% 11/7/13 LOC 10,885 10,885 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.090% 11/7/13 LOC 24,135 24,135 22 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.090% 11/7/13 LOC 14,360 14,360 Jackson TN Energy Authority Gas System Revenue VRDO 0.090% 11/7/13 LOC 8,670 8,670 1 Knoxville TN Waste Water System Revenue TOB VRDO 0.090% 11/7/13 15,940 15,940 Metropolitan Government of Nashville & Davidson County TN GO CP 0.120% 1/14/14 22,500 22,500 1 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) TOB VRDO 0.090% 11/7/13 8,250 8,250 1 Rutherford County TN Health & Educational Facilities Board Revenue (Ascension Health Credit Group) TOB VRDO 0.100% 11/7/13 6,250 6,250 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.090% 11/7/13 LOC 4,600 4,600 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.090% 11/7/13 23,900 23,900 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.140% 11/7/13 LOC 11,100 11,100 Shelby County TN GO VRDO 0.070% 11/7/13 40,000 40,000 1 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) TOB VRDO 0.090% 11/7/13 3,630 3,630 Tennessee GO CP 0.140% 11/6/13 25,000 25,000 Tennessee GO CP 0.110% 12/4/13 8,000 8,000 Tennessee GO CP 0.110% 12/5/13 20,000 20,000 Tennessee GO CP 0.120% 2/4/14 8,500 8,500 Tennessee GO CP 0.120% 2/5/14 25,000 25,000 Tennessee GO CP 0.130% 2/5/14 20,000 20,000 1 Tennessee Housing Development Agency Homeownership Program Revenue TOB VRDO 0.130% 11/7/13 4,655 4,655 Tennessee School Bond Authority Revenue CP 0.120% 11/5/13 75,419 75,419 Tennessee School Bond Authority Revenue CP 0.120% 11/6/13 15,000 15,000 Tennessee School Bond Authority Revenue CP 0.130% 12/6/13 32,349 32,349 Tennessee School Bond Authority Revenue CP 0.130% 2/6/14 15,000 15,000 Tennessee School Bond Authority Revenue CP 0.140% 2/11/14 15,000 15,000 Texas (10.3%) 1 Austin TX Water & Wastewater System Revenue TOB VRDO 0.080% 11/7/13 (13) 5,635 5,635 1 Austin TX Water & Wastewater System Revenue TOB VRDO 0.080% 11/7/13 LOC 16,805 16,805 1 Beaumont TX Independent School District School Building GO TOB VRDO 0.120% 11/7/13 6,675 6,675 1 Bexar County TX Combined Flood Control GO TOB VRDO 0.110% 11/7/13 19,215 19,215 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.060% 11/7/13 55,005 55,005 1 Collin County TX GO TOB VRDO 0.090% 11/7/13 10,925 10,925 1 Comal TX Independent School District GO TOB VRDO 0.080% 11/7/13 LOC 10,160 10,160 1 Conroe TX Independent School District GO TOB VRDO 0.090% 11/7/13 6,010 6,010 Dallas Area Rapid Transit Senior Subordinate Lien Sales Tax CP 0.100% 11/5/13 12,500 12,500 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.080% 11/7/13 LOC 19,380 19,380 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.080% 11/7/13 18,145 18,145 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.080% 11/7/13 5,500 5,500 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.100% 11/7/13 12,465 12,465 1 Dallas TX Independent School District GO TOB VRDO 0.090% 11/7/13 14,720 14,720 1Denton TX Independent School District GO TOB VRDO 0.090% 11/7/13 7,370 7,370 1 Edinburg TX Consolidated Independent School District COP TOB VRDO 0.090% 11/7/13 12,015 12,015 1 Fort Bend TX Independent School District GO TOB VRDO 0.090% 11/7/13 5,000 5,000 1 Grand Parkway TX Transportation Corp System Toll Revenue TOB VRDO 0.100% 11/7/13 9,500 9,500 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) TOB VRDO 0.080% 11/7/13 LOC 22,000 22,000 1 Harris County TX Flood Control District GO TOB VRDO 0.090% 11/7/13 5,000 5,000 1 Harris County TX GO TOB VRDO 0.100% 11/7/13 8,070 8,070 1 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) TOB VRDO 0.080% 11/7/13 LOC 13,000 13,000 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children’s Hospital) VRDO 0.080% 11/1/13 4,600 4,600 Harris County TX Health Facilities Development Corp. Revenue (St. Luke’s Episcopal Hospital) VRDO 0.130% 11/7/13 18,000 18,000 Harris County TX Toll Road Revenue 5.000% 8/15/14 (Prere.) 18,000 18,681 1 Harris County TX Toll Road Revenue TOB VRDO 0.090% 11/7/13 (13) 5,200 5,200 1 Houston TX Airport System Revenue TOB VRDO 0.080% 11/7/13 12,000 12,000 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) CP 0.130% 2/5/14 10,000 10,000 1 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) TOB VRDO 0.090% 11/7/13 6,665 6,665 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.070% 11/7/13 7,850 7,850 Houston TX TRAN 2.000% 6/30/14 25,000 25,300 1 Houston TX Utility System Revenue TOB VRDO 0.080% 11/7/13 LOC 15,250 15,250 1 Houston TX Utility System Revenue TOB VRDO 0.080% 11/7/13 12,240 12,240 23 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Houston TX Utility System Revenue TOB VRDO 0.080% 11/7/13 LOC 13,840 13,840 1 Houston TX Utility System Revenue TOB VRDO 0.100% 11/7/13 25,330 25,330 1 Hutto TX Independent School District GO TOB VRDO 0.100% 11/7/13 21,130 21,130 1 Leander TX Independent School District GO TOB VRDO 0.090% 11/7/13 15,295 15,295 1 McKinney TX Independent School District GO TOB VRDO 0.080% 11/7/13 LOC 10,135 10,135 Mesquite TX Independent School District GO PUT 0.230% 1/23/14 18,255 18,255 1 North East TX Independent School District GO TOB VRDO 0.080% 11/7/13 LOC 5,000 5,000 1 North East TX Independent School District GO TOB VRDO 0.080% 11/7/13 26,805 26,805 1 North East TX Independent School District GO TOB VRDO 0.090% 11/7/13 3,355 3,355 1 North Texas Health Facilities Development Corp. Hospital Revenue (United Regional Health Care System) TOB VRDO 0.080% 11/7/13 LOC 13,085 13,085 1 North Texas Tollway Authority System Revenue TOB VRDO 0.090% 11/7/13 (13) 10,000 10,000 1 North Texas Tollway Authority System Revenue TOB VRDO 0.100% 11/7/13 (13) 6,000 6,000 1 North Texas Tollway Authority System Revenue TOB VRDO 0.150% 11/7/13 (13) 22,360 22,360 1 Northside TX Independent School District GO TOB VRDO 0.080% 11/7/13 4,500 4,500 1 Northside TX Independent School District GO TOB VRDO 0.090% 11/7/13 17,315 17,315 1 Northside TX Independent School District GO TOB VRDO 0.100% 11/7/13 5,170 5,170 Northwest Texas Independent School District GO VRDO 0.090% 11/7/13 8,170 8,170 1 Pearland TX GO TOB VRDO 0.080% 11/7/13 LOC 10,105 10,105 1 Pearland TX Independent School District GO TOB VRDO 0.130% 11/7/13 9,000 9,000 1 Plano TX Independent School District GO TOB VRDO 0.090% 11/7/13 14,055 14,055 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.080% 11/7/13 5,855 15,855 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.080% 11/7/13 14,465 14,465 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.090% 11/7/13 4,700 4,700 San Antonio TX Electric & Gas Systems Revenue VRDO 0.080% 11/7/13 96,400 96,400 1 San Antonio TX Public Facilities Corp. Lease Revenue TOB VRDO 0.090% 11/7/13 LOC 11,625 11,625 San Antonio TX Water Revenue CP 0.120% 11/4/13 28,000 28,000 San Antonio TX Water Revenue CP 0.100% 11/7/13 20,000 20,000 San Antonio TX Water Revenue CP 0.110% 11/26/13 12,000 12,000 1 San Antonio TX Water Revenue TOB VRDO 0.080% 11/7/13 LOC 11,060 11,060 1 San Antonio TX Water Revenue TOB VRDO 0.080% 11/7/13 10,000 10,000 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Health Care System Project) VRDO 0.080% 11/7/13 LOC 21,100 21,100 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) VRDO 0.090% 11/7/13 LOC 46,430 46,430 1 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) TOB VRDO 0.070% 11/7/13 10,230 10,230 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) VRDO 0.070% 11/7/13 28,700 28,700 1 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue TOB VRDO 0.100% 11/7/13 9,875 9,875 Texas (Veterans Housing Assistance Program) GO VRDO 0.080% 11/7/13 32,340 32,340 Texas (Veterans Housing Assistance Program) GO VRDO 0.120% 11/7/13 39,915 39,915 Texas A&M University System Revenue 2.000% 5/15/14 3,575 3,610 Texas A&M University System Revenue 3.000% 5/15/14 11,955 12,136 1 Texas Department of Housing & Community Affairs Single Family Revenue TOB VRDO 0.140% 11/7/13 2,075 2,075 1 Texas GO TOB VRDO 0.080% 11/7/13 19,650 19,650 1 Texas GO TOB VRDO 0.080% 11/7/13 21,560 21,560 1 Texas GO TOB VRDO 0.080% 11/7/13 13,470 13,470 1 Texas GO TOB VRDO 0.090% 11/7/13 5,360 5,360 1 Texas GO TOB VRDO 0.150% 11/7/13 8,750 8,750 Texas Public Finance Authority GO CP 0.130% 1/15/14 24,400 24,400 Texas Public Finance Authority GO CP 0.140% 2/19/14 69,735 69,735 Texas Small Business Industrial Development Corp. Revenue (Texas Public Facilities Capital Access Program) VRDO 0.500% 11/7/13 LOC 480 480 Texas TRAN 2.000% 8/28/14 420,000 426,217 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.080% 11/7/13 13,540 13,540 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.110% 11/7/13 17,325 17,325 1 Texas Transportation Commission Revenue TOB VRDO 0.080% 11/7/13 20,410 20,410 1 Texas Transportation Commission Revenue TOB VRDO 0.090% 11/7/13 13,810 13,810 1 Texas Transportation Commission Revenue TOB VRDO 0.090% 11/7/13 7,500 7,500 1 Texas Water Development Board Revenue TOB VRDO 0.130% 11/7/13 7,500 7,500 1 Travis County TX GO TOB VRDO 0.090% 11/7/13 11,050 11,050 1 University of Texas Permanent University Fund Revenue TOB VRDO 0.080% 11/7/13 12,560 12,560 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.080% 11/7/13 20,175 20,175 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.090% 11/7/13 11,815 11,815 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.150% 11/7/13 6,600 6,600 University of Texas System Revenue Financing System Revenue VRDO 0.070% 11/7/13 7,000 7,000 24 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Utah (0.4%) Murray UT Hospital Revenue (IHC Health Services) VRDO 0.080% 11/1/13 12,450 12,450 1 Utah Board of Regents Hospital Revenue (University of Utah) TOB VRDO 0.080% 11/7/13 LOC 7,505 7,505 Utah Board of Regents Student Loan Revenue VRDO 0.100% 11/7/13 LOC 9,400 9,400 Utah GO 5.000% 7/1/14 5,260 5,428 1 Utah Housing Corp. Single Family Mortgage Revenue TOB VRDO 0.590% 11/7/13 1,120 1,120 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.090% 11/7/13 LOC 4,985 4,985 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.090% 11/7/13 LOC 3,700 3,700 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.080% 11/7/13 16,930 16,930 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.080% 11/7/13 10,690 10,690 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.130% 11/7/13 9,720 9,720 Vermont (0.1%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) VRDO 0.070% 11/7/13 LOC 14,370 14,370 1 Vermont Housing Finance Agency Revenue TOB VRDO 0.140% 11/7/13 990 990 Virginia (1.5%) Alexandria VA Industrial Development Authority Revenue (Institute for Defense Analyses Project) VRDO 0.090% 11/7/13 LOC 7,280 7,280 Capital Region Airport Commission Virginia Passenger Facility Charge Revenue VRDO 0.130% 11/7/13 LOC 14,005 14,005 1 Hampton VA Roads Sanitation District Wastewater Revenue TOB VRDO 0.080% 11/7/13 18,980 18,980 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.080% 11/7/13 LOC 2,100 2,100 Harrisonburg VA Industrial Development Authority Revenue (Mennonite Retirement) VRDO 0.090% 11/7/13 LOC 4,700 4,700 1 Newport News VA GO TOB VRDO 0.090% 11/7/13 10,670 10,670 Norfolk VA GO VRDO 0.090% 11/7/13 29,050 29,050 Richmond VA GO 2.000% 3/1/14 6,585 6,625 Stafford County VA Industrial Development Authority Revenue (VML/VACo Commonwealth Loan Program) VRDO 0.110% 11/7/13 LOC 3,720 3,720 1 University of Virginia Revenue TOB VRDO 0.090% 11/1/13 6,110 6,110 1 University of Virginia Revenue TOB VRDO 0.080% 11/7/13 22,395 22,395 1 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) TOB VRDO 0.080% 11/7/13 12,135 12,135 1 Virginia Commonwealth Transportation Revenue TOB VRDO 0.090% 11/7/13 8,700 8,700 Virginia Housing Development Authority - Commonwealth Mortgage Bonds PUT 0.190% 12/19/13 70,000 70,000 1 Virginia Housing Development Authority Commonwealth Mortgage Revenue TOB VRDO 0.100% 11/7/13 5,000 5,000 Virginia Public Building Authority Public Facilities Revenue VRDO 0.080% 11/7/13 41,800 41,800 Virginia Public School Authority Revenue 4.000% 7/15/14 2,325 2,387 Virginia Public School Authority Revenue 4.000% 8/1/14 1,750 1,800 1 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) TOB VRDO 0.080% 11/7/13 4,490 4,490 1 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) TOB VRDO 0.080% 11/7/13 8,900 8,900 Washington (2.6%) 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.080% 11/7/13 12,265 12,265 Chelan County WA Public Utility District No. 1 Consolidated System Revenue VRDO 0.080% 11/7/13 30,350 30,350 1 King County WA GO TOB VRDO 0.120% 11/7/13 6,845 6,845 1 King County WA Sewer Revenue TOB VRDO 0.080% 11/7/13 2,100 2,100 1 King County WA Sewer Revenue TOB VRDO 0.080% 11/7/13 LOC 30,205 30,205 1 King County WA Sewer Revenue TOB VRDO 0.080% 11/7/13 19,440 19,440 Port of Seattle WA Revenue VRDO 0.080% 11/7/13 LOC 34,000 34,000 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.080% 11/7/13 9,815 9,815 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.080% 11/7/13 11,200 11,200 Tacoma WA Housing Authority Revenue (Sunset Apartment Projects) VRDO 0.110% 11/7/13 LOC 13,100 13,100 1 University of Washington Revenue TOB PUT 0.370% 12/5/13 14,475 14,475 1 University of Washington Revenue TOB VRDO 0.080% 11/7/13 LOC 38,200 38,200 1 University of Washington Revenue TOB VRDO 0.090% 11/7/13 7,380 7,380 Washington GO 2.000% 7/1/14 14,745 14,923 Washington GO 2.000% 7/1/14 13,330 13,491 Washington GO 2.000% 8/1/14 2,915 2,955 1 Washington GO TOB VRDO 0.080% 11/7/13 10,465 10,465 1 Washington GO TOB VRDO 0.080% 11/7/13 15,095 15,095 1 Washington GO TOB VRDO 0.080% 11/7/13 19,880 19,880 1 Washington GO TOB VRDO 0.090% 11/7/13 5,100 5,100 1 Washington GO TOB VRDO 0.090% 11/7/13 2,000 2,000 1 Washington Health Care Facilities Authority Revenue (Providence Health & Services) TOB VRDO 0.080% 11/7/13 12,475 12,475 1 Washington Health Care Facilities Authority Revenue (Providence Health & Services) TOB VRDO 0.080% 11/7/13 8,610 8,610 Washington Health Care Facilities Authority Revenue (Providence Health & Services) VRDO 0.100% 11/7/13 73,250 73,250 25 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Washington Health Care Facilities Authority Revenue (Seattle Children’s Hospital) TOB VRDO 0.090% 11/7/13 10,800 10,800 1 Washington Health Care Facilities Authority Revenue (Seattle Children’s Hospital) TOB VRDO 0.090% 11/7/13 9,995 9,995 Washington Higher Education Facilities Authority Revenue (Whitman College Project) VRDO 0.110% 11/7/13 14,400 14,400 Washington Housing Finance Commission Multi-Family Housing Revenue (New Haven Apartments Project) VRDO 0.070% 11/7/13 LOC 4,000 4,000 Washington Housing Finance Commission Multi-Family Housing Revenue (Vintage at Silverdale Senior Living Project) VRDO 0.100% 11/7/13 LOC 11,880 11,880 Washington Housing Finance Commission Nonprofit Revenue (Seattle Art Museum Project) VRDO 0.080% 11/7/13 LOC 6,000 6,000 West Virginia (0.5%) West Virginia Economic Development Authority Pollution Control Revenue (Ohio Power Co.–Kammer Project) VRDO 0.070% 11/7/13 LOC 35,600 35,600 West Virginia Hospital Finance Authority Hospital Revenue (Cabell Huntington Hospital Inc.) VRDO 0.090% 11/7/13 LOC 9,500 9,500 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.090% 11/7/13 LOC 49,660 49,660 Wisconsin (2.3%) Madison WI Metropolitan School District TRAN 1.000% 9/9/14 64,500 64,945 Menasha WI Joint School District BAN 1.500% 2/3/14 4,245 4,245 Milwaukee WI (Extendible) CP 0.150% 7/6/14 25,000 25,000 Milwaukee WI GO 5.000% 5/15/14 9,500 9,745 Milwaukee WI Redevelopment Authority Redevelopment Lease Revenue (University Wisconsin Kenilworth Project) VRDO 0.080% 11/7/13 LOC 5,800 5,800 Racine WI BAN 1.600% 6/9/14 2,760 2,761 1 Wisconsin Annual Appropriation Revenue TOB VRDO 0.090% 11/7/13 11,085 11,085 Wisconsin GO 5.000% 5/1/14 5,000 5,120 Wisconsin GO 5.000% 5/1/14 3,000 3,072 Wisconsin GO 5.000% 5/1/14 3,190 3,267 Wisconsin GO 5.000% 5/1/14 7,390 7,567 Wisconsin GO CP 0.110% 6/7/14 106,682 106,682 1 Wisconsin GO TOB VRDO 0.080% 11/7/13 18,950 18,950 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.100% 11/7/13 750 750 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.100% 11/7/13 LOC 9,655 9,655 Wisconsin Health & Educational Facilities Authority Revenue (Franciscan Sisters) VRDO 0.070% 11/7/13 LOC 4,500 4,500 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.110% 11/7/13 LOC 22,000 22,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc.) VRDO 0.070% 11/7/13 LOC 17,050 17,050 1 Wisconsin Housing & Economic Development Authority Home Ownership Revenue TOB VRDO 0.140% 11/7/13 2,815 2,815 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.090% 11/7/13 24,220 24,220 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.090% 11/7/13 4,745 4,745 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.110% 11/7/13 27,020 27,020 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.120% 11/7/13 25,175 25,175 Wisconsin Housing & Economic Development Authority Multi-Family Revenue VRDO 0.080% 11/7/13 10,000 10,000 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.150% 11/7/13 5,220 5,220 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/14 3,250 3,352 Wisconsin Transportation Revenue 5.250% 7/1/14 2,000 2,065 Wyoming (0.2%) Converse County WY Pollution Control Revenue (PacifiCorp Projects) VRDO 0.100% 11/7/13 LOC 16,000 16,000 Lincoln County WY Pollution Control Revenue (PacifiCorp Project) VRDO 0.080% 11/7/13 LOC 12,700 12,700 Sweetwater County WY Pollution Control Revenue (PacifiCorp Projects) VRDO 0.110% 11/1/13 LOC 8,100 8,100 Total Tax-Exempt Municipal Bonds (Cost $17,377,798) 26 Tax-Exempt Money Market Fund Market Value • Coupon Shares ($000) Temporary Cash Investment (4.6%) Money Market Fund (4.6%) 4 Vanguard Municipal Cash Management Fund (Cost $827,696) 0.101% 827,696,175 827,696 Total Investments (100.5%) (Cost $18,205,494) Other Assets and Liabilities (–0.5%) Other Assets 217,001 Liabilities (303,550) Net Assets (100%) Applicable to 18,117,012,613 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At October 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 18,118,886 Undistributed Net Investment Income — Accumulated Net Realized Gains 59 Net Assets • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2013, the aggregate value of these securities was $5,463,780,000, representing 30.2% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of October 31, 2013. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 27 Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. (15) Build America Mutual Assurance Company. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 28 Tax-Exempt Money Market Fund Statement of Operations Year Ended October 31, 2013 Investment Income Income Interest 1 26,289 Total Income 26,289 Expenses The Vanguard Group—Note B Investment Advisory Services 3,311 Management and Administrative 19,825 Marketing and Distribution 4,627 Custodian Fees 183 Auditing Fees 23 Shareholders’ Reports 219 Trustees’ Fees and Expenses 20 Total Expenses 28,208 Expense Reduction—Note B (5,226) Net Expenses 22,982 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Net Increase (Decrease) in Net Assets Resulting from Operations Statement of Changes in Net Assets Year Ended October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 3,307 6,705 Realized Net Gain (Loss) 146 (10) Net Increase (Decrease) in Net Assets Resulting from Operations 3,453 6,695 Distributions Net Investment Income (3,307) (6,705) Realized Capital Gain — — Total Distributions (3,307) (6,705) Capital Share Transactions (at $1.00 per share) Issued 19,181,910 15,416,802 Issued in Lieu of Cash Distributions 3,200 6,482 Redeemed (18,070,175) (16,012,732) Net Increase (Decrease) from Capital Share Transactions 1,114,935 (589,448) Total Increase (Decrease) 1,115,081 (589,458) Net Assets Beginning of Period End of Period 1 Interest income from an affiliated company of the fund was $779,000. See accompanying Notes, which are an integral part of the Financial Statements. 29 Tax-Exempt Money Market Fund Financial Highlights For a Share Outstanding Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .0002 .0004 .001 .001 .006 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0002 .0004 .001 .001 .006 Distributions Dividends from Net Investment Income (.0002) (.0004) (.001) (.001) (. 006) Distributions from Realized Capital Gains — Total Distributions (.0002) (.0004) (.001) (.001) (. 006) Net Asset Value, End of Period Total Return 1 0.02% 0.04% 0.09% 0.14% 0.60% Ratios/Supplemental Data Net Assets, End of Period (Millions) $18,119 $17,004 $17,593 $18,405 $20,420 Ratio of Expenses to Average Net Assets 0.13% 2 0.16% 0.17% 0.17% 0.17% 3 Ratio of Net Investment Income to Average Net Assets 0.02% 0.04% 0.09% 0.14% 0.61% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.16% in 2013. See Note B in the Notes to Financial Statements. 3 Includes 0.04% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 30 Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2010–2013), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2013, the fund had contributed capital of $2,140,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.86% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended October 31, 2013, Vanguard’s expenses were reduced by $5,226,000 (an effective annual rate of 0.03% of the fund’s average net assets). C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The fund’s investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the fund’s other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. Management has determined that no material events or transactions occurred subsequent to October 31, 2013, that would require recognition or disclosure in these financial statements. 31 Short-Term Tax-Exempt Fund Fund Profile As of October 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWSTX VWSUX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 0.38% 0.46% Financial Attributes Barclays 1 Year Barclays Municipal Municipal Bond Bond Fund Index Index Number of Bonds 1,485 3,811 46,522 Yield to Maturity (before expenses) 0.5% 0.5% 3.0% Average Coupon 2.4% 4.8% 4.9% Average Duration 1.0 years 1.4 years 8.3 years Average Effective Maturity 1.3 years 1.5 years 7.0 years Short-Term Reserves 28.1% — — Largest Area Concentrations 2 New York 15.7% Texas 10.7 California 8.8 Florida 6.2 Pennsylvania 5.6 Illinois 5.0 New Jersey 4.5 Massachusetts 3.9 Ohio 3.6 Michigan 3.5 Top Ten 67.5% Volatility Measures Barclays 1 Year Barclays Municipal Municipal Bond Index Bond Index R-Squared 0.68 0.74 Beta 1.52 0.09 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 6 Months 48.8% 6 Months–1 Year 7.6 1–2 Years 17.6 2–3 Years 11.3 3–4 Years 7.1 4–5 Years 5.2 Over 5 Years 2.4 Distribution by Credit Quality (% of portfolio) AAA 19.0% AA 56.8 A 19.4 BBB 2.4 Not Rated 2.4 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated February 27, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2013, the expense ratios were 0.20% for the Investor Shares and 0.12% for the Admiral Shares. 2 Percentage of net assets, excluding any futures contracts. 32 Short-Term Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Average Annual Total Returns Final Value Periods Ended October 31, 2013 of a $10,000 One Year Five Years Ten Years Investment Short-Term Tax-Exempt Fund Investor Shares 0.51% 1.62% 2.12% $12,329 Barclays 1 Year Municipal Bond Index 0.74 1.82 2.25 12,497 1–2 Year Municipal Funds Average 1 0.26 0.34 0.82 10,851 Barclays Municipal Bond Index –1.72 6.37 4.53 15,557 Final Value of a $50,000 One Year Five Years Ten Years Investment Short-Term Tax-Exempt Fund Admiral Shares 0.59% 1.70% 2.19% $62,100 Barclays 1 Year Municipal Bond Index 0.74 1.82 2.25 62,487 Barclays Municipal Bond Index –1.72 6.37 4.53 77,887 1 Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 33 Short-Term Tax-Exempt Fund Fiscal-Year Total Returns (%): October 31, 2003–October 31, 2013 Barclays 1 Year Municipal Investor Shares Bond Index Capital Income Total Total Fiscal Year Returns Returns Returns Returns 2004 –0.63% 1.86% 1.23% 1.24% 2005 –0.89 2.18 1.29 1.18 2006 0.32 2.90 3.22 3.05 2007 0.26 3.44 3.70 3.82 2008 0.38 3.30 3.68 4.22 2009 1.28 2.31 3.59 4.40 2010 0.44 1.38 1.82 1.81 2011 –0.31 1.23 0.92 1.18 2012 0.19 1.08 1.27 1.01 2013 –0.38 0.89 0.51 0.74 Average Annual Total Returns: Periods Ended September 30, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Capital Income Total Investor Shares 9/1/1977 0.28% 1.65% 0.03% 2.06% 2.09% Admiral Shares 2/12/2001 0.36 1.73 0.03 2.13 2.16 34 Short-Term Tax-Exempt Fund Financial Statements The Statement of Net Assets—an integral part of the Financial Statements for Vanguard Short-Term Tax-Exempt Fund—is included as an insert to this report. Statement of Operations Year Ended October 31, 2013 ($000) Investment Income Income Interest 1 125,464 Total Income 125,464 Expenses The Vanguard Group—Note B Investment Advisory Services 619 Management and Administrative— Investor Shares 3,275 Management and Administrative— Admiral Shares 8,253 Marketing and Distribution— Investor Shares 548 Marketing and Distribution— Admiral Shares 2,490 Custodian Fees 127 Auditing Fees 28 Shareholders’ Reports— Investor Shares 46 Shareholders’ Reports— Admiral Shares 39 Trustees’ Fees and Expenses 13 Total Expenses 15,438 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 2,279 Futures Contracts (1,719) Options on Futures Contracts (26) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (47,059) Futures Contracts 96 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations Statement of Changes in Net Assets Year Ended October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 110,026 128,611 Realized Net Gain (Loss) 534 2,500 Change in Unrealized Appreciation (Depreciation) (46,963) 20,262 Net Increase (Decrease) in Net Assets Resulting from Operations 63,597 151,373 Distributions Net Investment Income Investor Shares (17,873) (26,674) Admiral Shares (92,153) (101,937) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (110,026) (128,611) Capital Share Transactions Investor Shares (272,790) (570,542) Admiral Shares 926,168 773,003 Net Increase (Decrease) from Capital Share Transactions 653,378 202,461 Total Increase (Decrease) 606,949 225,223 Net Assets Beginning of Period End of Period 1 Interest income from an affiliated company of the fund was $126,000. See accompanying Notes, which are an integral part of the Financial Statements. 35 Short-Term Tax-Exempt Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .141 .171 .196 .217 . 357 Net Realized and Unrealized Gain (Loss) on Investments (. 060) .030 (. 050) . 070 . 200 Total from Investment Operations . 081 .201 .146 . 287 . 557 Distributions Dividends from Net Investment Income (.141) (.171) (.196) (.217) (. 357) Distributions from Realized Capital Gains — Total Distributions (.141) (.171) (.196) (.217) (. 357) Net Asset Value, End of Period Total Return 1 0.51% 1.27% 0.92% 1.82% 3.59% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,822 $2,103 $2,668 $3,126 $2,761 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.20% Ratio of Net Investment Income to Average Net Assets 0.89% 1.07% 1.23% 1.36% 2.15% Portfolio Turnover Rate 30% 29% 28% 29% 32% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. Admiral Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .154 .183 . 209 . 230 . 370 Net Realized and Unrealized Gain (Loss) on Investments (. 060) .030 (. 050) . 070 . 200 Total from Investment Operations .094 .213 .159 .300 . 570 Distributions Dividends from Net Investment Income (.154) (.183) (. 209) (. 230) (. 370) Distributions from Realized Capital Gains — Total Distributions (.154) (.183) (. 209) (. 230) (. 370) Net Asset Value, End of Period Total Return 0.59% 1.35% 1.00% 1.90% 3.67% Ratios/Supplemental Data Net Assets, End of Period (Millions) $10,240 $9,351 $8,561 $8,863 $7,637 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.12% Ratio of Net Investment Income to Average Net Assets 0.97% 1.15% 1.31% 1.44% 2.23% Portfolio Turnover Rate 30% 29% 28% 29% 32% See accompanying Notes, which are an integral part of the Financial Statements. 36 Short-Term Tax-Exempt Fund Notes to Financial Statements Vanguard Short-Term Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund may use futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended October 31, 2013, the fund’s average investments in long and short futures contracts each represented less than 1% of net assets, based on quarterly average aggregate settlement values. The fund had no open futures contracts at October 31, 2013. Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the year ended October 31, 2013, the fund’s average value of options purchased and options written each represented 0% of net assets, based on quarterly average market values. The fund had no open options on futures contracts at October 31, 2013. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2010–2013), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 37 Short-Term Tax-Exempt Fund 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2013, the fund had contributed capital of $1,410,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.56% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of October 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 11,786,681 — Temporary Cash Investments 296,245 — — Total 296,245 11,786,681 — D. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. The fund used capital loss carryforwards of $140,000 to offset taxable capital gains realized during the year ended October 31, 2013. For tax purposes, at October 31, 2013, the fund had available capital losses totaling $18,536,000 to offset future net capital gains. Of this amount, $18,411,000 is subject to expiration dates; $2,390,000 may be used to offset future net capital gains through October 31, 2014, $2,945,000 through October 31, 2015, $2,331,000 through October 31, 2018, and $10,745,000 through October 31, 2019. Capital losses of $125,000 realized beginning in fiscal 2012 may be carried forward indefinitely under the Regulated Investment Company Modernization Act of 2010, but must be used before any expiring loss carryforwards. At October 31, 2013, the cost of investment securities for tax purposes was $12,001,066,000. Net unrealized appreciation of investment securities for tax purposes was $81,860,000, consisting of unrealized gains of $86,190,000 on securities that had risen in value since their purchase and $4,330,000 in unrealized losses on securities that had fallen in value since their purchase. 38 Short-Term Tax-Exempt Fund E. During the year ended October 31, 2013, the fund purchased $2,144,594,000 of investment securities and sold $2,099,984,000 of investment securities, other than temporary cash investments. F. Capital share transactions for each class of shares were: Year Ended October 31, 2013 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 968,303 60,932 1,085,494 68,164 Issued in Lieu of Cash Distributions 14,603 919 20,881 1,311 Redeemed (1,255,696) (79,046) (1,676,917) (105,279) Net Increase (Decrease)—Investor Shares (272,790) (17,195) (570,542) (35,804) Admiral Shares Issued 5,674,600 357,264 4,592,135 288,283 Issued in Lieu of Cash Distributions 71,117 4,477 80,497 5,053 Redeemed (4,819,549) (303,300) (3,899,629) (244,816) Net Increase (Decrease)—Admiral Shares 926,168 58,441 773,003 48,520 G. Management has determined that no material events or transactions occurred subsequent to October 31, 2013, that would require recognition or disclosure in these financial statements. 39 Limited-Term Tax-Exempt Fund Fund Profile As of October 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VMLTX VMLUX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 0.82% 0.90% Financial Attributes Barclays 1–5 Year Barclays Municipal Municipal Bond Bond Fund Index Index Number of Bonds 2,213 14,949 46,522 Yield to Maturity (before expenses) 0.9% 1.0% 3.0% Average Coupon 3.7% 4.8% 4.9% Average Duration 2.4 years 2.8 years 8.3 years Average Effective Maturity 2.8 years 2.7 years 7.0 years Short-Term Reserves 14.9% — — Largest Area Concentrations 2 New York 13.9% California 10.9 Texas 7.4 Pennsylvania 6.1 Florida 5.7 New Jersey 5.2 Illinois 4.6 Ohio 3.8 Massachusetts 3.5 North Carolina 3.3 Top Ten 64.4% Volatility Measures Barclays 1–5 Year Barclays Municipal Municipal Bond Index Bond Index R-Squared 0.96 0.81 Beta 0.99 0.28 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 6 Months 24.8% 6 Months–1 Year 5.5 1–2 Years 10.8 2–3 Years 12.5 3–4 Years 13.3 4–5 Years 13.9 Over 5 Years 19.2 Distribution by Credit Quality (% of portfolio) AAA 20.2% AA 51.4 A 24.0 BBB 2.8 BB 0.3 Not Rated 1.3 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated February 27, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2013, the expense ratios were 0.20% for the Investor Shares and 0.12% for the Admiral Shares. 2 Percentage of net assets, excluding any futures contracts. 40 Limited-Term Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Average Annual Total Returns Final Value Periods Ended October 31, 2013 of a $10,000 One Year Five Years Ten Years Investment Limited-Term Tax-Exempt Fund Investor Shares 0.60% 2.99% 2.71% $13,064 Barclays 1–5 Year Municipal Bond Index 0.93 3.59 3.22 13,726 1–5 Year Municipal Funds Average 1 0.05 2.50 2.16 12,381 Barclays Municipal Bond Index –1.72 6.37 4.53 15,577 Final Value of a $50,000 One Year Five Years Ten Years Investment Limited-Term Tax-Exempt Fund Admiral Shares 0.68% 3.07% 2.78% $65,805 Barclays 1–5 Year Municipal Bond Index 0.93 3.59 3.22 68,629 Barclays Municipal Bond Index –1.72 6.37 4.53 77,887 1 Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 41 Limited-Term Tax-Exempt Fund Fiscal-Year Total Returns (%): October 31, 2003–October 31, 2013 Barclays 1–5 Year Municipal Investor Shares Bond Index Capital Income Total Total Fiscal Year Returns Returns Returns Returns 2004 –1.08% 2.90% 1.82% 2.46% 2005 –2.28 2.99 0.71 0.56 2006 0.09 3.28 3.37 3.43 2007 0.09 3.53 3.62 3.90 2008 –0.75 3.43 2.68 3.92 2009 3.00 2.92 5.92 7.51 2010 1.64 2.40 4.04 4.32 2011 –0.72 2.25 1.53 2.15 2012 0.99 1.94 2.93 3.17 2013 –1.07 1.67 0.60 0.93 Average Annual Total Returns: Periods Ended September 30, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Capital Income Total Investor Shares 8/31/1987 –0.03% 2.89% –0.11% 2.74% 2.63% Admiral Shares 2/12/2001 0.05 2.97 –0.11 2.81 2.70 42 Limited-Term Tax-Exempt Fund Financial Statements The Statement of Net Assets—an integral part of the Financial Statements for Vanguard Limited-Term Tax-Exempt Fund—is included as an insert to this report. Statement of Operations Year Ended October 31, 2013 ($000) Investment Income Income Interest 1 324,288 Total Income 324,288 Expenses The Vanguard Group—Note B Investment Advisory Services 939 Management and Administrative— Investor Shares 4,159 Management and Administrative— Admiral Shares 13,251 Marketing and Distribution— Investor Shares 708 Marketing and Distribution— Admiral Shares 3,379 Custodian Fees 183 Auditing Fees 28 Shareholders’ Reports—Investor Shares 72 Shareholders’ Reports—Admiral Shares 67 Trustees’ Fees and Expenses 19 Total Expenses 22,805 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 208 Futures Contracts (5,374) Options on Futures Contracts (76) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (188,845) Futures Contracts 275 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations Statement of Changes in Net Assets Year Ended October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 301,483 308,196 Realized Net Gain (Loss) (5,242) 2,443 Change in Unrealized Appreciation (Depreciation) (188,570) 145,902 Net Increase (Decrease) in Net Assets Resulting from Operations 107,671 456,541 Distributions Net Investment Income Investor Shares (42,849) (59,444) Admiral Shares (258,634) (248,752) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (301,483) (308,196) Capital Share Transactions Investor Shares (385,733) (374,432) Admiral Shares 1,470,493 2,390,587 Net Increase (Decrease) from Capital Share Transactions 1,084,760 2,016,155 Total Increase (Decrease) 890,948 2,164,500 Net Assets Beginning of Period End of Period 1 Interest income from an affiliated company of the fund was $303,000. See accompanying Notes, which are an integral part of the Financial Statements. 43 Limited-Term Tax-Exempt Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .186 .212 .247 . 259 .304 Net Realized and Unrealized Gain (Loss) on Investments (.120) .110 (.080) .180 . 320 Total from Investment Operations .066 . 322 .167 .439 . 624 Distributions Dividends from Net Investment Income (.186) (.212) (.247) (. 259) (. 304) Distributions from Realized Capital Gains — Total Distributions (.186) (.212) (.247) (. 259) (. 304) Net Asset Value, End of Period Total Return 1 0.60% 2.93% 1.53% 4.04% 5.92% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,364 $2,779 $3,123 $3,484 $3,070 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.20% Ratio of Net Investment Income to Average Net Assets 1.67% 1.90% 2.24% 2.33% 2.77% Portfolio Turnover Rate 14% 15% 14% 14% 11% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. Admiral Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .195 .221 . 256 . 268 .313 Net Realized and Unrealized Gain (Loss) on Investments (.120) .110 (.080) .180 . 320 Total from Investment Operations . 075 .331 .176 .448 .633 Distributions Dividends from Net Investment Income (.195) (.221) (. 256) (. 268) (.313) Distributions from Realized Capital Gains — Total Distributions (.195) (.221) (. 256) (. 268) (.313) Net Asset Value, End of Period Total Return 0.68% 3.01% 1.61% 4.12% 6.01% Ratios/Supplemental Data Net Assets, End of Period (Millions) $15,276 $13,970 $11,463 $10,524 $8,580 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.12% Ratio of Net Investment Income to Average Net Assets 1.75% 1.98% 2.32% 2.41% 2.85% Portfolio Turnover Rate 14% 15% 14% 14% 11% See accompanying Notes, which are an integral part of the Financial Statements. 44 Limited-Term Tax-Exempt Fund Notes to Financial Statements Vanguard Limited-Term Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund may use futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended October 31, 2013, the fund’s average investments in long and short futures contracts represented 1% and less than 1% of net assets, respectively, based on quarterly average aggregate settlement values. The fund had no open futures contracts at October 31, 2013. Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the year ended October 31, 2013, the fund’s average value of options purchased and options written each represented 0% of net assets, based on quarterly average market values. The fund had no open options on futures contracts at October 31, 2013. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2010–2013), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 45 Limited-Term Tax-Exempt Fund 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2013, the fund had contributed capital of $2,058,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.82% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of October 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 17,305,125 — Temporary Cash Investments 328,421 — — Total 328,421 17,305,125 — D. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. For tax purposes, at October 31, 2013, the fund had available capital losses totaling $104,061,000 to offset future net capital gains. Of this amount, $92,561,000 is subject to expiration dates; $16,166,000 may be used to offset future net capital gains through October 31, 2014, $12,485,000 through October 31, 2015, $2,743,000 through October 31, 2016, $29,710,000 through October 31, 2017, $4,375,000 through October 31, 2018, and $27,082,000 through October 31, 2019. Capital losses of $11,500,000 realized beginning in fiscal 2012 may be carried forward indefinitely under the Regulated Investment Company Modernization Act of 2010, but must be used before any expiring loss carryforwards. Capital loss carryforwards of $20,383,000 expired on October 31, 2013; accordingly, such losses have been reclassified from accumulated net realized losses to paid-in capital. At October 31, 2013, the cost of investment securities for tax purposes was $17,313,166,000. Net unrealized appreciation of investment securities for tax purposes was $320,380,000, consisting of unrealized gains of $356,581,000 on securities that had risen in value since their purchase and $36,201,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the year ended October 31, 2013, the fund purchased $3,541,202,000 of investment securities and sold $1,961,008,000 of investment securities, other than temporary cash investments. 46 Limited-Term Tax-Exempt Fund F. Capital share transactions for each class of shares were: Year Ended October 31, 2013 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 955,275 86,010 1,214,050 108,755 Issued in Lieu of Cash Distributions 34,682 3,125 48,457 4,338 Redeemed (1,375,690) (123,891) (1,636,939) (146,585) Net Increase (Decrease)—Investor Shares (385,733) (34,756) (374,432) (33,492) Admiral Shares Issued 6,769,862 609,929 5,267,141 471,601 Issued in Lieu of Cash Distributions 196,106 17,678 192,291 17,211 Redeemed (5,495,475) (495,714) (3,068,845) (274,826) Net Increase (Decrease)—Admiral Shares 1,470,493 131,893 2,390,587 213,986 G. Management has determined that no material events or transactions occurred subsequent to October 31, 2013, that would require recognition or disclosure in these financial statements. 47 Intermediate-Term Tax-Exempt Fund Fund Profile As of October 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWITX VWIUX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 2.36% 2.44% Financial Attributes Barclays 1–15 Year Barclays Municipal Municipal Bond Bond Fund Index Index Number of Bonds 3,808 37,701 46,522 Yield to Maturity (before expenses) 2.4% 2.2% 3.0% Average Coupon 4.6% 4.8% 4.9% Average Duration 5.5 years 5.7 years 8.3 years Average Effective Maturity 5.6 years 5.2 years 7.0 years Short-Term Reserves 3.5% — — Largest Area Concentrations 2 New York 15.4% California 12.1 Texas 8.4 Florida 7.0 Illinois 6.7 New Jersey 5.2 Pennsylvania 3.8 Massachusetts 3.8 Ohio 3.2 Georgia 2.7 Top Ten 68.3% Volatility Measures Barclays 1–15 Year Barclays Municipal Municipal Bond Index Bond Index R-Squared 0.99 0.99 Beta 1.20 0.90 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 8.6% 1–3 Years 15.2 3–5 Years 20.5 5–10 Years 51.1 10–20 Years 4.4 20–30 Years 0.2 Distribution by Credit Quality (% of portfolio) AAA 16.2% AA 48.7 A 31.0 BBB 2.9 BB 0.1 B 0.6 Not Rated 0.5 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated February 27, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2013, the expense ratios were 0.20% for the Investor Shares and 0.12% for the Admiral Shares. 2 Percentage of net assets, excluding any futures contracts. 48 Intermediate-Term Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Average Annual Total Returns Final Value Periods Ended October 31, 2013 of a $10,000 One Year Five Years Ten Years Investment Intermediate-Term Tax-Exempt Fund Investor Shares –0.96% 5.52% 4.06% $14,891 Barclays 1–15 Year Municipal Bond Index –0.41 5.49 4.26 15,183 Intermediate Municipal Funds Average 1 –1.35 5.13 3.45 14,037 Barclays Municipal Bond Index –1.72 6.37 4.53 15,577 Final Value of a $50,000 One Year Five Years Ten Years Investment Intermediate-Term Tax-Exempt Fund Admiral Shares –0.88% 5.61% 4.14% $75,012 Barclays 1–15 Year Municipal Bond Index –0.41 5.49 4.26 75,914 Barclays Municipal Bond Index –1.72 6.37 4.53 77,887 1 Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 49 Intermediate-Term Tax-Exempt Fund Fiscal-Year Total Returns (%): October 31, 2003–October 31, 2013 Barclays 1–15 Year Municipal Investor Shares Bond Index Capital Income Total Total Fiscal Year Returns Returns Returns Returns 2004 0.66% 4.16% 4.82% 4.96% 2005 –3.00 4.02 1.02 1.15 2006 0.83 4.31 5.14 4.91 2007 –1.42 4.16 2.74 3.45 2008 –4.48 3.99 –0.49 0.88 2009 6.27 4.24 10.51 10.72 2010 3.14 3.81 6.95 6.81 2011 –0.36 3.71 3.35 3.62 2012 4.80 3.35 8.15 7.02 2013 –3.96 3.00 –0.96 –0.41 Average Annual Total Returns: Periods Ended September 30, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Capital Income Total Investor Shares 9/1/1977 –1.56% 5.38% 0.04% 3.88% 3.92% Admiral Shares 2/12/2001 –1.48 5.47 0.04 3.95 3.99 50 Intermediate-Term Tax-Exempt Fund Financial Statements The Statement of Net Assets—an integral part of the Financial Statements for Vanguard Intermediate-Term Tax-Exempt Fund—is included as an insert to this report. Statement of Operations Year Ended October 31, 2013 ($000) Investment Income Income Interest 1 1,215,243 Total Income 1,215,243 Expenses The Vanguard Group—Note B Investment Advisory Services 2,031 Management and Administrative— Investor Shares 9,889 Management and Administrative— Admiral Shares 29,124 Marketing and Distribution— Investor Shares 1,743 Marketing and Distribution— Admiral Shares 6,038 Custodian Fees 389 Auditing Fees 29 Shareholders’ Reports—Investor Shares 161 Shareholders’ Reports—Admiral Shares 144 Trustees’ Fees and Expenses 42 Total Expenses 49,590 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold (7,770) Futures Contracts (12,539) Options on Futures Contracts (173) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (1,543,366) Futures Contracts 619 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations Statement of Changes in Net Assets Year Ended October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,165,653 1,115,471 Realized Net Gain (Loss) (20,482) 44,673 Change in Unrealized Appreciation (Depreciation) (1,542,747) 1,527,601 Net Increase (Decrease) in Net Assets Resulting from Operations (397,576) 2,687,745 Distributions Net Investment Income Investor Shares (185,983) (227,874) Admiral Shares (979,670) (887,597) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (1,165,653) (1,115,471) Capital Share Transactions Investor Shares (1,848,146) (139,969) Admiral Shares (137,058) 5,348,748 Net Increase (Decrease) from Capital Share Transactions (1,985,204) 5,208,779 Total Increase (Decrease) (3,548,433) 6,781,053 Net Assets Beginning of Period End of Period 1 Interest income from an affiliated company of the fund was $462,000. See accompanying Notes, which are an integral part of the Financial Statements. 51 Intermediate-Term Tax-Exempt Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .433 .449 .494 .495 .514 Net Realized and Unrealized Gain (Loss) on Investments (. 570) .660 (. 050) . 420 .790 Total from Investment Operations (.137) 1.109 .444 .915 1.304 Distributions Dividends from Net Investment Income (. 433) (. 449) (. 494) (. 495) (.514) Distributions from Realized Capital Gains — Total Distributions (. 433) (. 449) (. 494) (. 495) (.514) Net Asset Value, End of Period Total Return 1 –0.96% 8.15% 3.35% 6.95% 10.51% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,878 $6,976 $6,783 $8,122 $7,525 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.20% Ratio of Net Investment Income to Average Net Assets 3.06% 3.15% 3.66% 3.63% 3.91% Portfolio Turnover Rate 16% 11% 15% 20% 19% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. Admiral Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .445 .460 .505 .506 . 524 Net Realized and Unrealized Gain (Loss) on Investments (. 570) .660 (. 050) . 420 .790 Total from Investment Operations (.125) 1.120 .455 . 926 1.314 Distributions Dividends from Net Investment Income (. 445) (.460) (. 505) (. 506) (. 524) Distributions from Realized Capital Gains — Total Distributions (. 445) (.460) (. 505) (. 506) (. 524) Net Asset Value, End of Period Total Return –0.88% 8.24% 3.43% 7.03% 10.60% Ratios/Supplemental Data Net Assets, End of Period (Millions) $29,278 $30,729 $24,140 $22,701 $18,251 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.12% Ratio of Net Investment Income to Average Net Assets 3.14% 3.23% 3.74% 3.71% 3.99% Portfolio Turnover Rate 16% 11% 15% 20% 19% See accompanying Notes, which are an integral part of the Financial Statements. 52 Intermediate-Term Tax-Exempt Fund Notes to Financial Statements Vanguard Intermediate-Term Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund may use futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended October 31, 2013, the fund’s average investments in long and short futures contracts represented 1% and less than 1% of net assets, respectively, based on quarterly average aggregate settlement values. The fund had no open futures contracts at October 31, 2013. Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the year ended October 31, 2013, the fund’s average value of options purchased and options written each represented 0% of net assets, based on quarterly average market values. The fund had no open options on futures contracts at October 31, 2013. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2010–2013), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 53 Intermediate-Term Tax-Exempt Fund 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2013, the fund had contributed capital of $4,052,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 1.62% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of October 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 33,508,565 — Temporary Cash Investments 395,477 — — Total 395,477 33,508,565 — D. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. For tax purposes, at October 31, 2013, the fund had available capital losses totaling $59,506,000 to offset future net capital gains. Of this amount, $30,029,000 is subject to expiration on October 31, 2019. Capital losses of $29,477,000 realized beginning in fiscal 2012 may be carried forward indefinitely under the Regulated Investment Company Modernization Act of 2010, but must be used before any expiring loss carryforwards. At October 31, 2013, the cost of investment securities for tax purposes was $32,690,625,000. Net unrealized appreciation of investment securities for tax purposes was $1,213,417,000, consisting of unrealized gains of $1,564,125,000 on securities that had risen in value since their purchase and $350,708,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the year ended October 31, 2013, the fund purchased $5,539,079,000 of investment securities and sold $5,345,816,000 of investment securities, other than temporary cash investments. 54 Intermediate-Term Tax-Exempt Fund F. Capital share transactions for each class of shares were: Year Ended October 31, 2013 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 1,354,423 94,710 2,504,718 176,658 Issued in Lieu of Cash Distributions 138,262 9,788 165,343 11,628 Redeemed (3,340,831) (236,255) (2,810,030) (197,684) Net Increase (Decrease)—Investor Shares (1,848,146) (131,757) (139,969) (9,398) Admiral Shares Issued 7,576,177 532,566 8,341,519 587,230 Issued in Lieu of Cash Distributions 699,066 49,553 639,399 44,938 Redeemed (8,412,301) (599,727) (3,632,170) (255,925) Net Increase (Decrease)—Admiral Shares (137,058) (17,608) 5,348,748 376,243 G. Management has determined that no material events or transactions occurred subsequent to October 31, 2013, that would require recognition or disclosure in these financial statements. 55 Long-Term Tax-Exempt Fund Fund Profile As of October 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWLTX VWLUX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 3.36% 3.44% Financial Attributes Barclays Municipal Bond Fund Index Number of Bonds 1,180 46,522 Yield to Maturity (before expenses) 3.4% 3.0% Average Coupon 4.7% 4.9% Average Duration 7.5 years 8.3 years Average Effective Maturity 7.6 years 7.0 years Short-Term Reserves 4.1% — Largest Area Concentrations 2 New York 15.6% California 14.6 Florida 9.3 Illinois 7.7 Texas 7.5 New Jersey 5.2 Massachusetts 4.1 Pennsylvania 3.2 Georgia 2.5 South Carolina 2.2 Top Ten 71.9% Volatility Measures Barclays Municipal Bond Index R-Squared 0.99 Beta 1.11 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 7.9% 1–3 Years 8.3 3–5 Years 14.8 5–10 Years 56.5 10–20 Years 6.5 20–30 Years 4.8 Over 30 Years 1.2 Distribution by Credit Quality (% of portfolio) AAA 9.8% AA 47.5 A 36.4 BBB 4.5 BB 0.3 B 0.4 Not Rated 1.1 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated February 27, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2013, the expense ratios were 0.20% for the Investor Shares and 0.12% for the Admiral Shares. 2 Percentage of net assets, excluding any futures contracts. 56 Long-Term Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Average Annual Total Returns Final Value Periods Ended October 31, 2013 of a $10,000 One Year Five Years Ten Years Investment Long-Term Tax-Exempt Fund Investor Shares –2.07% 6.33% 4.26% $15,181 Barclays Municipal Bond Index –1.72 6.37 4.53 15,577 General & Insured Municipal Debt Funds Average 1 –3.10 6.23 3.65 14,315 Final Value of a $50,000 One Year Five Years Ten Years Investment Long-Term Tax-Exempt Fund Admiral Shares –1.99% 6.41% 4.34% $76,469 Barclays Municipal Bond Index –1.72 6.37 4.53 77,887 1 Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 57 Long-Term Tax-Exempt Fund Fiscal-Year Total Returns (%): October 31, 2003–October 31, 2013 Barclays Municipal Investor Shares Bond Index Capital Income Total Total Fiscal Year Returns Returns Returns Returns 2004 1.40% 4.74% 6.14% 6.03% 2005 –2.77 4.46 1.69 2.54 2006 1.37 4.77 6.14 5.75 2007 –2.20 4.57 2.37 2.91 2008 –9.02 4.28 –4.74 –3.30 2009 8.23 5.09 13.32 13.60 2010 3.02 4.50 7.52 7.78 2011 –1.07 4.36 3.29 3.78 2012 6.20 4.07 10.27 9.03 2013 –5.75 3.68 –2.07 –1.72 Average Annual Total Returns: Periods Ended September 30, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Capital Income Total Investor Shares 9/1/1977 –2.47% 5.79% –0.35% 4.44% 4.09% Admiral Shares 2/12/2001 –2.39 5.88 –0.35 4.52 4.17 58 Long-Term Tax-Exempt Fund Financial Statements The Statement of Net Assets—an integral part of the Financial Statements for Vanguard Long-Term Tax-Exempt Fund—is included as an insert to this report. Statement of Operations Year Ended October 31, 2013 ($000) Investment Income Income Interest 1 319,136 Total Income 319,136 Expenses The Vanguard Group—Note B Investment Advisory Services 427 Management and Administrative— Investor Shares 1,708 Management and Administrative— Admiral Shares 6,489 Marketing and Distribution— Investor Shares 276 Marketing and Distribution— Admiral Shares 1,206 Custodian Fees 90 Auditing Fees 29 Shareholders’ Reports—Investor Shares 61 Shareholders’ Reports—Admiral Shares 53 Trustees’ Fees and Expenses 9 Total Expenses 10,348 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 34,833 Futures Contracts (2,521) Options on Futures Contracts (37) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (489,830) Futures Contracts 135 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations Statement of Changes in Net Assets Year Ended October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 308,788 298,536 Realized Net Gain (Loss) 32,275 31,517 Change in Unrealized Appreciation (Depreciation) (489,695) 423,621 Net Increase (Decrease) in Net Assets Resulting from Operations (148,632) 753,674 Distributions Net Investment Income Investor Shares (40,551) (42,754) Admiral Shares (268,237) (255,782) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (308,788) (298,536) Capital Share Transactions Investor Shares (79,967) (36,069) Admiral Shares 183,283 499,032 Net Increase (Decrease) from Capital Share Transactions 103,316 462,963 Total Increase (Decrease) (354,104) 918,101 Net Assets Beginning of Period End of Period 1 Interest income from an affiliated company of the fund was $113,000. See accompanying Notes, which are an integral part of the Financial Statements. 59 Long-Term Tax-Exempt Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period $11.82 $11.13 $11.25 $10.92 $10.09 Investment Operations Net Investment Income .441 . 437 .468 .475 .487 Net Realized and Unrealized Gain (Loss) on Investments (. 680) .690 (.120) .330 .830 Total from Investment Operations (. 239) 1.127 .348 .805 1.317 Distributions Dividends from Net Investment Income (.441) (. 437) (. 468) (.475) (.487) Distributions from Realized Capital Gains — Total Distributions (.441) (. 437) (. 468) (.475) (.487) Net Asset Value, End of Period Total Return 1 –2.07% 10.27% 3.29% 7.52% 13.32% Ratios/Supplemental Data Net Assets, End of Period (Millions) $988 $1,130 $1,100 $1,615 $1,768 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.20% Ratio of Net Investment Income to Average Net Assets 3.84% 3.78% 4.33% 4.28% 4.59% Portfolio Turnover Rate 35% 15% 19% 23% 15% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. Admiral Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .450 .446 .477 .484 .495 Net Realized and Unrealized Gain (Loss) on Investments (. 680) .690 (.120) .330 .830 Total from Investment Operations (. 230) 1.136 . 357 .814 1.325 Distributions Dividends from Net Investment Income (. 450) (. 446) (.477) (. 484) (. 495) Distributions from Realized Capital Gains — Total Distributions (. 450) (. 446) (.477) (. 484) (. 495) Net Asset Value, End of Period Total Return –1.99% 10.36% 3.37% 7.61% 13.41% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,827 $7,039 $6,150 $6,361 $5,547 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.12% Ratio of Net Investment Income to Average Net Assets 3.92% 3.86% 4.41% 4.36% 4.67% Portfolio Turnover Rate 35% 15% 19% 23% 15% See accompanying Notes, which are an integral part of the Financial Statements. 60 Long-Term Tax-Exempt Fund Notes to Financial Statements Vanguard Long-Term Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in a specific state or region. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund may use futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended October 31, 2013, the fund’s average investments in long and short futures contracts represented 1% and less than 1% of net assets, respectively, based on quarterly average aggregate settlement values. The fund had no open futures contracts at October 31, 2013. Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the year ended October 31, 2013, the fund’s average value of options purchased and options written each represented 0% of net assets, based on quarterly average market values. The fund had no open options on futures contracts at October 31, 2013. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2010–2013), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 61 Long-Term Tax-Exempt Fund 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2013, the fund had contributed capital of $919,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.37% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of October 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 7,762,330 — Temporary Cash Investments 89,974 — — Total 89,974 7,762,330 — D. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. The fund used capital loss carryforwards of $24,642,000 to offset taxable capital gains realized during the year ended October 31, 2013, reducing the amount of capital gains that would otherwise be available to distribute to shareholders. The fund used a tax accounting practice to treat a portion of the price of capital shares redeemed during the year as distributions from realized capital gains. Accordingly, the fund has reclassified $3,725,000 from accumulated net realized losses to paid-in capital. For tax purposes at October 31, 2013, the fund had no capital gains available for distribution. At October 31, 2013, the cost of investment securities for tax purposes was $7,621,735,000. Net unrealized appreciation of investment securities for tax purposes was $230,569,000, consisting of unrealized gains of $337,145,000 on securities that had risen in value since their purchase and $106,576,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the year ended October 31, 2013, the fund purchased $3,076,702,000 of investment securities and sold $2,681,181,000 of investment securities, other than temporary cash investments. 62 Long-Term Tax-Exempt Fund F. Capital share transactions for each class of shares were: Year Ended October 31, 2013 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 266,723 22,904 309,685 26,749 Issued in Connection with Acquisition of Florida Focused Long-Term Tax-Exempt Fund 105,678 9,572 — — Issued in Lieu of Cash Distributions 31,420 2,735 32,722 2,824 Redeemed (483,788) (42,140) (378,476) (32,771) Net Increase (Decrease)—Investor Shares (79,967) (6,929) (36,069) (3,198) Admiral Shares Issued 1,263,259 109,409 1,150,356 99,672 Issued in Connection with Acquisition of Florida Focused Long-Term Tax-Exempt Fund 717,427 64,984 — — Issued in Lieu of Cash Distributions 170,637 14,866 163,007 14,063 Redeemed (1,968,040) (171,909) (814,331) (70,612) Net Increase (Decrease)—Admiral Shares 183,283 17,350 499,032 43,123 G. On July 26, 2013, the fund acquired all the net assets of Vanguard Florida Focused Long-Term Tax-Exempt Fund pursuant to a plan of reorganization approved by the funds’ board of trustees on March 22, 2013, and by the shareholders of Vanguard Florida Focused Long-Term Tax-Exempt Fund on July 22, 2013. The purpose of the transaction was to combine two funds with comparable investment objectives. The acquisition was accomplished by a tax-free exchange of 74,556,000 of the Long-Term Tax-Exempt Fund’s capital shares for the 72,777,000 shares of the Florida Focused Long-Term Tax-Exempt Fund outstanding on July 26, 2013. Each class of shares of the Florida Focused Long-Term Tax-Exempt Fund was exchanged for the like class of shares of the Long-Term Tax-Exempt Fund. The Florida Focused Long-Term Tax-Exempt Fund’s net assets of $823,105,000, including $11,895,000 of unrealized appreciation, were combined with the Long-Term Tax-Exempt Fund’s net assets of $7,135,448,000, resulting in combined net assets of $7,958,553,000 on July 26, 2013. Assuming that the acquisition had been completed on November 1, 2012, the beginning of the fund’s reporting period, the fund’s pro forma results of operations for the year ended October 31, 2013, would be: ($000) Net Investment Income 334,875 Realized Net Gain (Loss) 42,212 Change in Unrealized Appreciation (Depreciation) (561,101) Net Increase (Decrease) in Net Assets Resulting from Operations (184,014) Because the combined funds have been managed as a single integrated fund since the acquisition was completed, it is not practical to separate the results of operations of Vanguard Florida Focused Long-Term Tax-Exempt Fund that have been included in the fund’s statement of operations since July 26, 2013. H. Management has determined that no material events or transactions occurred subsequent to October 31, 2013, that would require recognition or disclosure in these financial statements. 63 High-Yield Tax-Exempt Fund Fund Profile As of October 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWAHX VWALX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 3.68% 3.76% Financial Attributes Barclays Municipal Bond Fund Index Number of Bonds 969 46,522 Yield to Maturity (before expenses) 3.8% 3.0% Average Coupon 4.7% 4.9% Average Duration 7.3 years 8.3 years Average Effective Maturity 9.1 years 7.0 years Short-Term Reserves 5.1% — Largest Area Concentrations 2 California 15.2% New York 12.8 Texas 8.9 New Jersey 8.3 Illinois 7.2 Florida 6.1 Pennsylvania 3.4 Georgia 2.4 Michigan 2.2 Colorado 2.2 Top Ten 68.7% Volatility Measures Barclays Municipal Bond Index R-Squared 0.97 Beta 1.13 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 9.9% 1–3 Years 7.7 3–5 Years 13.8 5–10 Years 47.0 10–20 Years 8.2 20–30 Years 10.4 Over 30 Years 3.0 Distribution by Credit Quality (% of portfolio) AAA 7.2% AA 24.9 A 45.2 BBB 12.6 BB 2.0 B 3.0 Not Rated 5.1 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated February 27, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2013, the expense ratios were 0.20% for the Investor Shares and 0.12% for the Admiral Shares. 2 Percentage of net assets, excluding any futures contracts. 64 High-Yield Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Average Annual Total Returns Final Value Periods Ended October 31, 2013 of a $10,000 One Year Five Years Ten Years Investment High-Yield Tax-Exempt Fund Investor Shares –2.11% 7.30% 4.54% $15,588 Barclays Municipal Bond Index –1.72 6.37 4.53 15,577 General & Insured Municipal Debt Funds Average 1 –3.10 6.23 3.65 14,315 Final Value of a $50,000 One Year Five Years Ten Years Investment High-Yield Tax-Exempt Fund Admiral Shares –2.04% 7.38% 4.62% $78,520 Barclays Municipal Bond Index –1.72 6.37 4.53 77,887 1 Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 65 High-Yield Tax-Exempt Fund Fiscal-Year Total Returns (%): October 31, 2003–October 31, 2013 Barclays Municipal Investor Shares Bond Index Capital Income Total Total Fiscal Year Returns Returns Returns Returns 2004 1.59% 4.89% 6.48% 6.03% 2005 –1.38 4.58 3.20 2.54 2006 1.87 4.74 6.61 5.75 2007 –2.66 4.60 1.94 2.91 2008 –12.52 4.32 –8.20 –3.30 2009 10.44 5.65 16.09 13.60 2010 4.00 4.76 8.76 7.78 2011 –1.31 4.57 3.26 3.78 2012 7.22 4.21 11.43 9.03 2013 –5.85 3.74 –2.11 –1.72 Average Annual Total Returns: Periods Ended September 30, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Capital Income Total Investor Shares 12/27/1978 –2.36% 6.25% –0.17% 4.60% 4.43% Admiral Shares 11/12/2001 –2.28 6.33 –0.17 4.67 4.50 66 High-Yield Tax-Exempt Fund Financial Statements The Statement of Net Assets—an integral part of the Financial Statements for Vanguard High-Yield Tax-Exempt Fund—is included as an insert to this report. Statement of Operations Year Ended October 31, 2013 ($000) Investment Income Income Interest 1 313,833 Total Income 313,833 Expenses The Vanguard Group—Note B Investment Advisory Services 420 Management and Administrative— Investor Shares 2,347 Management and Administrative— Admiral Shares 5,663 Marketing and Distribution— Investor Shares 425 Marketing and Distribution— Admiral Shares 1,195 Custodian Fees 89 Auditing Fees 29 Shareholders’ Reports—Investor Shares 188 Shareholders’ Reports—Admiral Shares 116 Trustees’ Fees and Expenses 9 Total Expenses 10,481 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 34,046 Futures Contracts (2,687) Options on Futures Contracts (36) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (499,732) Futures Contracts 131 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations Statement of Changes in Net Assets Year Ended October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 303,352 276,411 Realized Net Gain (Loss) 31,323 36,600 Change in Unrealized Appreciation (Depreciation) (499,601) 436,674 Net Increase (Decrease) in Net Assets Resulting from Operations (164,926) 749,685 Distributions Net Investment Income Investor Shares (59,323) (58,598) Admiral Shares (244,029) (217,813) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (303,352) (276,411) Capital Share Transactions Investor Shares (206,915) 168,511 Admiral Shares (345,536) 1,155,575 Net Increase (Decrease) from Capital Share Transactions (552,451) 1,324,086 Total Increase (Decrease) (1,020,729) 1,797,360 Net Assets Beginning of Period End of Period 1 Interest income from an affiliated company of the fund was $89,000. See accompanying Notes, which are an integral part of the Financial Statements. 67 High-Yield Tax-Exempt Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 428 . 425 .465 .470 .483 Net Realized and Unrealized Gain (Loss) on Investments (. 660) .760 (.140) .410 . 970 Total from Investment Operations (. 232) 1.185 . 325 .880 1.453 Distributions Dividends from Net Investment Income (. 428) (. 425) (. 465) (.470) (.483) Distributions from Realized Capital Gains — Total Distributions (. 428) (. 425) (. 465) (.470) (.483) Net Asset Value, End of Period Total Return 1 –2.11% 11.43% 3.26% 8.76% 16.09% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,307 $1,609 $1,339 $1,861 $1,892 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.20% Ratio of Net Investment Income to Average Net Assets 3.88% 3.86% 4.54% 4.49% 4.99% Portfolio Turnover Rate 29% 20% 19% 19% 23% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. Admiral Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .436 .434 .473 .479 . 491 Net Realized and Unrealized Gain (Loss) on Investments (. 660) .760 (.140) .410 . 970 Total from Investment Operations (. 224) 1.194 .333 .889 1.461 Distributions Dividends from Net Investment Income (. 436) (. 434) (.473) (.479) (.491) Distributions from Realized Capital Gains — Total Distributions (. 436) (. 434) (.473) (.479) (.491) Net Asset Value, End of Period Total Return –2.04% 11.52% 3.34% 8.85% 16.18% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,621 $6,340 $4,813 $5,230 $4,447 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.12% Ratio of Net Investment Income to Average Net Assets 3.96% 3.94% 4.62% 4.57% 5.07% Portfolio Turnover Rate 29% 20% 19% 19% 23% See accompanying Notes, which are an integral part of the Financial Statements. 68 High-Yield Tax-Exempt Fund Notes to Financial Statements Vanguard High-Yield Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund may use futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended October 31, 2013, the fund’s average investments in long and short futures contracts represented 1% and less than 1% of net assets, respectively, based on quarterly average aggregate settlement values. The fund had no open futures contracts at October 31, 2013. Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the year ended October 31, 2013, the fund’s average value of options purchased and options written each represented 0% of net assets, based on quarterly average market values. The fund had no open options on futures contracts at October 31, 2013. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2010–2013), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 69 High-Yield Tax-Exempt Fund 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2013, the fund had contributed capital of $814,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.33% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of October 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 6,790,882 — Temporary Cash Investments 130,118 — — Total 130,118 6,790,882 — D. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. For tax purposes, at October 31, 2013, the fund used capital loss carryforwards of $30,186,000 to offset taxable capital gains realized during the year ended October 31, 2013. At October 31, 2013, the fund had available capital losses totaling $116,688,000 to offset future net capital gains of $71,866,000 through October 31, 2017, $2,545,000 through October 31, 2018, and $42,277,000 through October 31, 2019. At October 31, 2013, the cost of investment securities for tax purposes was $6,831,222,000. Net unrealized appreciation of investment securities for tax purposes was $89,778,000, consisting of unrealized gains of $263,608,000 on securities that had risen in value since their purchase and $173,830,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the year ended October 31, 2013, the fund purchased $2,016,606,000 of investment securities and sold $2,114,244,000 of investment securities, other than temporary cash investments. 70 High-Yield Tax-Exempt Fund F. Capital share transactions for each class of shares were: Year Ended October 31, 2013 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 489,396 43,791 684,295 62,295 Issued in Lieu of Cash Distributions 47,720 4,336 46,097 4,181 Redeemed (744,031) (67,813) (561,881) (51,072) Net Increase (Decrease)—Investor Shares (206,915) (19,686) 168,511 15,404 Admiral Shares Issued 1,588,643 143,071 1,744,009 158,312 Issued in Lieu of Cash Distributions 163,489 14,861 144,703 13,119 Redeemed (2,097,668) (191,076) (733,137) (66,759) Net Increase (Decrease)—Admiral Shares (345,536) (33,144) 1,155,575 104,672 G. Management has determined that no material events or transactions occurred subsequent to October 31, 2013, that would require recognition or disclosure in these financial statements. 71 Report of Independent Registered Public Accounting Firm To the Trustees of Vanguard Municipal Bond Funds and the Shareholders of Vanguard Tax-Exempt Money Market Fund, Vanguard Short-Term Tax-Exempt Fund, Vanguard Limited-Term Tax-Exempt Fund, Vanguard Intermediate-Term Tax-Exempt Fund, Vanguard Long-Term Tax-Exempt Fund and Vanguard High-Yield Tax-Exempt Fund: In our opinion, the statement of net assets appearing herein and the accompanying statements of net assets appearing in the insert to this annual report and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Vanguard Tax-Exempt Money Market Fund, Vanguard Short-Term Tax-Exempt Fund, Vanguard Limited-Term Tax-Exempt Fund, Vanguard Intermediate-Term Tax-Exempt Fund, Vanguard Long-Term Tax-Exempt Fund and Vanguard High-Yield Tax-Exempt Fund (constituting separate portfolios of Vanguard Municipal Bond Funds, hereafter referred to as the “Funds”) at October 31, 2013, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Funds’ management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at October 31, 2013 by correspondence with the custodian and by agreement to the underlying ownership records of the transfer agent, provide a reasonable basis for our opinion. /s/PricewaterhouseCoopers LLP Philadelphia, Pennsylvania December 12, 2013 72 Special 2013 tax information (unaudited) for Vanguard Tax-Exempt Money Market Fund This information for the fiscal year ended October 31, 2013, is included pursuant to provisions of the Internal Revenue Code. The fund designates 100% of its income dividends as exempt-interest dividends. Special 2013 tax information (unaudited) for Vanguard Short-Term Tax-Exempt Fund This information for the fiscal year ended October 31, 2013, is included pursuant to provisions of the Internal Revenue Code. The fund designates 100% of its income dividends as exempt-interest dividends. Special 2013 tax information (unaudited) for Vanguard Limited-Term Tax-Exempt Fund This information for the fiscal year ended October 31, 2013, is included pursuant to provisions of the Internal Revenue Code. The fund designates 100% of its income dividends as exempt-interest dividends. Special 2013 tax information (unaudited) for Vanguard Intermediate-Term Tax-Exempt Fund This information for the fiscal year ended October 31, 2013, is included pursuant to provisions of the Internal Revenue Code. The fund designates 100% of its income dividends as exempt-interest dividends. Special 2013 tax information (unaudited) for Vanguard Long-Term Tax-Exempt Fund This information for the fiscal year ended October 31, 2013, is included pursuant to provisions of the Internal Revenue Code. The fund distributed $3,725,000 as capital gain dividends (from net long-term capital gains) to shareholders during the fiscal year ended October 31, 2013. The fund designates 100% of its income dividends as exempt-interest dividends. Special 2013 tax information (unaudited) for Vanguard Florida Focused Long-Term Tax-Exempt Fund This information for the fiscal year ended July 26, 2013, is included pursuant to provisions of the Internal Revenue Code. The fund distributed $9,145,000 as capital gain dividends (from net long-term capital gains) to shareholders during the fiscal year ended July 26, 2013. The fund designates 100% of its income dividends as exempt-interest dividends. Special 2013 tax information (unaudited) for Vanguard High-Yield Tax-Exempt Fund This information for the fiscal year ended October 31, 2013, is included pursuant to provisions of the Internal Revenue Code. The fund designates 100% of its income dividends as exempt-interest dividends. 73 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the fund’s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading “Expenses Paid During Period.” • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund’s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 74 Six Months Ended October 31, 2013 Beginning Ending Expenses Account Value Account Value Paid During Tax-Exempt Fund 4/30/2013 10/31/2013 Period 1 Based on Actual Fund Return Money Market $1,000.00 $1,000.07 $0.60 Short-Term Investor Shares $1,000.00 $1,001.04 $1.01 Admiral Shares 1,000.00 1,001.44 0.61 Limited-Term Investor Shares $1,000.00 $999.30 $1.01 Admiral Shares 1,000.00 999.70 0.60 Intermediate-Term Investor Shares $1,000.00 $974.70 $1.00 Admiral Shares 1,000.00 975.09 0.60 Long-Term Investor Shares $1,000.00 $960.00 $0.99 Admiral Shares 1,000.00 960.39 0.59 High-Yield Investor Shares $1,000.00 $956.77 $0.99 Admiral Shares 1,000.00 957.15 0.59 Based on Hypothetical 5% Yearly Return Money Market $1,000.00 $1,024.60 $0.61 Short-Term Investor Shares $1,000.00 $1,024.20 $1.02 Admiral Shares 1,000.00 1,024.60 0.61 Limited-Term Investor Shares $1,000.00 $1,024.20 $1.02 Admiral Shares 1,000.00 1,024.60 0.61 Intermediate-Term Investor Shares $1,000.00 $1,024.20 $1.02 Admiral Shares 1,000.00 1,024.60 0.61 Long-Term Investor Shares $1,000.00 $1,024.20 $1.02 Admiral Shares 1,000.00 1,024.60 0.61 High-Yield Investor Shares $1,000.00 $1,024.20 $1.02 Admiral Shares 1,000.00 1,024.60 0.61 1 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for that period are: for the Tax-Exempt Money Market Fund, 0.12%; for the Short-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Limited-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Intermediate-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; and for the High-Yield Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 75 Glossary Average Coupon. The average interest rate paid on the fixed income securities held by a fund. It is expressed as a percentage of face value. Average Duration. An estimate of how much the value of the bonds held by a fund will fluctuate in response to a change in interest rates. To see how the value could change, multiply the average duration by the change in rates. If interest rates rise by 1 percentage point, the value of the bonds in a fund with an average duration of five years would decline by about 5%. If rates decrease by a percentage point, the value would rise by 5%. Average Effective Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid, taking into consideration the possibility that the issuer may call the bond before its maturity date. The figure reflects the proportion of fund assets represented by each security; it also reflects any futures contracts held. In general, the longer the average effective maturity, the more a fund’s share price will fluctuate in response to changes in market interest rates. Average Weighted Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid. The figure reflects the proportion of fund assets represented by each security. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Credit Quality. For the Tax-Exempt Money Market Fund, the Distribution by Credit Quality table includes tier ratings for consistency with SEC Rule 2a-7 under the Investment Company Act of 1940, which governs money market funds. A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by the requisite nationally recognized statistical rating organizations. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. A Second Tier security is one that is eligible for money market funds and is not a First Tier security. For the tax-exempt bond funds, credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). “Not Rated” is used to classify securities for which a rating is not available. Credit-quality ratings for each issue are obtained from Moody’s and S&P, and the higher rating for each issue is used. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Yield. A money market fund’s 7-day SEC yield is calculated by annualizing its income distributions for the previous seven days, as required by the U.S. Securities and Exchange Commission. For other funds, 30-day SEC yield is derived using a formula specified by the commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (in the case of bonds) or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Yield to Maturity. The rate of return an investor would receive if the fixed income securities held by a fund were held to their maturity dates. 76 The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 181 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 Committee (1997–2008) of Johnson & Johnson Peter F. Volanakis (pharmaceuticals/medical devices/consumer Born 1955. Trustee Since July 2009. Principal F. William McNabb III products); Director of Skytop Lodge Corporation Occupation(s) During the Past Five Years: President Born 1957. Trustee Since July 2009. Chairman of the (hotels), the University Medical Center at Princeton, and Chief Operating Officer (retired 2010) of Corning Board. Principal Occupation(s) During the Past Five the Robert Wood Johnson Foundation, and the Center Incorporated (communications equipment); Director Years: Chairman of the Board of The Vanguard Group, for Talent Innovation; Member of the Advisory Board of SPX Corporation (multi-industry manufacturing); Inc., and of each of the investment companies served of the Maxwell School of Citizenship and Public Overseer of the Amos Tuck School of Business by The Vanguard Group, since January 2010; Director Affairs at Syracuse University. Administration at Dartmouth College; Advisor to of The Vanguard Group since 2008; Chief Executive the Norris Cotton Cancer Center. Officer and President of The Vanguard Group and of F. Joseph Loughrey each of the investment companies served by The Born 1949. Trustee Since October 2009. Principal Executive Officers Vanguard Group since 2008; Director of Vanguard Occupation(s) During the Past Five Years: President Marketing Corporation; Managing Director of The and Chief Operating Officer (retired 2009) of Cummins Glenn Booraem Vanguard Group (1995–2008). Inc. (industrial machinery); Chairman of the Board of Born 1967. Controller Since July 2010. Principal Hillenbrand, Inc. (specialized consumer services) and Occupation(s) During the Past Five Years: Principal IndependentTrustees of Oxfam America; Director of SKF AB (industrial of The Vanguard Group, Inc.; Controller of each of machinery), Hyster-Yale Materials Handling, Inc. the investment companies served by The Vanguard Emerson U. Fullwood (forklift trucks), and the Lumina Foundation for Group; Assistant Controller of each of the investment Born 1948. Trustee Since January 2008. Principal Education; Member of the Advisory Council for the companies served by The Vanguard Group Occupation(s) During the Past Five Years: Executive College of Arts and Letters and of the Advisory Board (2001–2010). Chief Staff and Marketing Officer for North America to the Kellogg Institute for International Studies, both and Corporate Vice President (retired 2008) of Xerox at the University of Notre Dame. Thomas J. Higgins Corporation (document management products and Born 1957. Chief Financial Officer Since September services); Executive in Residence and 2010 2008. Principal Occupation(s) During the Past Five Distinguished Minett Professor at the Rochester Mark Loughridge Years: Principal of The Vanguard Group, Inc.; Chief Institute of Technology; Director of SPX Corporation Born 1953. Trustee Since March 2012. Principal Financial Officer of each of the investment companies (multi-industry manufacturing), the United Way of Occupation(s) During the Past Five Years: Senior served by The Vanguard Group; Treasurer of each of Rochester, Amerigroup Corporation (managed health Vice President and Chief Financial Officer at IBM the investment companies served by The Vanguard care), the University of Rochester Medical Center, (information technology services); Fiduciary Member Group (1998–2008). Monroe Community College Foundation, and North of IBM’s Retirement Plan Committee. Carolina A&T University. Scott C. Malpass Kathryn J. Hyatt Born 1962. Trustee Since March 2012. Principal Born 1955. Treasurer Since November 2008. Rajiv L. Gupta Occupation(s) During the Past Five Years: Chief Principal Occupation(s) During the Past Five Years: Born 1945. Trustee Since December 2001. 2 Investment Officer and Vice President at the University Principal of The Vanguard Group, Inc.; Treasurer of Principal Occupation(s) During the Past Five Years: of Notre Dame; Assistant Professor of Finance at the each of the investment companies served by The Chairman and Chief Executive Officer (retired 2009) Mendoza College of Business at Notre Dame; Member Vanguard Group; Assistant Treasurer of each of and President (2006–2008) of Rohm and Haas Co. of the Notre Dame 403(b) Investment Committee; the investment companies served by The Vanguard (chemicals); Director of Tyco International, Ltd. Director of TIFF Advisory Services, Inc. (investment Group (1988–2008). (diversified manufacturing and services), Hewlett- advisor); Member of the Investment Advisory Packard Co. (electronic computer manufacturing), Committees of the Financial Industry Regulatory Heidi Stam and Delphi Automotive LLP (automotive components); Authority (FINRA) and of Major League Baseball. Born 1956. Secretary Since July 2005. Principal Senior Advisor at New Mountain Capital; Trustee of Occupation(s) During the Past Five Years: Managing The Conference Board. André F. Perold Director of The Vanguard Group, Inc.; General Counsel Born 1952. Trustee Since December 2004. Principal of The Vanguard Group; Secretary of The Vanguard Amy Gutmann Occupation(s) During the Past Five Years: George Group and of each of the investment companies Born 1949. Trustee Since June 2006. Principal Gund Professor of Finance and Banking at the Harvard served by The Vanguard Group; Director and Senior Occupation(s) During the Past Five Years: President Business School (retired 2011); Chief Investment Vice President of Vanguard Marketing Corporation. of the University of Pennsylvania; Christopher H. Officer and Managing Partner of HighVista Strategies Browne Distinguished Professor of Political Science LLC (private investment firm); Director of Rand Vanguard Senior ManagementTeam in the School of Arts and Sciences with secondary Merchant Bank; Overseer of the Museum of Fine Mortimer J. Buckley Chris D. McIsaac appointments at the Annenberg School for Arts Boston. Kathleen C. Gubanich Michael S. Miller Communication and the Graduate School of Education Paul A. Heller James M. Norris of the University of Pennsylvania; Member of the Alfred M. Rankin, Jr. Martha G. King Glenn W. Reed National Commission on the Humanities and Social Born 1941. Trustee Since January 1993. Principal John T. Marcante Sciences; Trustee of Carnegie Corporation of New Occupation(s) During the Past Five Years: Chairman, York and of the National Constitution Center; Chair President, and Chief Executive Officer of NACCO of the U.S. Presidential Commission for the Study Industries, Inc. (housewares/lignite) and of Hyster-Yale of Bioethical Issues. Materials Handling, Inc. (forklift trucks); Director of the National Association of Manufacturers; Chairman of the Board of University Hospitals of Cleveland; Chairman Emeritus and Senior Advisor Advisory Chairman of the Board of The Cleveland John J. Brennan Museum of Art. Chairman, 1996–2009 JoAnn Heffernan Heisen Chief Executive Officer and President, 1996–2008 Born 1950. Trustee Since July 1998. Principal Occupation(s) During the Past Five Years: Corporate Founder Vice President and Chief Global Diversity Officer John C. Bogle (retired 2008) and Member of the Executive Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard ® > vanguard.com Fund Information > 800-662-7447 All comparative mutual fund data are from Lipper, a Thomson Reuters Company, or Morningstar, Inc., Direct Investor Account Services > 800-662-2739 unless otherwise noted. Institutional Investor Services > 800-523-1036 You can obtain a free copy of Vanguard’s proxy voting Text Telephone for People guidelines by visiting vanguard.com/proxyreporting or With Hearing Impairment > 800-749-7273 by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your This material may be used in conjunction fund voted the proxies for securities it owned during with the offering of shares of any Vanguard the 12 months ended June 30. To get the report, visit fund only if preceded or accompanied by the either vanguard.com/proxyreporting or sec.gov. fund’s current prospectus. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. CFA ® is a trademark owned by CFA Institute. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q950122013 Vanguard ® Municipal Bond Funds Statement of Net Assets As of October 31, 2013 The Statement of Net Assets should be read in conjunction with each fund’s Statement of Operations , Statement of Changes in Net Assets , Financial Highlights , and Notes to Financial Statements , all of which appear in the accompanying report. Each fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of the accompanying report for further information). Contents Short-Term Tax-Exempt Fund 1 Limited-Term Tax-Exempt Fund 28 Intermediate-Term Tax-Exempt Fund 65 Long-Term Tax-Exempt Fund 126 High-Yield Tax-Exempt Fund 147 Key to Abbreviations Back cover Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (97.7%) Alabama (0.8%) Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/14 9,225 9,448 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.120% 11/7/13 12,360 12,360 Alabama Special Care Facilities Financing Authority Birmingham Revenue (Ascension Health Credit Group) PUT 1.500% 6/1/16 4,840 4,894 1 Alabama Special Care Facilities Financing Authority Birmingham Revenue (Ascension Health Credit Group) TOB VRDO 0.090% 11/7/13 12,750 12,750 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.550% 11/15/13 27,940 27,942 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.550% 12/1/13 9,200 9,200 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.600% 2/1/14 11,125 11,125 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/14 4,155 4,196 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/15 1,715 1,791 Alaska (0.6%) Alaska Housing Finance Corp. Home Mortgage Revenue VRDO 0.080% 11/7/13 45,985 45,985 Alaska Industrial Development & Export Authority Revenue 5.000% 4/1/15 3,000 3,197 Matanuska-Susitna Borough AK GO 4.000% 3/1/15 1,000 1,048 Matanuska-Susitna Borough AK GO 5.000% 3/1/18 3,775 4,399 North Slope Borough AK GO 2.500% 6/30/14 3,400 3,453 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 10,000 10,914 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 2,000 2,183 Arizona (1.1%) Arizona COP 2.000% 10/1/14 430 436 Arizona COP 2.000% 10/1/15 400 409 Arizona COP 4.000% 10/1/15 1,700 1,801 Arizona COP 3.000% 10/1/16 315 331 Arizona COP 5.000% 10/1/16 750 832 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 4.000% 2/1/17 2,000 2,140 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/18 1,000 1,121 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/16 5,000 5,469 2 Arizona Health Facilities Authority Revenue (Phoenix Children’s Hospital) PUT 1.930% 2/5/20 12,500 12,297 Arizona School Facilities Board COP 5.000% 9/1/14 (14) 5,975 6,206 Glendale AZ Industrial Development Authority Revenue (Midwestern University) VRDO 0.090% 11/7/13 LOC 9,000 9,000 1 Maricopa County AZ Public Finance Corp. Lease Revenue TOB VRDO 0.110% 11/7/13 5,440 5,440 Maricopa County AZ Unified School District GO 2.000% 7/1/15 6,250 6,419 1 Mesa AZ Utility System Revenue TOB VRDO 0.090% 11/7/13 (4) 8,250 8,250 1 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Mesa AZ Utility System Revenue TOB VRDO 0.090% 11/7/13 (4) 7,500 7,500 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/14 (Prere.) 7,500 7,741 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.130% 11/7/13 8,990 8,990 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.180% 11/7/13 4,000 4,000 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/15 4,250 4,578 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/16 2,325 2,599 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/17 4,250 4,884 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.080% 11/7/13 4,500 4,500 Pima County AZ Sewer Revenue 3.000% 7/1/14 1,000 1,018 Pima County AZ Sewer Revenue 4.000% 7/1/14 1,500 1,538 Pima County AZ Sewer Revenue 5.000% 7/1/15 1,250 1,345 Pima County AZ Sewer Revenue 5.000% 7/1/16 2,000 2,227 Pima County AZ Sewer Revenue 4.000% 7/1/17 2,000 2,218 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.090% 11/7/13 13,940 13,940 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 4.000% 10/1/14 1,175 1,214 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/15 1,750 1,896 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/16 2,120 2,374 132,713 California (8.8%) Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.966% 8/1/17 16,000 15,968 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 7,000 7,079 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 10,040 10,153 California Department of Water Resources Power Supply Revenue 5.000% 5/1/14 15,000 15,362 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 13,750 14,729 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 14,500 16,155 California Economic Recovery GO 5.250% 7/1/14 (14) 10,700 11,063 California GO 4.000% 11/1/14 2,650 2,751 California GO 5.000% 11/1/15 1,600 1,749 California GO 5.000% 9/1/16 8,000 9,011 California GO 5.000% 9/1/16 1,465 1,650 California GO 5.000% 10/1/16 12,070 13,635 California GO 5.000% 9/1/17 4,250 4,917 California GO 5.000% 10/1/17 35,000 40,580 California GO 5.000% 4/1/18 20,385 23,813 3 California GO PUT 4.000% 12/1/16 20,000 21,653 1 California GO TOB VRDO 0.250% 11/7/13 (4) 10,000 10,000 1 California GO TOB VRDO 0.280% 11/7/13 (4) 15,925 15,925 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 17,670 18,230 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 4.000% 8/15/14 1,500 1,544 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/15 2,000 2,168 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/16 3,000 3,368 2 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) PUT 1.880% 7/1/17 8,825 8,883 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/16 1,005 1,132 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/14 900 931 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/15 940 1,021 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/16 1,500 1,686 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/17 1,000 1,155 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 15,300 15,995 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/17/17 9,000 10,296 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/15 1,000 1,083 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.090% 11/7/13 21,185 21,185 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.090% 11/7/13 20,885 20,885 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/14 2,500 2,531 2 California Infrastructure & Economic Development Bank Revenue (Index-Museum Art Project) PUT 1.875% 8/1/18 20,000 19,928 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.580% 4/1/14 34,200 34,238 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.000% 11/1/14 895 927 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.000% 11/1/15 1,450 1,543 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.000% 11/1/16 1,610 1,747 2 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) PUT 2.180% 11/1/16 5,000 5,020 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/14 1,845 1,884 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/15 2,120 2,233 California Municipal Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 0.600% 1/2/14 10,500 10,500 California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Products LLC Project) PUT 2.600% 9/2/14 4,000 4,070 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 0.700% 2/3/14 4,000 3,989 2 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California Public Works Board Lease Revenue (Department of Corrections) 5.000% 1/1/15 (2) 3,900 4,115 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/15 1,250 1,341 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/16 7,160 7,960 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/17 8,205 9,393 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/17 5,000 5,724 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 2,500 2,924 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 10,650 12,456 California Public Works Board Lease Revenue (Department of Public Health) 3.000% 11/1/14 2,000 2,056 California Public Works Board Lease Revenue (Department of Public Health) 4.000% 11/1/15 2,500 2,677 California Public Works Board Lease Revenue (Department of State Hospitals) 4.000% 6/1/17 5,000 5,551 California Public Works Board Lease Revenue (Department of State Hospitals) 4.000% 6/1/18 5,000 5,630 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/16 1,500 1,698 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/14 8,375 8,666 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/14 4,000 4,191 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/15 3,000 3,204 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/16 3,415 3,773 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/16 3,070 3,368 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/17 2,710 3,086 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/18 1,000 1,167 California RAN 2.000% 5/28/14 145,000 146,520 California School Cash Reserve Program Authority Pool TRAN 2.000% 12/31/13 3,045 3,054 California Statewide Communities Development Authority Health Facility Revenue (Catholic Healthcare West) 0.200% 11/1/13 (4) 15,600 15,600 California Statewide Communities Development Authority Health Facility Revenue (Catholic Healthcare West) 0.200% 11/1/13 (4) 10,825 10,825 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/14 10,250 10,455 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 5.000% 5/1/17 5,000 5,691 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 5.000% 5/1/17 5,285 6,015 1 California Statewide Communities Development Authority Revenue (St. Joseph’s Health System) TOB VRDO 0.250% 11/7/13 (4) 20,000 20,000 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 1.650% 7/1/18 4,700 4,732 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/14 1,000 1,036 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/16 1,220 1,333 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/17 585 647 2 Contra Costa CA Transportation Authority Sales Tax Revenue PUT 0.490% 12/15/15 14,000 13,963 1 Desert CA Community College District GO TOB VRDO 0.100% 11/7/13 14,340 14,340 El Dorado CA Irrigation District Revenue 4.000% 3/1/17 (4) 1,500 1,644 Irvine CA Reassessment District No. 13-1 Improvement Revenue 2.000% 9/2/15 1,560 1,580 Irvine CA Reassessment District No. 13-1 Improvement Revenue 4.000% 9/2/16 1,065 1,134 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/18 1,085 1,218 Los Angeles CA Department of Water & Power Revenue 4.000% 1/1/16 9,000 9,647 Los Angeles CA Department of Water & Power Revenue 5.000% 1/1/16 8,300 9,055 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.080% 11/7/13 LOC 16,465 16,465 Los Angeles CA GO 5.000% 9/1/18 12,900 15,353 Los Angeles CA Unified School District GO 4.000% 7/1/14 13,000 13,330 1 Los Angeles CA Unified School District GO TOB VRDO 0.090% 11/7/13 6,700 6,700 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/14 6,000 6,194 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/18 12,750 15,186 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/15 10,850 11,702 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,847 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 12/31/13 14,725 14,763 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 1/31/14 8,500 8,532 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.090% 11/7/13 29,800 29,800 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/14 1,000 1,032 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/15 1,000 1,076 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/16 3,100 3,455 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/17 1,055 1,210 Monterey Peninsula CA Unified School District BAN 2.500% 11/1/15 4,250 4,384 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/14 1,000 1,026 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/16 2,100 2,321 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/17 3,500 3,937 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/18 1,550 1,764 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/19 1,500 1,712 1 Peralta CA Community College District Revenue TOB VRDO 0.140% 11/7/13 (4) 7,715 7,715 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 4.000% 6/1/16 2,500 2,700 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/16 3,400 3,758 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 4.000% 6/1/17 2,000 2,196 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/17 3,705 4,198 Riverside County CA Transportation Commission Sales Tax Revenue 5.000% 6/1/18 500 586 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/14 600 619 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/14 2,815 2,923 3 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Sacramento CA Municipal Utility District Revenue 5.000% 8/15/15 2,635 2,857 San Bernardino CA City Unified School District GO 4.000% 8/1/16 1,250 1,354 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/14 3,205 3,307 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/15 2,965 3,169 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/14 6,000 6,157 San Diego CA Unified School District GO 0.500% 7/1/15 13,100 13,130 San Diego CA Unified School District GO 0.500% 7/1/15 3,500 3,506 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.080% 11/7/13 4,000 4,000 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 (4) 5,000 5,357 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 4,535 4,859 San Francisco CA City & County International Airport Revenue 5.000% 5/1/16 21,100 23,471 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.130% 11/7/13 1,400 1,400 1 University of California Revenue TOB VRDO 0.130% 11/7/13 3,277 3,277 1,066,162 Colorado (2.4%) Broomfield CO City & County COP 5.000% 12/1/15 5,790 6,317 Colorado Educational & Cultural Facilities Authority Revenue (Johnson & Wales University) 3.000% 4/1/14 2,500 2,527 Colorado Educational & Cultural Facilities Authority Revenue (Johnson & Wales University) 4.000% 4/1/15 1,100 1,150 Colorado Educational & Cultural Facilities Authority Revenue (Johnson & Wales University) 5.000% 4/1/16 1,000 1,095 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 12,000 12,018 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.250% 11/12/13 (Prere.) 1,010 1,012 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.250% 11/12/13 (Prere.) 855 856 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.250% 11/12/13 6,635 6,645 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 4.000% 11/12/15 3,100 3,315 1 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.330% 11/7/13 10,000 10,000 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/14 1,320 1,371 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/15 1,050 1,116 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 4.000% 12/1/16 1,000 1,057 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/17 1,580 1,738 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 3.150% 12/1/18 8,460 8,496 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 8,615 8,682 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 3,510 3,537 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 3,500 3,686 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 1,945 2,048 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.090% 11/7/13 7,595 7,595 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.100% 11/7/13 10,000 10,000 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.100% 11/7/13 32,000 32,000 Colorado Housing & Finance Authority Employment Compensation Special Assessment Revenue 5.000% 5/15/14 22,060 22,625 Denver CO City & County Airport Revenue 0.200% 11/5/13 (12) 24,300 24,300 Denver CO City & County Airport Revenue 0.200% 11/6/13 (12) 22,000 22,000 Denver CO City & County Airport Revenue 0.200% 11/7/13 (12) 23,250 23,250 Denver CO City & County Airport Revenue 0.200% 11/1/13 (12) 22,800 22,800 Denver CO City & County Airport Revenue 6.000% 11/15/13 (14) 5,000 5,011 2 E-470 Public Highway Authority Colorado Revenue PUT 2.800% 9/1/14 17,065 17,109 2 E-470 Public Highway Authority Colorado Revenue PUT 1.830% 9/1/17 (14) 7,000 7,043 Regional Transportation District of Colorado COP 5.000% 6/1/14 1,500 1,541 Regional Transportation District of Colorado COP 5.000% 6/1/15 2,330 2,492 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/13 4,305 4,305 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/14 5,250 5,504 1 University of Colorado Enterprise System Revenue TOB VRDO 0.350% 11/7/13 LOC 7,860 7,860 292,101 Connecticut (2.3%) Connecticut GO 0.480% 10/31/16 7,000 7,000 Connecticut GO 0.480% 10/31/16 12,740 12,740 Connecticut GO 0.480% 10/31/16 15,825 15,825 Connecticut GO 0.480% 10/31/16 13,310 13,310 Connecticut GO 5.000% 3/1/14 (Prere.) 3,000 3,049 2 Connecticut GO 0.380% 5/15/14 2,000 2,003 2 Connecticut GO 0.310% 9/15/14 4,375 4,375 Connecticut GO 5.000% 12/1/14 (14) 24,610 25,305 Connecticut GO 5.000% 1/1/15 3,400 3,588 2 Connecticut GO 0.480% 4/15/15 6,250 6,253 2 Connecticut GO 0.580% 5/15/15 36,400 36,544 Connecticut GO 4.000% 8/15/15 2,000 2,132 Connecticut GO 5.000% 12/1/15 (14) 36,250 37,294 2 Connecticut GO 0.610% 4/15/16 5,000 5,005 2 Connecticut GO 0.730% 5/15/16 21,700 21,820 2 Connecticut GO 0.730% 5/15/16 8,300 8,318 4 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 2 Connecticut GO 0.510% 9/15/16 3,000 3,002 Connecticut GO 5.000% 12/1/16 5,000 5,667 2 Connecticut GO 0.760% 4/15/17 4,000 4,019 Connecticut GO 5.000% 7/15/17 5,000 5,758 2 Connecticut GO 0.600% 9/15/17 1,750 1,749 2 Connecticut GO 0.960% 4/15/18 2,250 2,272 2 Connecticut GO 0.850% 9/15/18 3,000 3,012 2 Connecticut GO PUT 0.730% 9/15/17 5,465 5,489 2 Connecticut GO PUT 1.430% 3/1/18 17,500 17,847 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/14 2,050 2,113 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 5.000% 2/12/15 20,810 22,071 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/15 1,000 1,093 278,653 Delaware (0.1%) University of Delaware Revenue PUT 0.700% 5/1/16 8,750 8,720 District of Columbia (0.5%) 1 District of Columbia GO TOB VRDO 0.160% 11/7/13 (4) 20,715 20,715 2 District of Columbia Income Tax Revenue 0.380% 12/1/13 15,000 15,001 2 District of Columbia Income Tax Revenue 0.430% 12/1/13 10,665 10,665 District of Columbia Revenue (Georgetown University) 5.000% 4/1/14 2,000 2,039 2 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.560% 6/1/15 7,390 7,415 2 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.660% 6/1/16 6,000 6,029 61,864 Florida (6.2%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/13 4,200 4,214 Broward County FL Airport System Revenue 5.000% 10/1/17 1,050 1,209 Broward County FL Airport System Revenue 5.000% 10/1/18 700 818 Broward County FL School Board COP 4.000% 7/1/14 1,300 1,330 Broward County FL School Board COP 4.000% 7/1/15 1,000 1,052 Broward County FL School Board COP 5.000% 7/1/16 2,000 2,207 Broward County FL School Board COP 5.000% 7/1/17 5,000 5,644 Broward County FL School Board COP 5.000% 7/1/18 4,415 5,056 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 20,000 20,605 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 30,000 32,050 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 15,000 16,025 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 16,545 18,226 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/18 36,700 41,849 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/19 6,700 7,656 Escambia County FL Health Facilities Authority Revenue (Ascension Health Credit Group) 5.250% 11/15/13 5,350 5,360 Escambia County FL Pollution Control Revenue (Gulf Power Co. Project) PUT 1.550% 6/15/16 3,000 3,045 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.350% 6/2/15 4,250 4,294 Florida Board of Education Capital Outlay GO 5.000% 6/1/14 5,000 5,142 Florida Board of Education Lottery Revenue 5.000% 7/1/15 12,045 12,976 Florida Board of Education Lottery Revenue 5.000% 7/1/16 11,655 12,995 Florida Board of Education Lottery Revenue 5.000% 7/1/16 16,710 18,631 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 9,410 9,676 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 5,065 5,208 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 9,235 9,496 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 5,540 5,952 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/14 14,605 15,071 Florida Department of Transportation GO 5.000% 7/1/16 9,405 10,533 1 Florida Education System University System Improvement Revenue TOB VRDO 0.100% 11/7/13 8,190 8,190 Florida GO 4.000% 7/1/15 1,000 1,061 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 20,495 21,988 Florida Municipal Power Agency Revenue (Stanton II Project) 5.000% 10/1/16 1,350 1,509 Florida Municipal Power Agency Revenue (Stanton II Project) 4.000% 10/1/17 1,650 1,826 Gainesville FL Utility System Revenue VRDO 0.070% 11/1/13 5,500 5,500 1 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue TOB VRDO 0.090% 11/7/13 5,000 5,000 3 Halifax Hospital Medical Center Florida Hospital Revenue 5.250% 6/1/19 2,375 2,529 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/13 1,000 1,002 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/14 2,000 2,096 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.125% 11/15/16 1,975 2,209 1 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.090% 11/7/13 15,730 15,730 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/15 (4) 2,000 2,191 5 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 3.000% 10/1/14 700 717 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 4.000% 10/1/15 375 400 Hillsborough County FL School Board COP 5.000% 7/1/14 2,110 2,176 Hillsborough County FL School Board COP 5.000% 7/1/15 1,170 1,258 Jacksonville FL Capital Project Revenue VRDO 0.100% 11/7/13 LOC 29,700 29,700 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/14 4,000 4,174 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.100% 11/7/13 7,115 7,115 Jacksonville FL Electric Authority Water & Sewer Revenue 4.000% 10/1/17 1,500 1,673 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.090% 11/7/13 12,300 12,300 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.100% 11/7/13 2,600 2,600 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/14 1,000 1,044 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/14 1,250 1,291 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/14 (4) 1,750 1,826 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/15 2,000 2,127 Lake County FL School Board COP 5.250% 6/1/14 (2) 2,945 3,030 2 Lakeland FL Energy System Revenue 0.830% 10/1/17 10,000 10,100 Lee County FL Non-Ad Valorem Revenue 3.000% 10/1/14 700 717 Lee County FL Non-Ad Valorem Revenue 4.000% 10/1/15 850 905 Lee County FL Non-Ad Valorem Revenue 4.000% 10/1/16 1,000 1,087 Lee County FL Non-Ad Valorem Revenue 5.000% 10/1/17 1,220 1,394 Lee County FL School Board COP 5.000% 8/1/17 4,000 4,558 Lee County FL School Board COP 5.000% 8/1/18 3,530 4,077 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 3.000% 11/15/14 600 612 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 4.000% 11/15/17 1,965 2,118 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 4.000% 11/15/18 1,125 1,210 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.090% 11/7/13 9,995 9,995 1 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) TOB VRDO 0.180% 11/7/13 10,140 10,140 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children’s Hospital) 5.000% 8/1/17 400 446 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children’s Hospital) 4.000% 8/1/18 505 547 Miami-Dade County FL Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. of Florida Project) PUT 2.250% 11/3/14 6,250 6,284 Miami-Dade County FL School Board COP PUT 5.000% 5/1/14 8,500 8,693 1 Miami-Dade County FL School Board COP TOB PUT 0.630% 11/7/13 LOC 16,625 16,625 1 Miami-Dade County FL School Board COP TOB PUT 0.630% 11/7/13 LOC 16,540 16,540 1 Miami-Dade County FL School Board COP TOB PUT 0.680% 11/7/13 LOC 13,120 13,120 1 Miami-Dade County FL School Board COP TOB PUT 0.680% 12/19/13 LOC 27,245 27,245 1 Miami-Dade County FL School Board COP TOB VRDO 0.180% 11/7/13 (12) 26,000 26,000 1 Miami-Dade County FL Transit Sales Surtax Revenue TOB VRDO 0.100% 11/7/13 (4) 32,570 32,570 1 Miami-Dade County FL Transit Sales Surtax Revenue TOB VRDO 0.100% 11/7/13 (12) 7,450 7,450 1 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.130% 11/7/13 (4) 7,935 7,935 Okeechobee County FL Solid Waste Disposal Revenue (Waste Management Inc./Okeechobee Landfill Project) PUT 2.250% 7/1/16 2,470 2,492 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/14 2,000 2,079 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 4.000% 1/1/14 500 503 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 4.000% 1/1/15 500 519 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.100% 11/7/13 LOC 26,100 26,100 Orange County FL School Board COP 5.000% 8/1/14 4,000 4,143 Orange County FL School Board COP 5.000% 8/1/15 2,700 2,909 Orange County FL Tourist Development Revenue 5.000% 10/1/14 8,710 9,070 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/14 4,000 4,176 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/14 3,075 3,210 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 4.000% 11/1/17 2,095 2,249 Palm Beach County FL School Board COP PUT 5.000% 8/1/16 8,000 8,885 1 Palm Beach County FL School Board COP TOB VRDO 0.130% 11/7/13 2,200 2,200 Reedy Creek FL Improvement District Utilities Revenue 5.000% 10/1/17 785 897 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.090% 11/7/13 7,500 7,500 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.130% 11/7/13 6,350 6,350 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) VRDO 0.100% 11/7/13 LOC 2,700 2,700 Tallahassee FL Energy System Revenue 5.250% 10/1/15 (4) 5,240 5,703 1 Tallahassee FL Energy System Revenue TOB VRDO 0.120% 11/7/13 11,250 11,250 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/16 5,500 6,200 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 3.000% 9/1/15 850 885 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 3.000% 9/1/16 1,000 1,055 Tampa FL Hospital Revenue 3.000% 7/1/14 600 610 Tampa FL Hospital Revenue 4.000% 7/1/15 400 420 6 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tampa FL Hospital Revenue 5.000% 7/1/16 700 769 Tampa FL Hospital Revenue 4.000% 7/1/17 1,525 1,650 743,474 Georgia (2.2%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/15 2,440 2,574 Atlanta GA Airport Revenue 4.000% 1/1/15 500 521 Atlanta GA Airport Revenue 5.000% 1/1/16 1,000 1,094 Atlanta GA Airport Revenue 5.000% 1/1/16 6,500 7,113 Atlanta GA Airport Revenue 5.000% 1/1/18 500 577 1 Atlanta GA Airport Revenue TOB VRDO 0.280% 11/7/13 (4) 10,000 10,000 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/13 3,500 3,500 2 Atlanta GA Water & Wastewater Revenue PUT 1.613% 11/1/18 56,750 56,519 Bartow County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Bowen Project) PUT 2.375% 8/10/17 8,000 8,068 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 4,500 4,508 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 6,500 6,512 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.400% 4/1/15 5,500 5,539 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.250% 5/1/15 8,500 8,500 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.550% 6/21/16 10,000 10,022 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 10,000 10,043 Carroll County GA School District GO 4.000% 4/1/15 3,000 3,155 Cobb County GA Kennestone Hospital Authority Revenue 3.000% 4/1/14 800 809 Cobb County GA Kennestone Hospital Authority Revenue 3.000% 4/1/15 350 362 Cobb County GA Kennestone Hospital Authority Revenue 4.000% 4/1/16 1,050 1,132 Dalton GA Development Authority Revenue (Hamilton Health Care System) 4.000% 8/15/15 750 797 Dalton GA Development Authority Revenue (Hamilton Health Care System) 4.000% 8/15/16 1,370 1,491 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/17 1,500 1,715 DeKalb County GA Water & Sewer Revenue 4.000% 10/1/15 1,000 1,067 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/17 1,000 1,151 Floyd County GA Development Authority Revenue (Georgia Power Co. Plant Hammond Project) PUT 0.850% 11/19/15 5,000 5,003 Georgia GO 5.000% 9/1/14 4,000 4,161 Georgia GO 4.750% 11/1/15 8,035 8,745 Georgia GO 5.000% 7/1/16 1,195 1,287 Georgia Municipal Electric Power Authority Revenue 4.000% 1/1/14 1,200 1,208 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/15 1,500 1,581 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/16 1,250 1,366 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/17 1,825 2,057 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/18 1,825 2,103 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/18 1,400 1,612 Georgia Road & Tollway Authority Revenue 5.000% 3/1/16 5,000 5,535 Henry County GA School District GO 3.000% 12/1/13 1,500 1,504 Henry County GA School District GO 4.000% 12/1/14 2,500 2,603 Henry County GA School District GO 4.000% 12/1/15 4,000 4,300 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/14 2,860 2,900 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 14,550 15,230 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 6,715 7,077 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 5,085 5,528 Monroe County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Scherer Project) VRDO 0.090% 11/7/13 LOC 15,830 15,830 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 3.000% 11/1/13 10,440 10,440 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/16 1,325 1,490 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 1,700 1,961 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/14 1,145 1,154 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/15 2,000 2,107 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/16 3,000 3,280 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.060% 11/7/13 9,000 9,000 265,831 Hawaii (0.6%) Hawaii GO 3.000% 12/1/13 6,000 6,014 Hawaii GO 5.000% 12/1/13 10,000 10,041 Hawaii GO 5.000% 6/1/14 (ETM) 1,045 1,074 Hawaii GO 5.000% 6/1/14 1,730 1,779 Hawaii GO 5.000% 2/1/15 3,600 3,814 Hawaii GO 5.000% 2/1/16 4,000 4,411 7 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Hawaii GO 5.000% 7/1/16 (2) 23,095 24,914 Hawaii Housing Finance & Development Corp. Multifamily Housing Revenue (Halekauwila Place) 0.700% 12/1/15 6,000 6,004 Honolulu HI City & County GO 5.000% 7/1/15 (14) 4,000 4,315 1 Honolulu HI City & County GO TOB VRDO 0.100% 11/7/13 15,415 15,415 77,781 Idaho (0.3%) Idaho Building Authority Revenue (Prison Facilities Project) VRDO 0.080% 11/7/13 1,900 1,900 Idaho Housing & Finance Association Unemployment Compensation Revenue 5.000% 8/15/14 5,000 5,188 Idaho Housing & Finance Association Unemployment Compensation Revenue 5.000% 8/15/15 31,375 33,930 41,018 Illinois (5.0%) Chicago IL Board of Education GO 5.000% 12/1/15 2,000 2,138 Chicago IL Board of Education GO 5.000% 12/1/16 2,855 3,120 Chicago IL Board of Education GO 5.000% 12/1/17 (4) 3,000 3,326 2 Chicago IL Board of Education GO PUT 0.705% 6/2/16 27,500 26,651 1 Chicago IL Board of Education GO TOB PUT 0.810% 11/21/13 LOC 76,500 76,500 1 Chicago IL Board of Education GO TOB VRDO 0.530% 11/7/13 (4) 6,520 6,520 Chicago IL GO 5.000% 1/1/15 (4) 2,715 2,834 Chicago IL GO 6.250% 1/1/15 (2) 2,500 2,643 1 Chicago IL GO TOB VRDO 0.160% 11/7/13 14,255 14,255 1 Chicago IL GO TOB VRDO 0.530% 11/7/13 15,180 15,180 Chicago IL Midway Airport Revenue PUT 5.000% 1/1/15 10,925 11,469 Chicago IL O’Hare International Airport Revenue 4.000% 1/1/15 1,000 1,042 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/16 3,000 3,278 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/17 (14) 4,540 5,117 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.200% 11/7/13 (4) 4,995 4,995 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.230% 11/7/13 (4) 21,645 21,645 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.230% 11/7/13 (12) 27,185 27,185 Chicago IL Water Revenue 5.000% 11/1/18 675 764 1 Chicago IL Water Revenue TOB VRDO 0.280% 11/7/13 7,745 7,745 1 Chicago IL Water Revenue TOB VRDO 0.280% 11/7/13 7,495 7,495 Illinois Educational Facilities Authority Revenue (Field Museum of Natural History) VRDO 0.100% 11/7/13 LOC 8,100 8,100 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 6,080 6,129 3 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 1.875% 2/12/15 3,925 3,994 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.625% 8/1/15 2,675 2,757 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 5.000% 5/1/19 5,000 5,677 1 Illinois Finance Authority Revenue (Advocate Health Care) TOB VRDO 0.090% 11/7/13 9,000 9,000 Illinois Finance Authority Revenue (Art Institute of Chicago) 4.000% 3/1/14 1,000 1,012 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/15 900 954 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/15 7,050 7,502 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/17 4,500 5,034 Illinois Finance Authority Revenue (Carle Foundation) 5.000% 8/15/16 2,220 2,439 1 Illinois Finance Authority Revenue (Carle Foundation) TOB VRDO 0.200% 11/7/13 (12) 12,680 12,680 Illinois Finance Authority Revenue (DePaul University) 5.250% 10/1/14 (Prere.) 2,000 2,091 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/15 1,000 1,075 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/16 1,150 1,277 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/17 2,000 2,274 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.080% 11/7/13 LOC 3,830 3,830 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) VRDO 0.100% 11/7/13 9,435 9,435 Illinois Finance Authority Revenue (Provena Health) 5.000% 5/1/14 1,305 1,328 Illinois Finance Authority Revenue (Provena Health) 5.250% 5/1/15 2,555 2,689 Illinois Finance Authority Revenue (Trinity Health Corp.) 3.000% 12/1/16 1,865 1,975 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/15 1,500 1,616 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/15 500 543 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/16 690 775 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.090% 11/7/13 2,960 2,960 Illinois GO 5.000% 1/1/16 25,945 27,948 Illinois GO 5.000% 8/1/18 22,160 24,784 Illinois GO 5.000% 7/1/19 4,725 5,262 Illinois GO 5.000% 8/1/19 15,000 16,711 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 3,710 3,812 Illinois Regional Transportation Authority Revenue PUT 0.600% 9/1/14 27,200 27,200 Illinois Sales Tax Revenue 5.500% 6/15/15 (3) 1,500 1,622 Illinois Sales Tax Revenue 5.000% 6/15/16 10,000 11,097 Illinois Toll Highway Authority Revenue 5.000% 12/1/17 6,500 7,461 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.090% 11/7/13 14,305 14,305 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.090% 11/7/13 15,995 15,995 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/13 6,000 6,035 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/14 12,000 12,354 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 12/15/14 1,500 1,562 8 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/14 7,250 7,633 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/15 7,265 7,805 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 12/15/15 2,750 2,954 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/15 3,000 3,286 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/17 10,000 11,234 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/17 7,500 8,429 1 Lake, Cook, Kane, & McHenry Counties IL Community Unified School District GO TOB VRDO 0.090% 11/7/13 10,355 10,355 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/14 19,380 19,860 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/15 7,000 7,448 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 2,500 2,803 599,003 Indiana (1.4%) Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/14 1,415 1,480 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/17 520 583 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 3.000% 3/1/14 2,250 2,270 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 4.000% 3/1/15 1,500 1,571 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/16 4,560 5,017 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/17 4,350 4,908 Indiana Finance Authority Hospital Revenue (Parkview Health System) 4.000% 5/1/17 500 545 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 4.000% 3/1/15 250 259 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/16 500 540 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/17 1,000 1,099 Indiana Finance Authority Water Utility Revenue (Citizens Energy Project) 3.000% 10/1/14 5,000 5,120 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.090% 11/1/13 2,200 2,200 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.500% 8/1/14 18,995 19,179 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.700% 9/1/14 10,000 10,121 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 6/1/15 15,305 16,314 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.500% 6/1/16 4,840 4,890 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 7/28/16 2,700 2,995 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 10,000 10,047 Indiana Municipal Power Agency Revenue 5.000% 1/1/16 800 876 Indiana Municipal Power Agency Revenue 5.000% 1/1/17 1,250 1,414 1 Indianapolis IN Local Public Improvement Bond Bank Revenue (Waterworks Project) TOB VRDO 0.280% 11/7/13 17,060 17,060 Purdue University Indiana University Student Fee Revenue 4.000% 7/1/14 2,085 2,138 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/14 3,130 3,193 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/15 3,190 3,292 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/15 3,255 3,398 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/16 3,320 3,501 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/16 3,385 3,603 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 38,090 38,596 166,209 Iowa (0.0%) Iowa Board of Regents Hospital Revenue (University of Iowa Hospitals & Clinics) 4.000% 9/1/18 3,525 3,920 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 5.000% 12/1/15 1,400 1,534 5,454 Kansas (0.3%) 2 Kansas Department of Transportation Highway Revenue 0.330% 9/1/14 10,590 10,608 Kansas Department of Transportation Highway Revenue VRDO 0.090% 11/7/13 7,500 7,500 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.000% 11/15/13 1,000 1,001 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.500% 11/15/14 2,500 2,605 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 5,150 5,187 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.000% 11/15/13 (ETM) 225 225 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/13 (ETM) 2,000 2,004 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.000% 11/15/14 (ETM) 200 208 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/14 (ETM) 2,000 2,099 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/14 (ETM) 2,060 2,162 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.500% 11/15/15 (ETM) 355 385 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/16 (ETM) 750 851 34,835 Kentucky (0.2%) Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/17 1,500 1,727 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/11/14 1,000 1,045 9 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Kentucky Property & Building Commission Revenue 5.000% 10/1/14 1,000 1,044 Kentucky Property & Building Commission Revenue 5.000% 8/1/15 3,675 3,969 Kentucky Property & Building Commission Revenue 5.000% 11/1/15 4,000 4,362 Kentucky Property & Building Commission Revenue 5.000% 8/1/16 (4) 5,000 5,376 Kentucky Property & Building Commission Revenue 5.000% 10/1/16 (2) 3,950 4,434 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/17 2,500 2,882 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/18 1,750 2,029 Russell KY Revenue (Bon Secours Health System) 4.000% 11/1/15 300 316 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 4.000% 4/1/15 1,000 1,045 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 4.000% 4/1/16 1,000 1,072 29,301 Louisiana (0.8%) 2 Louisiana Gasoline & Fuel Tax Revenue PUT 0.595% 5/1/17 44,500 44,241 1 Louisiana Gasoline & Fuel Tax Revenue TOB VRDO 0.080% 11/7/13 10,790 10,790 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 3/1/14 2,900 2,945 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/14 1,350 1,382 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/15 1,500 1,599 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.100% 10/1/14 3,500 3,543 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.125% 10/1/15 5,000 5,098 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.200% 10/1/17 4,125 4,129 1 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) TOB VRDO 0.200% 11/7/13 (4) 3,330 3,330 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/14 (4) 9,785 10,060 Louisiana Public Facilities Authority Revenue (Entergy Gulf States Project) 2.875% 11/1/15 2,250 2,310 Tobacco Settlement Financing Corp. Louisiana Revenue 5.000% 5/15/18 9,000 10,077 Tobacco Settlement Financing Corp. Louisiana Revenue 5.000% 5/15/19 2,500 2,816 102,320 Maine (0.0%) Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.090% 11/7/13 LOC 5,175 5,175 Maryland (1.3%) Anne Arundel County MD GO 5.000% 4/1/17 6,960 7,978 Anne Arundel County MD GO 5.000% 4/1/18 6,960 8,175 Baltimore County MD GO 4.000% 2/1/15 2,900 3,037 Maryland GO 5.000% 7/15/14 1,000 1,034 Maryland GO 5.000% 3/15/15 1,430 1,523 Maryland GO 5.000% 8/1/15 1,455 1,575 Maryland GO 5.250% 8/15/15 4,250 4,626 Maryland GO 5.000% 8/1/16 27,680 31,106 Maryland GO 5.000% 11/1/18 10,400 12,386 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 3.000% 7/1/14 400 407 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 3.000% 7/1/15 1,045 1,090 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 3.000% 7/1/16 425 451 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 4.000% 7/1/17 500 553 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/18 1,000 1,173 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 1.270% 11/15/16 2,000 2,026 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.949% 11/15/17 12,070 12,107 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.700% 5/15/18 5,500 5,421 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.720% 5/15/18 8,625 8,508 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/14 2,000 2,071 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.100% 11/7/13 LOC 29,555 29,555 Maryland Transportation Authority GAN 5.000% 3/1/14 7,480 7,600 Montgomery County MD GO 5.000% 11/1/15 2,725 2,979 Prince Georges County MD GO 5.000% 9/15/15 1,100 1,196 Prince Georges County MD GO 5.000% 3/1/18 5,280 6,200 152,777 Massachusetts (3.9%) Boston MA GO 5.000% 2/1/18 7,965 9,334 Boston MA GO 5.000% 8/1/18 4,045 4,793 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.200% 11/1/13 25,525 25,525 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.300% 11/7/13 30,083 30,083 Massachusetts Bay Transportation Authority Sales Tax Revenue VRDO 0.100% 11/7/13 6,900 6,900 10 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/15 7,500 7,913 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 4.000% 10/1/15 500 529 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/16 1,205 1,333 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 7,000 7,174 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 2,500 2,562 2 Massachusetts Development Finance Agency Revenue (Boston University) PUT 0.630% 9/30/16 7,500 7,488 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 (Prere.) 21,750 22,770 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 5.000% 1/14/16 9,925 10,834 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 5.000% 1/1/15 1,245 1,294 Massachusetts Development Finance Agency Revenue (Wentworth Institute of Technology) VRDO 0.090% 11/7/13 LOC 4,615 4,615 2 Massachusetts Development Finance Agency Revenue (Williams College) PUT 0.580% 7/1/14 14,350 14,364 2 Massachusetts GO 0.560% 2/1/14 15,000 15,000 2 Massachusetts GO 0.610% 2/1/14 15,250 15,250 2 Massachusetts GO 0.460% 9/1/14 19,550 19,575 Massachusetts GO 5.000% 1/1/15 4,000 4,221 2 Massachusetts GO 0.480% 2/1/15 7,500 7,492 2 Massachusetts GO 0.740% 2/1/15 8,300 8,300 2 Massachusetts GO 0.530% 9/1/15 31,500 31,642 Massachusetts GO 5.000% 10/1/15 2,980 3,248 2 Massachusetts GO 0.420% 1/1/17 10,350 10,332 2 Massachusetts GO 0.440% 2/1/17 10,285 10,292 2 Massachusetts GO 0.510% 1/1/18 5,000 5,006 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.000% 11/1/14 9,326 9,397 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.700% 11/1/16 9,370 9,545 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 2.700% 2/20/14 4,975 5,009 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 0.150% 11/6/13 (4) 19,200 19,200 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 0.200% 11/1/13 (4) 14,775 14,775 1 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.090% 11/7/13 13,100 13,100 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.080% 11/7/13 30,600 30,600 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.070% 11/1/13 4,200 4,200 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (4) 1,000 1,083 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 3,665 3,972 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 2,000 2,168 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.)(4) 7,370 7,987 Massachusetts Water Resources Authority Revenue 5.250% 8/1/15 (14) 6,000 6,515 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.090% 11/7/13 3,920 3,920 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.390% 11/7/13 (4)LOC 19,630 19,630 Massachusetts Water Resources Authority Revenue VRDO 0.090% 11/7/13 36,820 36,820 475,790 Michigan (3.5%) 1 Detroit City School District GO TOB VRDO 0.920% 11/7/13 (4) 17,845 17,845 1 Detroit City School District GO TOB VRDO 0.920% 11/7/13 (4) 14,115 14,115 1 Detroit City School District GO TOB VRDO 1.030% 11/7/13 (4) 10,240 10,240 1 Detroit City School District GO TOB VRDO 1.030% 11/7/13 (4) 8,000 8,000 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/14 500 516 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/15 1,255 1,325 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/16 1,285 1,382 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/17 620 671 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/13 1,000 1,002 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/14 1,000 1,044 Kent Hospital MI Finance Authority Revenue (Spectrum Health) PUT 5.500% 1/15/15 5,325 5,629 Macomb County MI Revenue 5.875% 11/15/13 (Prere.) 9,590 9,611 Michigan Building Authority Revenue 3.000% 10/15/14 12,405 12,727 Michigan Building Authority Revenue 5.000% 10/15/15 10,000 10,852 Michigan Building Authority Revenue 5.000% 10/15/16 12,250 13,728 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/18 500 590 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/18 17,015 20,070 Michigan Finance Authority Revenue (State Drinking Water Revolving Fund) 5.000% 10/1/18 3,640 4,294 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/14 34,710 35,817 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/15 13,000 14,004 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/18 6,425 7,463 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/18 10,275 12,062 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/19 22,000 25,802 Michigan Higher Education Facilities Authority Revenue (Albion College Project) VRDO 0.090% 11/7/13 LOC 5,370 5,370 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/15 3,000 3,257 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.000% 8/1/14 2,980 3,021 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 0.900% 3/16/15 16,000 16,075 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/15/17 7,875 7,897 11 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.000% 5/30/18 14,000 14,137 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 4.000% 11/15/13 1,000 1,001 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 4.000% 11/15/14 1,500 1,542 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 4.000% 6/1/14 1,100 1,123 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/15 1,395 1,490 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/16 1,500 1,657 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/17 2,100 2,381 Michigan Hospital Finance Authority Revenue (McLaren Health Care) VRDO 0.080% 11/7/13 LOC 6,930 6,930 Michigan Hospital Finance Authority Revenue (Trinity Health) 4.000% 12/1/13 2,000 2,006 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 1,835 1,995 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 3,185 3,462 Michigan State University Board of Trustees General Revenue VRDO 0.090% 11/7/13 43,725 43,725 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 10,000 10,219 Oakland County MI Economic Development Corp. Revenue (Cranbrook Educational Community Project) VRDO 0.080% 11/7/13 LOC 18,040 18,040 Oakland University of Michigan Revenue VRDO 0.100% 11/7/13 LOC 19,830 19,830 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.000% 8/1/15 2,500 2,659 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/14 2,310 2,369 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/15 2,215 2,345 1 Saginaw Valley State University Michigan Revenue TOB VRDO 0.230% 11/7/13 (4) 5,000 5,000 2 Saline MI Area Schools GO PUT 0.630% 11/2/15 9,765 9,751 University of Michigan Revenue 4.000% 4/1/15 9,600 10,100 Wayne State University Michigan Revenue 5.000% 11/15/13 1,540 1,543 427,714 Minnesota (0.6%) Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/16 1,500 1,618 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Children’s Hospital Clinics) VRDO 0.170% 11/1/13 (4) 24,800 24,800 Minnesota GO 5.000% 10/1/15 8,250 8,990 Minnesota GO 5.000% 11/1/15 2,050 2,241 Minnesota GO 5.000% 8/1/16 4,550 5,110 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.090% 11/7/13 8,525 8,525 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/15 11,180 11,886 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/16 11,535 12,758 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/14 1,000 1,024 76,952 Mississippi (0.2%) Medical Center Educational Building Corp. Revenue (University of Mississippi Medical Center) 4.000% 6/1/14 1,000 1,021 Mississippi Business Finance Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 4,900 4,912 Mississippi Business Finance Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.250% 11/3/14 5,750 5,781 2 Mississippi GO 0.610% 9/1/17 5,680 5,714 1 Mississippi GO TOB VRDO 0.080% 11/7/13 3,680 3,680 Missouri Development Bank Special Obligation Revenue (Marshall County Industrial Development Authority) 4.000% 1/1/14 1,500 1,509 Missouri Development Bank Special Obligation Revenue (Marshall County Industrial Development Authority) 4.000% 1/1/15 1,250 1,303 23,920 Missouri (0.3%) Kansas City MO Airport Revenue 4.000% 9/1/15 1,500 1,594 Kansas City MO Airport Revenue 5.000% 9/1/16 900 1,004 Kansas City MO Airport Revenue 5.000% 9/1/17 1,250 1,426 Missouri Development Finance Board Cultural Facilities Revenue (Nelson Gallery Foundation) VRDO 0.080% 11/1/13 3,500 3,500 Missouri Environmental Improvement & Energy Resources Authority Revenue (Kansas City Power & Light) 1.250% 7/1/17 4,000 4,008 Missouri GO 5.000% 10/1/15 2,500 2,724 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Episcopal - Presbyterian Hospital) 5.000% 12/1/13 1,000 1,004 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.090% 11/7/13 11,300 11,300 St. Louis MO Airport Revenue (Lambert-St. Louis International Airport) 4.000% 7/1/15 900 948 St. Louis MO Airport Revenue (Lambert-St. Louis International Airport) 5.000% 7/1/16 1,000 1,107 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 4.000% 2/15/14 2,000 2,021 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/15 1,870 1,967 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/16 2,250 2,444 35,047 12 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Montana (0.1%) Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 6,135 6,183 Nebraska (0.1%) 1 Douglas County NE Hospital Authority No. 3 Health Facilities Revenue (Nebraska Methodist Health System) TOB VRDO 0.180% 11/7/13 (13) 10,060 10,060 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/16 500 541 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/17 500 546 Municipal Energy Agency of Nebraska Power Supply System Revenue 3.000% 4/1/14 600 607 Municipal Energy Agency of Nebraska Power Supply System Revenue 3.000% 4/1/15 550 571 Municipal Energy Agency of Nebraska Power Supply System Revenue 4.000% 4/1/16 1,000 1,080 University of Nebraska Student Fee Revenue 5.000% 7/1/14 1,100 1,135 University of Nebraska Student Fee Revenue 5.000% 7/1/16 1,380 1,543 University of Nebraska Student Fee Revenue 5.000% 7/1/17 1,105 1,273 17,356 Nevada (0.8%) 1 Clark County NV GO TOB VRDO 0.090% 11/7/13 14,595 14,595 1 Clark County NV Water Reclamation District GO TOB VRDO 0.090% 11/7/13 6,000 6,000 1 Clark County NV Water Reclamation District GO TOB VRDO 0.090% 11/7/13 14,800 14,800 Las Vegas Valley Water District Nevada GO 5.000% 6/1/14 250 257 Las Vegas Valley Water District Nevada GO 5.000% 6/1/15 500 536 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.110% 11/7/13 4,690 4,690 1 Nevada System of Higher Education University Revenue TOB VRDO 0.100% 11/7/13 7,465 7,465 3 Nevada Unemployment Compensation Revenue 2.000% 12/1/14 27,310 27,832 3 Nevada Unemployment Compensation Revenue 4.000% 6/1/15 5,500 5,818 3 Nevada Unemployment Compensation Revenue 4.000% 12/1/15 6,250 6,715 3 Nevada Unemployment Compensation Revenue 5.000% 6/1/17 10,000 11,485 100,193 New Hampshire (0.2%) New Hampshire GO 5.000% 8/15/14 2,500 2,594 New Hampshire GO 5.000% 2/15/15 1,285 1,363 New Hampshire GO 5.000% 8/15/15 5,000 5,412 1 New Hampshire Health & Education Facilities Authority Revenue (LRGHealthcare) TOB VRDO 0.140% 11/7/13 15,645 15,645 25,014 New Jersey (4.5%) Bergen County NJ GO 3.000% 9/1/15 2,165 2,270 Bergen County NJ GO 4.000% 9/1/16 1,875 2,055 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.500% 11/1/14 (4) 6,725 7,080 Middlesex County NJ COP 5.500% 10/15/14 1,235 1,294 Middlesex County NJ COP 5.500% 10/15/15 1,305 1,425 Monroe Township NJ Board of Education GO 4.000% 8/1/17 1,085 1,198 Monroe Township NJ Board of Education GO 4.000% 8/1/18 2,070 2,311 New Jersey Building Authority Revenue 5.000% 12/15/13 11,710 11,780 New Jersey COP 5.000% 6/15/14 5,120 5,268 New Jersey Economic Development Authority Revenue 5.000% 3/1/18 14,425 16,665 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/14 4,500 4,617 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/16 14,500 15,817 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/17 5,000 5,551 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 3,235 3,626 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 0.660% 2/1/15 9,000 9,006 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/15 (Prere.) 8,820 9,404 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/15 5,000 5,419 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/15 12,000 13,006 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 1.780% 2/1/16 11,880 12,072 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/16 5,000 5,601 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 5,415 6,122 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 0.980% 2/1/17 14,000 14,065 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 2,500 2,691 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 5.500% 12/1/13 (ETM) 8,200 8,236 New Jersey GO 0.368% 11/1/13 100,000 100,001 1 New Jersey GO 0.368% 6/26/14 50,000 50,000 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/15 7,880 8,492 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/14 2,000 2,059 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/15 2,000 2,134 13 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/16 2,000 2,198 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/17 2,000 2,243 New Jersey Health Care Facilities Financing Authority Revenue (Palisades Medical Center Obligated Group) 5.000% 7/1/17 1,305 1,407 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.000% 12/1/13 8,470 8,495 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/13 2,500 2,510 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/15 2,500 2,713 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/13 (4) 5,705 5,743 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/16 2,000 2,224 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/17 3,000 3,423 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.140% 11/7/13 LOC 6,390 6,390 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.330% 11/7/13 10,700 10,700 New Jersey Turnpike Authority Revenue 5.000% 1/1/15 (Prere.) 13,500 14,250 2 New Jersey Turnpike Authority Revenue 0.560% 1/1/17 30,000 29,928 New Jersey Turnpike Authority Revenue PUT 0.830% 12/22/14 2,500 2,504 New Jersey Turnpike Authority Revenue PUT 0.830% 12/22/14 20,000 20,031 2 New Jersey Turnpike Authority Revenue PUT 0.610% 1/1/16 20,000 19,983 2 New Jersey Turnpike Authority Revenue PUT 0.700% 1/1/17 20,000 20,039 1 New Jersey Turnpike Authority Revenue TOB PUT 0.280% 11/28/13 16,490 16,490 New Jersey Turnpike Authority Revenue TOB PUT 0.280% 1/16/14 19,985 19,985 1 New Jersey Turnpike Authority Revenue TOB VRDO 0.280% 11/7/13 (4) 6,500 6,500 1 Rutgers State University New Jersey Revenue TOB VRDO 0.090% 11/7/13 14,800 14,800 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/14 2,500 2,547 544,368 New Mexico (0.9%) Farmington NM Pollution Control Revenue (El Paso Electric Co. Four Corners Project) PUT 1.875% 9/1/17 4,500 4,454 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/15 4,400 4,689 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/15 3,800 4,080 New Mexico GO 5.000% 3/1/14 9,405 9,558 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.070% 11/7/13 12,585 12,585 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.100% 11/7/13 26,150 26,150 New Mexico Severance Tax Revenue 5.000% 7/1/15 9,150 9,858 New Mexico Severance Tax Revenue 5.000% 7/1/15 5,915 6,372 New Mexico Severance Tax Revenue 5.000% 7/1/16 7,545 8,437 New Mexico Severance Tax Revenue 4.000% 7/1/19 16,245 18,102 104,285 New York (15.7%) City of New York NY 5.250% 8/1/14 (Prere.) 5 5 City of New York NY 5.250% 8/1/15 10,800 11,184 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/14 1,000 1,024 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,000 1,069 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/16 1,000 1,107 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 3,435 3,913 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.090% 11/7/13 LOC 7,590 7,590 Long Beach City School District NY RAN 2.000% 8/15/14 25,000 25,244 Long Beach New York Revenue Anticipation Notes 2.000% 9/19/14 (12) 12,000 12,097 Long Beach New York Revenue Anticipation Notes 2.250% 9/19/14 (12) 15,000 15,212 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/14 8,000 8,178 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/15 8,320 8,815 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/15 (14) 1,000 1,060 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/16 4,315 4,722 Monroe County NY Industrial Development Agency Civic Facility Revenue (Monroe Community College) VRDO 0.090% 11/7/13 LOC 3,410 3,410 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/14 1,795 1,838 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 3.000% 5/1/15 1,180 1,226 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/17 1,450 1,650 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/17 3,730 4,245 14 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/18 2,000 2,321 Monroe County NY Industrial Development Corp. Revenue (Rochester General Hospital) 3.000% 12/1/14 600 616 Monroe County NY Industrial Development Corp. Revenue (Rochester General Hospital) 3.000% 12/1/15 875 913 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.070% 11/7/13 10,000 10,000 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.070% 11/7/13 17,540 17,540 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.080% 11/7/13 27,700 27,700 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Catholic Health Services) 5.000% 7/1/15 750 802 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 4.000% 7/1/15 960 1,004 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/17 1,320 1,463 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 4.000% 7/1/17 1,500 1,608 Nassau NY Health Care Corp. RAN 2.250% 12/15/13 (4) 7,500 7,518 New York City NY GO 0.180% 11/5/13 (4) 1,350 1,350 New York City NY GO 0.100% 11/6/13 (4) 31,700 31,700 New York City NY GO 0.100% 11/1/13 (4) 18,450 18,450 New York City NY GO 0.190% 11/4/13 (12) 18,600 18,600 New York City NY GO 0.200% 11/4/13 (4) 28,575 28,575 New York City NY GO 5.000% 2/1/14 (ETM) 2,195 2,222 New York City NY GO 5.000% 2/1/14 1,305 1,321 New York City NY GO 5.000% 8/1/14 11,525 11,940 New York City NY GO 5.000% 8/1/14 10,000 10,361 New York City NY GO 3.000% 3/1/15 5,135 5,323 New York City NY GO 2.000% 8/1/15 8,285 8,530 New York City NY GO 4.000% 8/1/15 5,985 6,371 New York City NY GO 5.000% 8/1/15 1,500 1,623 New York City NY GO 5.000% 8/1/15 8,000 8,655 New York City NY GO 5.000% 8/1/15 5,200 5,626 New York City NY GO 5.000% 8/1/15 7,075 7,654 New York City NY GO 5.000% 8/1/15 17,000 18,392 New York City NY GO 5.250% 8/1/15 1,495 1,513 New York City NY GO 5.500% 8/1/15 425 426 New York City NY GO 5.000% 8/1/16 5,000 5,614 New York City NY GO 5.000% 8/1/16 6,000 6,737 New York City NY GO 5.000% 8/1/16 23,810 26,734 New York City NY GO 5.000% 8/1/17 4,305 4,966 New York City NY GO 5.000% 8/1/17 10,000 11,535 New York City NY GO 5.000% 8/1/17 33,680 38,850 New York City NY GO 5.000% 8/1/17 34,730 40,061 New York City NY GO 5.000% 8/1/18 3,250 3,812 New York City NY GO 5.000% 8/1/19 15,000 17,674 2 New York City NY GO 0.460% 8/1/21 4,700 4,710 2 New York City NY GO 0.550% 8/1/21 6,325 6,347 2 New York City NY GO 0.630% 8/1/25 5,500 5,529 New York City NY GO ARS 0.200% 11/8/13 (4) 2,500 2,500 1 New York City NY GO TOB VRDO 0.090% 11/7/13 5,090 5,090 1 New York City NY GO TOB VRDO 0.100% 11/7/13 8,250 8,250 New York City NY GO VRDO 0.070% 11/1/13 3,800 3,800 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/15 4,000 4,233 New York City NY Housing Development Corp. Multi-Family Housing Revenue 0.900% 11/1/14 4,000 4,016 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.150% 11/1/15 17,000 17,069 New York City NY Housing Development Corp. Multi-Family Housing Revenue 0.950% 5/1/16 30,000 30,033 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.100% 11/1/16 8,865 8,872 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.100% 11/7/13 6,400 6,400 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.230% 11/7/13 9,485 9,485 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/14 (Prere.) 5,100 5,254 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/16 2,500 2,795 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.090% 11/1/13 1,500 1,500 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.080% 11/7/13 3,000 3,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.080% 11/7/13 5,840 5,840 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.070% 11/1/13 1,300 1,300 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.090% 11/7/13 5,675 5,675 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.090% 11/7/13 5,000 5,000 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.120% 11/7/13 25,650 25,650 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 (ETM) 26,990 26,990 15 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 17,345 17,345 New York City NY Transitional Finance Authority Future Tax Revenue 0.200% 11/7/13 (4) 25,650 25,650 New York City NY Transitional Finance Authority Future Tax Revenue 0.200% 11/1/13 (4) 60,750 60,750 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 (ETM) 9,460 9,915 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 16,290 17,074 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 5,000 5,124 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 (ETM) 1,070 1,165 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,930 9,761 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/16 1,000 1,102 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 10,000 11,316 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 (ETM) 115 130 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 3,885 4,396 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.100% 11/7/13 2,200 2,200 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.070% 11/7/13 8,900 8,900 New York City NY Trust for Cultural Resources Revenue (Museum of Modern Art) 4.000% 8/1/17 6,250 6,982 1 New York Liberty Development Corp. Revenue (Port Authority Consolidated Bonds) TOB VRDO 0.100% 11/7/13 26,835 26,835 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/13 (Prere.) 5,000 5,010 New York Metropolitan Transportation Authority Revenue 3.000% 11/15/14 1,225 1,260 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/14 3,000 3,117 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/14 3,500 3,673 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/14 2,675 2,807 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/15 3,895 4,176 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/15 8,000 8,578 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/15 3,030 3,249 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 2,355 2,573 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 5,130 5,604 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 5,435 5,938 2 New York Metropolitan Transportation Authority Revenue 0.808% 11/1/16 3,500 3,492 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/16 2,650 2,989 2 New York Metropolitan Transportation Authority Revenue 0.948% 11/1/17 2,950 2,939 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 12,500 14,404 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 1,190 1,371 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 3,500 4,089 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.080% 11/7/13 (13) 24,900 24,900 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.630% 11/1/13 21,000 21,000 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.760% 11/1/14 6,320 6,328 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 3.000% 11/15/13 725 726 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 4.000% 11/15/14 1,135 1,179 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/15 2,000 2,185 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/15 1,625 1,775 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 4.000% 11/15/16 1,000 1,098 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/16 2,250 2,538 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/17 1,200 1,383 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 37,460 37,526 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/14 3,585 3,753 2 New York Metropolitan Transportation Authority Revenue PUT 0.518% 11/1/14 19,475 19,459 2 New York Metropolitan Transportation Authority Revenue PUT 0.540% 11/1/14 27,050 27,026 2 New York Metropolitan Transportation Authority Revenue PUT 0.650% 11/1/15 30,000 29,956 2 New York Metropolitan Transportation Authority Revenue PUT 0.768% 11/1/15 11,700 11,711 2 New York Metropolitan Transportation Authority Revenue PUT 0.968% 11/1/16 15,000 15,057 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.090% 11/7/13 (13) 19,780 19,780 1 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) TOB VRDO 0.090% 11/7/13 8,995 8,995 1 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) TOB VRDO 0.090% 11/7/13 7,500 7,500 New York State Dormitory Authority Revenue (Brooklyn Law School) 4.000% 7/1/15 760 799 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/16 1,000 1,104 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/15 11,410 12,288 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/16 (14) 5,000 5,364 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/15 (ETM) 10 11 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/15 2,435 2,580 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/15 (ETM) 15 16 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/15 5,110 5,524 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/14 2,000 2,061 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/15 2,095 2,245 1 New York State Dormitory Authority Revenue (New York University) TOB VRDO 0.100% 11/7/13 12,600 12,600 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/15 2,450 2,609 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/16 1,725 1,900 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/17 2,000 2,252 16 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/18 2,500 2,871 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/14 9,660 9,835 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 9,880 10,491 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 (ETM) 10 11 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 14,115 14,988 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 2,625 2,797 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 1,000 1,066 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/16 10,240 11,309 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/16 1,000 1,108 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.090% 11/7/13 9,210 9,210 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.090% 11/7/13 5,000 5,000 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.080% 11/7/13 16,800 16,800 New York State Dormitory Authority Revenue (School Districts Financing Program) 2.000% 10/1/14 1,880 1,907 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/14 3,300 3,410 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/14 (4) 2,375 2,456 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/14 2,000 2,067 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/15 (15) 400 424 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/15 3,000 3,253 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/15 (4) 4,600 4,998 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 10,205 11,392 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (4) 5,000 5,612 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (15) 375 420 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (4) 2,500 2,806 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 (15) 500 575 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 (4) 3,300 3,803 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 3,445 3,943 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (15) 1,000 1,169 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 2,160 2,502 New York State Dormitory Authority Revenue (Service Contract) 4.000% 7/1/14 1,270 1,302 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.125% 3/15/15 7,000 7,095 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 12/1/15 7,000 7,147 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/15 1,200 1,237 New York State Housing Finance Agency Housing Revenue 1.150% 11/1/16 7,000 7,018 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.100% 11/7/13 6,425 6,425 New York State Local Government Assistance Corp. Revenue VRDO 0.090% 11/7/13 47,000 47,000 New York State Thruway Authority Revenue 4.000% 1/1/15 2,000 2,082 New York State Thruway Authority Revenue 5.000% 1/1/17 2,000 2,261 New York State Thruway Authority Revenue 5.000% 1/1/18 1,500 1,735 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/14 2,900 2,946 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/14 2,665 2,707 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/14 16,675 16,938 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/15 2,840 2,988 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/15 8,500 8,944 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/15 (4) 1,115 1,189 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/15 1,450 1,547 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/15 15,000 15,995 New York State Thruway Authority Revenue (Second Generation Highway & Bridge Trust Fund) 5.000% 4/1/15 7,000 7,466 New York State Urban Development Corp. Revenue 5.000% 1/1/16 10,000 10,943 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/14 27,460 28,947 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 27,900 29,426 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 25,000 27,359 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.090% 11/7/13 4,225 4,225 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.090% 11/7/13 9,200 9,200 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.060% 11/7/13 LOC 22,560 22,560 Schenectady NY BAN 1.500% 5/16/14 56,886 57,155 Suffolk County New York RAN 2.000% 3/27/14 20,000 20,145 Suffolk County NY BAN 2.000% 5/2/14 10,000 10,087 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/16 1,250 1,373 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/14 19,900 20,457 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/15 15,000 16,095 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 6,500 7,143 2 Triborough Bridge & Tunnel Authority New York Revenue PUT 0.370% 1/1/14 29,600 29,588 2 Triborough Bridge & Tunnel Authority New York Revenue PUT 0.490% 1/1/15 3,000 3,001 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/13 3,355 3,355 Yonkers NY GO 3.000% 7/1/16 1,300 1,364 Yonkers NY GO 3.000% 8/15/16 675 709 17 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Yonkers NY GO 3.000% 7/1/17 1,005 1,063 Yonkers NY GO 3.000% 8/15/17 510 540 1,893,149 North Carolina (1.7%) Cabarrus NC COP 4.000% 1/1/15 2,975 3,100 Charlotte NC Airport Revenue 5.000% 7/1/14 2,485 2,563 Charlotte NC GO 5.000% 7/1/15 850 917 Charlotte NC GO 5.000% 7/1/18 5,000 5,915 Charlotte NC Water & Sewer System Revenue 4.000% 12/1/15 2,140 2,300 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/16 1,390 1,578 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/16 530 579 1 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) TOB VRDO 0.100% 11/7/13 3,350 3,350 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.130% 11/7/13 (4) 4,920 4,920 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.130% 11/7/13 (4) 6,427 6,427 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/14 5,005 5,086 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 4.000% 10/1/17 2,585 2,833 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 4.000% 10/1/18 1,480 1,623 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.080% 11/7/13 9,765 9,765 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.120% 11/7/13 LOC 2,355 2,355 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.120% 11/7/13 LOC 10,700 10,700 North Carolina Capital Facilities Finance Agency Solid Waste Disposal Revenue Bonds (Republic Services, Inc.) PUT 0.650% 12/2/13 30,000 30,000 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/14 2,170 2,187 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 2,300 2,425 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 5,000 5,271 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 5,000 5,634 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 10,555 11,892 North Carolina GO 5.000% 3/1/15 (Prere.) 4,710 5,007 North Carolina GO 5.250% 3/1/15 2,000 2,035 North Carolina GO 5.000% 5/1/15 5,900 6,048 North Carolina GO 5.000% 3/1/17 290 308 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 4.000% 10/1/17 3,725 4,123 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/18 3,780 4,360 2 North Carolina Medical Care Commission Health Care Facilities Revenue (Wake Forest Baptist Obligated Group) PUT 0.820% 12/1/17 8,880 8,855 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/14 2,815 2,890 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/15 1,500 1,602 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/17 620 678 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/18 500 552 North Carolina Municipal Power Agency Revenue 5.000% 1/1/15 5,650 5,955 North Carolina Municipal Power Agency Revenue 5.000% 1/1/16 5,000 5,468 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/14 3,230 3,365 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/15 1,680 1,821 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/16 1,250 1,401 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/18 1,695 2,001 Wake County NC GO 4.000% 2/1/14 16,060 16,215 Wake County NC GO 5.000% 2/1/16 1,310 1,446 Wake County NC GO 4.000% 2/1/17 6,440 7,148 202,698 Ohio (3.6%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.100% 11/7/13 LOC 6,900 6,900 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/17 1,000 1,128 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/18 1,480 1,702 Central Ohio Solid Waste Authority GO 4.000% 12/1/16 (ETM) 150 166 Central Ohio Solid Waste Authority GO 4.000% 12/1/16 1,550 1,704 Central Ohio Solid Waste Authority GO 4.000% 12/1/17 (ETM) 150 169 Central Ohio Solid Waste Authority GO 4.000% 12/1/17 1,525 1,708 Cleveland State University Ohio General Receipts Revenue 4.000% 6/1/14 500 511 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.100% 11/7/13 LOC 52,570 52,570 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.070% 11/7/13 11,100 11,100 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.080% 11/7/13 4,100 4,100 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.100% 11/7/13 LOC 12,500 12,500 Columbus OH GO 5.000% 7/1/15 3,000 3,236 18 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Columbus OH GO 5.000% 7/1/15 2,310 2,492 Columbus OH GO 5.000% 7/1/15 6,735 7,264 Columbus OH GO 5.000% 12/15/15 3,210 3,452 Columbus OH GO 5.000% 7/1/16 6,760 7,569 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.090% 11/7/13 LOC 3,460 3,460 Dayton OH City School District GO 4.000% 11/1/16 3,000 3,294 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 4.000% 6/15/16 1,000 1,063 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 5.000% 6/15/18 1,000 1,115 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) PUT 5.000% 7/12/17 7,500 8,449 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.070% 11/7/13 13,365 13,365 1 Miami University of Ohio General Receipts Revenue TOB VRDO 0.100% 11/7/13 3,365 3,365 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.110% 11/7/13 LOC 28,585 28,585 Montgomery County OH Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 8,000 8,011 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.330% 11/7/13 6,970 6,970 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 5.875% 6/1/16 3,950 4,278 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) PUT 3.875% 6/1/14 3,500 3,553 1 Ohio Air Quality Development Authority Revenue (FirstEnergy Generation Corp. Project) TOB VRDO 0.240% 11/7/13 14,995 14,995 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 5,400 5,463 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/14 6,085 6,354 Ohio Common Schools GO 5.000% 9/15/15 5,000 5,432 Ohio Common Schools GO 5.000% 3/15/18 10,860 12,718 Ohio GO 5.000% 9/15/14 10,000 10,421 Ohio GO 5.000% 9/15/15 10,000 10,875 Ohio GO 5.500% 9/15/15 3,000 3,287 Ohio GO 5.000% 9/15/16 10,000 11,266 Ohio Higher Education GO 5.000% 8/1/14 15,000 15,542 1 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.090% 11/7/13 10,300 10,300 Ohio Higher Educational Facility Commission Revenue (Marietta College Project) VRDO 0.100% 11/7/13 LOC 2,170 2,170 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) 5.000% 10/1/14 3,000 3,131 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) VRDO 0.090% 11/7/13 LOC 24,075 24,075 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 4.000% 12/1/13 1,600 1,605 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/14 1,000 1,048 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/15 1,000 1,086 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 4.000% 12/1/16 625 678 Ohio Higher Educational Facility Revenue (Ohio Dominican University) VRDO 0.100% 11/7/13 LOC 13,845 13,845 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/15 1,550 1,632 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.090% 11/7/13 12,800 12,800 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/14 625 631 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/15 500 526 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.300% 11/7/13 10,745 10,745 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 4.000% 6/1/15 1,315 1,392 2 Ohio Water Development Authority Pollution Control Revenue (Water Quality) PUT 0.480% 7/15/15 15,500 15,511 Ohio Water Development Authority Solid Waste Disposal Revenue (Waste Management Project) PUT 2.250% 7/1/16 2,000 2,018 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.000% 12/1/15 2,380 2,566 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.000% 12/1/16 2,495 2,764 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.250% 12/1/17 2,215 2,511 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.250% 12/1/18 1,510 1,728 South-Western City OH School District GO 3.000% 12/1/15 1,000 1,053 1 South-Western City OH School District GO TOB VRDO 0.080% 11/7/13 295 295 University of Akron Ohio General Receipts Revenue 5.000% 1/1/14 (4) 2,440 2,459 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/14 3,000 3,084 University of Cincinnati Ohio General Receipts Revenue 4.000% 6/1/15 1,515 1,601 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/17 2,180 2,490 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/18 1,555 1,718 Wright State University Ohio General Revenue 4.000% 5/1/15 1,140 1,199 Wright State University Ohio General Revenue 5.000% 5/1/17 1,195 1,351 428,144 Oklahoma (0.3%) 1 Grand River Dam Authority Oklahoma Revenue TOB VRDO 0.090% 11/7/13 (13) 26,100 26,100 1 Tulsa County OK Industrial Authority Health Care Revenue (St. Francis Health System Inc.) TOB VRDO 0.100% 11/7/13 7,041 7,041 33,141 Oregon (0.7%) Gilliam County OR Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 10,000 10,060 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/14 2,000 2,041 19 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Oregon Facilities Authority Revenue (Legacy Health Project) 4.000% 5/1/14 1,150 1,170 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/15 2,350 2,497 Oregon Facilities Authority Revenue (PeaceHealth) 4.000% 11/1/13 500 500 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/14 1,050 1,068 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/15 1,500 1,586 2 Oregon Facilities Authority Revenue (Providence Health & Services) PUT 0.960% 10/1/17 8,750 8,806 Oregon GO 5.000% 5/1/16 2,000 2,228 Oregon GO 5.000% 5/1/16 3,500 3,898 Oregon GO 5.000% 11/1/16 3,000 3,400 Oregon GO 5.000% 5/1/18 1,125 1,324 Oregon GO 5.000% 5/1/18 1,500 1,765 Oregon GO 5.000% 11/1/18 3,750 4,458 Oregon Health & Science University Revenue 4.000% 7/1/14 1,000 1,024 Oregon Health & Science University Revenue 5.000% 7/1/16 500 554 Oregon Health & Science University Revenue 5.000% 7/1/18 1,000 1,160 Portland OR Water System Revenue 5.000% 10/1/15 6,000 6,532 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 3.000% 11/1/16 10,500 10,879 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 4.000% 11/1/17 8,300 8,946 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 3.000% 11/1/18 4,250 4,518 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 5.000% 11/1/18 5,000 5,674 84,088 Pennsylvania (5.6%) Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) 5.000% 3/1/15 5,780 6,143 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/14 10,500 10,765 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 6/15/14 1,500 1,544 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 9/1/14 5,000 5,196 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 3.000% 10/15/14 1,000 1,025 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/15 8,350 8,920 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 4.000% 10/15/15 750 799 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/16 1,025 1,149 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.500% 6/1/17 10,000 9,722 Commonwealth Financing Authority Pennsylvania Revenue 4.000% 6/1/16 650 704 Delaware County PA GO 5.000% 10/1/14 3,905 4,075 Delaware River Port Authority Pennsylvania & New Jersey Revenue 3.000% 1/1/14 5,790 5,812 Delaware River Port Authority Pennsylvania & New Jersey Revenue 4.000% 1/1/15 1,000 1,033 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/16 3,615 3,882 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/17 1,070 1,171 1 Lancaster County PA Hospital Authority Revenue (Lancaster General Hospital Project) TOB VRDO 0.090% 11/7/13 6,765 6,765 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/14 2,670 2,738 1 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) TOB VRDO 0.240% 11/7/13 11,010 11,010 1 Mount Lebanon PA School District GO TOB VRDO 0.090% 11/7/13 15,500 15,500 2 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) PUT 1.480% 8/15/20 8,125 8,054 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.110% 11/7/13 9,070 9,070 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.110% 11/7/13 13,700 13,700 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 15,750 16,206 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 10,570 10,876 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 11,250 11,576 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.750% 12/1/15 4,250 4,245 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 1/1/22 8,000 9,049 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/22 15,000 16,507 Pennsylvania GO 5.000% 9/1/14 (4) 12,000 12,484 Pennsylvania GO 5.000% 4/1/15 32,880 35,085 Pennsylvania GO 5.000% 7/1/15 (14) 2,380 2,403 Pennsylvania GO 5.250% 7/1/15 15,000 16,233 Pennsylvania GO 5.000% 9/1/15 (4) 34,225 35,589 20 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pennsylvania GO 5.000% 4/1/18 35,410 41,558 Pennsylvania GO 5.000% 7/1/18 2,675 3,156 Pennsylvania GO 5.000% 11/15/18 2,885 3,429 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/16 (2) 2,000 2,157 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/15 4,250 4,540 Pennsylvania Industrial Development Authority Economic Development Revenue 4.000% 7/1/14 1,000 1,025 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/14 8,000 8,242 1 Pennsylvania State University Revenue TOB VRDO 0.080% 11/7/13 LOC 1,300 1,300 1 Pennsylvania State University Revenue TOB VRDO 0.350% 11/7/13 12,580 12,580 Pennsylvania Turnpike Commission Registration Fee Revenue VRDO 0.180% 11/7/13 (4) 39,325 39,325 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/14 16,945 17,397 2 Pennsylvania Turnpike Commission Revenue 0.630% 12/1/16 8,000 8,009 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/16 3,150 3,528 2 Pennsylvania Turnpike Commission Revenue 0.680% 12/1/17 10,000 9,967 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.200% 11/7/13 (12) 3,245 3,245 Pennsylvania Turnpike Commission Revenue VRDO 0.190% 11/7/13 (4) 60,380 60,380 Philadelphia PA Airport Revenue 5.000% 6/15/14 1,000 1,028 Philadelphia PA Airport Revenue 5.000% 6/15/15 3,100 3,311 Philadelphia PA Gas Works Revenue 5.375% 7/1/15 (4) 2,880 3,096 Philadelphia PA GO 5.000% 8/1/18 (14) 6,170 6,704 Philadelphia PA Municipal Authority Revenue 5.250% 11/15/14 (4) 10,000 10,019 Philadelphia PA Municipal Authority Revenue 5.000% 11/15/15 3,000 3,257 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 5,000 5,557 Pittsburgh & Allegheny County PA Sports & Exhibition Authority Lease Revenue VRDO 0.330% 11/7/13 (4) 68,835 68,835 Pittsburgh PA Water & Sewer Authority Revenue PUT 1.400% 9/1/15 (4) 5,995 6,024 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.180% 11/7/13 (4) 33,125 33,125 1 University of Pittsburgh PA Revenue TOB VRDO 0.090% 11/7/13 6,660 6,660 Washington County PA Hospital Authority Revenue (Washington Hospital Project) 5.375% 7/1/14 (2) 1,640 1,692 West Chester University Student Housing Revenue BAN 1.600% 2/1/15 2,250 2,258 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 4.000% 7/1/14 1,380 1,412 671,846 Puerto Rico (0.1%) Puerto Rico Electric Power Authority Revenue 5.500% 7/1/15 (4) 10,000 10,161 Puerto Rico Government Development Bank Revenue 4.750% 12/1/15 (14) 1,100 1,083 11,244 Rhode Island (0.1%) 3 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 4.000% 5/15/14 5,450 5,543 3 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 3.000% 5/15/15 2,000 2,055 3 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 4.000% 5/15/16 1,000 1,064 3 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 4.000% 5/15/17 2,000 2,149 3 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 5.000% 5/15/18 1,500 1,688 12,499 South Carolina (0.8%) Charleston County SC GO 5.250% 11/1/15 3,270 3,591 2 Charleston SC Waterworks & Sewer Capital Improvement Revenue PUT 0.795% 1/1/18 8,770 8,793 Greenville County SC School District GO 5.000% 12/1/15 5,000 5,471 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/15 1,100 1,187 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/16 1,750 1,946 Piedmont SC Municipal Power Agency Revenue 6.500% 1/1/14 (14) 1,440 1,454 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/15 2,000 2,104 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/16 1,805 1,967 South Carolina GO 5.000% 4/1/16 1,450 1,610 South Carolina GO 5.000% 4/1/16 7,260 8,060 South Carolina GO 5.000% 4/1/16 30 33 South Carolina GO 5.000% 4/1/16 6,475 7,188 South Carolina GO 5.000% 4/1/16 2,275 2,526 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/14 2,000 2,023 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/15 1,000 1,052 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 2.500% 8/1/14 1,500 1,517 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 3.000% 8/1/15 1,935 1,988 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/16 1,000 1,087 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/17 300 331 21 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/18 500 555 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 4.000% 11/1/15 250 263 South Carolina Jobs Economic Development Authority Revenue (Waste Management of South Carolina Inc. Project) 2.875% 2/1/15 2,000 2,043 South Carolina Ports Authority Revenue 4.000% 7/1/15 2,355 2,492 South Carolina Public Service Authority Revenue 5.000% 1/1/14 3,000 3,024 South Carolina Public Service Authority Revenue 5.000% 1/1/15 3,500 3,692 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/14 4,980 5,198 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/14 14,220 14,841 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/15 8,870 9,649 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/15 (2) 4,295 4,693 100,378 Tennessee (2.3%) Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/19 2,925 3,340 Memphis TN Electric System Revenue 5.000% 12/1/13 (14) 5,200 5,221 Memphis TN Electric System Revenue 5.000% 12/1/14 31,205 32,824 Memphis TN Electric System Revenue 5.000% 12/1/15 25,000 27,368 2 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.480% 10/1/15 36,500 36,465 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/17 5,500 6,296 Metropolitan Government of Nashville TN Airport Authority Improvement Revenue 4.000% 7/1/14 (4) 4,450 4,556 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/14 2,630 2,730 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.180% 11/1/13 (4) 63,800 63,800 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.180% 11/1/13 (4) 32,500 32,500 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/14 25,420 26,210 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/15 1,240 1,291 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/15 2,295 2,433 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 2,000 2,164 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/17 5,000 5,445 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/17 3,000 3,322 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/19 15,000 16,879 Tennessee GO 5.000% 5/1/14 3,300 3,380 276,224 Texas (10.7%) Austin TX Water & Wastewater System Revenue 5.000% 11/15/14 2,000 2,100 1 Brownsville TX Utility System Revenue TOB VRDO 0.230% 11/7/13 (4) 6,060 6,060 Central Texas Regional Mobility Authority Revenue 3.000% 1/1/14 200 200 Central Texas Regional Mobility Authority Revenue 4.000% 1/1/15 325 331 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/16 1,000 1,053 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/17 500 535 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/18 250 270 Central Texas Regional Mobility Authority Revenue PUT 3.000% 1/4/16 2,750 2,772 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.080% 11/7/13 5,400 5,400 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/14 (12) 2,775 2,873 Dallas TX GO 5.000% 2/15/14 (ETM) 15 15 Dallas TX GO 5.000% 2/15/14 3,885 3,940 Dallas TX GO 5.000% 2/15/15 (ETM) 15 16 Dallas TX GO 5.000% 2/15/15 6,280 6,665 Dallas TX Independent School District GO 5.000% 2/15/15 4,990 5,298 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/13 4,000 4,000 Denton TX Independent School District GO PUT 2.125% 8/1/15 7,220 7,402 Denton TX Independent School District GO VRDO 0.100% 11/7/13 34,550 34,550 Eagle Mountain & Saginaw TX Independent School District GO PUT 2.500% 8/1/14 11,140 11,314 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/16 1,300 1,434 Frisco TX GO 4.000% 2/15/15 1,580 1,656 Grand Parkway Transportation Corp. Texas System Toll Revenue PUT 2.000% 2/15/14 191,350 192,186 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.280% 6/1/14 2,100 2,099 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.380% 6/1/15 1,700 1,700 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.480% 6/1/16 2,000 2,003 2 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) PUT 1.130% 11/15/15 8,000 8,029 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke’s Episcopal Health System) 5.000% 2/15/14 5,915 5,993 22 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/13 835 837 Harris County TX GO 6.000% 8/1/14 (14) 23,045 24,050 1 Harris County TX GO TOB VRDO 0.090% 11/7/13 (13) 9,600 9,600 Harris County TX Health Facilities Development Corp. Hospital Revenue (CHRISTUS Health) 0.190% 11/7/13 (4) 7,175 7,175 Harris County TX Health Facilities Development Corp. Hospital Revenue (CHRISTUS Health) 0.190% 11/7/13 (4) 4,400 4,400 Harris County TX Health Facilities Development Corp. Revenue (St. Luke’s Episcopal Hospital) VRDO 0.100% 11/7/13 30,000 30,000 2 Harris County TX Toll Road Revenue 0.710% 8/15/17 5,260 5,280 Houston TX Airport System Revenue 5.000% 7/1/14 2,000 2,063 Houston TX Airport System Revenue 5.000% 7/1/15 2,000 2,150 1 Houston TX Airport System Revenue TOB VRDO 0.230% 11/7/13 (4)(3) 49,500 49,500 Houston TX GO 3.000% 3/1/15 8,835 9,160 Houston TX GO 4.000% 3/1/16 2,900 3,138 Houston TX GO 4.000% 3/1/17 9,000 9,979 Houston TX GO 5.000% 3/1/18 11,835 13,853 2 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) PUT 0.610% 11/16/17 10,000 10,068 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/14 2,000 2,079 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/14 1,300 1,351 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/16 2,435 2,692 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/16 8,310 9,187 Houston TX Independent School District GO PUT 2.000% 6/1/14 11,370 11,489 Houston TX Independent School District GO PUT 2.500% 6/1/15 7,200 7,419 Houston TX Utility System Revenue 5.250% 5/15/14 (14) 2,500 2,569 Houston TX Utility System Revenue 5.250% 5/15/15 (14) 1,020 1,048 2 Houston TX Utility System Revenue PUT 0.630% 6/1/15 46,500 46,446 2 Houston TX Utility System Revenue PUT 0.680% 8/1/16 32,000 32,077 1 Houston TX Utility System Revenue TOB VRDO 0.100% 11/7/13 9,995 9,995 1 Houston TX Utility System Revenue TOB VRDO 0.100% 11/7/13 17,540 17,540 Katy TX Independent School District GO 5.000% 2/15/15 4,295 4,560 2 Katy TX Independent School District GO PUT 0.770% 8/15/15 25,000 25,026 Katy TX Independent School District GO PUT 1.600% 8/15/17 2,500 2,501 1 Lone Star College System Texas GO TOB VRDO 0.090% 11/7/13 12,560 12,560 Lower Colorado River Authority Texas Revenue 5.000% 5/15/15 (ETM) 10 11 Lower Colorado River Authority Texas Revenue 5.000% 5/15/15 2,140 2,291 Lubbock TX Electric Light & Power System Revenue 4.000% 4/15/14 1,890 1,922 Lubbock TX Electric Light & Power System Revenue 4.000% 4/15/15 1,125 1,183 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/14 1,510 1,554 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/15 4,000 4,270 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Allied Waste Inc. Project) PUT 0.600% 1/2/14 7,000 7,000 Montgomery County TX (Pass-Through Toll Revenue) 5.000% 3/1/14 (12) 1,625 1,651 North Central TX Health Facilities Development Corp. Hospital Revenue (Children’s Medical Center of Dallas Project) 5.000% 8/15/18 750 866 North East TX Independent School District GO PUT 1.000% 8/1/14 45,000 45,162 North East TX Independent School District GO PUT 2.000% 8/1/15 4,900 5,009 North Texas Tollway Authority System Revenue 4.000% 9/1/14 1,100 1,134 North Texas Tollway Authority System Revenue 4.000% 9/1/15 1,820 1,939 North Texas Tollway Authority System Revenue 5.000% 9/1/16 1,200 1,344 Northside TX Independent School District GO PUT 1.350% 6/1/14 20,615 20,723 Northside TX Independent School District GO PUT 1.900% 8/1/14 12,000 12,129 1 Northside TX Independent School District GO TOB VRDO 0.090% 11/7/13 5,225 5,225 1 Port Arthur TX Independent School District GO TOB VRDO 0.090% 11/7/13 (12) 9,125 9,125 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/15 3,090 3,281 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/14 1,000 1,039 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/16 2,000 2,219 San Antonio TX Electric & Gas Systems Revenue 5.500% 2/1/14 6,210 6,294 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 14,135 15,043 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/14 13,090 13,313 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/15 10,000 10,278 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/16 3,500 3,616 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.090% 11/7/13 5,865 5,865 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.090% 11/7/13 4,965 4,965 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.100% 11/7/13 11,985 11,985 San Antonio TX Water Revenue PUT 0.000% 11/1/16 12,500 12,551 Spring Branch TX Independent School District GO PUT 3.000% 6/15/15 13,500 14,009 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Health Care System Project) 5.000% 11/15/14 1,600 1,678 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.000% 10/1/17 1,100 1,254 23 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 4.000% 10/1/18 1,350 1,495 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/14 1,785 1,837 1 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) TOB VRDO 0.130% 11/7/13 3,125 3,125 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) VRDO 0.070% 11/7/13 10,985 10,985 Tarrant County TX Health Facilities Development Corp. Hospital Revenue (Cook Children’s Medical Center Project) 5.000% 12/1/15 1,580 1,724 Texas (Veterans Housing Assistance Program) GO VRDO 0.080% 11/7/13 24,360 24,360 Texas GO 5.000% 10/1/14 8,470 8,845 Texas GO 5.000% 10/1/15 10,905 11,885 1 Texas GO TOB VRDO 0.080% 11/7/13 16,040 16,040 1 Texas GO TOB VRDO 0.080% 11/7/13 74,750 74,750 1 Texas GO TOB VRDO 0.090% 11/7/13 17,875 17,875 1 Texas GO TOB VRDO 0.100% 11/7/13 12,190 12,190 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/16 4,590 5,020 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/17 4,000 4,406 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/17 10,900 12,131 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 22,050 24,837 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/18 4,500 4,975 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/16 (15) 1,000 1,105 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/17 (15) 2,615 2,924 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/18 (15) 1,000 1,119 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/14 20,865 21,537 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/15 11,525 12,165 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/15 34,500 37,182 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/16 8,000 8,791 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/17 3,205 3,514 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.080% 11/7/13 11,700 11,700 Texas Transportation Commission Revenue 4.500% 4/1/15 1,000 1,060 Texas Transportation Commission Revenue PUT 1.250% 2/15/15 19,000 19,073 1 Texas Transportation Commission Revenue TOB VRDO 0.090% 11/7/13 7,495 7,495 Texas Water Development Board Revenue 5.000% 7/15/14 1,355 1,401 Texas Water Development Board Revenue 5.000% 7/15/14 5,260 5,440 Texas Water Development Board Revenue 5.000% 7/15/15 5,750 6,209 Texas Water Development Board Revenue 5.000% 7/15/16 4,000 4,483 University of Houston Texas Revenue 5.000% 2/15/15 2,000 2,122 University of North Texas Revenue 5.000% 4/15/15 880 939 University of North Texas Revenue 5.000% 4/15/16 1,000 1,108 University of North Texas Revenue 5.000% 4/15/17 725 828 1,296,289 Utah (0.4%) Murray UT Hospital Revenue (IHC Health Services) VRDO 0.080% 11/1/13 4,500 4,500 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/18 1,015 1,177 Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/14 4,335 4,401 Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/15 4,115 4,312 Utah Board of Regents Student Loan Revenue 4.000% 11/1/13 5,000 5,000 Utah Board of Regents Student Loan Revenue 4.000% 11/1/14 10,000 10,377 Utah GO 4.000% 7/1/14 10,740 11,015 Utah GO 5.000% 7/1/14 4,000 4,129 Utah GO 5.000% 7/1/16 1,500 1,681 46,592 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/14 3,350 3,464 Virgin Islands Public Finance Authority Revenue 4.000% 10/1/16 3,250 3,441 6,905 Virginia (1.2%) Fairfax County VA Public Improvement GO 5.000% 10/1/16 8,575 9,352 Fredericksburg VA Economic Development Authority Hospital Facilities Revenue (Mary Washington Healthcare Obligated Group) PUT 0.000% 2/1/17 6,500 6,515 Henrico County VA Economic Development Authority Revenue (Bon Secours Health System) 4.000% 11/1/16 1,000 1,075 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 14,500 14,562 Norfolk VA BAN 3.000% 1/1/14 5,000 5,003 Norfolk VA Water Revenue 5.000% 11/1/18 725 860 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/16 1,765 1,958 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/17 3,500 3,958 Upper Occoquan Sewage Authority Regional Sewerage System Revenue 5.000% 7/1/15 (Prere.) 4,895 5,277 24 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 4.000% 9/1/15 1,600 1,707 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/18 11,615 13,733 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/14 4,080 4,228 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/15 5,000 5,409 Virginia Public Building Authority Public Facilities Revenue VRDO 0.080% 11/7/13 7,000 7,000 Virginia Public Building Authority Revenue 5.000% 8/1/16 2,000 2,160 Virginia Public School Authority Revenue 5.000% 8/1/14 20,000 20,722 Virginia Public School Authority Revenue 5.000% 8/1/15 11,440 12,371 Virginia Public School Authority Revenue 5.000% 8/1/16 3,860 4,331 Virginia Small Business Financing Authority Health Care Facilities Revenue (Sentara Healthcare) 5.000% 11/1/13 3,505 3,505 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 16,000 16,394 140,120 Washington (2.7%) 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.090% 11/7/13 8,280 8,280 Clark County WA Public Utility Revenue 5.000% 1/1/15 1,500 1,581 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/16 (2) 11,985 12,875 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/14 6,940 7,164 King County WA GO 5.000% 6/1/15 2,500 2,682 King County WA GO 5.000% 1/1/18 2,000 2,334 King County WA GO 5.000% 7/1/18 7,515 8,867 1 King County WA Sewer Revenue TOB VRDO 0.080% 11/7/13 5,840 5,840 1 King County WA Sewer Revenue TOB VRDO 0.090% 11/7/13 6,950 6,950 Pierce County WA Tacoma School District No. 10 BAN 2.000% 12/1/14 30,815 31,376 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.080% 11/7/13 8,100 8,100 Seattle WA Water System Revenue 5.000% 9/1/15 (14) 2,035 2,043 Seattle WA Water System Revenue 5.000% 9/1/17 (14) 2,290 2,299 1 TES Properties Washington Lease Revenue TOB VRDO 0.090% 11/7/13 10,120 10,120 Tobacco Settlement Authority Washington Revenue 5.000% 6/1/17 4,000 4,527 Tobacco Settlement Authority Washington Revenue 5.000% 6/1/18 3,215 3,687 Tobacco Settlement Authority Washington Revenue 5.000% 6/1/24 5,815 5,952 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/14 9,440 9,783 Washington (Motor Vehicle Fuel Tax) GO 5.000% 2/1/18 1,995 2,335 Washington COP 3.000% 7/1/14 1,500 1,528 Washington Economic Development Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 5,000 5,051 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/18 5,000 5,850 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/18 13,957 16,330 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/19 6,500 7,636 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/19 39,645 46,575 Washington GO 5.000% 1/1/15 (2) 4,500 4,752 Washington GO 5.000% 7/1/15 (2) 1,000 1,078 Washington GO 5.000% 1/1/16 5,000 5,501 Washington GO 5.000% 7/1/16 10,000 11,205 1 Washington GO TOB VRDO 0.090% 11/7/13 6,145 6,145 1 Washington GO TOB VRDO 0.090% 11/7/13 6,325 6,325 1 Washington GO TOB VRDO 0.090% 11/7/13 5,030 5,030 1 Washington Health Care Facilities Authorities Revenue (Children’s Hospital & Regional Medical Center) TOB VRDO 0.100% 11/7/13 17,875 17,875 1 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.330% 11/7/13 7,515 7,515 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/14 1,590 1,644 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 3.000% 10/1/14 1,000 1,023 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 4.000% 10/1/15 805 857 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/15 1,445 1,569 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/16 700 784 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/17 1,375 1,578 Washington Higher Education Facilities Authority Revenue (Whitman College Project) VRDO 0.100% 11/7/13 27,670 27,670 320,316 West Virginia (0.3%) Mason County WV Pollution Control Revenue (Appalachian Power Co. Project) PUT 2.000% 10/1/14 10,000 10,094 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Ohio Power Co. - Amos Project) PUT 3.125% 4/1/15 5,000 5,126 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/14 5,150 5,322 West Virginia University Revenue 5.000% 10/1/16 725 813 2 West Virginia University Revenue PUT 0.730% 10/1/14 12,500 12,507 33,862 25 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wisconsin (1.4%) Wisconsin GO 5.000% 5/1/14 6,490 6,647 Wisconsin GO 4.000% 5/1/15 5,000 5,279 Wisconsin GO 5.000% 5/1/15 10,000 10,708 Wisconsin GO 4.000% 11/1/15 2,860 3,068 Wisconsin GO 4.000% 11/1/16 6,000 6,616 Wisconsin Health & Educational Facilities Authority Health Care Facilities Revenue (Luther Hospital) 5.000% 11/15/13 1,000 1,002 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.000% 7/1/15 1,010 1,076 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Alliance Credit Group) PUT 4.000% 3/1/18 7,000 7,802 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Alliance Credit Group) PUT 4.000% 5/30/19 12,000 13,401 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.100% 11/7/13 750 750 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/14 6,000 6,193 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/15 1,500 1,591 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 4.000% 7/15/15 700 738 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/15 6,000 6,424 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 1,235 1,381 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 4.750% 8/15/14 14,500 14,941 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 5.125% 8/15/16 1,000 1,099 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.080% 11/7/13 LOC 10,000 10,000 Wisconsin Health & Educational Facilities Authority Revenue (Beloit College) VRDO 0.090% 11/7/13 LOC 9,900 9,900 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.100% 11/7/13 LOC 3,540 3,540 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.100% 11/7/13 LOC 20,000 20,000 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.110% 11/7/13 LOC 7,000 7,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 8/15/16 1,345 1,500 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services, Inc.) 4.000% 8/15/15 1,100 1,166 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/15 1,790 1,914 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/16 665 734 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/16 6,115 6,732 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/14 5,000 5,161 Wisconsin Transportation Revenue 4.000% 7/1/14 2,500 2,564 Wisconsin Transportation Revenue 5.000% 7/1/14 5,000 5,161 164,088 Total Tax-Exempt Municipal Bonds (Cost $11,703,803) 11,786,681 Shares Temporary Cash Investment (2.5%) Money Market Fund (2.5%) 4 Vanguard Municipal Cash Management Fund (Cost $296,245) 0.101% 296,244,897 296,245 Total Investments (100.2%) (Cost $12,000,048) 12,082,926 Other Assets and Liabilities (–0.2%) Other Assets 186,157 Liabilities (207,310) (21,153) Net Assets (100%) 12,061,773 26 Short-Term Tax-Exempt Fund At October 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 11,998,449 Undistributed Net Investment Income — Accumulated Net Realized Losses (19,554) Unrealized Appreciation (Depreciation) 82,878 Net Assets 12,061,773 Investor Shares—Net Assets Applicable to 114,837,234 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,821,906 Net Asset Value Per Share—Investor Shares $15.87 Admiral Shares—Net Assets Applicable to 645,432,721 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 10,239,867 Net Asset Value Per Share—Admiral Shares $15.87 • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2013, the aggregate value of these securities was $2,043,429,000, representing 16.9% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of October 31, 2013. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 27 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.1%) Alabama (0.4%) Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/13 35,840 35,985 Auburn University Alabama General Fee Revenue 5.000% 6/1/19 2,000 2,370 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/15 1,615 1,687 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/16 3,540 3,804 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/17 2,475 2,704 University of Alabama at Birmingham Hospital Revenue 5.000% 9/1/15 1,005 1,087 University of Alabama at Birmingham Revenue 5.000% 10/1/16 3,390 3,825 University of Alabama at Birmingham Revenue 5.000% 10/1/17 1,630 1,892 University of Alabama at Birmingham Revenue 5.000% 10/1/17 3,565 4,137 University of Alabama General Revenue 5.000% 7/1/18 4,680 5,515 University of Alabama General Revenue 5.000% 7/1/19 5,345 6,358 69,364 Alaska (0.1%) Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 10,000 10,914 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 2,000 2,183 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/21 770 887 13,984 Arizona (1.3%) Arizona Board Regents Arizona State University System Revenue VRDO 0.080% 11/7/13 LOC 8,315 8,315 Arizona COP 5.000% 9/1/14 (4) 4,800 4,985 Arizona COP 5.000% 9/1/15 (4) 4,000 4,305 Arizona COP 5.000% 10/1/17 1,000 1,130 Arizona COP 5.000% 10/1/18 900 1,032 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/18 1,000 1,121 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/19 2,500 2,775 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/20 3,800 4,210 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.080% 11/7/13 LOC 9,430 9,430 1 Arizona Health Facilities Authority Revenue (Phoenix Children’s Hospital) PUT 1.930% 2/5/20 20,000 19,676 1 Arizona Health Facilities Authority Revenue (Phoenix Children’s Hospital) PUT 1.930% 2/5/20 5,000 4,919 Arizona School Facilities Board COP 5.000% 9/1/14 16,000 16,618 Arizona School Facilities Board COP 5.000% 9/1/15 9,000 9,714 Arizona School Facilities Board COP 5.000% 9/1/16 (14) 15,000 16,184 Arizona School Facilities Board Revenue (School Improvement) 5.000% 1/1/14 5,000 5,040 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 5,600 5,781 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 8,055 8,315 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,025 5,417 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,000 5,390 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,300 5,714 Arizona Transportation Board Highway Revenue 5.000% 7/1/14 9,075 9,366 Arizona Transportation Board Highway Revenue 5.000% 7/1/16 7,465 8,341 Arizona Transportation Board Highway Revenue 5.000% 7/1/20 3,360 4,008 2 Arizona Transportation Board Highway Revenue TOB VRDO 0.090% 11/7/13 7,260 7,260 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/19 2,000 2,392 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/14 2,775 2,834 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/15 1,500 1,581 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/16 1,665 1,805 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/17 3,115 3,440 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 5.000% 7/1/16 2,630 2,924 Mesa AZ Utility System Revenue 5.000% 7/1/14 (Prere.) 3,500 3,613 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/15 6,000 6,455 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/16 3,055 3,397 Pima County AZ Sewer Revenue 5.000% 7/1/19 1,000 1,174 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.000% 12/1/17 1,000 1,129 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/18 4,520 5,394 2 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.090% 11/7/13 9,745 9,745 Salt Verde AZ Financial Corp. Gas Revenue 5.000% 12/1/18 155 173 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/19 1,565 1,748 Scottsdale AZ GO 5.000% 7/1/17 2,700 3,116 Scottsdale AZ GO 5.000% 7/1/19 1,860 2,224 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/17 1,445 1,658 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/18 2,185 2,545 226,393 28 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Arkansas (0.1%) Independence County AR Pollution Control Revenue (Entergy Arkansas, Inc. Project) 2.375% 1/1/21 15,000 14,562 Jefferson County AR Pollution Control Revenue (Entergy Arkansas, Inc. Project) 1.550% 10/1/17 10,000 10,090 24,652 California (10.9%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/18 1,000 1,137 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/19 750 852 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/19 1,000 1,160 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 4.000% 8/1/20 500 549 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/16 (2) 10,000 9,470 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/19 1,000 1,176 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/20 1,730 2,029 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 16,140 16,631 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.966% 8/1/17 15,000 14,970 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 7,000 7,079 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 17,000 17,192 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.780% 10/1/19 9,500 9,576 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.980% 5/1/23 15,000 15,105 2 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.090% 11/7/13 9,270 9,270 2 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.100% 11/7/13 4,910 4,910 California Department of Water Resources Power Supply Revenue 5.000% 5/1/14 30,000 30,725 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 40,000 42,849 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 21,250 22,764 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 12,055 13,431 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 22,000 25,337 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 10,000 11,921 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/17 2,500 2,937 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/18 1,365 1,640 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/19 4,000 4,834 California Economic Recovery GO 5.250% 7/1/14 (ETM) 3,390 3,505 California Economic Recovery GO 5.250% 7/1/14 11,610 12,004 California Economic Recovery GO 5.250% 7/1/14 (14) 2,500 2,585 California Economic Recovery GO 5.000% 7/1/16 1,500 1,681 California Economic Recovery GO 5.000% 7/1/17 15,090 17,444 California Economic Recovery GO 5.000% 7/1/18 41,600 49,274 California GO 5.000% 11/1/13 13,695 13,695 California GO 5.000% 8/1/14 1,970 2,041 California GO 5.000% 4/1/15 21,300 22,736 California GO 5.000% 6/1/15 3,250 3,417 California GO 5.000% 6/1/15 (14) 5,100 5,482 California GO 5.000% 3/1/16 3,210 3,550 California GO 5.000% 3/1/16 (14) 1,120 1,239 California GO 5.000% 3/1/16 4,460 4,932 California GO 5.000% 3/1/16 (14) 6,510 6,765 California GO 5.000% 4/1/16 6,670 7,400 California GO 5.000% 5/1/16 2,150 2,294 California GO 5.000% 8/1/16 2,825 3,172 California GO 5.000% 10/1/16 1,225 1,384 California GO 5.000% 10/1/16 28,605 32,314 California GO 5.000% 11/1/16 (2) 5,375 6,090 California GO 5.000% 12/1/16 2,500 2,841 California GO 6.000% 2/1/17 (2) 3,500 4,103 California GO 5.000% 3/1/17 (14) 1,300 1,425 California GO 5.000% 3/1/17 3,755 4,287 1 California GO 0.830% 5/1/17 3,500 3,527 California GO 5.000% 9/1/17 4,250 4,917 California GO 5.000% 9/1/17 2,805 3,245 California GO 5.000% 10/1/17 20,000 23,188 California GO 5.000% 10/1/17 4,005 4,643 California GO 5.000% 9/1/18 32,260 37,988 California GO 5.000% 9/1/18 8,050 9,479 California GO 5.000% 10/1/18 34,000 40,097 California GO 5.000% 2/1/19 11,000 12,918 California GO 5.000% 4/1/19 18,580 21,877 California GO 5.000% 9/1/19 19,000 22,502 California GO 5.000% 9/1/19 17,825 21,111 California GO 5.000% 2/1/20 44,500 52,288 California GO 5.000% 11/1/20 21,520 25,488 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 7/1/14 3,000 3,090 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 3/1/19 5,125 5,880 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 23,180 23,915 29 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/17 3,000 3,443 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/18 3,000 3,524 1 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) PUT 1.880% 7/1/17 8,825 8,883 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 4.000% 11/15/18 1,000 1,120 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) PUT 1.450% 3/15/17 5,000 5,078 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 20,000 20,908 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/18/16 20,000 22,487 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/15/19 23,500 27,300 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/14 5,000 5,190 California Health Facilities Financing Authority Revenue (Sutter Health) 4.000% 8/15/17 5,000 5,581 2 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.090% 11/7/13 24,170 24,170 2 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.090% 11/7/13 1,160 1,160 1 California Infrastructure & Economic Development Bank Revenue (Index-Museum Art Project) PUT 1.875% 8/1/18 29,000 28,896 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.580% 4/1/14 35,000 35,039 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.360% 4/1/16 22,200 22,134 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.360% 4/1/16 5,000 4,985 California Infrastructure & Economic Development Bank Revenue (Orange County Performing Arts Center) VRDO 0.100% 11/7/13 LOC 17,630 17,630 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/14 1,230 1,242 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/16 2,450 2,642 1 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) PUT 2.180% 11/1/16 5,000 5,020 California Municipal Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project)PUT 2.000% 9/2/14 12,600 12,752 California Municipal Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 0.600% 1/2/14 10,500 10,500 California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Products LLC Project) PUT 2.600% 9/2/14 4,000 4,070 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/17 5,000 5,724 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/17 5,820 6,732 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 2,500 2,924 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 10,650 12,456 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/18 1,845 2,166 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 11/1/18 (14)(3) 1,180 1,401 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/19 16,620 19,508 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/19 5,600 6,573 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/20 5,000 5,856 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/17 5,200 6,045 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/18 4,000 4,703 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/20 1,000 1,171 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 6/1/15 (ETM) 10,000 10,748 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/18 (ETM) 2,665 3,171 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/19 (ETM) 2,960 3,559 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/15 5,295 5,773 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/17 2,385 2,716 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/17 3,000 3,470 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/18 1,000 1,167 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/18 3,500 4,109 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/18 2,500 2,937 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/19 2,000 2,358 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/20 3,050 3,571 California State University Revenue Systemwide 5.000% 11/1/17 5,505 6,419 California State University Revenue Systemwide 5.000% 11/1/18 4,000 4,766 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) PUT 1.375% 4/2/18 45,200 44,729 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/14 15,000 15,301 2 California Statewide Communities Development Authority Revenue (St. Joseph’s Health System) TOB VRDO 0.250% 11/7/13 (4) 44,190 44,190 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 5.250% 11/15/14 260 263 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice-Gen Project) 5.000% 7/1/15 750 806 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice-Gen Project) 5.000% 7/1/16 805 895 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 1.650% 7/1/18 9,000 9,061 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/17 585 647 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/18 2,380 2,658 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/19 2,695 3,006 Contra Costa CA Municipal Water District Revenue 5.000% 10/1/18 2,000 2,384 Contra Costa CA Municipal Water District Revenue 5.000% 10/1/19 2,100 2,521 1 Contra Costa CA Transportation Authority Sales Tax Revenue PUT 0.490% 12/15/15 14,000 13,963 30 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/17 2,450 2,835 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/19 2,000 2,399 Foothill/Eastern Corridor Agency California Toll Road Revenue 0.000% 1/1/15 (ETM) 18,535 18,470 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.000% 1/15/16 (14) 8,400 8,413 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/14 530 540 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/15 1,160 1,201 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/16 2,000 2,104 Irvine CA Reassessment District No. 13-1 Improvement Revenue 4.000% 9/2/18 1,450 1,547 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/20 1,505 1,684 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/19 1,000 1,193 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/20 1,275 1,510 Los Angeles CA Department of Water & Power Revenue 5.000% 1/1/16 8,400 9,164 2 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.090% 11/7/13 17,500 17,500 2 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.090% 11/7/13 4,000 4,000 Los Angeles CA GO 5.000% 9/1/17 32,500 37,798 Los Angeles CA GO 5.000% 9/1/19 5,000 5,999 Los Angeles CA Unified School District GO 5.000% 7/1/14 31,995 33,020 Los Angeles CA Unified School District GO 5.000% 7/1/14 5,725 5,908 Los Angeles CA Unified School District GO 5.000% 7/1/15 14,510 15,661 Los Angeles CA Unified School District GO 5.000% 7/1/15 20,000 21,586 Los Angeles CA Unified School District GO 5.000% 7/1/15 10,240 11,052 Los Angeles CA Unified School District GO 5.000% 7/1/15 4,200 4,533 Los Angeles CA Unified School District GO 5.000% 7/1/16 19,595 21,967 Los Angeles CA Unified School District GO 5.000% 7/1/17 19,090 22,064 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 22,315 25,035 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 5,000 5,618 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/19 20,000 24,055 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,847 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/17 5,000 5,733 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/18 750 877 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/19 1,000 1,176 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/20 500 587 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/18 750 877 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/19 500 590 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/19 3,000 3,537 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/20 750 885 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/14 (12) 2,760 2,849 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/15 3,000 3,182 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/15 (12) 4,000 4,313 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/16 2,100 2,321 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/17 3,500 3,937 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/18 1,550 1,764 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/19 1,500 1,712 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/20 4,000 4,554 Orange County CA Airport Revenue 5.000% 7/1/16 3,435 3,824 Orange County CA Transportation Authority Toll Road Revenue 5.000% 8/15/19 1,000 1,175 Orange County CA Water District COP VRDO 0.080% 11/7/13 3,400 3,400 Palomar Pomerado Health California COP 4.500% 11/1/15 2,265 2,339 Palomar Pomerado Health California COP 5.000% 11/1/16 3,500 3,683 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/18 6,500 7,437 Riverside County CA Transportation Commission Sales Tax Revenue 5.000% 6/1/18 500 586 Riverside County CA Transportation Commission Sales Tax Revenue 5.000% 6/1/19 850 1,007 Riverside County CA Transportation Commission Sales Tax Revenue 5.000% 6/1/20 1,750 2,081 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/18 50 55 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/15 700 753 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/16 1,000 1,112 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/16 (4) 7,800 8,748 Sacramento CA Municipal Utility District Revenue 5.000% 7/1/17 (14) 5,000 5,504 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.070% 11/7/13 21,500 21,500 Sacramento County CA Airport Revenue 5.000% 7/1/14 6,615 6,802 Sacramento County CA Airport Revenue 5.000% 7/1/15 8,245 8,792 San Bernardino CA City Unified School District GO 5.000% 8/1/18 850 981 San Bernardino CA City Unified School District GO 5.000% 8/1/19 (4) 600 696 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/15 3,000 3,206 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/16 5,445 5,996 2 San Diego CA Community College District GO TOB VRDO 0.090% 11/7/13 4,880 4,880 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 11,840 13,189 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 14,000 15,595 2 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.090% 11/7/13 9,900 9,900 2 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.090% 11/7/13 4,095 4,095 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 (4) 5,000 5,357 31 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) San Francisco CA City & County International Airport Revenue 5.000% 5/1/16 9,120 10,145 San Francisco CA City & County International Airport Revenue 5.000% 5/1/17 16,555 19,002 2 San Francisco CA City & County Public Utilities Commission Water Revenue TOB VRDO 0.090% 11/7/13 2,000 2,000 2 Sonoma County CA Junior College District GO TOB VRDO 0.130% 11/7/13 3,440 3,440 Southern California Public Power Authority Revenue 5.000% 7/1/18 2,000 2,367 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/17 1,000 1,102 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/17 9,895 11,437 2 Sweetwater CA Unified School District GO TOB VRDO 0.100% 11/7/13 (13) 13,600 13,600 University of California Revenue 5.000% 5/15/17 2,250 2,600 University of California Revenue 5.000% 5/15/18 2,000 2,371 University of California Revenue 5.000% 5/15/19 4,435 5,307 2 University of California Revenue TOB VRDO 0.080% 11/1/13 3,200 3,200 2 University of California Revenue TOB VRDO 0.090% 11/7/13 9,300 9,300 2 University of California Revenue TOB VRDO 0.130% 11/7/13 4,273 4,273 Ventura County CA Public Financing Authority COP 5.000% 8/15/16 2,750 3,065 1,929,057 Colorado (1.1%) Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.000% 11/1/18 3,080 3,601 Colorado Department of Transportation Revenue 5.000% 12/15/15 (14) 3,000 3,292 2 Colorado Health Care Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.330% 11/7/13 12,495 12,495 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/16 5,000 5,559 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/18 3,000 3,458 2 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.330% 11/7/13 9,995 9,995 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 3.150% 12/1/18 8,465 8,501 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 3,165 3,459 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 6,415 7,010 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 3,715 4,186 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 7,920 8,923 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.100% 11/7/13 22,600 22,600 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.100% 11/7/13 5,000 5,000 Colorado Springs CO Utility System Revenue 4.000% 11/15/16 1,250 1,376 Colorado Springs CO Utility System Revenue 5.000% 11/15/17 2,100 2,439 Colorado Springs CO Utility System Revenue 5.000% 11/15/18 2,000 2,368 Colorado Springs CO Utility System Revenue 5.000% 11/15/19 3,000 3,575 Denver CO City & County Airport Revenue 5.000% 11/15/14 1,840 1,931 Denver CO City & County Airport Revenue 5.000% 11/15/16 2,500 2,814 Denver CO City & County Airport Revenue 5.000% 11/15/19 1,310 1,542 Denver CO City & County Excise Tax Revenue 5.250% 9/1/18 (4) 2,555 3,011 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/16 (14) 5,000 4,684 E-470 Public Highway Authority Colorado Revenue 5.000% 9/1/17 (14) 500 543 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/20 (14) 2,000 1,562 1 E-470 Public Highway Authority Colorado Revenue PUT 2.800% 9/1/14 16,500 16,543 1 E-470 Public Highway Authority Colorado Revenue PUT 1.830% 9/1/17 (14) 7,000 7,042 Jefferson County CO School District GO 5.000% 12/15/17 (4) 7,985 8,728 Regional Transportation District of Colorado Sales Tax Revenue (FasTracks Project) 5.000% 11/1/16 (Prere.) 22,500 25,484 University of Colorado Enterprise System Revenue 5.000% 6/1/18 2,000 2,354 University of Colorado Enterprise System Revenue 5.000% 6/1/19 1,000 1,189 University of Colorado Enterprise System Revenue 5.000% 6/1/19 2,500 2,971 University of Colorado Hospital Authority Revenue 5.000% 11/15/13 1,960 1,964 University of Colorado Hospital Authority Revenue 5.000% 11/15/14 1,000 1,045 University of Colorado Hospital Authority Revenue 5.000% 11/15/16 1,290 1,440 University of Colorado Hospital Authority Revenue VRDO 0.100% 11/7/13 LOC 4,305 4,305 196,989 Connecticut (2.5%) Connecticut GO 0.480% 10/31/16 7,000 7,000 Connecticut GO 0.480% 10/31/16 12,735 12,735 Connecticut GO 0.480% 10/31/16 15,825 15,825 Connecticut GO 0.480% 10/31/16 13,315 13,315 Connecticut GO 5.000% 12/1/13 (14) 3,930 3,946 Connecticut GO 5.000% 1/1/14 18,250 18,398 1 Connecticut GO 0.310% 9/15/14 4,375 4,375 Connecticut GO 5.000% 1/1/15 14,710 15,523 Connecticut GO 5.250% 11/1/15 1,000 1,098 Connecticut GO 5.000% 12/1/15 (14) 10,035 10,324 Connecticut GO 5.000% 1/1/16 30,000 32,988 Connecticut GO 5.000% 3/1/16 4,705 5,205 Connecticut GO 5.000% 5/1/16 10,000 11,127 1 Connecticut GO 0.730% 5/15/16 8,300 8,318 1 Connecticut GO 0.510% 9/15/16 3,000 3,002 32 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Connecticut GO 5.000% 4/1/17 1,165 1,331 1 Connecticut GO 0.850% 5/15/17 20,000 20,177 Connecticut GO 5.000% 7/15/17 5,000 5,758 1 Connecticut GO 0.600% 9/15/17 1,750 1,749 Connecticut GO 5.000% 12/1/17 15,000 16,861 1 Connecticut GO 0.500% 3/1/18 2,500 2,486 1 Connecticut GO 0.960% 4/15/18 6,750 6,816 Connecticut GO 5.000% 6/1/18 14,955 17,540 Connecticut GO 5.000% 7/15/18 10,000 11,756 Connecticut GO 5.000% 11/1/18 1,000 1,182 1 Connecticut GO 0.630% 3/1/19 2,000 1,988 1 Connecticut GO 1.180% 4/15/19 6,000 6,122 Connecticut GO 5.000% 6/1/19 44,265 52,321 1 Connecticut GO 1.000% 9/15/19 3,000 3,010 1 Connecticut GO 0.730% 3/1/20 7,500 7,459 1 Connecticut GO PUT 0.730% 9/15/17 5,400 5,423 1 Connecticut GO PUT 1.430% 3/1/18 17,500 17,847 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/17 2,090 2,327 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/18 3,500 3,955 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/19 4,270 4,823 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/15 1,975 2,122 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/16 5,085 5,650 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/17 2,365 2,695 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 5.000% 2/12/15 20,810 22,071 Connecticut Health & Educational Facilities Authority Revenue (Yale-New Haven Hospital) VRDO 0.090% 11/7/13 LOC 15,900 15,900 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/14 5,270 5,334 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/16 5,300 5,842 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.250% 7/1/16 (2) 7,745 8,716 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 1/1/17 5,000 5,681 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/18 1,475 1,747 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 12/1/19 4,915 5,870 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 10/1/20 4,085 4,868 440,606 Delaware (0.2%) Delaware GO 5.000% 8/1/14 (Prere.) 5,000 5,181 Delaware GO 5.000% 10/1/18 3,540 4,211 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/14 4,070 4,202 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/16 4,485 5,022 University of Delaware Revenue PUT 0.700% 5/1/16 8,750 8,720 27,336 District of Columbia (0.5%) 1 District of Columbia Income Tax Revenue 0.430% 12/1/13 10,500 10,500 District of Columbia Income Tax Revenue 5.000% 12/1/18 5,500 6,534 2 District of Columbia Income Tax Revenue TOB VRDO 0.090% 11/7/13 7,425 7,425 District of Columbia Revenue (American College of Cardiology) VRDO 0.240% 11/7/13 LOC 39,200 39,200 1 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.560% 6/1/15 7,300 7,324 1 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.660% 6/1/16 6,000 6,029 Washington DC Metropolitan Area Transit Authority Revenue 5.000% 7/1/15 3,375 3,630 80,642 Florida (5.7%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/14 4,390 4,552 Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/15 5,000 5,324 Boynton Beach FL Utility System Revenue 5.500% 11/1/18 (14) 3,125 3,583 Broward County FL Airport System Revenue 5.000% 10/1/16 700 786 Broward County FL Airport System Revenue 5.000% 10/1/19 500 584 Broward County FL Airport System Revenue 5.000% 10/1/19 750 876 Broward County FL Airport System Revenue 5.000% 10/1/20 1,060 1,236 Broward County FL Airport System Revenue 5.000% 10/1/21 480 557 Broward County FL School Board COP 5.000% 7/1/18 4,400 5,039 Broward County FL School Board COP 5.000% 7/1/19 8,140 9,362 2 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.090% 11/7/13 5,665 5,665 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 15,000 15,453 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/15 (14) 11,000 11,640 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 4.000% 6/1/15 2,500 2,632 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 45,000 48,075 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 5,000 5,342 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 15,000 16,524 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/17 (14) 900 1,008 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 19,000 21,574 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/18 6,000 6,842 33 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/17 35,445 39,937 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/18 36,770 41,929 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/19 19,150 21,882 Escambia County FL Pollution Control Revenue (Gulf Power Co. Project) PUT 1.550% 6/15/16 3,000 3,045 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.350% 6/2/15 3,750 3,789 Florida Board of Education Lottery Revenue 5.000% 7/1/14 8,410 8,681 Florida Board of Education Lottery Revenue 5.000% 7/1/15 8,830 9,513 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (14) 9,555 10,294 Florida Board of Education Lottery Revenue 5.000% 7/1/16 7,500 8,362 Florida Board of Education Lottery Revenue 5.000% 7/1/17 2,500 2,867 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/17 13,700 15,777 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 11,240 13,239 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 3,615 4,258 2 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.090% 11/7/13 7,995 7,995 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/14 6,110 6,305 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/15 6,415 6,904 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/18 8,585 10,015 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/19 9,015 10,576 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/14 22,000 22,706 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 20,000 21,457 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/15 2,135 2,314 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/16 3,290 3,679 Florida Municipal Power Agency Revenue (Stanton II Project) 5.000% 10/1/19 2,800 3,282 Florida Turnpike Authority Revenue 5.000% 7/1/16 3,480 3,891 Florida Turnpike Authority Revenue 5.000% 7/1/19 10,000 11,877 Gainesville FL Utilities System Revenue VRDO 0.080% 11/1/13 1,500 1,500 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/14 2,000 2,096 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/16 2,000 2,249 2 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.090% 11/7/13 (13) 9,365 9,365 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/14 2,000 2,083 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/16 2,505 2,793 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 4,675 5,278 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 1,500 1,694 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/17 1,000 1,159 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.100% 11/7/13 25,615 25,615 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.100% 11/7/13 35,875 35,875 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.000% 10/1/16 15,000 16,867 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/18 1,200 1,411 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/16 1,185 1,330 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/16 (4) 3,750 4,212 1 Lakeland FL Energy System Revenue 0.830% 10/1/17 10,000 10,100 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 4.000% 11/15/18 1,125 1,210 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/19 1,650 1,849 2 Miami-Dade County FL Aviation Revenue (Miami International Airport) TOB VRDO 0.090% 11/7/13 (4) 11,500 11,500 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/18 2,000 2,326 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/19 1,900 2,211 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/20 1,500 1,746 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children’s Hospital) 5.000% 8/1/19 1,000 1,126 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children’s Hospital) 4.000% 8/1/20 2,180 2,311 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children’s Hospital) 5.000% 8/1/21 1,300 1,440 Miami-Dade County FL School Board COP 5.000% 5/1/15 (ETM) 4,000 4,280 Miami-Dade County FL School Board COP 5.000% 8/1/18 4,850 5,578 Miami-Dade County FL School Board COP PUT 5.000% 5/1/14 8,500 8,693 Miami-Dade County FL School Board COP PUT 5.000% 5/1/16 7,000 7,709 2 Miami-Dade County FL School Board COP TOB PUT 0.630% 11/7/13 LOC 16,625 16,625 2 Miami-Dade County FL School Board COP TOB PUT 0.630% 11/7/13 LOC 16,545 16,545 2 Miami-Dade County FL School Board COP TOB PUT 0.680% 11/7/13 LOC 13,120 13,120 2 Miami-Dade County FL School Board COP TOB PUT 0.680% 12/19/13 LOC 27,245 27,245 2 Miami-Dade County FL School Board COP TOB VRDO 0.090% 11/7/13 (13) 27,700 27,700 2 Miami-Dade County FL School Board COP TOB VRDO 0.180% 11/7/13 (12) 26,500 26,500 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/17 1,110 1,267 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 (4) 2,000 2,333 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 1,250 1,458 2 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.130% 11/7/13 (4) 3,800 3,800 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/16 1,000 1,109 34 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/18 (14) 5,770 6,905 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.100% 11/7/13 LOC 2,400 2,400 Orange County FL School Board COP 5.000% 8/1/15 2,000 2,154 Orange County FL School Board COP 5.000% 8/1/16 700 779 Orange County FL School Board COP 5.000% 8/1/17 1,500 1,695 Orange County FL School Board COP 5.000% 8/1/18 1,400 1,624 Orange County FL School Board COP 5.000% 8/1/19 1,765 2,061 Orange County FL School Board COP VRDO 0.080% 11/7/13 LOC 28,930 28,930 Orange County FL Tourist Development Revenue 5.000% 10/1/14 8,715 9,075 Orange County FL Tourist Development Revenue 5.000% 10/1/16 16,260 18,146 Orange County FL Tourist Development Revenue 5.000% 10/1/20 2,525 2,908 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/17 2,000 2,288 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/17 4,440 5,079 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/18 2,785 3,241 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/18 9,000 10,472 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/19 3,770 4,410 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/19 10,725 12,544 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,365 3,663 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,500 3,810 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/16 5,250 5,923 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/17 3,000 3,482 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/19 5,500 6,548 Palm Beach County FL Airport System Revenue 5.750% 10/1/14 (ETM) 2,060 2,164 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/14 (14) 16,300 16,926 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 3,000 3,301 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 4.000% 11/1/18 635 684 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 5.000% 11/1/19 2,740 3,075 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 5.000% 11/1/20 1,500 1,676 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 5.000% 11/1/21 750 828 2 Palm Beach County FL School Board COP TOB VRDO 0.090% 11/7/13 11,365 11,365 2 Palm Beach County FL School Board COP TOB VRDO 0.130% 11/7/13 6,100 6,100 Reedy Creek FL Improvement District GO 5.000% 6/1/20 1,000 1,171 Reedy Creek FL Improvement District Utilities Revenue 5.000% 10/1/18 750 870 Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/19 (14) 3,595 4,290 Sunrise FL Utility System Revenue 5.200% 10/1/20 (Prere.) 7,255 8,725 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/15 10,000 10,817 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/20 1,650 1,907 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/16 3,000 3,387 Tampa FL Hospital Revenue 4.000% 7/1/18 1,625 1,768 Tampa FL Hospital Revenue 5.000% 7/1/19 1,755 1,987 Tampa FL Hospital Revenue 4.000% 7/1/20 1,000 1,064 Tohopekaliga FL Water Authority Utility System Revenue 4.000% 10/1/15 4,305 4,604 Tohopekaliga FL Water Authority Utility System Revenue 5.000% 10/1/16 4,515 5,094 Tohopekaliga FL Water Authority Utility System Revenue 5.000% 10/1/17 4,505 5,228 Tohopekaliga FL Water Authority Utility System Revenue 5.000% 10/1/19 1,165 1,387 Tohopekaliga FL Water Authority Utility System Revenue 5.000% 10/1/20 1,825 2,180 1,013,271 Georgia (2.9%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/18 2,500 2,896 Atlanta GA Airport Revenue 5.000% 1/1/18 8,500 9,809 Atlanta GA Airport Revenue 5.000% 1/1/18 500 577 Atlanta GA Airport Revenue 5.000% 1/1/20 1,205 1,406 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/14 5,000 5,237 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/16 9,385 10,543 1 Atlanta GA Water & Wastewater Revenue PUT 1.613% 11/1/18 47,300 47,108 Bartow County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Bowen Project) PUT 2.700% 8/23/18 9,000 9,127 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 4,500 4,508 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 5,500 5,510 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.400% 4/1/15 5,500 5,539 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.250% 5/1/15 8,500 8,500 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.550% 6/21/16 20,000 20,044 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 13,000 13,011 35 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 20,000 20,086 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.080% 11/7/13 LOC 25,000 25,000 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/17 1,250 1,409 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/18 1,000 1,149 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/18 1,250 1,447 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/19 250 292 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/20 350 410 Dalton GA Development Authority Revenue (Hamilton Health Care System) 3.000% 8/15/14 1,000 1,021 Dalton GA Development Authority Revenue (Hamilton Health Care System) 4.000% 8/15/18 1,000 1,112 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/19 1,000 1,162 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/20 1,500 1,717 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/21 1,000 1,136 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/18 1,000 1,171 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/19 1,300 1,530 Floyd County GA Development Authority Revenue (Georgia Power Co. Plant Hammond Project) PUT 0.850% 11/19/15 2,500 2,501 2 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) TOB VRDO 0.090% 11/7/13 11,415 11,415 Georgia GO 5.500% 7/1/14 (Prere.) 980 1,015 Georgia GO 5.500% 7/1/14 4,000 4,142 Georgia GO 4.000% 1/1/15 2,360 2,464 Georgia GO 5.000% 7/1/16 9,500 10,644 Georgia GO 5.000% 7/1/16 20,000 22,409 Georgia GO 5.000% 7/1/16 5,000 5,602 Georgia GO 5.500% 7/1/16 4,020 4,161 Georgia GO 5.000% 10/1/16 1,910 2,159 Georgia GO 5.000% 7/1/17 2,840 3,283 Georgia GO 5.000% 7/1/17 13,695 15,829 Georgia GO 5.000% 7/1/18 2,340 2,768 Georgia GO 5.000% 7/1/18 23,330 27,598 Georgia GO 4.000% 11/1/18 11,000 12,567 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/17 1,400 1,576 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/18 3,600 4,145 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/19 1,000 1,161 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/20 750 871 Georgia Road & Tollway Authority Revenue 5.000% 6/1/14 16,000 16,443 Georgia Road & Tollway Authority Revenue 5.000% 10/1/16 6,000 6,782 Georgia Road & Tollway Authority Revenue 5.000% 10/1/18 18,240 21,688 Georgia Road & Tollway Authority Revenue (Federal Highway Grant) 5.000% 6/1/16 8,000 8,902 Gwinnett County GA School District GO 5.000% 2/1/19 1,500 1,782 Gwinnett County GA School District GO 5.000% 2/1/20 1,000 1,199 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/17 1,675 1,939 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/18 4,335 5,128 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/14 5,000 5,076 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 16,070 17,260 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 5,300 5,780 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 7,050 7,747 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/18 6,555 7,230 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/18 1,885 2,087 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/19 1,160 1,287 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 1,805 1,992 Municipal Electric Authority Georgia Revenue 5.000% 1/1/16 5,285 5,778 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 12,555 14,595 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 1,500 1,730 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/18 1,250 1,465 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.000% 1/1/15 2,060 2,171 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.750% 1/1/19 4,015 4,739 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/14 4,995 5,035 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/15 3,685 3,883 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/17 8,165 9,208 2 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.090% 11/7/13 2,065 2,065 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.060% 11/7/13 11,300 11,300 Savannah GA Economic Development Authority Pollution Control Revenue (International Paper Co. Projects) 5.100% 8/1/14 3,000 3,086 516,144 Hawaii (0.9%) Hawaii GO 5.000% 5/1/14 (Prere.) 9,840 10,078 Hawaii GO 5.000% 6/1/16 (ETM) 3,115 3,477 Hawaii GO 5.000% 6/1/16 13,920 15,536 Hawaii GO 5.000% 12/1/18 17,250 20,493 36 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Hawaii GO 5.000% 6/1/19 6,960 8,268 Hawaii GO 5.000% 6/1/19 2,370 2,816 Hawaii GO 5.000% 11/1/19 11,960 14,292 Hawaii GO 5.000% 11/1/19 40,725 48,667 Hawaii GO 5.000% 12/1/19 5,000 5,982 Hawaii Highway Revenue 5.500% 7/1/18 2,000 2,388 Hawaii Highway Revenue 5.000% 1/1/20 1,000 1,181 Honolulu HI City & County GO 5.000% 8/1/17 4,130 4,788 Honolulu HI City & County GO 5.000% 8/1/18 2,715 3,219 Honolulu HI City & County GO 5.000% 11/1/18 4,000 4,766 Honolulu HI City & County GO 5.000% 11/1/19 6,000 7,185 153,136 Idaho (0.1%) Idaho Building Authority Revenue (Prison Facilities Project) VRDO 0.080% 11/7/13 25,340 25,340 Illinois (4.6%) Chicago IL Board of Education GO 0.000% 12/1/13 (14) 13,400 13,393 Chicago IL Board of Education GO 5.000% 12/1/14 1,545 1,612 Chicago IL Board of Education GO 5.000% 12/1/16 2,500 2,732 Chicago IL Board of Education GO 5.000% 12/1/18 (12) 7,305 8,050 Chicago IL Board of Education GO 5.250% 12/1/18 (14) 4,970 5,491 Chicago IL Board of Education GO 5.250% 12/1/19 (14)(3) 1,000 1,089 1 Chicago IL Board of Education GO PUT 0.705% 6/2/16 27,500 26,651 2 Chicago IL Board of Education GO TOB PUT 0.810% 11/21/13 LOC 85,000 85,000 2 Chicago IL Board of Education GO TOB VRDO 0.530% 11/7/13 (4) 4,995 4,995 Chicago IL GO 5.000% 1/1/14 (Prere.) 4,135 4,168 Chicago IL GO 5.000% 1/1/14 (ETM) 37,590 37,893 Chicago IL GO 5.500% 1/1/16 (4) 6,070 6,580 Chicago IL GO 5.000% 12/1/18 2,000 2,206 Chicago IL GO 5.000% 1/1/19 5,750 6,134 Chicago IL GO 5.000% 1/1/19 (4) 4,645 4,848 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/18 5,000 5,864 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/14 (4) 4,035 4,067 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/17 7,500 8,453 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/17 750 845 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/17 (14) 4,540 5,117 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/18 1,500 1,692 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/18 1,250 1,429 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/19 1,000 1,132 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/19 1,000 1,150 2 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.120% 11/7/13 LOC 23,925 23,925 2 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.230% 11/7/13 (4) 21,135 21,135 Chicago IL Water Revenue 5.000% 11/1/18 675 764 Cook County IL Forest Preservation District GO 5.000% 12/15/17 1,000 1,142 Cook County IL Forest Preservation District GO 5.000% 12/15/18 1,000 1,157 Cook County IL Forest Preservation District GO 5.000% 12/15/19 1,580 1,830 Cook County IL GO 5.000% 11/15/19 1,500 1,709 Illinois Development Finance Authority Hospital Revenue (Evanston Northwestern Healthcare Corp.) VRDO 0.050% 11/1/13 8,700 8,700 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 5,000 5,040 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 1.875% 2/12/15 5,000 5,087 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,906 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.625% 8/1/15 2,500 2,577 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 5.000% 5/1/19 26,795 30,425 Illinois Finance Authority Revenue (Advocate Health Care) PUT 5.000% 1/15/20 5,850 6,607 2 Illinois Finance Authority Revenue (Advocate Health Care) TOB VRDO 0.090% 11/7/13 14,840 14,840 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/15 10,000 10,581 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/17 2,500 2,797 Illinois Finance Authority Revenue (Carle Foundation) 5.000% 8/15/17 1,500 1,671 2 Illinois Finance Authority Revenue (Carle Foundation) TOB VRDO 0.200% 11/7/13 (12) 15,000 15,000 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/19 1,115 1,260 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/20 2,940 3,297 2 Illinois Finance Authority Revenue (Chicago University) TOB VRDO 0.090% 11/7/13 9,990 9,990 Illinois Finance Authority Revenue (Children’s Memorial Hospital) 5.250% 8/15/16 4,270 4,721 Illinois Finance Authority Revenue (Elmhurst Memorial Healthcare) VRDO 0.080% 11/1/13 LOC 14,400 14,400 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/18 4,000 4,608 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/19 4,205 4,863 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/20 4,210 4,835 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/14 5,500 5,696 2 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.090% 11/1/13 9,800 9,800 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/16 1,500 1,649 37 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/17 2,500 2,820 Illinois Finance Authority Revenue (Trinity Health Corp.) 3.000% 12/1/17 3,075 3,274 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/15 1,500 1,616 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/19 1,745 2,060 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/20 7,000 8,262 Illinois GO 5.500% 8/1/14 (14) 8,295 8,590 Illinois GO 5.000% 8/1/17 30,000 33,266 Illinois GO 5.500% 8/1/17 (14) 1,425 1,606 Illinois GO 5.000% 8/1/18 22,000 24,605 Illinois GO 5.000% 3/1/19 6,500 7,227 Illinois GO 5.000% 7/1/19 4,700 5,234 Illinois GO 5.000% 8/1/19 14,750 16,432 Illinois GO 5.000% 3/1/20 4,000 4,399 Illinois GO 5.000% 7/1/20 12,500 13,731 Illinois GO 5.000% 8/1/20 10,500 11,529 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 3,710 3,812 Illinois Sales Tax Revenue 5.000% 6/15/15 10,110 10,858 Illinois Sales Tax Revenue 5.000% 6/15/16 10,000 11,097 Illinois Sales Tax Revenue 5.000% 6/15/19 14,220 16,475 Illinois Sales Tax Revenue 5.000% 6/15/20 12,500 14,494 Illinois Toll Highway Authority Revenue 5.000% 1/1/15 (4) 17,970 18,938 Illinois Toll Highway Authority Revenue 5.000% 12/1/17 6,500 7,461 Illinois Toll Highway Authority Revenue 5.000% 12/1/18 7,000 8,125 2 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.090% 11/7/13 7,915 7,915 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/15 6,270 6,736 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/15 3,000 3,286 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/18 7,500 8,375 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/18 7,000 7,672 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/19 3,500 3,734 Lake County IL Community High School District No. 117 GO 0.000% 12/1/17 (14)(3) 5,155 4,679 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/21 (14) 16,675 12,404 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/22 2,500 2,791 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/14 10,000 10,248 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/15 5,000 5,320 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/16 10,000 10,967 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 9,500 10,650 2 University of Illinois Auxiliary Facilities System Revenue TOB VRDO 0.100% 11/7/13 9,455 9,455 803,746 Indiana (1.1%) Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/16 4,810 5,367 Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/19 50 57 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/13 3,000 3,000 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/14 3,485 3,645 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 2,515 2,732 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 3,570 3,877 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/16 3,000 3,364 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/20 860 985 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/18 10,445 11,938 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/19 5,000 5,726 Indiana Finance Authority Hospital Revenue (Parkview Health System) 5.000% 5/1/19 1,650 1,890 Indiana Finance Authority Lease Revenue 5.000% 11/1/13 10,585 10,585 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/18 825 923 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/19 1,000 1,116 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/20 1,300 1,449 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/17 7,625 8,697 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/18 1,000 1,155 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 4.100% 11/3/16 10,000 10,870 2 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.090% 11/1/13 1,140 1,140 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 6/1/15 14,825 15,802 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 7/28/16 2,695 2,989 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 7,000 7,033 Indiana Municipal Power Agency Revenue 5.000% 1/1/18 1,500 1,736 Indiana University Student Fee Revenue 5.000% 8/1/17 1,000 1,156 38 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Indiana University Student Fee Revenue 5.000% 6/1/18 1,000 1,177 Indiana University Student Fee Revenue 5.000% 8/1/18 4,000 4,724 Indiana University Student Fee Revenue 5.000% 6/1/19 1,500 1,784 Ivy IN Tech Community College Revenue 5.000% 7/1/19 850 998 Ivy IN Tech Community College Revenue 5.000% 7/1/20 500 588 Purdue University Indiana University Student Fee Revenue 4.500% 7/1/16 1,500 1,658 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/16 1,300 1,454 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/17 1,000 1,155 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 11,000 11,333 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/17 3,455 3,695 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/17 3,520 3,785 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/18 3,590 3,862 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/18 3,665 3,956 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/19 3,740 4,014 2 Tri-Creek Middle School Building Corp. Indiana Revenue TOB VRDO 0.090% 11/7/13 14,210 14,210 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) 5.000% 7/1/17 5,000 5,677 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 28,000 28,372 199,674 Iowa (0.4%) Iowa Board of Regents Hospital Revenue (University of Iowa Hospitals & Clinics) 4.000% 9/1/19 5,675 6,338 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/14 (12) 2,800 2,836 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/15 (12) 2,395 2,526 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/16 (12) 1,655 1,807 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/14 1,065 1,098 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/16 2,320 2,562 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/19 4,075 4,638 Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.000% 12/1/19 40,500 39,260 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 4.000% 12/1/17 1,300 1,458 Iowa Student Loan Liquidity Corp. Revenue 5.000% 12/1/15 5,620 6,001 68,524 Kansas (0.3%) Kansas Department of Transportation Highway Revenue VRDO 0.090% 11/7/13 12,500 12,500 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/17 1,000 1,112 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/18 1,035 1,173 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/19 1,150 1,305 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 2,895 3,046 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,615 6,132 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,670 6,383 Kansas Development Finance Authority Revenue (Wichita State University Projects) 5.000% 6/1/18 2,420 2,814 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/14 1,470 1,527 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/15 2,000 2,144 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/15 (ETM) 4,000 4,379 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/17 (ETM) 1,130 1,317 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/18 (ETM) 2,250 2,669 46,501 Kentucky (0.6%) Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/18 2,500 2,919 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/11/14 17,000 17,760 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 40,000 43,660 Kentucky Property & Building Commission Revenue 5.250% 10/1/16 (4) 6,100 6,900 Kentucky Property & Building Commission Revenue 5.000% 11/1/16 5,340 6,010 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/18 2,500 2,934 Louisville & Jefferson County KY Metropolitan Government Environmental Facilities Revenue (Louisville Gas & Electric Co. Project) PUT 1.150% 6/1/17 5,000 4,961 Louisville & Jefferson County KY Metropolitan Government Environmental Facilities Revenue (Louisville Gas & Electric Co. Project) PUT 1.600% 6/1/17 9,500 9,581 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/16 990 1,077 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 4/1/18 1,100 1,252 97,054 Louisiana (0.7%) Ernest N. Morial - New Orleans Exhibition Hall Authority Special Tax Revenue 4.000% 7/15/18 1,040 1,154 Ernest N. Morial - New Orleans Exhibition Hall Authority Special Tax Revenue 5.000% 7/15/19 1,190 1,377 39 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.250% 6/1/14 (2) 5,000 5,133 1 Louisiana Gasoline & Fuel Tax Revenue PUT 0.595% 5/1/17 44,500 44,241 2 Louisiana Gasoline & Fuel Tax Revenue TOB VRDO 0.080% 11/7/13 29,065 29,065 Louisiana GO 5.250% 8/1/16 (14) 5,000 5,436 Louisiana Housing Finance Agency Single Family Mortgage Revenue (Home Ownership Program) 5.850% 6/1/38 2,490 2,657 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.100% 10/1/14 3,500 3,543 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.125% 10/1/15 5,000 5,098 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.200% 10/1/17 4,125 4,129 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/15 (4) 1,320 1,407 Louisiana Public Facilities Authority Revenue (Entergy Gulf States Project) 2.875% 11/1/15 2,250 2,310 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/14 3,950 4,031 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/18 1,050 1,215 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/19 1,250 1,442 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/20 1,100 1,251 New Orleans LA GO 5.000% 12/1/18 4,065 4,660 Tobacco Settlement Financing Corp. Louisiana Revenue 5.000% 5/15/19 2,500 2,817 Tobacco Settlement Financing Corp. Louisiana Revenue 5.000% 5/15/20 7,935 8,939 129,905 Maine (0.0%) Maine Municipal Bond Bank Infrastructure Revenue (Transcap Project) 5.000% 9/1/16 4,225 4,741 Maryland (2.7%) Anne Arundel County MD GO 5.000% 4/1/19 6,960 8,287 Baltimore County MD GO 5.000% 2/1/18 2,900 3,398 Baltimore County MD GO 5.000% 2/1/18 9,000 10,547 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/17 500 581 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/18 2,280 2,701 Howard County MD GO 5.000% 8/15/19 5,000 5,989 Maryland Department of Transportation Revenue 4.000% 5/15/15 6,250 6,608 Maryland Department of Transportation Revenue 5.000% 5/1/18 3,250 3,824 Maryland Department of Transportation Revenue 5.000% 5/1/19 14,000 16,693 Maryland GO 5.000% 8/1/14 10,000 10,362 Maryland GO 5.000% 3/1/16 10,000 11,070 Maryland GO 5.000% 11/1/16 15,350 17,399 Maryland GO 5.000% 8/1/17 8,495 9,841 Maryland GO 5.000% 8/1/17 5,000 5,792 Maryland GO 5.000% 8/1/17 5,070 5,873 Maryland GO 5.000% 8/1/17 26,445 30,634 Maryland GO 5.000% 3/1/18 1,150 1,350 Maryland GO 5.250% 3/1/18 2,400 2,844 Maryland GO 5.000% 8/1/18 28,795 34,123 Maryland GO 5.000% 8/1/18 24,160 28,630 Maryland GO 5.000% 11/1/18 2,525 3,007 Maryland GO 5.000% 3/1/19 18,190 21,668 Maryland GO 5.000% 3/15/19 7,625 9,089 Maryland GO 5.000% 3/15/19 7,300 8,702 Maryland GO 5.000% 11/1/19 4,265 5,135 Maryland GO 5.000% 3/1/20 34,535 41,523 Maryland GO 4.500% 8/1/20 4,215 4,937 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 4.000% 7/1/18 835 929 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 4.000% 7/1/19 850 942 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/20 1,000 1,150 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 1.270% 11/15/16 2,000 2,026 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.949% 11/15/17 5,980 5,998 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.949% 11/15/17 19,500 19,559 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.700% 5/15/18 5,500 5,421 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.720% 5/15/18 8,500 8,385 Maryland Health & Higher Educational Facilities Authority Revenue (Loyola University) 5.000% 10/1/18 1,095 1,279 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/17 1,500 1,701 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/18 1,400 1,615 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/19 1,400 1,608 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/14 3,150 3,244 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/15 5,900 6,300 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/14 9,615 9,925 40 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/15 9,995 10,774 Maryland Transportation Authority GAN 5.000% 3/1/14 8,000 8,129 Montgomery County MD GO 5.000% 5/1/14 12,310 12,608 Montgomery County MD GO 5.000% 11/1/16 4,730 5,361 Montgomery County MD GO 5.000% 7/1/18 32,050 37,914 Montgomery County MD GO 5.000% 11/1/19 2,840 3,419 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/14 8,500 8,691 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/16 2,630 2,871 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/17 4,000 4,613 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/18 2,735 3,230 478,299 Massachusetts (3.5%) Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/18 1,250 1,479 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/18 (Prere.) 10,000 11,805 2 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.300% 11/7/13 19,939 19,939 Massachusetts College Building Authority Revenue 5.000% 5/1/21 5,495 6,534 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.100% 11/7/13 8,955 8,955 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/18 1,245 1,417 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/19 1,215 1,384 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/14 890 912 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/15 1,000 1,058 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/16 1,600 1,735 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/17 2,060 2,271 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 5,000 5,124 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 2,500 2,562 1 Massachusetts Development Finance Agency Revenue (Boston University) PUT 0.630% 9/30/16 7,500 7,488 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 (Prere.) 40,500 42,399 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/20 800 943 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 5.000% 1/14/16 6,000 6,549 1 Massachusetts GO 0.560% 2/1/14 15,000 15,000 Massachusetts GO 5.000% 8/1/14 11,635 12,055 Massachusetts GO 5.000% 8/1/14 11,965 12,397 Massachusetts GO 5.000% 11/1/14 2,350 2,463 Massachusetts GO 5.000% 3/1/15 (Prere.) 3,840 4,083 Massachusetts GO 5.000% 3/1/15 (Prere.) 5,000 5,316 Massachusetts GO 5.000% 8/1/15 (4) 10,000 10,825 1 Massachusetts GO 0.530% 9/1/15 11,500 11,552 1 Massachusetts GO 0.560% 2/1/16 15,645 15,596 Massachusetts GO 5.000% 10/1/16 6,800 7,667 1 Massachusetts GO 0.420% 1/1/17 10,000 9,983 Massachusetts GO 5.000% 10/1/17 23,000 26,696 Massachusetts GO 5.500% 11/1/17 2,100 2,485 Massachusetts GO 5.500% 12/1/17 (14) 3,255 3,862 1 Massachusetts GO 0.510% 1/1/18 5,000 5,006 Massachusetts GO 5.250% 8/1/18 (4) 5,060 6,063 Massachusetts GO 5.500% 8/1/18 (14) 2,000 2,420 Massachusetts GO 5.000% 10/1/18 30,000 35,759 Massachusetts GO 5.500% 10/1/18 4,955 6,025 Massachusetts GO 5.500% 10/1/18 (4) 10,200 12,402 Massachusetts GO 5.000% 12/1/18 30,000 35,916 Massachusetts GO 5.500% 12/1/19 (14) 9,160 11,243 Massachusetts GO 5.000% 4/1/20 45,000 53,795 2 Massachusetts GO TOB VRDO 0.090% 11/1/13 6,900 6,900 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.700% 11/1/16 5,870 5,979 2 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.080% 11/1/13 6,500 6,500 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/14 2,945 3,074 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/17 5,000 5,728 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 2.700% 2/20/14 4,980 5,014 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/16 2,000 2,227 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.080% 11/7/13 3,100 3,100 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.070% 11/1/13 4,600 4,600 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.000% 7/1/15 2,500 2,690 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.000% 7/1/17 7,500 8,521 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 6,000 6,729 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 1,930 2,092 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 5,230 5,668 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 16,725 18,126 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/19 2,250 2,671 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/19 15,000 17,874 2 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.090% 11/7/13 10,000 10,000 41 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 10,000 10,085 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 4,550 4,593 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/17 1,500 1,736 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/18 1,810 2,020 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/18 3,000 3,543 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 1,000 1,192 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 2,065 2,462 Massachusetts Water Resources Authority Revenue 5.000% 8/1/20 5,510 6,465 2 Massachusetts Water Resources Authority Revenue TOB VRDO 0.090% 11/7/13 4,495 4,495 2 Massachusetts Water Resources Authority Revenue TOB VRDO 0.390% 11/7/13 (4)LOC 27,455 27,455 University of Massachusetts Building Authority Revenue 5.000% 11/1/16 7,555 8,535 621,237 Michigan (2.1%) Clarkston MI Community School GO 5.000% 5/1/14 (4) 5,180 5,304 Detroit MI GO 5.000% 4/1/14 (12) 2,735 2,730 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/17 625 676 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/18 1,225 1,331 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/16 1,050 1,170 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/17 1,500 1,708 Michigan Building Authority Revenue 5.000% 10/15/16 2,750 3,082 Michigan Building Authority Revenue 5.000% 10/15/17 1,250 1,423 Michigan Finance Authority Revenue (Sparrow Obligated Group) 4.000% 11/15/17 500 543 Michigan Finance Authority Revenue (Sparrow Obligated Group) 4.000% 11/15/18 500 542 Michigan Finance Authority Revenue (Sparrow Obligated Group) 4.000% 11/15/19 600 645 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 4.000% 10/1/17 1,150 1,288 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/18 500 590 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/19 1,500 1,778 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/17 1,000 1,135 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/18 50,500 59,285 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/19 39,000 46,087 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/22 11,250 12,306 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/23 15,000 15,440 Michigan GO 5.000% 5/1/14 12,000 12,284 Michigan Higher Education Facilities Authority Revenue (Albion College Project) VRDO 0.090% 11/7/13 LOC 27,395 27,395 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/17 5,000 5,725 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.625% 6/30/14 20,000 20,328 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/1/17 12,845 12,884 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.500% 11/15/15 2,000 2,160 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.000% 11/15/16 6,140 6,729 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/18 3,200 3,685 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/19 3,350 3,876 Michigan Hospital Finance Authority Revenue (McLaren Health Care) VRDO 0.080% 11/7/13 LOC 5,925 5,925 Michigan Hospital Finance Authority Revenue (Trinity Health) 5.000% 12/1/15 1,000 1,087 Michigan Hospital Finance Authority Revenue (Trinity Health) PUT 6.000% 12/1/17 5,000 5,840 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.080% 11/7/13 1,280 1,280 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 2,315 2,516 Michigan State University Revenue 5.000% 2/15/14 5,385 5,459 Michigan State University Revenue 5.000% 8/15/14 7,005 7,265 Michigan State University Revenue 5.000% 2/15/15 3,910 4,141 Michigan State University Revenue 5.000% 8/15/15 1,000 1,080 Michigan State University Revenue 5.000% 2/15/17 6,135 6,959 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 5.500% 8/1/16 7,425 8,204 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 20,000 20,438 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.250% 8/1/16 5,000 5,485 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/16 2,385 2,591 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/17 2,880 3,179 1 Saline MI Area Schools GO PUT 0.630% 11/2/15 9,765 9,751 University of Michigan Revenue 4.000% 4/1/16 10,650 11,542 University of Michigan Revenue 4.000% 4/1/17 11,385 12,633 367,504 Minnesota (1.0%) Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/14 1,000 1,018 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/15 1,245 1,308 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/15 1,700 1,851 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/16 1,900 2,138 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Children’s Hospital Clinics) VRDO 0.170% 11/1/13 (4) 24,800 24,800 Minnesota 911 Revenue 5.000% 6/1/18 2,320 2,722 Minnesota General Fund Revenue 5.000% 3/1/19 6,410 7,585 42 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Minnesota GO 4.000% 12/1/13 3,900 3,913 Minnesota GO 5.000% 12/1/13 (ETM) 10,615 10,658 Minnesota GO 5.000% 8/1/14 6,970 7,223 Minnesota GO 5.000% 12/1/14 8,145 8,570 Minnesota GO 5.000% 10/1/15 13,970 15,217 Minnesota GO 5.000% 12/1/15 8,145 8,934 Minnesota GO 5.000% 10/1/16 5,000 5,648 Minnesota GO 5.000% 12/1/16 8,150 9,258 Minnesota GO 5.000% 10/1/17 2,275 2,645 Minnesota GO 5.000% 8/1/18 8,375 9,916 Minnesota GO 5.000% 8/1/18 3,825 4,529 Minnesota GO 5.000% 8/1/18 3,000 3,552 Minnesota GO 5.000% 11/1/19 2,000 2,403 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.090% 11/7/13 12,010 12,010 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/18 8,500 9,965 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/15 1,170 1,249 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/16 1,250 1,382 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/17 1,000 1,135 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/14 5,250 5,414 University of Minnesota Revenue 5.000% 8/1/17 3,215 3,698 University of Minnesota Revenue 5.000% 12/1/17 10,000 11,684 180,425 Mississippi (0.3%) DeSoto County MS School District GO 5.000% 5/1/18 10,340 12,098 DeSoto County MS School District GO 5.000% 5/1/19 8,000 9,450 Mississippi GO 5.250% 11/1/14 8,970 9,423 Mississippi GO 5.000% 11/1/15 (14) 7,475 8,165 1 Mississippi GO 0.610% 9/1/17 5,680 5,714 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Health System) 5.000% 8/15/15 1,500 1,601 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) 5.000% 10/1/17 2,500 2,851 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) VRDO 0.070% 11/7/13 6,420 6,420 55,722 Missouri (0.5%) Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/19 2,000 2,308 Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/20 1,000 1,151 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/13 (Prere.) 15,320 15,320 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/17 3,270 3,809 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/18 1,445 1,717 Kansas City MO Airport Revenue 5.000% 9/1/18 1,500 1,740 Kansas City MO Airport Revenue 5.000% 9/1/19 2,715 3,159 Missouri Board of Public Buildings Special Obligation Revenue 5.000% 10/1/19 17,225 20,615 Missouri Development Finance Board Cultural Facilities Revenue (Nelson Gallery Foundation) VRDO 0.080% 11/1/13 4,400 4,400 Missouri Environmental Improvement & Energy Resources Authority Revenue (Kansas City Power & Light) 1.250% 7/1/17 4,200 4,208 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/16 1,500 1,635 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/17 1,500 1,666 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/18 2,890 3,255 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/19 3,040 3,423 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/20 3,085 3,443 St. Louis MO Airport Revenue (Lambert-St. Louis International Airport) 5.000% 7/1/18 1,295 1,500 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/17 2,000 2,220 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/18 4,000 4,507 80,076 Montana (0.1%) Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,870 6,410 Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,305 5,972 12,382 Nebraska (0.2%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.000% 12/1/15 5,000 5,342 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 5.000% 11/1/18 500 570 43 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/19 750 814 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/20 600 643 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/19 1,500 1,747 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/20 1,350 1,573 Nebraska Investment Finance Authority Single Family Housing Revenue 3.000% 3/1/43 5,250 5,466 Nebraska Investment Finance Authority Single Family Housing Revenue 3.000% 9/1/43 4,500 4,672 Nebraska Public Power District Revenue 4.000% 1/1/15 1,000 1,044 Nebraska Public Power District Revenue 5.000% 1/1/16 1,000 1,098 Nebraska Public Power District Revenue 5.000% 1/1/17 1,000 1,134 Nebraska Public Power District Revenue 5.000% 1/1/18 1,500 1,738 Nebraska Public Power District Revenue 5.000% 1/1/19 1,000 1,172 Nebraska Public Power District Revenue 5.000% 1/1/19 1,000 1,172 Omaha NE Public Power District Electric Revenue 5.500% 2/1/14 680 689 University of Nebraska Facilities Corp. Revenue (UNMC Eye Institute) 5.000% 3/1/18 8,850 10,351 University of Nebraska Student Fee Revenue 5.000% 7/1/18 1,500 1,766 40,991 Nevada (0.5%) Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/17 1,915 2,129 Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/19 1,030 1,151 Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/20 1,165 1,297 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/14 6,100 6,288 Clark County NV School District GO 5.000% 6/15/14 (14) 9,680 9,970 Clark County NV School District GO 5.000% 6/15/14 4,000 4,120 Clark County NV School District GO 5.000% 6/15/15 (4) 17,760 19,054 Clark County NV School District GO 5.000% 6/15/15 (2) 5,020 5,386 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.000% 7/1/14 8,000 8,247 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.500% 12/1/14 (14) 5,905 6,241 Nevada Unemployment Compensation Revenue 4.000% 6/1/15 5,500 5,818 Nevada Unemployment Compensation Revenue 4.000% 12/1/15 6,250 6,715 Nevada Unemployment Compensation Revenue 5.000% 12/1/17 6,000 6,979 83,395 New Hampshire (0.2%) Manchester NH General Airport Revenue 5.000% 1/1/15 2,475 2,578 Manchester NH General Airport Revenue 5.000% 1/1/15 1,470 1,531 New Hampshire GO 5.000% 8/15/17 3,200 3,690 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) VRDO 0.070% 11/1/13 4,900 4,900 New Hampshire Health & Education Facilities Authority Revenue (University System of New Hampshire) 5.000% 7/1/14 8,430 8,699 New Hampshire Municipal Bond Bank Revenue 5.000% 8/15/16 4,280 4,801 26,199 New Jersey (5.2%) Gloucester County NJ Improvement Authority Solid Waste Resource Revenue PUT 2.125% 12/1/17 3,000 3,005 New Jersey Building Authority Revenue 5.000% 6/15/14 6,790 6,993 New Jersey Building Authority Revenue 5.000% 6/15/15 7,650 8,216 New Jersey COP 5.000% 6/15/16 6,695 7,408 New Jersey Economic Development Authority Revenue 5.000% 3/1/18 14,425 16,665 New Jersey Economic Development Authority Revenue 5.000% 3/1/19 29,800 34,512 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 7,235 8,111 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/19 3,000 3,365 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/20 7,000 7,790 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/14 (ETM) 10,145 10,309 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/14 4,420 4,491 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) 0.660% 2/1/15 9,000 9,006 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) 1.780% 2/1/16 9,500 9,653 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 32,425 36,657 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) 0.980% 2/1/17 14,000 14,065 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 6,450 7,401 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 7,500 8,606 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/17 14,300 16,523 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/18 (14) 5,000 5,946 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/19 15,000 17,372 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/20 9,235 10,718 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (Prere.) 10,000 10,401 New Jersey Economic Development Authority Revenue (Kapkowski Road Landfill Improvement District Project (City of Elizabeth)) 6.375% 5/15/14 (Prere.) 30,500 31,514 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/15 2,525 2,666 44 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/16 2,905 3,155 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/17 3,525 3,898 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/14 11,665 11,947 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/15 11,255 12,038 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 1,000 1,160 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/17 5,095 5,887 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 5,345 6,320 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 2,500 2,691 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 6.000% 12/1/14 (ETM) 5,015 5,325 New Jersey Equipment Lease Purchase COP 5.000% 6/15/14 7,000 7,205 New Jersey Equipment Lease Purchase COP 5.000% 6/15/15 5,420 5,807 New Jersey Equipment Lease Purchase COP 5.000% 6/15/17 2,625 2,987 New Jersey GO 0.368% 11/1/13 100,000 100,001 2 New Jersey GO 0.368% 6/24/14 50,000 50,001 New Jersey GO 5.000% 8/15/16 12,120 13,633 New Jersey GO 5.000% 8/15/17 11,660 13,480 New Jersey GO 5.000% 6/1/18 5,000 5,879 New Jersey GO 5.000% 8/15/19 8,395 10,013 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 4.000% 9/15/14 5,320 5,480 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/17 2,000 2,216 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/17 2,595 2,843 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/18 3,605 4,038 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/18 2,000 2,280 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/19 2,000 2,282 2 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) TOB VRDO 0.230% 11/7/13 (12) 9,355 9,355 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/13 2,500 2,510 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/14 12,655 13,287 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/15 15,860 17,013 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/15 2,500 2,713 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 3,810 4,255 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 9,990 10,984 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/14 (ETM) 60 62 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/14 6,480 6,731 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/13 (14) 22,380 22,520 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/15 (Prere.) 19,130 20,586 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 30,000 34,650 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 7,500 8,663 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 10,000 11,550 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/18 2,500 2,902 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/18 15,810 18,504 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/19 2,815 3,274 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/19 31,245 36,524 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/20 9,635 11,172 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.080% 11/7/13 LOC 18,000 18,000 1 New Jersey Turnpike Authority Revenue 0.630% 1/1/18 40,000 39,782 New Jersey Turnpike Authority Revenue 5.000% 1/1/20 750 880 New Jersey Turnpike Authority Revenue 5.000% 1/1/21 1,000 1,174 New Jersey Turnpike Authority Revenue PUT 0.830% 12/22/14 2,500 2,504 New Jersey Turnpike Authority Revenue PUT 0.830% 12/22/14 20,000 20,031 1 New Jersey Turnpike Authority Revenue PUT 0.610% 1/1/16 5,000 4,996 1 New Jersey Turnpike Authority Revenue PUT 0.760% 1/1/18 10,000 9,976 1 New Jersey Turnpike Authority Revenue PUT 0.760% 1/1/18 10,000 9,976 Rutgers State University New Jersey Revenue 5.000% 5/1/19 1,000 1,180 Rutgers State University New Jersey Revenue 5.000% 5/1/19 1,000 1,180 Rutgers State University New Jersey Revenue 5.000% 5/1/20 2,000 2,363 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/15 2,000 2,094 923,350 New Mexico (0.6%) Albuquerque Bernalillo County NM Water Utility Authority Revenue 5.000% 7/1/20 2,000 2,383 Albuquerque Bernalillo County NM Water Utility Authority Revenue 5.000% 7/1/20 3,225 3,843 45 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Farmington NM Pollution Control Revenue (El Paso Electric Co. Four Corners Project) PUT 1.875% 9/1/17 4,500 4,454 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/16 10,000 10,925 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/16 7,000 7,693 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/17 5,000 5,596 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/17 9,000 10,383 New Mexico GO 5.000% 3/1/14 7,000 7,114 New Mexico GO 5.000% 3/1/16 19,290 21,363 2 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) TOB VRDO 0.090% 11/7/13 6,660 6,660 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.100% 11/7/13 26,295 26,295 New Mexico Severance Tax Revenue 5.000% 7/1/17 6,015 6,931 113,640 New York (13.9%) Albany NY Industrial Development Agency Civic Facility Revenue (Albany Medical Center Hospital Project) VRDO 0.140% 11/7/13 LOC 4,750 4,750 Battery Park City NY Authority Revenue 5.250% 11/1/16 14,275 14,318 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 5.750% 7/15/16 1,195 1,315 Buffalo NY Municipal Water System Revenue VRDO 0.080% 11/7/13 LOC 27,050 27,050 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/14 2,000 2,048 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 (ETM) 1,690 1,809 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,945 2,079 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 1,125 1,282 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 3,000 3,418 Hempstead NY GO 3.000% 4/15/15 5,260 5,479 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/18 2,000 2,269 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/19 1,500 1,708 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/18 1,000 1,160 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/18 2,000 2,321 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/19 2,000 2,339 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/19 3,520 4,117 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.070% 11/7/13 10,000 10,000 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.080% 11/7/13 25,550 25,550 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/18 2,550 2,870 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/20 1,660 1,856 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/18 2,000 2,238 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/19 1,000 1,112 New York City NY GO 5.000% 8/1/14 25,000 25,901 New York City NY GO 5.000% 8/1/14 (Prere.) 35 36 New York City NY GO 5.750% 8/1/14 (2) 765 768 New York City NY GO 5.000% 8/15/14 12,890 13,379 New York City NY GO 5.000% 9/1/14 16,860 17,534 New York City NY GO 5.000% 8/1/15 10,815 11,700 New York City NY GO 5.000% 8/1/15 26,260 28,410 New York City NY GO 5.000% 8/1/15 7,970 8,243 New York City NY GO 5.000% 8/15/15 17,910 19,405 New York City NY GO 5.000% 9/1/15 21,325 23,143 New York City NY GO 5.000% 2/1/16 1,000 1,102 New York City NY GO 5.000% 3/1/16 2,500 2,763 New York City NY GO 5.000% 3/1/16 10,795 11,932 New York City NY GO 5.000% 4/1/16 3,500 3,881 New York City NY GO 5.000% 8/1/16 16,925 19,003 New York City NY GO 5.000% 8/1/16 1,000 1,123 New York City NY GO 5.000% 8/1/16 1,000 1,123 New York City NY GO 5.000% 8/1/16 27,500 30,877 New York City NY GO 5.000% 8/1/16 7,150 8,028 New York City NY GO 5.000% 8/1/16 5,000 5,614 New York City NY GO 5.000% 8/1/17 9,750 11,247 46 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY GO 5.000% 8/1/17 8,185 9,441 New York City NY GO 5.000% 8/1/17 3,800 4,383 New York City NY GO 5.000% 8/1/17 6,000 6,921 New York City NY GO 5.000% 8/1/17 13,590 15,676 New York City NY GO 5.000% 10/1/17 5,150 5,969 New York City NY GO 5.000% 10/1/17 2,500 2,898 New York City NY GO 5.000% 8/1/18 6,000 7,037 New York City NY GO 5.000% 8/1/18 5,000 5,864 New York City NY GO 5.000% 8/1/18 7,500 8,796 New York City NY GO 5.000% 8/1/18 6,000 7,037 New York City NY GO 5.000% 8/1/18 4,650 5,454 New York City NY GO 5.000% 8/1/18 3,250 3,812 New York City NY GO 5.000% 8/1/18 13,030 15,282 New York City NY GO 5.000% 8/1/18 25,315 29,690 New York City NY GO 5.000% 10/1/18 7,650 9,000 New York City NY GO 4.000% 8/1/19 12,165 13,614 New York City NY GO 5.000% 8/1/19 15,000 17,674 New York City NY GO 5.000% 8/1/19 8,000 9,426 New York City NY GO 5.000% 8/1/19 15,000 17,674 New York City NY GO 5.000% 8/1/19 5,830 6,869 New York City NY GO 5.000% 8/1/19 7,225 8,513 New York City NY GO 5.000% 8/1/19 20,155 23,748 New York City NY GO 5.000% 8/1/20 4,500 5,326 1 New York City NY GO 0.460% 8/1/21 4,650 4,660 1 New York City NY GO 0.550% 8/1/21 6,350 6,373 New York City NY GO 5.000% 8/1/21 11,985 14,081 New York City NY GO 5.000% 8/1/21 2,000 2,350 1 New York City NY GO 0.630% 8/1/25 5,500 5,529 New York City NY GO VRDO 0.070% 11/1/13 9,535 9,535 New York City NY GO VRDO 0.070% 11/1/13 400 400 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/17 8,150 9,221 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/21 3,000 3,444 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.100% 11/1/16 8,865 8,872 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 7/1/18 3,500 4,040 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 7/1/19 4,300 4,957 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 7/1/20 4,760 5,499 2 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.100% 11/7/13 3,755 3,755 2 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.230% 11/7/13 10,000 10,000 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.080% 11/7/13 LOC 18,590 18,590 New York City NY Industrial Development Agency Civic Facility Revenue (USTA National Tennis Center) 5.000% 11/15/13 (4) 4,435 4,443 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/19 16,385 19,480 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.070% 11/1/13 17,000 17,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.070% 11/1/13 16,300 16,300 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.090% 11/7/13 23,375 23,375 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/19 1,000 1,178 2 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.120% 11/7/13 16,500 16,500 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 (ETM) 10,160 10,160 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 2,160 2,160 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 (ETM) 2,720 2,851 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 2,890 3,029 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 8,745 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 (ETM) 24,805 27,913 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 18,680 21,139 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 10,115 11,446 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/17 2,500 2,851 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 7,000 8,142 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 20,000 23,263 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 16,500 17,969 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 20,000 23,263 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 7,455 8,827 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/15/18 11,950 14,159 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 8,560 10,210 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 25,115 29,957 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/20 6,395 7,592 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/20 8,925 10,596 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 3,090 3,700 New York City NY Trust for Cultural Resources Revenue (Asia Society) VRDO 0.090% 11/7/13 LOC 10,355 10,355 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) PUT 1.350% 8/1/17 6,200 6,236 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/17 6,250 7,106 47 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York GO 5.000% 8/1/21 4,000 4,699 2 New York Liberty Development Corp. Revenue (Port Authority Consolidated Bonds) TOB VRDO 0.100% 11/7/13 35,220 35,220 1 New York Metropolitan Transportation Authority Revenue 0.808% 11/1/16 3,495 3,487 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/16 6,000 6,767 1 New York Metropolitan Transportation Authority Revenue 0.948% 11/1/17 2,950 2,939 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 7,000 8,066 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 12,500 14,404 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 5,000 5,762 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 2,000 2,337 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,000 1,168 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 4,775 5,579 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,500 1,753 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 2,500 2,921 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 2,650 3,096 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,500 1,753 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 1,000 1,171 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 2,530 2,962 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 8,930 10,453 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 4,725 5,531 New York Metropolitan Transportation Authority Revenue 5.500% 11/15/19 (14)(3) 5,000 5,994 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/20 2,400 2,806 2 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.080% 11/7/13 (13) 14,605 14,605 2 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.090% 11/7/13 (13) 10,980 10,980 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 1.030% 11/1/19 9,300 9,358 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/20 4,600 5,460 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.630% 11/7/13 4,000 4,000 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.760% 11/1/14 6,320 6,328 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.500% 7/1/14 15,460 16,005 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/13 3,325 3,331 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/17 2,500 2,881 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/18 4,000 4,674 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/19 3,500 4,097 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 10,000 10,018 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/14 52,980 55,464 1 New York Metropolitan Transportation Authority Revenue PUT 0.518% 11/1/14 19,475 19,459 1 New York Metropolitan Transportation Authority Revenue PUT 0.768% 11/1/15 11,925 11,936 1 New York Metropolitan Transportation Authority Revenue PUT 0.820% 11/1/16 12,500 12,490 1 New York Metropolitan Transportation Authority Revenue PUT 0.968% 11/1/16 15,000 15,057 1 New York Metropolitan Transportation Authority Revenue PUT 0.960% 11/1/17 8,880 8,861 New York State Dormitory Authority Revenue (Brooklyn Law School) 4.000% 7/1/17 1,160 1,263 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/18 2,105 2,398 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/19 2,180 2,486 New York State Dormitory Authority Revenue (Fordham University) PUT 5.000% 7/1/16 9,000 9,955 2 New York State Dormitory Authority Revenue (Fordham University) TOB VRDO 0.100% 11/7/13 (13) 3,500 3,500 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.090% 11/7/13 LOC 16,945 16,945 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/17 (ETM) 55 64 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/17 6,185 7,084 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/16 2,270 2,517 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/16 1,260 1,396 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/17 1,750 1,989 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/18 2,500 2,878 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/18 1,000 1,149 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/14 3,760 3,828 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 3,935 4,193 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 16,845 19,252 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 (ETM) 5 6 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 9,605 10,978 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/18 11,515 13,485 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/18 18,010 21,133 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 8/15/18 2,400 2,841 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/18 22,675 27,019 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/19 4,150 4,905 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 8/15/19 11,665 13,906 New York State Dormitory Authority Revenue (Personal Income Tax) 5.250% 2/15/22 5,000 5,838 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.080% 11/7/13 29,300 29,300 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (4) 5,000 5,612 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 7,030 8,037 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 (4) 3,250 3,745 48 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 2,000 2,283 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 2,155 2,496 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (4) 2,500 2,926 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 1,500 1,737 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (4) 5,000 5,851 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (15) 1,000 1,177 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 5,905 6,872 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (4) 6,010 7,071 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 (15) 1,690 1,990 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (15) 1,425 1,674 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/16 8,500 9,468 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/17 10,510 12,034 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/18 5,000 5,821 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/19 3,500 4,116 New York State Dormitory Authority Revenue (University of Rochester) VRDO 0.070% 11/7/13 LOC 1,600 1,600 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.125% 3/15/15 3,000 3,041 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 10/15/15 5,000 5,100 New York State Energy Research & Development Authority Pollution Control Revenue (Rochester Gas & Electric Corp. Project) PUT 4.750% 7/1/16 (14) 2,250 2,426 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.250% 7/15/14 2,160 2,238 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/18 10,000 11,833 New York State GO 5.000% 3/1/19 12,715 15,150 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.100% 11/7/13 39,100 39,100 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/18 6,325 7,450 New York State Local Government Assistance Corp. Revenue VRDO 0.080% 11/7/13 49,285 49,285 New York State Thruway Authority Revenue 5.000% 1/1/19 3,700 4,311 New York State Thruway Authority Revenue 5.000% 1/1/20 (2) 10,910 11,437 New York State Thruway Authority Revenue 5.000% 1/1/20 1,500 1,759 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 40,000 44,290 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 7,500 8,160 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 18,145 20,755 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 3,500 4,096 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/16 6,620 7,334 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/18 625 733 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/18 8,440 9,903 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/19 500 592 New York State Urban Development Corp. Revenue 5.000% 1/1/15 5,145 5,426 New York State Urban Development Corp. Revenue 5.250% 1/1/17 10,095 11,470 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 6,685 7,346 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/16 20,000 22,737 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/18 20,000 23,468 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/19 8,030 9,506 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/20 10,145 12,064 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/20 8,525 10,137 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/21 24,900 29,542 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/21 10,625 12,606 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 27,950 29,479 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 25,000 27,358 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 3,340 3,655 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 19,295 21,115 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.090% 11/7/13 32,135 32,135 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.090% 11/7/13 52,315 52,315 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.090% 11/7/13 34,100 34,100 Suffolk County New York RAN 2.000% 3/27/14 20,000 20,145 Suffolk County NY BAN 2.000% 5/2/14 10,000 10,087 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/17 2,000 2,238 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/18 4,000 4,529 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/19 8,365 9,449 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/17 6,500 7,419 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/14 (ETM) 2,045 2,062 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/14 11,690 12,270 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/17 3,815 4,441 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/18 13,435 15,665 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/18 7,000 8,313 1 Triborough Bridge & Tunnel Authority New York Revenue PUT 0.490% 1/1/15 3,000 3,001 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/16 8,170 9,057 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/17 8,600 9,700 49 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Westchester County NY Health Care Corp. Revenue 5.000% 11/1/21 4,700 5,292 Yonkers NY GO 3.000% 7/1/18 500 527 Yonkers NY GO 3.000% 8/15/18 1,000 1,054 Yonkers NY GO 3.000% 8/15/19 885 922 Yonkers NY GO 3.000% 8/15/20 1,115 1,131 2,447,099 North Carolina (3.3%) Cabarrus NC COP 5.000% 1/1/14 2,500 2,520 Cabarrus NC COP 5.000% 1/1/16 4,555 4,986 Cary NC GO VRDO 0.100% 11/7/13 6,790 6,790 Charlotte NC Airport Revenue 5.000% 7/1/14 4,000 4,125 Charlotte NC Water & Sewer System Revenue 4.000% 7/1/16 1,280 1,397 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/17 3,000 3,500 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/18 2,625 3,126 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) VRDO 0.100% 11/7/13 54,000 54,000 Fayetteville NC Public Works Commission Revenue 5.000% 3/1/17 5,000 5,696 Guilford County NC GO 5.000% 8/1/15 8,250 8,929 Guilford County NC GO 5.000% 8/1/16 5,000 5,619 Guilford County NC GO 5.000% 8/1/17 5,000 5,792 Mecklenburg County NC GO 5.000% 3/1/20 5,000 6,012 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 5.000% 10/1/19 1,000 1,136 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 5.000% 10/1/21 3,200 3,590 2 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.090% 11/1/13 6,200 6,200 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.120% 11/7/13 LOC 10,300 10,300 North Carolina Capital Improvement Revenue 5.000% 5/1/17 9,600 11,012 North Carolina Capital Improvement Revenue 5.000% 5/1/18 15,325 17,967 2 North Carolina Capital Improvement Revenue TOB VRDO 0.080% 11/7/13 4,000 4,000 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/14 5,000 5,040 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/14 6,000 6,053 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 3,465 3,653 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 20,000 21,084 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 7,000 7,656 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 3,000 3,281 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 2,725 2,980 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 2,500 2,817 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 7,060 7,954 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/18 1,250 1,440 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/19 1,025 1,189 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/19 3,415 3,961 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/20 2,500 2,889 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/20 5,000 5,778 North Carolina GAN PUT 4.000% 3/1/18 21,000 22,922 North Carolina GO 5.000% 3/1/14 23,160 23,535 North Carolina GO 5.000% 3/1/18 12,000 13,968 North Carolina GO 5.000% 5/1/18 6,750 7,956 North Carolina GO 5.000% 6/1/18 15,100 17,831 North Carolina GO 5.000% 3/1/19 5,200 6,194 North Carolina GO 5.000% 5/1/19 30,000 35,840 North Carolina GO 5.000% 6/1/19 2,000 2,393 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/19 3,350 3,849 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/20 7,885 9,014 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/14 1,900 1,900 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/15 (4) 5,055 5,055 1 North Carolina Medical Care Commission Health Care Facilities Revenue (Wake Forest Baptist Obligated Group) PUT 0.820% 12/1/17 2,500 2,493 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/17 2,000 2,295 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/18 3,000 3,505 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) VRDO 0.080% 11/7/13 LOC 24,200 24,200 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/16 1,705 1,882 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/17 5,000 5,667 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/19 1,450 1,592 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/20 500 541 North Carolina Municipal Power Agency Revenue 5.000% 1/1/18 20,000 23,035 North Carolina Municipal Power Agency Revenue 5.000% 1/1/19 24,250 28,166 50 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) North Carolina Municipal Power Agency Revenue 5.000% 1/1/20 8,500 9,886 Raleigh NC GO 5.000% 12/1/16 2,470 2,808 Raleigh NC GO 5.000% 12/1/16 2,605 2,961 University of North Carolina Chapel Hill Foundation Revenue VRDO 0.100% 11/7/13 14,575 14,575 Wake County NC GO 4.000% 2/1/14 13,000 13,126 Wake County NC GO 5.000% 2/1/20 4,500 5,404 Wake County NC GO 5.000% 2/1/20 17,845 21,430 Wake County NC Public Improvement GO 5.000% 3/1/14 23,000 23,372 Wake County NC Public Improvement GO 5.000% 3/1/16 5,110 5,657 Wake County NC Public Improvement GO 5.000% 4/1/18 3,495 4,112 589,636 Ohio (3.8%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Children’s Hospital Medical Center of Akron) 5.000% 11/15/18 1,000 1,145 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/14 20,120 20,856 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/15 10,170 10,941 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/16 11,830 13,144 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/18 1,480 1,702 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/19 1,500 1,725 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/20 2,000 2,296 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/17 6,000 6,766 2 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) TOB VRDO 0.230% 11/7/13 (12) 9,315 9,315 Avon OH Local School District GO 5.250% 12/1/13 (Prere.) 2,400 2,410 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.000% 6/1/14 5,495 5,597 Butler County OH Waterworks Revenue 5.250% 12/1/21 (2) 4,000 4,285 Chillicothe OH City School District GO 5.250% 12/1/14 (Prere.) 1,745 1,840 Cincinnati OH City School District GO 5.000% 12/1/13 (Prere.) 5,525 5,547 Cincinnati OH City School District GO 5.000% 12/1/13 (4) 2,000 2,008 Cleveland OH Airport System Revenue 5.000% 1/1/14 7,575 7,630 Cleveland OH Airport System Revenue 5.000% 1/1/20 1,500 1,678 Cleveland OH Income Tax Revenue (Police & Fire Pension Payment) 5.000% 5/15/17 1,190 1,357 Cleveland OH Water Revenue 5.000% 1/1/18 1,780 2,069 Cleveland OH Water Revenue 5.000% 1/1/19 3,100 3,646 Cleveland OH Water Revenue 5.000% 1/1/20 1,500 1,775 Cleveland OH Water Works Revenue 5.000% 1/1/18 1,000 1,159 2 Cleveland OH Water Works Revenue TOB VRDO 0.080% 11/7/13 2,900 2,900 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/19 2,000 2,324 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) 5.000% 10/1/19 6,000 7,059 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.080% 11/7/13 3,600 3,600 Columbus OH City School District School Facilities Construction & Improvement GO 5.250% 12/1/14 (Prere.) 2,390 2,521 Columbus OH City School District School Facilities Construction & Improvement GO 5.250% 12/1/14 (Prere.) 2,070 2,183 Columbus OH GO 5.000% 12/15/13 3,000 3,018 Columbus OH GO 5.000% 9/1/16 5,000 5,631 Columbus OH GO 5.000% 6/1/17 7,510 8,651 Columbus OH GO 5.000% 7/1/17 7,245 8,365 Columbus OH GO 5.000% 7/1/17 5,740 6,627 Columbus OH GO 5.000% 6/1/18 8,000 9,423 Columbus OH GO 5.000% 7/1/18 7,280 8,590 Columbus OH GO 5.000% 7/1/18 4,500 5,310 Columbus OH GO 5.000% 6/1/19 3,000 3,575 Columbus OH GO 5.000% 7/1/19 6,690 7,982 Columbus OH Regional Airport Authority Revenue (Pooled Financing Program) VRDO 0.090% 11/7/13 LOC 4,025 4,025 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/19 7,000 8,171 Dayton OH City School District GO 5.000% 11/1/19 3,500 4,139 Dayton OH City School District GO 5.000% 11/1/20 5,000 5,902 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 5.000% 6/15/21 1,045 1,136 Fairfield County OH Hospital Facilities Revenue (Lancaster-Fairfield Community Hospital) 5.375% 6/15/15 (14) 2,050 2,136 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.080% 11/7/13 3,200 3,200 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) PUT 5.000% 7/12/17 7,500 8,449 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.080% 11/7/13 6,100 6,100 2 Franklin County OH Hospital Improvement Revenue (Nationwide Children’s Hospital Project) TOB VRDO 0.090% 11/7/13 4,000 4,000 Franklin County OH Revenue (Trinity Health Credit Group) 5.000% 6/1/19 4,035 4,266 Franklin County OH Revenue (Trinity Health Credit Group) 5.000% 6/1/21 4,465 4,711 Hamilton County OH Convention Center Facilities Authority Revenue 5.250% 6/1/14 (Prere.) 1,270 1,308 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children’s Hospital) 5.500% 5/15/19 (14) 2,865 2,909 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children’s Hospital) 5.500% 5/15/20 (14) 3,020 3,060 Hamilton County OH Sewer System Revenue 5.000% 12/1/13 (14) 4,450 4,468 Hilliard OH School District GO 0.000% 12/1/14 (14) 2,720 2,709 Hilliard OH School District GO 0.000% 12/1/15 (14) 3,720 3,666 Jackson OH Local School District Stark & Summit Counties GO 5.250% 6/1/14 (Prere.) 4,350 4,479 51 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Kent State University OH Revenue 5.000% 5/1/17 500 565 Kent State University OH Revenue 5.000% 5/1/20 1,650 1,917 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/14 (4) 4,500 4,588 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/14 (4) 4,500 4,588 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/15 (4) 5,200 5,532 2 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.100% 11/7/13 10,500 10,500 2 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.130% 11/7/13 (4) 7,715 7,715 Marysville OH Exempt Village School District COP 5.250% 6/1/15 (Prere.) 3,000 3,233 Montgomery County OH Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 6,000 6,009 2 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.330% 11/7/13 3,990 3,990 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 4,000 4,037 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 3.375% 7/1/15 5,000 5,084 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) PUT 3.875% 6/1/14 3,500 3,553 Ohio Air Quality Development Authority Revenue (FirstEnergy Generation Corp. Project) 5.700% 8/1/20 1,850 2,042 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 5,000 5,058 Ohio Building Authority Revenue (Administration Building Fund) 5.250% 10/1/15 (14) 11,780 12,867 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/18 1,750 2,058 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 4/1/14 12,000 12,255 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/15 1,200 1,305 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 10/1/16 (14) 14,830 16,788 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/14 2,300 2,402 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/14 1,165 1,217 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 2,420 2,632 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 1,225 1,332 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,285 1,445 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 2,540 2,857 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,650 1,856 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/17 2,670 3,081 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/17 1,040 1,200 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/20 1,265 1,501 Ohio Capital Facilities Lease Appropriation Revenue 5.000% 4/1/19 1,395 1,627 Ohio Common Schools GO VRDO 0.060% 11/7/13 2,200 2,200 Ohio GO 5.000% 9/15/14 5,920 6,168 Ohio GO 5.000% 9/15/15 5,000 5,437 Ohio GO 5.000% 9/15/16 10,000 11,266 Ohio GO 5.000% 9/15/17 19,680 22,814 Ohio GO 5.000% 9/15/18 5,000 5,916 Ohio GO 5.000% 9/15/18 10,000 11,833 Ohio GO 5.000% 9/15/19 5,000 5,965 Ohio Higher Education GO 5.000% 11/1/14 4,250 4,454 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.000% 12/1/13 (Prere.) 3,885 3,901 2 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.090% 11/7/13 2,200 2,200 2 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.090% 11/1/13 8,400 8,400 2 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.090% 11/7/13 4,995 4,995 2 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.090% 11/7/13 2,850 2,850 2 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.090% 11/7/13 6,745 6,745 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/19 1,595 1,817 Ohio Infrastructure Improvement GO 5.000% 9/1/14 6,055 6,299 Ohio Infrastructure Improvement GO 5.000% 9/1/15 8,600 9,338 Ohio Infrastructure Improvement GO 5.000% 9/1/16 3,210 3,612 Ohio Infrastructure Improvement GO 5.000% 8/1/18 3,450 4,069 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/17 1,500 1,738 Ohio Major New State Infrastructure Project Revenue 4.000% 12/15/18 2,750 3,107 Ohio Major New State Infrastructure Project Revenue 4.000% 12/15/19 2,450 2,760 Ohio State University General Receipts Revenue 5.000% 12/1/13 (ETM) 605 607 Ohio State University General Receipts Revenue 5.000% 12/1/13 5,395 5,417 Ohio State University General Receipts Revenue 5.000% 12/1/14 (ETM) 300 316 Ohio State University General Receipts Revenue 5.000% 12/1/14 2,700 2,840 Ohio State University General Receipts Revenue 5.000% 12/1/16 (ETM) 355 403 Ohio State University General Receipts Revenue 5.000% 12/1/16 3,160 3,585 Ohio State University General Receipts Revenue 5.000% 12/1/17 (ETM) 280 327 Ohio State University General Receipts Revenue 5.000% 12/1/17 4,720 5,501 Ohio State University General Receipts Revenue 5.000% 12/1/19 1,440 1,678 Ohio State University General Receipts Revenue VRDO 0.060% 11/7/13 990 990 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/15 3,500 3,711 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.000% 6/1/17 4,500 5,186 Ohio Water Development Authority Fresh Water Revenue 5.000% 12/1/13 4,000 4,016 52 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Ohio Water Development Authority Fresh Water Revenue 5.000% 6/1/14 (Prere.) 6,300 6,478 2 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.300% 11/7/13 17,850 17,850 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.080% 11/7/13 LOC 7,700 7,700 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 12/1/18 1,105 1,315 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/17 1,000 1,167 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/19 1,695 2,018 Olentangy OH Local School District GO 5.000% 6/1/16 (Prere.) 1,235 1,379 Olentangy OH Local School District School Facilities Construction & Improvement GO 5.500% 6/1/14 (Prere.) 1,300 1,340 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.750% 12/1/22 4,750 5,507 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/14 2,895 2,926 Toledo OH City School District GO 5.000% 12/1/18 3,055 3,588 Toledo OH City School District GO 5.000% 12/1/19 2,220 2,620 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/18 1,585 1,846 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/14 6,145 6,309 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/15 1,435 1,534 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/16 3,430 3,791 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/17 1,855 2,107 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/19 2,805 3,239 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/19 1,750 1,924 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/20 2,550 2,783 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/21 2,495 2,690 662,890 Oklahoma (0.2%) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 9/1/15(14) 9,035 9,390 Oklahoma City OK Water Utilities Trust Water & Sewer Revenue 5.000% 7/1/18 1,000 1,182 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/14 4,900 5,076 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/15 4,670 5,028 Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,300 3,378 Oklahoma Water Resource Board Revenue 5.000% 4/1/15 8,640 8,809 32,863 Oregon (0.7%) Oregon Department of Administrative Services COP 5.000% 5/1/14 3,750 3,841 Oregon Department of Administrative Services COP 5.000% 5/1/15 4,160 4,454 Oregon Department of Administrative Services COP 5.000% 5/1/16 3,190 3,547 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/16 2,185 2,425 Oregon Department of Administrative Services Lottery Revenue 4.000% 4/1/17 2,000 2,225 2 Oregon Department of Administrative Services Lottery Revenue TOB VRDO 0.090% 11/7/13 5,000 5,000 Oregon Department of Transportation Highway User Tax Revenue 5.000% 11/15/14 5,880 6,176 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/16 2,600 2,853 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/17 3,090 3,467 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/18 3,500 3,990 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/14 1,000 1,045 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/15 1,500 1,586 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/15 1,000 1,087 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/16 1,700 1,858 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/16 2,000 2,246 1 Oregon Facilities Authority Revenue (Providence Health & Services) PUT 0.960% 10/1/17 8,750 8,806 1 Oregon Facilities Authority Revenue (Providence Health & Services) PUT 1.080% 9/15/18 10,000 10,075 Oregon Facilities Authority Revenue (Reed College Projects) VRDO 0.100% 11/7/13 6,520 6,520 Oregon GO 5.000% 8/1/18 3,215 3,803 Oregon GO (Veterans Welfare) VRDO 0.080% 11/1/13 6,400 6,400 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 3.000% 11/1/16 10,500 10,880 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 4.000% 11/1/17 8,300 8,946 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 5.000% 10/1/18 3,000 3,509 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 3.000% 11/1/18 4,250 4,518 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 5.000% 11/1/18 5,000 5,674 114,931 Pennsylvania (6.1%) Allegheny County PA GO 5.000% 11/1/13 3,560 3,560 Allegheny County PA GO 5.000% 11/1/14 2,895 3,024 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 9/1/14 36,120 37,534 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 17,175 19,050 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 22,750 25,955 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/17 1,000 1,148 53 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/18 1,000 1,165 Allegheny County PA Port Authority Revenue 5.000% 3/1/17 2,350 2,648 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 6/1/18 (4) 3,000 3,480 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 12/1/18 (4) 3,685 4,310 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.500% 6/1/17 17,250 16,770 Berks County PA GO 0.000% 11/15/14 (14) 8,615 8,577 Chester County PA GO 5.000% 5/15/15 (Prere.) 13,355 14,324 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/18 670 778 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/19 500 585 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/14 1,320 1,329 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/16 2,700 2,902 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/14 1,165 1,202 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/14 3,280 3,385 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 1,140 1,204 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 3,440 3,633 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 1,175 1,257 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 3,510 3,754 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/18 300 349 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/19 240 279 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/17 1,065 1,165 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/18 1,230 1,355 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/19 1,745 1,922 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/20 2,440 2,674 Monroeville PA Finance Authority Revenue (UPMC Health System) 4.000% 2/15/17 750 818 Monroeville PA Finance Authority Revenue (UPMC Health System) 4.000% 2/15/18 1,250 1,384 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/19 1,000 1,151 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/15 4,120 4,376 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/16 10,510 11,504 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/18 1,000 1,136 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/19 2,300 2,614 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/20 3,250 3,691 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/13 1,500 1,502 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/13 5,675 5,684 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/14 1,570 1,629 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.250% 11/15/15 1,120 1,204 North Hills PA School District GO 5.250% 12/15/15 (Prere.) 5,030 5,544 1 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) PUT 1.480% 8/15/20 8,125 8,054 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.110% 11/7/13 18,100 18,100 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.070% 11/7/13 7,695 7,695 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 10,980 12,241 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 8,250 8,489 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 5,000 5,145 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 4,250 4,373 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.700% 5/1/15 7,000 7,195 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.750% 12/1/15 4,250 4,245 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/18 27,000 31,953 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/21 19,775 22,534 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 1/1/23 5,000 5,449 Pennsylvania GO 5.000% 2/15/14 6,000 6,084 54 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pennsylvania GO 5.000% 4/15/14 16,300 16,661 Pennsylvania GO 5.000% 7/1/14 27,300 28,182 Pennsylvania GO 4.000% 7/15/14 15,070 15,479 Pennsylvania GO 5.000% 9/1/14 (4) 43,500 45,253 Pennsylvania GO 5.000% 3/1/15 20,000 21,267 Pennsylvania GO 5.250% 7/1/15 28,630 30,984 Pennsylvania GO 5.000% 2/15/16 12,105 13,374 Pennsylvania GO 5.000% 7/1/16 5,355 5,997 Pennsylvania GO 5.000% 11/1/16 4,700 5,323 Pennsylvania GO 5.000% 7/1/17 4,155 4,796 Pennsylvania GO 5.000% 7/15/17 15,005 17,338 Pennsylvania GO 5.000% 4/1/19 30,390 36,079 Pennsylvania GO 5.000% 5/1/19 5,000 5,944 Pennsylvania GO 5.000% 6/1/19 15,000 17,855 Pennsylvania GO 5.000% 7/1/19 10,000 11,919 Pennsylvania GO 5.000% 7/1/19 9,900 11,800 Pennsylvania GO 5.000% 10/15/20 22,345 26,797 2 Pennsylvania GO TOB VRDO 0.090% 11/7/13 6,500 6,500 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/17 2,205 2,535 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/18 3,490 4,070 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/19 2,490 2,914 Pennsylvania Higher Educational Facilities Authority Revenue (AICUP Financing Program - Delaware Valley College Project) 5.000% 11/1/18 1,075 1,168 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/17 4,655 5,348 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/19 4,445 5,247 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/18 1,000 1,117 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/19 1,850 2,073 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph’s University) 5.000% 11/1/17 1,060 1,208 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph’s University) 5.000% 11/1/18 700 806 2 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) TOB VRDO 0.090% 11/7/13 4,740 4,740 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/14 (2) 9,610 9,972 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 5/15/20 8,000 9,283 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 3,735 4,132 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 9,740 11,079 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/16 3,000 3,343 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/19 1,020 1,194 2 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue TOB VRDO 0.100% 11/7/13 8,500 8,500 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 (12) 1,055 1,127 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 5,500 5,866 1 Pennsylvania Turnpike Commission Revenue 0.480% 12/1/15 22,000 22,041 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 (12) 5,170 5,711 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 6,680 7,366 1 Pennsylvania Turnpike Commission Revenue 0.630% 12/1/16 8,000 8,009 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/17 3,515 4,020 1 Pennsylvania Turnpike Commission Revenue 0.760% 12/1/18 10,000 9,948 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/18 1,150 1,328 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/18 3,240 3,724 1 Pennsylvania Turnpike Commission Revenue 1.230% 12/1/19 20,000 20,100 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/19 1,015 1,173 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/20 1,805 2,076 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/14 2,355 2,441 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/15 4,570 4,910 Philadelphia PA Gas Works Revenue 5.375% 7/1/15 (4) 2,880 3,096 Philadelphia PA GO 5.000% 8/1/14 (4) 20,385 21,074 Philadelphia PA GO 5.000% 7/15/16 1,120 1,242 Philadelphia PA GO 5.000% 7/15/17 1,000 1,137 Philadelphia PA GO 5.000% 12/15/17 (4) 5,555 6,372 Philadelphia PA GO 5.000% 7/15/18 2,000 2,292 Philadelphia PA GO 5.000% 7/15/19 1,410 1,613 Philadelphia PA GO 5.000% 8/1/19 (14) 7,735 8,304 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.080% 11/1/13 3,600 3,600 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/15 1,500 1,496 55 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/16 1,995 1,976 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/17 2,325 2,281 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.070% 11/7/13 LOC 5,600 5,600 Philadelphia PA Municipal Authority Revenue 5.000% 11/15/18 2,500 2,886 Philadelphia PA Water & Waste Water Revenue 5.250% 12/15/14 (2) 7,100 7,290 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/15 (ETM) 1,500 1,622 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 20,000 22,227 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/19 (4) 2,500 2,934 Philadelphia PA Water & Waste Water Revenue 5.000% 1/1/20 7,165 8,365 Pittsburgh & Allegheny County PA Sports & Exhibition Authority Lease Revenue VRDO 0.330% 11/7/13 (4) 68,825 68,825 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.180% 11/7/13 (4) 33,100 33,100 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.250% 6/1/14 5,470 5,618 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.500% 6/1/15 5,000 5,368 West Chester University Student Housing Revenue BAN 1.600% 2/1/15 2,250 2,258 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 4.000% 7/1/15 1,440 1,514 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/16 2,010 2,192 York County PA Solid Waste & Refuse Authority Revenue 5.500% 12/1/14 (14) 4,050 4,273 1,081,784 Puerto Rico (0.2%) Puerto Rico Electric Power Authority Revenue 5.000% 7/1/16 3,000 2,781 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/16 3,400 3,152 Puerto Rico Electric Power Authority Revenue 5.375% 7/1/16 (10) 1,290 1,196 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/16 (14) 1,220 1,215 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/17 (10) 1,950 1,744 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/18 1,005 874 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/18 4,510 3,885 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/18 7,715 6,645 Puerto Rico Electric Power Authority Revenue 5.375% 7/1/18 (10) 6,545 5,694 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/19 1,575 1,297 Puerto Rico GO 5.500% 7/1/17 4,790 4,318 Puerto Rico GO 5.500% 7/1/19 2,500 2,123 34,924 Rhode Island (0.1%) Rhode Island & Providence Plantations GO 5.000% 11/15/16 (14) 2,000 2,262 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 5.000% 5/15/19 1,255 1,410 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 5.000% 5/15/20 2,760 3,083 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 5.000% 5/15/21 2,000 2,205 8,960 South Carolina (1.3%) Berkeley County SC School District Revenue 5.000% 12/1/17 600 689 Berkeley County SC School District Revenue 5.000% 12/1/18 1,000 1,163 Berkeley County SC School District Revenue 5.000% 12/1/20 1,000 1,157 Charleston County SC GO 5.000% 11/1/17 1,045 1,218 Charleston County SC GO 5.000% 11/1/17 6,485 7,561 Charleston County SC GO 5.000% 11/1/18 7,085 8,438 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/19 2,000 2,365 1 Charleston SC Waterworks & Sewer Capital Improvement Revenue PUT 0.795% 1/1/18 8,700 8,723 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/14 9,355 9,553 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/15 7,380 7,829 Greenville County SC School District GO 5.500% 12/1/16 13,450 15,383 2 Greenville County SC School District Installment Revenue TOB VRDO 0.160% 11/7/13 7,440 7,440 2 Greenwood SC Metropolitan Sewer System Revenue TOB VRDO 0.130% 11/7/13 (4) 5,625 5,625 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/17 2,660 3,025 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/18 1,345 1,547 Oconee County SC Pollution Control Facilities Revenue (Duke Energy Carolinas Project) 3.600% 2/1/17 15,100 16,347 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/16 8,100 8,829 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/17 7,225 8,121 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/16 2,000 2,180 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/17 2,320 2,589 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/17 300 331 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/18 500 555 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/19 1,000 1,105 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/20 2,000 2,192 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 4.500% 11/1/17 1,000 1,102 56 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 5.000% 11/1/18 1,500 1,709 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 5.000% 11/1/19 1,000 1,135 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 5.000% 11/1/20 1,750 1,973 South Carolina Ports Authority Revenue 5.000% 7/1/17 1,535 1,746 South Carolina Public Service Authority Revenue 5.000% 1/1/16 5,000 5,484 South Carolina Public Service Authority Revenue 5.000% 1/1/17 2,000 2,265 South Carolina Public Service Authority Revenue 5.000% 12/1/17 6,035 6,999 South Carolina Public Service Authority Revenue 5.250% 1/1/19 (14)(3) 8,255 9,031 2 South Carolina Public Service Authority Revenue TOB VRDO 0.160% 11/7/13 7,280 7,280 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/15 (2) 4,430 4,840 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/16 17,940 20,173 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/19 25,805 30,313 2 York County SC Rock Hill School District No. 3 GO TOB VRDO 0.100% 11/7/13 (4) 12,235 12,235 230,250 Tennessee (2.4%) Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/14 1,500 1,530 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/15 1,390 1,477 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/20 2,500 2,826 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) VRDO 0.080% 11/7/13 LOC 28,965 28,965 Memphis TN Electric System Revenue 5.000% 12/1/16 44,095 49,950 Memphis TN Electric System Revenue 5.000% 12/1/17 12,500 14,540 Memphis TN GO 5.000% 10/1/17 2,500 2,902 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/14 (13) 6,345 6,527 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/16 (13) 5,675 6,392 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/17 10,000 11,550 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/19 25,130 29,907 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) 5.000% 10/1/14 15,000 15,664 1 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.680% 10/1/17 9,500 9,560 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/18 5,000 5,828 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/19 6,070 7,139 Murfreesboro TN GO 5.000% 6/1/14 3,900 4,009 Shelby County TN GO 5.000% 4/1/14 (ETM) 200 204 Shelby County TN GO 5.000% 4/1/14 800 816 Shelby County TN GO 5.000% 3/1/19 10,275 12,176 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/16 6,925 7,711 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.180% 11/1/13 (4) 56,600 56,600 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.180% 11/1/13 (4) 28,500 28,500 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/14 4,805 4,955 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/15 5,390 5,787 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/16 2,500 2,781 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 9,500 10,281 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/18 3,725 4,106 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/19 5,025 5,574 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/20 2,735 3,020 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/20 18,870 21,117 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/21 7,255 7,971 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/21 12,425 13,822 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/23 2,725 3,011 Tennessee GO 5.000% 5/1/14 2,825 2,894 Tennessee GO 5.000% 5/1/16 3,200 3,564 Tennessee GO 5.000% 8/1/18 5,185 6,144 Tennessee GO 5.000% 8/1/18 16,000 18,960 Tennessee GO 5.000% 10/1/18 3,730 4,435 423,195 Texas (7.4%) Austin TX Electric Utility System Revenue 5.000% 11/15/18 500 589 Austin TX Electric Utility System Revenue 5.000% 11/15/19 500 593 Austin TX Electric Utility System Revenue 5.000% 11/15/20 1,000 1,188 Austin TX GO 4.250% 9/1/16 2,480 2,743 Austin TX GO 5.000% 9/1/17 3,250 3,776 Austin TX Water & Wastewater System Revenue 5.000% 11/15/19 1,000 1,191 57 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Austin TX Water & Wastewater System Revenue 5.000% 11/15/20 2,420 2,887 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/17 570 621 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/18 250 270 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/18 1,450 1,600 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/19 530 572 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/20 610 656 Central Texas Regional Mobility Authority Revenue PUT 3.000% 1/4/16 2,750 2,772 Dallas TX GO 5.000% 2/15/16 (ETM) 10 11 Dallas TX GO 5.000% 2/15/16 3,990 4,408 Dallas TX GO 5.000% 2/15/17 (ETM) 25 28 Dallas TX GO 5.000% 2/15/17 8,855 10,112 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/17 3,105 3,607 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/14 3,000 3,144 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/16 4,000 4,485 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/17 1,200 1,380 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/18 500 583 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/19 2,500 2,907 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/19 1,000 1,163 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/19 2,500 2,907 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/20 2,500 2,901 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/20 1,000 1,161 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/21 4,000 4,616 Denton TX Independent School District GO PUT 2.125% 8/1/15 7,000 7,176 Denton TX Independent School District GO VRDO 0.100% 11/7/13 9,350 9,350 Eagle Mountain & Saginaw TX Independent School District GO PUT 2.500% 8/1/14 11,140 11,314 El Paso TX Water & Sewer Revenue 5.000% 3/1/14 (4) 2,175 2,210 El Paso TX Water & Sewer Revenue 5.000% 3/1/15 (4) 1,500 1,595 El Paso TX Water & Sewer Revenue 5.000% 3/1/18 1,000 1,164 Fort Bend County TX GO 5.000% 3/1/20 5,530 6,587 Fort Worth TX GO 5.000% 3/1/18 4,375 5,115 Fort Worth TX GO 5.000% 3/1/19 3,500 4,142 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/18 4,100 4,786 Frisco TX GO 5.000% 2/15/17 3,000 3,423 Frisco TX GO 5.000% 2/15/18 3,325 3,886 Frisco TX GO 5.000% 2/15/20 4,110 4,892 Frisco TX Independent School District GO 5.000% 8/15/17 2,350 2,727 Grand Parkway Transportation Corp. Texas System Toll Revenue PUT 2.000% 2/15/14 190,550 191,383 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Children’s Hospital Project) TOB VRDO 0.120% 11/7/13 8,195 8,195 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.580% 6/1/17 3,865 3,883 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.680% 6/1/18 1,750 1,762 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.780% 6/1/19 2,250 2,263 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.830% 6/1/20 2,000 2,011 1 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) PUT 1.130% 11/15/15 8,000 8,029 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/13 15,000 15,062 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/14 11,000 11,574 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/15 6,530 7,148 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.080% 11/1/13 3,500 3,500 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/16 720 782 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/18 425 475 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/19 1,410 1,573 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/13 500 501 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/16 1,000 1,128 Harris County TX Flood Control District GO 5.250% 10/1/14 (Prere.) 8,360 8,746 Harris County TX Flood Control District GO 5.250% 10/1/18 2,000 2,399 Harris County TX GO 5.000% 10/1/15 2,000 2,179 Harris County TX GO 5.000% 10/1/16 4,500 5,083 58 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Harris County TX GO 5.000% 10/1/17 6,775 7,871 Harris County TX GO 5.000% 10/1/18 4,805 5,698 2 Harris County TX GO TOB VRDO 0.090% 11/7/13 8,155 8,155 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.080% 11/1/13 2,800 2,800 2 Harris County TX Health Facilities Development Corp. Thermal Utility Revenue TOB VRDO 0.110% 11/7/13 (12) 5,060 5,060 Harris County TX Toll Road Revenue 5.000% 8/15/16 5,000 5,610 1 Harris County TX Toll Road Revenue 0.860% 8/15/18 4,000 4,022 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,111 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,110 Houston TX Airport System Revenue 5.000% 7/1/17 1,500 1,712 Houston TX Airport System Revenue 5.000% 7/1/18 (14) 6,070 6,846 Houston TX Airport System Revenue 5.000% 7/1/18 1,720 1,997 2 Houston TX Airport System Revenue TOB VRDO 0.090% 11/7/13 13,360 13,360 Houston TX Community College System GO 5.000% 2/15/18 2,500 2,920 Houston TX Community College System GO 5.000% 2/15/19 870 1,028 Houston TX Community College System GO 5.000% 2/15/19 2,860 3,378 2 Houston TX Community College System GO TOB VRDO 0.130% 11/7/13 (4) 4,030 4,030 Houston TX GO 5.500% 3/1/16 6,905 7,718 Houston TX GO 5.000% 3/1/19 10,000 11,822 Houston TX GO 5.000% 3/1/19 12,195 14,417 Houston TX GO 5.000% 3/1/19 1,135 1,342 1 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) PUT 0.610% 11/16/17 10,000 10,067 Houston TX Independent School District GO 5.000% 2/15/17 2,375 2,716 Houston TX Independent School District GO 5.000% 2/15/18 1,755 2,056 Houston TX Independent School District GO 5.000% 2/15/19 2,890 3,429 Houston TX Independent School District GO PUT 2.500% 6/1/15 7,200 7,419 Houston TX Utility System Revenue 5.000% 11/15/14 5,385 5,653 Houston TX Utility System Revenue 5.000% 11/15/15 5,000 5,470 Houston TX Utility System Revenue 5.250% 5/15/16 (14) 10,000 10,271 Houston TX Utility System Revenue 5.000% 11/15/16 1,855 2,101 Houston TX Utility System Revenue 5.000% 11/15/17 13,500 15,704 Houston TX Utility System Revenue 5.250% 11/15/17 (4) 13,600 15,955 Houston TX Utility System Revenue 5.000% 11/15/18 2,500 2,961 1 Houston TX Utility System Revenue PUT 0.680% 8/1/16 41,000 41,098 1 Houston TX Utility System Revenue PUT 0.830% 6/1/17 18,000 18,084 Klein TX Independent School District GO 5.000% 8/1/15 (Prere.) 2,800 3,028 2 Lone Star College System Texas GO TOB VRDO 0.090% 11/7/13 2,900 2,900 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 (ETM) 65 67 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 8,905 9,135 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 (ETM) 5 5 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 (ETM) 25 26 Lower Colorado River Authority Texas Revenue 5.000% 5/15/16 (ETM) 5 6 Lower Colorado River Authority Texas Revenue 5.000% 5/15/16 1,295 1,436 Lower Colorado River Authority Texas Revenue 5.000% 5/15/17 1,710 1,940 Lower Colorado River Authority Texas Revenue 5.875% 5/15/17 (2) 9,895 9,939 Lubbock TX Electric Light & Power System Revenue 5.000% 4/15/16 2,000 2,207 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/16 2,740 3,018 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/17 3,310 3,740 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/18 1,765 2,021 Lubbock TX Independent School District GO VRDO 0.120% 11/7/13 14,800 14,800 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Allied Waste Inc. Project) PUT 0.600% 1/2/14 7,000 7,000 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.750% 6/1/15 8,500 8,756 North Central TX Health Facilities Development Corp. Hospital Revenue (Children’s Medical Center of Dallas Project) 5.000% 8/15/18 750 866 North Central TX Health Facilities Development Corp. Hospital Revenue (Children’s Medical Center of Dallas Project) 5.000% 8/15/19 1,900 2,208 North Texas Tollway Authority System Revenue 4.000% 9/1/16 1,000 1,092 North Texas Tollway Authority System Revenue 4.000% 9/1/17 1,725 1,921 North Texas Tollway Authority System Revenue 5.000% 9/1/17 1,480 1,704 North Texas Tollway Authority System Revenue 5.000% 1/1/19 4,000 4,542 North Texas Tollway Authority System Revenue 5.000% 1/1/20 5,000 5,689 North Texas Tollway Authority System Revenue (Dallas North Tollway) 5.000% 1/1/15 (Prere.) 10,000 10,553 2 North Texas Tollway Authority System Revenue TOB VRDO 0.090% 11/7/13 (13) 5,800 5,800 Northside TX Independent School District GO PUT 1.350% 6/1/14 14,300 14,375 Northside TX Independent School District GO PUT 1.900% 8/1/14 15,500 15,667 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/19 1,735 2,011 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/14 12,360 12,729 59 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/16 7,795 8,470 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/21 5,100 5,750 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/18 2,250 2,575 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/19 1,000 1,145 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/14 10,115 10,238 San Antonio TX Electric & Gas Systems Revenue 5.500% 2/1/14 6,210 6,294 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 7,210 7,673 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/16 3,500 3,616 2 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.090% 11/7/13 9,020 9,020 San Antonio TX GO 5.000% 2/1/17 4,135 4,725 San Antonio TX GO 5.000% 2/1/17 1,300 1,486 San Antonio TX GO 5.000% 8/1/17 1,070 1,240 San Antonio TX GO 5.000% 2/1/18 3,500 4,103 San Antonio TX GO 5.000% 8/1/18 1,000 1,186 San Antonio TX Water Revenue 5.000% 5/15/17 2,160 2,482 1 San Antonio TX Water Revenue PUT 0.000% 11/1/16 12,500 12,550 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/14 1,000 1,043 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/16 (2) 2,000 2,249 Spring Branch TX Independent School District GO 5.000% 2/1/14 3,635 3,680 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.000% 10/1/19 2,225 2,576 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.000% 10/1/20 1,845 2,130 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.000% 10/1/21 2,400 2,745 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/15 2,905 3,123 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/16 1,310 1,452 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/17 2,000 2,265 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/20 1,520 1,760 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/15 7,730 8,234 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/16 8,130 8,920 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) VRDO 0.070% 11/7/13 LOC 25,000 25,000 Texas (Veterans Housing Assistance Program) GO VRDO 0.080% 11/7/13 7,455 7,455 Texas GO 5.000% 10/1/17 7,500 8,733 Texas GO 5.000% 10/1/18 7,500 8,906 2 Texas GO TOB VRDO 0.080% 11/7/13 15,000 15,000 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/13 1,000 1,005 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/16 90 98 1 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.550% 9/15/17 6,025 6,005 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/17 2,425 2,699 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 65,255 73,503 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/18 1,110 1,248 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/19 5,000 5,525 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/19 6,405 7,244 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/20 6,000 6,586 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/20 3,750 4,201 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/18 (15) 1,000 1,119 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/19 (15) 2,300 2,576 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/20 (15) 1,500 1,660 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/18 1,865 2,008 Texas State University System Financing System Revenue 5.000% 3/15/15 7,005 7,457 Texas Tech University System Financing System Revenue 3.000% 2/15/14 5,000 5,041 Texas Tech University System Financing System Revenue 5.000% 2/15/15 4,000 4,244 Texas Tech University System Financing System Revenue 5.000% 8/15/17 2,115 2,445 Texas Tech University System Financing System Revenue 5.000% 8/15/18 3,065 3,613 Texas Tech University System Financing System Revenue 5.000% 8/15/19 3,040 3,604 Texas Tech University System Financing System Revenue 5.000% 8/15/20 5,000 5,951 2 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.080% 11/7/13 1,000 1,000 2 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.090% 11/7/13 20,410 20,410 Texas Transportation Commission Revenue 5.000% 4/1/14 27,410 27,966 Texas Transportation Commission Revenue 5.000% 4/1/17 1,845 2,113 Texas Transportation Commission Revenue PUT 1.250% 2/15/15 10,000 10,038 2 Texas University System Revenue Financing System Revenue TOB VRDO 0.090% 11/7/13 4,995 4,995 Texas Water Development Board Revenue 5.000% 7/15/16 6,330 7,102 University of North Texas Revenue 5.000% 4/15/18 1,000 1,171 60 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) University of North Texas Revenue 5.000% 4/15/20 2,505 2,965 University of Texas Permanent University Fund Revenue 5.250% 8/15/16 10,090 11,442 University of Texas System Revenue Financing System Revenue 5.000% 8/15/14 1,325 1,376 University of Texas System Revenue Financing System Revenue 5.000% 8/15/14 1,775 1,843 University of Texas System Revenue Financing System Revenue 5.000% 8/15/17 25,135 29,147 University of Texas System Revenue Financing System Revenue 5.000% 8/15/18 6,505 7,701 University of Texas System Revenue Financing System Revenue 5.000% 8/15/18 4,525 5,357 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 9,255 11,062 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 5,000 5,976 University of Texas System Revenue Financing System Revenue CP 5.250% 8/15/14 2,855 2,970 1,303,376 Utah (0.6%) Alpine UT School District GO 5.000% 3/15/17 4,320 4,945 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/14 5,000 5,161 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/15 17,420 18,767 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/17 5,625 6,458 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/17 1,300 1,493 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/18 8,000 9,360 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/20 3,500 4,005 Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/18 3,550 3,937 Utah Board of Regents Student Loan Revenue 4.000% 11/1/16 10,000 10,982 Utah GO 5.000% 7/1/17 6,125 7,079 Utah GO 5.000% 7/1/17 10,000 11,558 Utah GO 5.000% 7/1/18 19,000 22,476 Utah GO 5.000% 7/1/18 3,000 3,549 109,770 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/15 5,000 5,322 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/16 8,000 8,712 14,034 Virginia (2.1%) Arlington County VA Industrial Development Authority Hospital Revenue (Virginia Hospital Center Arlington Health System) 5.000% 7/1/16 3,755 4,131 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/17 2,480 2,828 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/18 4,255 4,948 Fairfax County VA Public Improvement GO 5.000% 4/1/18 10,885 12,806 Fairfax County VA Public Improvement GO 5.000% 4/1/19 10,885 12,985 Fairfax County VA Water Authority Revenue 5.000% 4/1/14 (Prere.) 21,535 21,968 1 Fredericksburg VA Economic Development Authority Hospital Facilities Revenue (Mary Washington Healthcare Obligated Group) PUT 0.000% 2/1/17 6,500 6,515 Loudoun County VA GO 5.000% 12/1/18 3,435 4,094 Norfolk VA GO 5.000% 3/1/15 5,910 6,283 Norfolk VA GO 5.000% 3/1/16 4,000 4,423 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/19 5,015 5,774 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/20 1,460 1,680 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 5,000 5,415 University of Virginia Revenue 5.000% 9/1/17 1,275 1,479 University of Virginia Revenue 5.000% 6/1/20 500 602 University of Virginia Revenue 5.000% 6/1/21 2,660 3,216 Virginia Beach VA GO 5.000% 4/1/18 3,250 3,817 Virginia Beach VA GO 5.000% 7/15/18 2,995 3,540 Virginia Beach VA Public Improvement Revenue 5.000% 7/15/15 2,825 3,050 Virginia Beach VA Public Improvement Revenue 5.000% 7/15/16 6,905 7,740 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/14 1,350 1,366 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/16 3,090 3,406 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/18 9,585 11,193 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/14 2,000 2,080 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 3,400 3,689 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 7,330 7,953 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 500 563 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/17 5,070 5,804 61 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/17 3,015 3,452 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/17 2,970 3,447 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/18 3,280 3,841 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/18 8,115 9,542 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/19 1,750 2,072 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/19 8,525 10,131 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/19 1,605 1,915 Virginia GO 5.000% 6/1/14 8,750 8,997 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/15 4,115 4,451 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/17 12,550 14,503 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/19 8,530 10,158 Virginia Public Building Authority Revenue 5.000% 8/1/14 8,000 8,290 Virginia Public School Authority Revenue 5.000% 8/1/14 3,815 3,953 Virginia Public School Authority Revenue 5.250% 8/1/14 3,000 3,114 Virginia Public School Authority Revenue 5.000% 8/1/15 15,000 16,221 Virginia Public School Authority Revenue 5.000% 8/1/15 1,500 1,622 Virginia Public School Authority Revenue 5.000% 8/1/16 5,810 6,519 Virginia Public School Authority Revenue 5.000% 8/1/16 1,570 1,761 Virginia Public School Authority Revenue 5.000% 8/1/16 32,000 35,902 Virginia Public School Authority Revenue 5.000% 8/1/18 16,665 19,672 Virginia Public School Authority Revenue 5.000% 8/1/19 16,220 19,316 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) 5.000% 10/1/18 5,360 6,368 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) 5.000% 10/1/19 3,500 4,204 Virginia Small Business Financing Authority Health Care Facilities Revenue (Sentara Healthcare) 5.000% 11/1/13 3,500 3,500 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 15,000 15,369 York County VA Economic Development Authority Pollution Control Revenue (VA Electric & Power Co. Project) PUT 4.050% 5/1/14 6,750 6,853 378,521 Washington (2.7%) Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.000% 11/1/14 (2) 8,125 8,515 Central Washington University System Revenue 5.000% 5/1/17 1,860 2,112 Central Washington University System Revenue 5.000% 5/1/18 1,960 2,270 Central Washington University System Revenue 5.000% 5/1/19 2,050 2,388 Central Washington University System Revenue 5.000% 5/1/20 2,150 2,506 Clark County WA Public Utility Revenue 5.000% 1/1/15 1,500 1,581 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/17 14,000 16,143 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 6,000 6,469 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 8,450 9,110 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/16 24,000 26,851 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/17 20,000 23,061 King County WA (Public Hospital District) GO 5.000% 12/1/19 2,500 2,914 King County WA (Public Hospital District) GO 5.000% 12/1/20 2,500 2,913 King County WA Sewer Revenue 5.000% 1/1/19 12,835 15,172 Lewis County WA Public Utility District No. 1 Revenue (Cowlitz Falls Hydroelectric Project) 5.000% 10/1/18 1,400 1,638 Lewis County WA Public Utility District No. 1 Revenue (Cowlitz Falls Hydroelectric Project) 5.000% 10/1/20 1,000 1,178 Lewis County WA Public Utility District No. 1 Revenue (Cowlitz Falls Hydroelectric Project) 5.000% 10/1/21 1,000 1,176 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/17 4,000 4,581 Seattle WA Municipal Light & Power Revenue 5.000% 2/1/16 3,500 3,858 Seattle WA Water System Revenue 5.000% 2/1/15 (4) 4,725 5,006 Tacoma WA Electric System Revenue 5.000% 1/1/14 (ETM) 8,790 8,861 Tacoma WA Electric System Revenue 5.000% 1/1/14 (4) 16,930 17,066 Tobacco Settlement Authority Washington Revenue 5.000% 6/1/25 16,485 17,241 University of Washington Revenue 5.000% 4/1/17 6,880 7,886 University of Washington Revenue 5.000% 4/1/18 7,225 8,479 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/19 10,000 11,919 Washington Economic Development Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 7,500 7,577 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/18 14,273 16,700 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/20 9,210 10,797 Washington GO 5.000% 1/1/14 19,395 19,553 Washington GO 5.000% 2/1/14 11,105 11,240 Washington GO 5.000% 7/1/15 (2) 2,400 2,588 Washington GO 5.700% 10/1/15 2,730 2,885 Washington GO 5.000% 1/1/16 20,000 22,006 Washington GO 5.000% 1/1/16 5,285 5,815 Washington GO 5.000% 2/1/16 3,995 4,409 Washington GO 5.000% 2/1/16 13,040 14,392 Washington GO 5.000% 7/1/17 5,000 5,775 Washington GO 5.000% 8/1/17 6,605 7,646 Washington GO 5.000% 8/1/17 11,175 12,936 62 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Washington GO 5.000% 7/1/18 21,220 25,070 Washington GO 5.000% 7/1/18 24,315 28,727 Washington GO 5.000% 7/1/18 15,000 17,722 Washington GO 5.000% 7/1/19 19,770 23,563 Washington GO 5.000% 7/1/19 14,580 17,377 2 Washington GO TOB VRDO 0.090% 11/7/13 4,000 4,000 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/15 2,500 2,674 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/16 2,500 2,752 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/13 1,205 1,205 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/14 1,340 1,398 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/16 1,300 1,455 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/17 1,360 1,561 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/18 700 815 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/19 1,000 1,173 484,705 West Virginia (0.4%) Mason County WV Pollution Control Revenue (Appalachian Power Co. Project) PUT 2.000% 10/1/14 10,000 10,094 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/14 9,265 9,632 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/15 7,150 7,743 West Virginia Economic Development Authority Pollution Control Revenue (American Electric Power Co. Inc.) 3.250% 5/1/19 10,000 10,230 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Ohio Power Co. - Amos Project) PUT 3.125% 4/1/15 15,000 15,378 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/15 3,070 3,276 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 4.125% 9/1/16 1,755 1,881 West Virginia University Revenue 5.000% 10/1/18 1,300 1,522 1 West Virginia University Revenue PUT 0.730% 10/1/14 10,000 10,006 69,762 Wisconsin (1.5%) Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/16 3,125 3,516 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/17 3,370 3,897 Milwaukee WI GO 5.000% 5/1/18 11,655 13,670 University of Wisconsin Hospitals & Clinics Authority Revenue 5.000% 4/1/18 750 860 University of Wisconsin Hospitals & Clinics Authority Revenue 5.000% 4/1/20 660 756 Wisconsin Annual Appropriation Revenue 5.000% 5/1/16 6,575 7,296 Wisconsin GO 5.000% 5/1/14 5,000 5,121 Wisconsin GO 5.000% 5/1/16 13,870 15,438 Wisconsin GO 5.000% 5/1/16 10,530 11,721 Wisconsin GO 5.000% 5/1/16 (14) 11,240 11,508 Wisconsin GO 5.000% 5/1/17 8,100 9,291 Wisconsin GO 5.000% 5/1/17 7,000 8,030 Wisconsin GO 5.000% 11/1/17 4,500 5,230 Wisconsin GO 5.000% 11/1/18 11,000 13,042 Wisconsin GO 5.000% 5/1/19 12,955 15,371 Wisconsin GO 5.000% 5/1/19 5,000 5,932 Wisconsin GO 5.000% 11/1/19 3,100 3,704 Wisconsin GO 5.000% 11/1/20 7,400 8,878 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.000% 7/1/14 1,035 1,065 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Alliance Credit Group) PUT 5.000% 6/1/20 33,465 38,913 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/15 1,495 1,586 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/16 1,100 1,203 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/16 7,500 8,265 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 5,025 5,619 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 1,000 1,118 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/19 1,160 1,306 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 4.750% 8/15/14 2,000 2,061 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 5.125% 8/15/16 10,390 11,416 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 4.000% 8/15/17 1,000 1,107 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 8/15/18 1,000 1,162 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 4.000% 8/15/19 1,500 1,651 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 8/15/20 5,335 6,146 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/14 (4) 5,000 5,163 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/15 (4) 2,000 2,138 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/18 730 836 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/19 3,740 4,179 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/16 10,000 11,168 63 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/14 (4) 4,145 4,275 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/15 (4) 11,390 12,245 Wisconsin Transportation Revenue 5.000% 7/1/15 2,100 2,263 268,146 Total Tax-Exempt Municipal Bonds (Cost $16,979,964) 17,305,125 Shares Temporary Cash Investment (1.9%) Money Market Fund (1.9%) 3 Vanguard Municipal Cash Management Fund (Cost $328,421) 0.101% 328,420,851 328,421 Total Investments (100.0%) (Cost $17,308,385) 17,633,546 Other Assets and Liabilities (0.0%) Other Assets 285,497 Liabilities (278,364) 7,133 Net Assets (100%) 17,640,679 At October 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 17,424,360 Undistributed Net Investment Income — Accumulated Net Realized Losses (108,842) Unrealized Appreciation (Depreciation) 325,161 Net Assets 17,640,679 Investor Shares—Net Assets Applicable to 213,765,160 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,364,434 Net Asset Value Per Share—Investor Shares $11.06 Admiral Shares—Net Assets Applicable to 1,381,103,319 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 15,276,245 Net Asset Value Per Share—Admiral Shares $11.06 • See Note A in Notes to Financial Statements. 1 Adjustable-rate security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2013, the aggregate value of these securities was $1,259,589,000, representing 7.1% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 64 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.1%) Alabama (1.0%) Alabama 21st Century Authority Tobacco Settlement Revenue 5.000% 6/1/20 1,000 1,136 Alabama 21st Century Authority Tobacco Settlement Revenue 5.000% 6/1/21 1,500 1,697 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/24 3,695 4,041 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/24 2,520 2,756 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/30 6,905 7,272 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/31 7,245 7,598 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/32 7,000 7,263 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/19 58,350 66,908 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/20 60,660 69,245 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/21 62,600 71,139 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/22 13,595 15,449 Auburn University Alabama General Fee Revenue 4.000% 6/1/15 2,500 2,646 Auburn University Alabama General Fee Revenue 5.000% 6/1/16 3,690 4,111 Auburn University Alabama General Fee Revenue 5.000% 6/1/17 3,160 3,633 Auburn University Alabama General Fee Revenue 5.000% 6/1/17 1,550 1,780 Auburn University Alabama General Fee Revenue 5.000% 6/1/31 3,000 3,241 Birmingham AL GO 0.000% 3/1/32 5,000 4,368 Courtland AL Development Board Pollution Control Revenue (International Paper Co.) 5.000% 6/1/25 5,000 5,061 Huntsville AL GO 5.000% 3/1/26 2,540 2,876 Huntsville AL GO 5.000% 5/1/33 5,000 5,338 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.000% 2/1/18 2,830 3,130 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/19 2,415 2,685 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/20 2,845 3,153 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/21 3,630 3,946 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/30 5,000 5,039 Mobile AL Industrial Development Board Pollution Control Revenue (Alabama Power Co.) PUT 1.650% 3/20/17 8,700 8,729 1 Mobile AL Water & Sewer Commissioners Revenue TOB VRDO 0.080% 11/1/13 LOC 3,490 3,490 University of Alabama General Revenue 5.000% 7/1/21 10,530 12,608 330,338 Alaska (0.2%) Alaska GO 5.000% 8/1/24 5,000 5,982 Alaska GO 5.000% 8/1/25 4,250 5,021 Alaska Housing Finance Corp. General Housing Revenue 5.000% 12/1/25 3,075 3,450 Alaska Housing Finance Corp. General Housing Revenue 5.000% 12/1/26 5,330 5,913 Alaska Housing Finance Corp. General Housing Revenue 5.000% 12/1/29 2,000 2,149 Alaska Municipal Bond Bank Authority Revenue 5.000% 2/1/32 4,845 5,244 Matanuska-Susitna Borough AK GO 5.000% 3/1/17 3,595 4,094 Northern Alaska Tobacco Securitization Corp. Revenue 4.625% 6/1/23 14,535 13,659 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 12,755 13,921 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 1,000 1,091 60,524 Arizona (2.4%) Arizona Board Regents Arizona State University System COP 5.000% 6/1/20 (2) 2,430 2,679 Arizona Board Regents Arizona State University System COP 5.000% 7/1/20 (14) 5,120 5,758 Arizona Board Regents Arizona State University System COP 5.000% 6/1/21 (2) 4,310 4,736 Arizona Board Regents Arizona State University System Revenue 5.000% 7/1/25 1,770 2,023 Arizona Board Regents Arizona State University System Revenue 5.000% 7/1/27 1,115 1,247 Arizona Board Regents Arizona State University System Revenue 6.000% 7/1/27 1,135 1,307 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/28 2,545 2,769 Arizona Board Regents Arizona State University System Revenue 5.000% 7/1/28 1,000 1,107 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/31 1,000 1,077 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/32 1,290 1,379 Arizona COP 5.000% 9/1/25 (4) 10,000 10,505 Arizona COP 5.000% 9/1/27 (4) 5,000 5,188 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/21 3,480 3,847 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/22 3,100 3,390 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/23 5,000 5,380 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/27 6,500 6,609 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/24 10,000 10,907 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/25 7,500 8,037 2 Arizona Health Facilities Authority Revenue (Phoenix Children’s Hospital) PUT 1.930% 2/5/20 12,500 12,297 Arizona Lottery Revenue 5.000% 7/1/22 (4) 18,000 20,212 Arizona Lottery Revenue 5.000% 7/1/24 (4) 15,000 16,508 65 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Arizona Lottery Revenue 5.000% 7/1/25 (4) 15,000 16,359 Arizona Lottery Revenue 5.000% 7/1/26 (4) 13,975 15,112 Arizona School Facilities Board COP 5.000% 9/1/16 24,000 26,773 Arizona School Facilities Board COP 5.000% 9/1/16 (14) 34,300 37,008 Arizona School Facilities Board COP 5.000% 9/1/17 21,000 23,997 Arizona School Facilities Board COP 5.000% 9/1/17 (14) 26,755 28,821 Arizona School Facilities Board COP 5.000% 9/1/18 13,000 15,072 Arizona School Facilities Board COP 5.125% 9/1/21 5,000 5,539 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 8,000 8,258 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/18 10,000 11,448 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/19 10,000 11,354 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/20 11,500 13,041 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/21 16,300 18,437 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/22 9,940 11,698 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/24 10,000 11,246 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/25 7,540 8,375 Arizona Transportation Board Highway Revenue 5.000% 7/1/14 (Prere.) 8,180 8,444 Arizona Transportation Board Highway Revenue 5.000% 7/1/14 (Prere.) 2,000 2,065 Arizona Transportation Board Highway Revenue 5.000% 7/1/15 (Prere.) 9,460 10,200 Arizona Transportation Board Highway Revenue 5.000% 7/1/16 (Prere.) 10,035 11,238 Arizona Transportation Board Highway Revenue 5.000% 7/1/22 8,500 10,169 Arizona Transportation Board Highway Revenue 5.000% 7/1/25 5,000 5,680 Arizona Transportation Board Highway Revenue 5.000% 7/1/30 5,000 5,418 Arizona Transportation Board Highway Revenue 5.000% 7/1/32 14,580 15,671 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/20 3,500 4,206 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/22 6,000 7,240 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/18 3,325 3,714 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/19 2,000 2,245 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/20 1,500 1,680 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/21 1,500 1,639 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/22 3,500 3,770 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/23 3,805 4,117 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/25 3,750 3,967 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/26 2,890 3,033 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/27 5,000 5,207 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/30 14,000 14,329 Glendale AZ Transportation Excise Tax Revenue 5.000% 7/1/23 (14) 4,235 4,747 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/16 6,500 7,226 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/17 10,000 11,371 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/18 6,000 6,726 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 5.000% 7/1/21 6,220 6,998 3 Maricopa County AZ School District No. 28 (Kyrene Elementary) GO 0.000% 7/1/20 1,355 1,399 3 Maricopa County AZ School District No. 28 (Kyrene Elementary) GO 0.000% 7/1/28 690 702 3 Maricopa County AZ School District No. 28 (Kyrene Elementary) GO 0.000% 7/1/29 480 491 3 Maricopa County AZ School District No. 28 (Kyrene Elementary) GO 0.000% 7/1/30 375 380 Maricopa County AZ Unified School District GO 5.000% 7/1/22 8,450 10,123 Mesa AZ Excise Tax Revenue 5.000% 7/1/27 4,000 4,346 Mesa AZ Utility System Revenue 5.000% 7/1/19 (14) 10,000 11,773 Mesa AZ Utility System Revenue 5.000% 7/1/21 (14) 11,900 14,014 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/14 5,110 5,273 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/23 5,000 5,638 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/24 2,235 2,519 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/27 9,530 10,389 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/28 9,555 10,018 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/30 13,330 13,764 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/14 (Prere.) 7,840 8,092 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/14 (Prere.) 19,000 19,611 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/20 5,165 5,882 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/22 (14) 5,420 5,891 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 4.750% 7/1/24 7,805 8,594 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue 5.500% 7/1/24 2,500 2,917 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/21 (14) 4,200 4,474 Phoenix AZ GO 5.000% 7/1/20 5,150 5,865 Pima County AZ Industrial Development Authority Revenue (Tucson Electric Power Co. Project) 4.000% 9/1/29 12,000 10,734 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/22 4,350 4,976 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/27 10,000 10,962 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/28 2,750 3,001 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/30 2,095 2,299 66 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/19 25 28 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/21 3,770 4,203 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/22 3,965 4,413 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/23 8,370 9,268 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/24 4,510 4,947 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/25 19,125 20,823 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/26 2,725 2,939 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/28 270 285 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 6,850 7,669 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 7,280 8,151 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 5,710 6,393 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/22 12,415 14,981 Tucson AZ GO 5.000% 7/1/26 (12) 1,000 1,075 Tucson AZ GO 5.000% 7/1/29 (12) 1,000 1,050 University Medical Center Corp. Arizona Hospital Revenue 6.250% 7/1/29 1,500 1,620 822,572 Arkansas (0.1%) University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/22 2,000 2,383 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/23 1,280 1,523 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/24 4,330 5,104 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/25 2,000 2,316 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/25 1,815 2,042 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/26 2,190 2,497 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/26 1,075 1,194 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/27 1,695 1,855 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/28 3,210 3,561 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/29 3,355 3,683 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/30 2,555 2,786 University of Arkansas Revenue (UAMS Campus) 5.000% 11/1/27 1,000 1,114 University of Arkansas Revenue (UAMS Campus) 5.000% 11/1/28 3,000 3,316 University of Arkansas Revenue (UAMS Campus) 5.000% 11/1/29 1,970 2,158 University of Arkansas Revenue (UAMS Campus) 5.000% 11/1/30 2,000 2,174 37,706 California (12.1%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/27 1,375 1,459 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/29 2,795 2,896 Alameda County CA Joint Powers Authority Lease Revenue 5.250% 12/1/27 3,000 3,365 Alameda County CA Joint Powers Authority Lease Revenue 5.250% 12/1/28 4,165 4,626 Anaheim CA Public Financing Authority Revenue (Electric System) 5.250% 10/1/28 5,030 5,535 Anaheim CA Public Financing Authority Revenue (Electric System) 5.250% 10/1/29 5,300 5,789 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 275 276 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (10) 4,500 4,511 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 16,525 17,028 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 20,195 22,416 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 26,400 29,304 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/17 (Prere.) 7,000 8,032 Beverly Hills CA Unified School District GO 0.000% 8/1/28 5,000 2,662 Beverly Hills CA Unified School District GO 0.000% 8/1/29 8,000 3,981 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 7,790 8,679 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 5,000 5,571 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 20,000 23,843 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 20,000 24,059 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 20,000 23,242 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 30,000 35,595 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 19,250 22,216 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 10,000 11,720 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/14 2,000 2,107 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/14 3,070 3,234 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/16 2,695 3,075 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/16 5,000 5,705 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/17 5,000 5,873 California Economic Recovery GO 5.000% 7/1/14 (Prere.) 28,925 29,857 California Economic Recovery GO 5.000% 7/1/15 41,775 43,115 California Economic Recovery GO 5.000% 7/1/20 20,000 23,566 California Economic Recovery GO 5.250% 7/1/21 50,000 59,589 California GO 5.125% 11/1/13 (Prere.) 7,000 7,000 California GO 5.250% 11/1/13 (Prere.) 7,310 7,310 California GO 5.250% 11/1/13 (Prere.) 2,915 2,915 California GO 5.250% 11/1/13 (Prere.) 9,000 9,000 California GO 5.250% 11/1/13 (Prere.) 10,000 10,000 California GO 5.000% 6/1/14 (Prere.) 8,580 8,816 67 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California GO 5.000% 8/1/14 6,355 6,585 California GO 5.000% 3/1/15 6,000 6,382 California GO 6.000% 2/1/16 1,500 1,689 California GO 5.000% 4/1/16 10,000 11,094 California GO 5.000% 9/1/16 8,000 9,011 California GO 5.000% 3/1/17 3,000 3,425 California GO 5.000% 4/1/17 13,050 14,933 California GO 5.000% 4/1/17 9,500 10,871 2 California GO 0.830% 5/1/17 3,500 3,527 California GO 5.000% 10/1/17 20,000 23,188 California GO 5.500% 4/1/18 30,000 35,690 California GO 6.000% 4/1/18 11,480 13,927 California GO 5.000% 9/1/18 33,800 37,659 California GO 5.000% 12/1/18 85 87 California GO 5.500% 4/1/19 5,000 6,014 California GO 5.000% 4/1/20 18,000 20,721 California GO 5.000% 8/1/20 18,970 21,389 California GO 5.000% 11/1/20 (14) 5,000 5,723 California GO 5.000% 2/1/21 13,000 13,157 California GO 5.000% 12/1/21 16,365 18,723 California GO 5.000% 3/1/22 6,375 6,900 California GO 5.000% 3/1/22 (2) 9,225 9,735 California GO 5.250% 9/1/22 35,000 41,900 California GO 5.250% 10/1/22 15,000 17,052 California GO 5.000% 3/1/23 36,120 38,051 California GO 5.000% 3/1/23 29,000 31,355 California GO 5.000% 3/1/24 30,115 32,460 California GO 5.000% 10/1/24 19,500 21,699 California GO 5.000% 10/1/25 20,000 22,633 California GO 5.500% 8/1/26 23,665 27,101 California GO 5.000% 10/1/26 31,140 34,720 California GO 5.000% 10/1/27 11,250 12,404 California GO 5.250% 10/1/27 26,440 29,643 California GO 5.000% 2/1/28 12,500 13,609 California GO 5.750% 4/1/29 2,395 2,710 California GO 5.250% 9/1/29 10,460 11,568 California GO 5.000% 10/1/29 27,000 28,467 California GO 5.250% 3/1/30 29,500 32,181 California GO 5.250% 9/1/30 25,480 27,895 California GO 5.750% 4/1/31 79,190 88,489 California GO 5.000% 6/1/31 3,000 3,061 California GO 5.000% 2/1/32 50,640 53,279 California GO 5.000% 2/1/33 79,605 83,382 California GO 6.500% 4/1/33 54,500 64,900 1 California GO TOB VRDO 0.250% 11/7/13 (4) 11,000 11,000 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/14 2,205 2,238 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.125% 7/1/22 7,590 8,089 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/27 19,000 20,292 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/28 9,160 9,684 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 30,940 31,920 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 15,000 15,444 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/17 8,000 8,634 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/19 3,135 3,374 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/20 4,180 4,486 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/21 6,165 6,598 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/25 5,000 5,234 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/26 5,000 5,174 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/27 3,845 3,938 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/26 2,430 2,638 1 California Health Facilities Financing Authority Revenue (Dignity Health) TOB VRDO 0.140% 11/7/13 LOC 13,000 13,000 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) PUT 1.450% 3/15/17 4,000 4,063 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) PUT 1.450% 3/15/17 5,000 5,078 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/19 8,080 9,424 California Health Facilities Financing Authority Revenue (Scripps Health) 5.500% 10/1/20 4,000 4,735 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/21 7,110 8,227 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/22 3,250 3,751 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.250% 7/1/21 25,980 29,206 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.500% 7/1/29 15,000 16,619 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.000% 7/1/33 4,250 4,378 68 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/15/20 12,500 14,432 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/15 7,550 8,162 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/16 5,000 5,668 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/17 5,100 5,977 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 4,500 5,011 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 10,000 11,379 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/14 9,000 9,110 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.580% 4/1/14 25,800 25,829 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.360% 4/1/16 18,000 17,946 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/15 1,615 1,689 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/16 2,070 2,232 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/20 1,575 1,727 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/21 1,700 1,832 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.250% 2/1/24 5,000 5,258 California Municipal Finance Authority Revenue (University of La Verne) 5.750% 6/1/25 8,525 9,262 California Municipal Finance Authority Revenue (University of La Verne) 6.125% 6/1/30 3,000 3,180 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 1/1/16 (2) 5,265 5,791 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/25 3,100 3,109 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/27 7,420 8,005 California Public Works Board Lease Revenue (Department of General Services) 6.125% 4/1/28 5,000 5,766 California Public Works Board Lease Revenue (Department of General Services) 6.125% 4/1/29 2,000 2,301 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/27 5,000 5,432 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/28 15,830 17,040 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/29 8,585 9,157 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/24 10,000 11,099 California Public Works Board Lease Revenue (Judicial Council Projects) 5.250% 12/1/25 7,000 7,823 California Public Works Board Lease Revenue (Judicial Council Projects) 5.250% 12/1/26 5,000 5,511 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/27 3,120 3,384 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/27 13,000 13,974 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/28 8,000 8,531 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/29 4,250 4,527 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/29 10,705 11,324 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/30 3,930 4,130 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/31 5,000 5,219 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/32 3,650 3,796 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/33 3,350 3,471 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/14 (ETM) 8,370 8,572 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (ETM) 9,980 10,686 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 8,750 9,369 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 4,985 5,337 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 5,700 6,103 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 11,820 12,656 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 10,000 10,707 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 15,230 16,307 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 15,235 16,312 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 8,765 9,385 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 9,650 10,332 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 7,500 8,030 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 12/1/21 (Prere.) 8,145 9,897 California Public Works Board Lease Revenue (Regents of The University of California) 5.250% 6/1/22 (ETM) 15,045 18,581 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/20 2,700 3,162 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 (Prere.) 10,000 12,151 California Public Works Board Lease Revenue (Various Capital Projects) 6.250% 11/1/24 13,665 15,890 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/27 3,075 3,313 California Public Works Board Lease Revenue (Various Capital Projects) 5.125% 10/1/31 4,250 4,448 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/32 9,650 10,005 California State University Revenue Systemwide 5.000% 11/1/26 14,775 16,140 California State University Revenue Systemwide 5.750% 11/1/27 5,000 5,679 California State University Revenue Systemwide 5.250% 11/1/28 7,395 8,330 California State University Revenue Systemwide 5.250% 11/1/29 7,790 8,694 California State University Revenue Systemwide 5.250% 11/1/30 7,960 8,819 California State University Revenue Systemwide 5.250% 11/1/31 4,000 4,357 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/16 36,970 41,018 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 3.900% 7/1/14 23,550 24,004 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.110% 11/7/13 650 650 69 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Cerritos CA Community College District GO 0.000% 8/1/28 1,000 488 Cerritos CA Community College District GO 5.250% 8/1/28 3,540 3,888 Cerritos CA Community College District GO 5.250% 8/1/29 3,160 3,455 Cerritos CA Community College District GO 0.000% 8/1/30 1,850 784 Cerritos CA Community College District GO 5.250% 8/1/30 4,235 4,653 Cerritos CA Community College District GO 0.000% 8/1/31 1,000 397 Chabot-Las Positas CA Community College District GO 5.000% 8/1/27 7,000 7,702 Chabot-Las Positas CA Community College District GO 5.000% 8/1/30 15,000 16,000 Chabot-Las Positas CA Community College District GO 5.000% 8/1/31 5,000 5,305 Chabot-Las Positas CA Community College District GO 5.000% 8/1/32 17,000 17,939 Contra Costa CA Community College District GO 5.000% 8/1/29 2,000 2,194 Contra Costa CA Community College District GO 5.000% 8/1/30 3,000 3,270 Contra Costa CA Community College District GO 5.000% 8/1/34 4,000 4,277 Contra Costa CA Transportation Authority Sales Tax Revenue 5.000% 3/1/25 2,000 2,287 2 East Bay CA Municipal Utility District Waste Water System Revenue PUT 0.400% 7/8/15 13,100 13,109 East Side CA Union High School District Santa Clara County GO 5.000% 8/1/25 3,600 4,104 East Side CA Union High School District Santa Clara County GO 5.000% 8/1/26 2,500 2,817 East Side CA Union High School District Santa Clara County GO 5.000% 8/1/27 2,000 2,216 East Side CA Union High School District Santa Clara County GO 5.000% 8/1/28 3,000 3,288 East Side CA Union High School District Santa Clara County GO 5.000% 8/1/28 2,655 2,888 El Dorado CA Irrigation District Revenue 5.000% 3/1/22 (4) 1,035 1,188 El Dorado CA Irrigation District Revenue 5.000% 3/1/23 (4) 1,750 1,963 El Dorado CA Irrigation District Revenue 5.000% 3/1/24 (4) 1,000 1,109 El Dorado CA Irrigation District Revenue 5.000% 3/1/25 (4) 1,000 1,097 El Dorado CA Irrigation District Revenue 5.000% 3/1/26 (4) 2,485 2,697 El Dorado CA Irrigation District Revenue 5.000% 3/1/27 (4) 2,110 2,255 El Dorado CA Irrigation District Revenue 5.000% 3/1/28 (4) 2,000 2,117 El Monte CA High School District GO 5.500% 6/1/27 (12) 2,630 2,899 El Monte CA High School District GO 5.500% 6/1/28 (12) 2,355 2,577 El Segundo CA Unified School District GO 0.000% 8/1/28 2,705 1,296 El Segundo CA Unified School District GO 0.000% 8/1/29 8,655 3,821 El Segundo CA Unified School District GO 0.000% 8/1/30 9,160 3,771 Fairfield CA (Fairfield Water) COP 0.000% 4/1/23 (10) 1,000 660 Fairfield CA (Fairfield Water) COP 0.000% 4/1/24 (10) 3,455 2,110 Fairfield CA (Fairfield Water) COP 0.000% 4/1/25 (10) 6,340 3,581 Fairfield CA (Fairfield Water) COP 0.000% 4/1/27 (10) 6,480 3,188 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/23 (14) 2,875 1,797 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/24 (14) 1,700 996 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/25 (14) 2,055 1,127 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/26 (14) 2,985 1,532 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/28 (14) 2,875 1,291 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.125% 1/15/19 (14) 5,200 5,204 Fresno CA Sewer Revenue 6.250% 9/1/14 (2) 3,275 3,413 Fresno CA Sewer Revenue 5.000% 9/1/25 (12) 2,275 2,539 Fresno CA Sewer Revenue 5.000% 9/1/26 (12) 7,425 8,107 Fresno CA Sewer Revenue 5.000% 9/1/27 (12) 7,835 8,410 Gilroy CA Unified School District GO 0.000% 8/1/30 (ETM) 255 134 Gilroy CA Unified School District GO 0.000% 8/1/30 (12) 5,245 2,180 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/14 9,000 9,168 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/15 6,505 6,810 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/16 12,545 13,451 Golden State Tobacco Securitization Corp. California Revenue 4.500% 6/1/27 92,095 78,386 Hacienda La Puente CA Unified School District GO 5.000% 8/1/25 (4) 7,000 7,876 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/31 5,200 5,418 La Mesa-Spring Valley CA School District GO 0.000% 8/1/23 (14) 2,090 1,408 La Mesa-Spring Valley CA School District GO 0.000% 8/1/25 (14) 3,635 2,152 La Mesa-Spring Valley CA School District GO 0.000% 8/1/27 (14) 1,500 756 La Mesa-Spring Valley CA School District GO 0.000% 8/1/28 (14) 3,170 1,491 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/20 50 56 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/23 230 254 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.000% 11/15/24 90 96 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.500% 11/15/28 125 134 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/18 (2) 5,495 6,331 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/19 (2) 3,970 4,593 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/20 (2) 3,250 3,762 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/21 (2) 7,645 8,832 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/22 (2) 3,535 4,115 Long Beach CA Unified School District GO 0.000% 8/1/23 (12) 1,995 1,354 Long Beach CA Unified School District GO 0.000% 8/1/26 (12) 2,925 1,639 Los Angeles CA Community College District GO 5.000% 8/1/28 7,210 7,881 Los Angeles CA Community College District GO 5.250% 8/1/29 4,145 4,587 70 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/23 3,115 3,482 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 5,705 6,366 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 3,250 3,499 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/27 3,250 3,541 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/28 3,960 4,275 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/28 12,750 13,796 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/29 5,000 5,386 Los Angeles CA Harbor Department Revenue 5.000% 8/1/28 6,930 7,599 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/24 (14) 15,435 16,540 Los Angeles CA Unified School District GO 5.000% 7/1/16 (4) 6,900 7,735 Los Angeles CA Unified School District GO 5.000% 7/1/16 7,290 8,172 Los Angeles CA Unified School District GO 4.750% 7/1/19 (4) 12,500 13,792 Los Angeles CA Unified School District GO 5.000% 7/1/19 3,635 4,344 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 4,000 4,545 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 10,000 11,363 Los Angeles CA Unified School District GO 5.000% 7/1/22 (4) 22,410 25,444 Los Angeles CA Unified School District GO 5.000% 7/1/23 (3) 31,690 33,777 Los Angeles CA Unified School District GO 5.000% 7/1/23 (3) 24,035 26,577 Los Angeles CA Unified School District GO 5.000% 7/1/23 (4) 6,425 7,286 Los Angeles CA Unified School District GO 5.250% 7/1/23 8,835 10,347 Los Angeles CA Unified School District GO 5.250% 7/1/23 5,000 5,856 Los Angeles CA Unified School District GO 5.000% 7/1/24 (14) 10,000 10,646 Los Angeles CA Unified School District GO 5.000% 7/1/25 (4) 7,330 8,280 Los Angeles CA Unified School District GO 5.000% 7/1/26 7,500 8,568 Los Angeles CA Unified School District GO 5.250% 7/1/28 8,000 8,856 Los Angeles CA Unified School District GO 5.200% 7/1/29 6,295 6,886 Los Angeles CA Unified School District GO TOB VRDO 0.090% 11/1/13 12,900 12,900 Los Angeles CA Wastewater System Revenue 5.000% 6/1/29 6,520 7,019 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/15 10,665 11,511 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/17 7,880 9,151 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/21 5,000 5,841 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,847 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/17 5,000 5,733 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/27 1,475 1,601 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/28 2,000 2,149 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/29 2,365 2,516 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/32 3,000 3,118 M-S-R California Energy Authority Revenue 7.000% 11/1/34 6,000 7,550 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/24 4,250 4,885 Mount Diablo CA Unified School District GO 5.000% 8/1/29 6,415 6,879 Mount Diablo CA Unified School District GO 5.000% 8/1/30 5,510 5,867 Mount Diablo CA Unified School District GO 5.000% 8/1/32 12,910 13,601 Mount San Antonio CA Community College District GO 0.000% 8/1/28 3,000 2,021 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/15 (Prere.) 14,775 15,967 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/21 4,500 5,084 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/22 1,500 1,683 Oakland CA Unified School District GO 6.250% 8/1/18 1,000 1,168 Oakland CA Unified School District GO 6.250% 8/1/19 1,150 1,350 Orange County CA Airport Revenue 5.250% 7/1/25 6,480 7,316 Orange County CA Sanitation District COP 5.000% 2/1/28 7,250 7,908 Orange County CA Sanitation District COP 5.000% 2/1/29 (4) 2,500 2,645 Orange County CA Sanitation District COP 5.000% 2/1/29 4,510 4,881 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/28 (14) 9,740 9,741 Palo Alto CA Unified School District GO 0.000% 8/1/23 13,900 9,984 Palo Alto CA Unified School District GO 0.000% 8/1/28 20,320 10,959 Palo Alto CA Unified School District GO 0.000% 8/1/29 19,530 9,962 Palo Alto CA Unified School District GO 0.000% 8/1/31 12,305 5,585 Palomar Pomerado Health California GO 0.000% 8/1/32 (12) 9,300 3,350 Poway CA Unified School District GO 0.000% 8/1/29 5,000 2,290 Rancho Santiago CA Community College District GO 5.000% 9/1/25 6,690 7,772 Rancho Santiago CA Community College District GO 5.000% 9/1/26 16,145 18,462 Redding CA Electric System COP 5.000% 6/1/23 (4) 6,875 7,721 Redding CA Electric System COP 5.000% 6/1/25 (4) 7,860 8,636 Redding CA Electric System COP 5.000% 6/1/27 (4) 4,660 5,033 Riverside County CA Transportation Commission Sales Tax Revenue 5.000% 6/1/23 3,000 3,584 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/27 4,980 5,719 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/29 7,805 8,767 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/25 8,790 4,605 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/26 3,375 1,625 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/27 5,480 2,435 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/28 9,395 3,884 71 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/29 11,075 4,200 Rocklin CA Unified School District GO 0.000% 8/1/22 (14) 5,450 3,992 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/20 4,735 5,217 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/23 105 114 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/25 125 133 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/26 125 131 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/28 110 113 Sacramento CA Municipal Utility District Financing Authority Revenue 5.000% 7/1/18 (14) 2,000 2,202 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/24 720 778 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/26 1,200 1,274 Sacramento County CA Airport Revenue 5.500% 7/1/27 7,870 8,779 Sacramento County CA Airport Revenue 5.500% 7/1/28 5,000 5,561 Sacramento County CA Airport Revenue 5.625% 7/1/29 5,485 6,148 Sacramento County CA GO 5.000% 2/1/15 9,190 9,587 Sacramento County CA GO 5.000% 2/1/17 4,650 5,075 Sacramento County CA GO 5.250% 2/1/18 6,140 6,809 Sacramento County CA GO 5.250% 2/1/19 4,940 5,469 Sacramento County CA GO 5.500% 2/1/20 4,700 5,264 Saddleback Valley CA Unified School District GO 5.000% 8/1/14 (Prere.) 5,460 5,658 San Bernardino CA City Unified School District GO 5.000% 8/1/29 (4) 1,960 2,062 San Bernardino CA City Unified School District GO 5.000% 8/1/30 (4) 1,180 1,228 San Bernardino CA City Unified School District GO 5.000% 8/1/31 (4) 1,320 1,364 San Bernardino CA City Unified School District GO 5.000% 8/1/32 (4) 1,400 1,437 San Bernardino CA Community College District GO 5.000% 8/1/24 12,065 14,060 San Bernardino CA Community College District GO 5.000% 8/1/25 13,965 15,977 San Bernardino CA Community College District GO 5.000% 8/1/26 14,080 15,756 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/17 2,500 2,803 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/18 8,995 10,224 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/19 8,500 9,694 San Diego CA Community College District GO 5.000% 8/1/26 3,895 4,394 San Diego CA Community College District GO 5.000% 8/1/27 3,865 4,305 San Diego CA Community College District GO 5.000% 8/1/27 8,350 9,301 San Diego CA Community College District GO 5.000% 8/1/28 7,400 8,153 San Diego CA Community College District GO 5.000% 8/1/28 8,820 9,717 San Diego CA Community College District GO 5.000% 8/1/29 4,315 4,711 San Diego CA Community College District GO 5.000% 8/1/30 5,000 5,523 San Diego CA Community College District GO 5.000% 8/1/30 (4) 19,015 20,595 San Diego CA Community College District GO 5.250% 8/1/33 3,325 3,708 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/25 10,000 11,528 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/28 2,000 2,143 San Diego CA Unified School District GO 5.500% 7/1/25 (14) 10,000 12,083 San Diego CA Unified School District GO 5.500% 7/1/27 (4) 17,020 20,042 San Diego CA Unified School District GO 0.000% 7/1/30 17,310 7,801 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/28 2,500 2,625 San Francisco CA City & County International Airport Revenue 5.000% 5/1/21 5,000 5,797 San Francisco CA City & County International Airport Revenue 5.000% 5/1/22 9,135 10,435 San Francisco CA City & County International Airport Revenue 5.250% 5/1/22 5,500 6,393 San Francisco CA City & County International Airport Revenue 5.500% 5/1/26 3,370 3,930 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 10/1/32 10,000 10,767 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/21 (14) 12,385 8,389 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/20 (2) 20,000 21,009 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/23 (2) 24,900 25,367 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/24 (14) 29,885 30,435 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.250% 8/1/27 2,400 2,448 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.375% 8/1/28 1,175 1,204 San Jose CA Redevelopment Agency Tax Allocation Revenue 6.500% 8/1/28 25,385 26,734 San Jose CA Unified School District Santa Clara County GO 5.000% 8/1/27 1,410 1,597 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.625% 7/15/25 1,000 1,050 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.250% 7/15/28 2,000 2,171 San Ramon Valley CA Unified School District GO 5.000% 8/1/14 (Prere.) 12,800 13,263 San Ramon Valley CA Unified School District GO 5.000% 8/1/26 3,385 3,890 San Ramon Valley CA Unified School District GO 5.000% 8/1/27 1,080 1,222 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 11/15/19 13,825 16,064 Santa Monica CA Community College District GO 0.000% 8/1/23 9,045 6,497 Santa Monica CA Community College District GO 5.000% 8/1/24 4,210 4,984 Santa Monica CA Community College District GO 5.000% 8/1/25 5,000 5,829 Santa Monica CA Community College District GO 5.000% 8/1/26 8,650 9,925 Santa Monica CA Community College District GO 0.000% 8/1/27 6,565 3,698 Santa Monica CA Community College District GO 5.000% 8/1/27 5,290 5,978 Santa Monica CA Community College District GO 0.000% 8/1/28 7,105 3,707 Santa Monica CA Community College District GO 0.000% 8/1/29 12,640 6,137 72 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Santa Rosa CA Wastewater Revenue 0.000% 9/1/27 (2) 11,125 5,581 Southern California Public Power Authority Revenue 5.000% 7/1/22 10,000 11,536 Southern California Public Power Authority Revenue 5.000% 7/1/27 10,000 11,033 Southern California Public Power Authority Revenue 5.000% 7/1/28 10,000 10,869 Southern California Public Power Authority Revenue 5.000% 7/1/29 2,500 2,707 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/27 90 96 1 Sweetwater CA Unified School District GO TOB VRDO 0.100% 11/7/13 (13) 2,845 2,845 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/19 3,000 3,488 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/20 13,130 15,068 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/21 13,465 15,205 Tuolumne CA Wind Project Authority Revenue 5.625% 1/1/29 9,000 10,072 Turlock CA Irrigation District Revenue 5.000% 1/1/27 3,935 4,166 Turlock CA Irrigation District Revenue 5.000% 1/1/28 4,160 4,369 Turlock CA Irrigation District Revenue 5.000% 1/1/29 4,335 4,519 Turlock CA Irrigation District Revenue 5.000% 1/1/30 2,250 2,331 University of California Revenue 5.000% 5/15/21 10,625 11,438 University of California Revenue 5.500% 5/15/24 14,675 17,309 University of California Revenue 5.000% 5/15/26 12,915 14,508 University of California Revenue 5.000% 5/15/27 5,000 5,552 University of California Revenue 5.000% 5/15/28 25,995 29,201 University of California Revenue 5.000% 5/15/30 2,830 3,074 University of California Revenue 5.000% 5/15/32 21,800 23,731 University of California Revenue 5.000% 5/15/33 31,200 33,782 University of California Revenue 5.000% 5/15/34 38,420 41,410 University of California Revenue PUT 5.000% 5/15/23 52,000 61,325 1 University of California Revenue TOB VRDO 0.080% 11/1/13 4,800 4,800 Ventura County CA Community College District GO 0.000% 8/1/23 6,155 4,271 Ventura County CA Community College District GO 0.000% 8/1/24 8,050 5,289 Ventura County CA Community College District GO 0.000% 8/1/25 8,000 4,960 Ventura County CA Community College District GO 0.000% 8/1/26 8,500 4,963 Ventura County CA Community College District GO 0.000% 8/1/27 8,500 4,544 Ventura County CA Public Financing Authority COP 5.625% 8/15/27 1,000 1,121 Ventura County CA Public Financing Authority COP 5.750% 8/15/28 1,750 1,962 Ventura County CA Public Financing Authority COP 5.750% 8/15/29 1,750 1,947 Victor Valley CA Community College District GO 5.375% 8/1/29 4,250 4,666 Walnut CA Energy Center Authority Revenue 5.000% 1/1/29 2,510 2,617 Walnut CA Energy Center Authority Revenue 5.000% 1/1/30 3,775 3,910 West Basin CA Municipal Water District COP 5.000% 8/1/25 (12) 5,365 5,923 West Basin CA Municipal Water District COP 5.000% 8/1/27 (12) 5,000 5,403 West Contra Costa CA Unified School District GO 0.000% 8/1/17 (12) 1,565 1,455 West Contra Costa CA Unified School District GO 0.000% 8/1/18 (12) 3,000 2,691 West Contra Costa CA Unified School District GO 0.000% 8/1/19 (12) 4,190 3,583 West Contra Costa CA Unified School District GO 0.000% 8/1/20 (12) 6,000 4,888 West Contra Costa CA Unified School District GO 5.000% 8/1/32 (4) 6,270 6,503 West Contra Costa CA Unified School District GO 0.000% 8/1/33 (12) 2,810 948 Westlands CA Water District Revenue 5.000% 9/1/26 (4) 1,000 1,102 4,146,550 Colorado (1.4%) Aurora CO COP 5.000% 12/1/19 1,050 1,226 Aurora CO COP 5.000% 12/1/20 2,000 2,298 Aurora CO COP 5.000% 12/1/21 3,505 4,024 Aurora CO COP 5.000% 12/1/22 4,730 5,405 Aurora CO COP 5.000% 12/1/23 4,465 5,077 Aurora CO COP 5.000% 12/1/24 4,215 4,765 Aurora CO COP 5.000% 12/1/25 5,475 6,115 Board of Governors of the Colorado State University System Enterprise Revenue 5.000% 3/1/24 1,000 1,177 Broomfield CO City & County COP 5.000% 12/1/24 2,685 2,987 Broomfield CO City & County COP 5.000% 12/1/25 2,820 3,107 Broomfield CO City & County COP 5.000% 12/1/26 2,965 3,238 Broomfield CO City & County COP 5.000% 12/1/29 7,470 7,950 Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.250% 11/1/23 5,000 5,936 Colorado Department of Transportation Revenue 5.000% 12/15/15 (14) 37,825 41,512 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 6.125% 10/1/28 10,000 11,379 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 7/1/29 50,000 54,976 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 2/1/31 14,000 14,407 3 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 1/1/33 8,385 8,397 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/27 2,025 2,028 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/33 6,750 6,257 Colorado Health Facilities Authority Revenue (Poudre Valley Health Care Inc. & Medical Center of the Rockies) 5.000% 3/1/25 4,900 4,976 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/22 6,100 6,807 73 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/22 13,175 14,703 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.250% 1/1/30 20,955 21,918 Denver CO City & County (Medical Facilities) GO 5.000% 2/1/14 (Prere.) 7,065 7,151 Denver CO City & County Airport Revenue 5.000% 11/15/24 (10) 8,965 9,589 Denver CO City & County Airport Revenue 5.000% 11/15/24 3,860 4,468 Denver CO City & County Airport Revenue 5.000% 11/15/25 15,000 16,611 Denver CO City & County Airport Revenue 5.000% 11/15/26 5,750 6,293 Denver CO City & County Airport Revenue 5.250% 11/15/28 3,000 3,253 Denver CO City & County Airport Revenue 5.250% 11/15/28 3,210 3,427 Denver CO City & County Airport Revenue 5.250% 11/15/29 5,000 5,371 Denver CO City & County Airport Revenue 5.250% 11/15/30 14,400 15,348 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/17 (14) 24,490 22,128 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 7,850 8,657 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 6,355 7,009 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/19 (14) 15,100 12,454 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/21 27,500 20,206 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/22 (14) 5,000 3,457 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/24 (14) 20,000 12,125 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/25 1,500 1,549 E-470 Public Highway Authority Colorado Revenue 5.375% 9/1/26 2,000 2,059 Regional Transportation District of Colorado Sales Tax Revenue (FasTracks Project) 5.000% 11/1/24 5,000 5,825 Regional Transportation District of Colorado Sales Tax Revenue (FasTracks Project) 5.000% 11/1/25 5,875 6,763 University of Colorado Enterprise System Revenue 5.000% 6/1/15 (Prere.) 6,515 7,000 University of Colorado Enterprise System Revenue 5.000% 6/1/20 (14) 5,785 6,574 University of Colorado Enterprise System Revenue 5.000% 6/1/21 (14) 90 96 University of Colorado Enterprise System Revenue 5.500% 6/1/24 2,000 2,372 University of Colorado Enterprise System Revenue 5.000% 6/1/26 1,250 1,416 University of Colorado Enterprise System Revenue 5.500% 6/1/26 2,750 3,246 University of Colorado Enterprise System Revenue 5.000% 6/1/27 2,085 2,333 University of Colorado Enterprise System Revenue 5.000% 6/1/28 2,480 2,748 University of Colorado Enterprise System Revenue 5.000% 6/1/29 2,445 2,683 University of Colorado Enterprise System Revenue 5.000% 6/1/30 2,720 2,959 University of Colorado Enterprise System Revenue 5.000% 6/1/31 1,850 1,999 University of Colorado Enterprise System Revenue 5.000% 6/1/32 1,950 2,092 University of Colorado Enterprise System Revenue 5.000% 6/1/33 3,155 3,368 University of Colorado Hospital Authority Revenue 5.000% 11/15/27 6,000 6,387 University of Colorado Hospital Authority Revenue 6.000% 11/15/29 9,850 10,897 470,578 Connecticut (1.3%) Connecticut GO 5.000% 11/1/13 10,000 10,000 Connecticut GO 5.500% 12/15/13 1,705 1,716 Connecticut GO 5.000% 4/15/14 13,690 13,992 Connecticut GO 5.500% 12/15/14 7,700 8,157 Connecticut GO 5.000% 4/15/15 16,155 17,262 Connecticut GO 5.000% 4/15/15 2,325 2,484 Connecticut GO 5.000% 5/1/15 1,865 1,997 2 Connecticut GO 0.580% 5/15/15 5,000 5,020 Connecticut GO 5.000% 11/1/15 5,000 5,465 Connecticut GO 5.000% 12/1/15 (14) 6,700 6,893 Connecticut GO 5.000% 12/15/15 14,345 15,756 Connecticut GO 5.000% 4/15/16 13,725 15,249 2 Connecticut GO 0.730% 5/15/16 5,000 5,028 2 Connecticut GO 0.730% 5/15/16 8,400 8,418 2 Connecticut GO 0.850% 5/15/17 5,000 5,044 Connecticut GO 5.000% 11/1/17 7,750 8,991 2 Connecticut GO 1.000% 5/15/18 14,000 14,074 Connecticut GO 5.000% 12/15/18 11,000 12,382 2 Connecticut GO 1.330% 4/15/20 17,000 17,575 Connecticut GO 5.000% 11/1/20 4,970 5,915 2 Connecticut GO 0.830% 3/1/21 4,305 4,271 Connecticut GO 5.000% 11/1/21 5,000 5,945 Connecticut GO 5.000% 4/15/22 6,005 7,134 Connecticut GO 5.000% 6/1/22 8,010 9,525 Connecticut GO 5.000% 9/15/22 6,830 8,138 Connecticut GO 5.000% 11/1/23 10,000 11,698 Connecticut GO 5.000% 10/15/24 10,805 12,538 Connecticut GO 5.000% 3/1/25 19,440 22,456 Connecticut GO 5.000% 11/1/26 9,250 10,482 Connecticut GO 5.000% 4/15/32 4,000 4,282 Connecticut GO 5.000% 8/15/32 20,000 21,589 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/32 4,000 4,017 74 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/32 15,000 15,220 Connecticut Health & Educational Facilities Authority Revenue (Wesleyan University) 5.000% 7/1/28 8,550 9,301 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/13 2,970 2,970 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/14 12,000 12,146 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/14 7,315 7,668 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/17 7,090 8,240 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/23 12,085 13,805 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/24 10,880 12,338 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 1/1/25 19,445 22,490 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/25 12,515 14,013 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 1/1/26 8,225 9,386 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 1/1/27 15,000 16,876 Hartford CT GO 5.000% 4/1/28 2,055 2,205 Hartford CT GO 5.000% 4/1/30 2,000 2,107 452,258 Delaware (0.1%) Delaware GO 5.000% 7/1/16 3,215 3,603 Delaware GO 5.000% 10/1/16 19,895 22,493 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/29 10,000 10,818 University of Delaware Revenue 5.000% 11/1/22 1,000 1,148 38,062 District of Columbia (0.4%) District of Columbia GO 0.000% 6/1/14 (14) 16,650 16,604 District of Columbia GO 5.000% 6/1/19 (4) 5,325 6,101 District of Columbia GO 5.000% 6/1/20 (4) 11,840 13,541 District of Columbia GO 5.000% 6/1/21 (4) 10,380 11,871 District of Columbia Income Tax Revenue 5.000% 12/1/32 5,210 5,649 District of Columbia Revenue (Georgetown University) 5.000% 4/1/21 (2) 5,610 6,170 District of Columbia Revenue (Georgetown University) 5.000% 4/1/22 (2) 5,800 6,358 District of Columbia Revenue (Georgetown University) 5.000% 4/1/23 (2) 6,600 7,223 District of Columbia Revenue (Georgetown University) 5.000% 4/1/24 (2) 6,190 6,727 District of Columbia Revenue (Georgetown University) PUT 4.700% 4/1/18 23,500 26,313 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/31 9,595 10,406 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/31 5,115 5,547 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/32 5,000 5,383 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/32 7,695 8,285 136,178 Florida (7.0%) Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/22 5,050 5,560 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/23 5,065 5,547 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/24 5,595 6,046 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/25 5,890 6,270 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/26 6,200 6,524 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/27 6,280 6,531 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/31 7,000 7,068 Brevard County FL School Board COP 5.000% 7/1/23 (12) 4,615 5,054 Brevard County FL School Board COP 5.000% 7/1/24 (12) 4,850 5,237 Brevard County FL School Board COP 5.000% 7/1/25 1,000 1,112 Brevard County FL School Board COP 5.000% 7/1/25 (12) 5,090 5,440 Broward County FL Airport System Revenue 5.000% 10/1/25 2,000 2,211 Broward County FL Airport System Revenue 5.000% 10/1/26 2,730 2,983 Broward County FL Airport System Revenue 5.000% 10/1/27 5,785 6,244 Broward County FL Airport System Revenue 5.000% 10/1/28 5,000 5,325 Broward County FL Airport System Revenue 5.500% 10/1/31 7,210 7,799 Broward County FL Airport System Revenue 5.500% 10/1/32 7,610 8,175 Broward County FL Airport System Revenue 5.500% 10/1/33 8,025 8,588 Broward County FL GO 5.000% 1/1/20 9,185 10,893 Broward County FL Port Facilities Revenue 5.500% 9/1/29 5,500 5,825 Broward County FL School Board COP 5.250% 7/1/24 (4) 12,480 14,078 Broward County FL Water & Sewer Utility Revenue 5.000% 10/1/22 10,650 12,700 Broward County FL Water & Sewer Utility Revenue 5.000% 10/1/23 2,000 2,288 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/14 (14) 35,000 35,552 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 20,000 20,605 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 70,000 74,783 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 10,000 11,016 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 16,000 17,626 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 23,000 26,115 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/16 50,000 55,081 75 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/19 19,150 21,882 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/20 21,100 24,002 Clay County FL Sales Surtax Revenue 5.000% 10/1/16 (12) 8,135 8,997 Florida Board of Education Capital Outlay GO 5.000% 1/1/16 8,000 8,514 Florida Board of Education Capital Outlay GO 5.000% 1/1/17 4,600 4,893 Florida Board of Education Capital Outlay GO 5.000% 6/1/22 7,050 8,472 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 10,715 11,631 Florida Board of Education Lottery Revenue 5.000% 7/1/18 4,000 4,676 Florida Board of Education Lottery Revenue 5.000% 7/1/19 4,550 5,166 Florida Board of Education Lottery Revenue 5.000% 7/1/20 (2) 12,545 13,589 Florida Board of Education Lottery Revenue 5.000% 7/1/21 (2) 11,590 12,524 Florida Board of Education Lottery Revenue 5.000% 7/1/22 (14) 14,690 16,692 Florida Board of Education Lottery Revenue 5.000% 7/1/23 (2) 11,235 12,105 Florida Board of Education Lottery Revenue 5.000% 7/1/24 13,700 15,567 Florida Board of Education Lottery Revenue 5.000% 7/1/24 11,385 12,743 Florida Board of Education Lottery Revenue 5.000% 7/1/25 14,385 16,223 Florida Board of Education Lottery Revenue 5.000% 7/1/25 13,215 14,784 Florida Board of Education Lottery Revenue 5.000% 7/1/26 13,875 15,492 Florida Board of Education Lottery Revenue 5.000% 7/1/27 15,855 17,180 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 4,005 4,118 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 3,910 4,021 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 4,205 4,518 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 4,105 4,411 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 5,540 5,952 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 2,905 3,458 Florida Board of Education Public Education Capital Outlay GO 4.750% 6/1/20 26,350 28,261 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/20 5,585 6,588 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/20 3,500 4,003 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 5,000 5,823 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 3,040 3,653 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/23 2,125 2,475 Florida Board of Education Public Education Capital Outlay GO 6.000% 6/1/23 7,000 8,983 Florida Board of Education Public Education Capital Outlay GO 4.750% 6/1/27 2,600 2,842 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/30 15,000 16,382 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/31 5,000 5,426 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/17 8,175 9,357 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/19 5,855 6,731 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 (14) 10,000 10,677 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 9,025 9,926 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 (14) 10,045 10,823 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 10,025 11,316 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 (14) 6,700 7,329 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 9,475 10,365 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 10,525 11,617 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 (14) 10,045 10,817 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 9,950 10,715 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 11,055 12,156 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 5,445 5,841 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 11,605 12,537 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/28 10,970 11,602 Florida Department of Transportation GO 5.000% 7/1/19 7,895 9,410 Florida Department of Transportation GO 5.000% 7/1/22 6,055 6,985 Florida Higher Educational Facilities Financing Authority Revenue (University of Tampa Project) 5.000% 4/1/32 1,000 992 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/14 14,000 14,449 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 50,000 55,480 Florida Municipal Power Agency Revenue 5.250% 10/1/19 (4) 10,000 11,874 Florida Municipal Power Agency Revenue 5.000% 10/1/27 12,500 13,518 Florida Municipal Power Agency Revenue 5.750% 10/1/27 3,000 3,327 Florida Ports Financing Commission Revenue 5.000% 10/1/24 2,075 2,347 Florida Ports Financing Commission Revenue 5.000% 10/1/26 1,420 1,573 Florida Ports Financing Commission Revenue 5.000% 10/1/28 2,000 2,171 Florida Turnpike Authority Revenue 5.000% 7/1/17 1,420 1,636 Florida Turnpike Authority Revenue 5.000% 7/1/19 1,365 1,558 Florida Turnpike Authority Revenue 5.000% 7/1/19 (2) 4,150 4,487 Florida Turnpike Authority Revenue 5.000% 7/1/20 3,000 3,417 Florida Turnpike Authority Revenue 5.000% 7/1/20 (2) 2,745 2,966 Florida Turnpike Authority Revenue 5.000% 7/1/22 (2) 5,120 5,516 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/20 2,000 2,320 Fort Myers FL Improvement Revenue 5.000% 12/1/25 (14) 7,340 8,125 76 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Gainesville FL Utilities System Revenue VRDO 0.080% 11/1/13 10,700 10,700 Gainesville FL Utility System Revenue VRDO 0.070% 11/1/13 5,310 5,310 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue 5.000% 10/1/25 1,690 1,855 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 820 897 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 125 137 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 145 159 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 260 284 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 190 208 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/17 3,000 3,455 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 1,700 1,838 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 3,000 3,482 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 2,000 2,318 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/19 3,000 3,493 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 7,000 7,989 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 2,155 2,453 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 1,000 1,081 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 875 946 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.500% 11/15/21 2,250 2,449 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/21 1,000 1,081 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/21 135 146 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/21 2,000 2,284 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/22 1,000 1,079 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/22 740 798 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/23 500 539 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/23 1,310 1,411 Hillsborough County FL Assessment Revenue 5.000% 3/1/22 (14) 6,260 6,520 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/15 2,500 2,704 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/17 2,750 3,134 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/18 3,400 3,927 Hillsborough County FL Industrial Development Authority Health Facilities Revenue (University Community Hospital) 5.500% 8/15/17 (ETM) 3,650 4,105 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.000% 10/1/28 12,300 12,817 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.000% 10/1/31 12,500 12,695 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.000% 10/1/34 3,000 2,992 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 3,500 4,180 Hillsborough County FL School Board (Master Lease Program) COP 5.500% 7/1/14 (14) 4,370 4,522 Hillsborough County FL School Board (Master Lease Program) COP 5.000% 7/1/27 12,000 13,101 Hillsborough County FL School Board (Master Lease Program) COP 5.000% 7/1/28 14,000 15,123 Hillsborough County FL School Board (Master Lease Program) COP 5.000% 7/1/29 10,000 10,680 Hillsborough County FL School Board COP 5.000% 7/1/24 16,305 18,064 Hillsborough County FL School Board COP 5.000% 7/1/25 6,000 6,583 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/22 600 711 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/22 2,500 2,852 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/23 750 875 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/24 7,025 8,090 77 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/25 2,000 2,253 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/27 4,490 4,921 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/28 3,900 4,189 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/29 2,075 2,216 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.000% 10/1/17 6,000 6,934 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.000% 10/1/20 (14) 5,000 5,319 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/29 6,160 6,597 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/31 17,495 18,527 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/23 5,415 6,129 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/24 5,685 6,423 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/25 5,970 6,592 Jacksonville FL Sales Taxes Revenue 4.750% 10/1/28 13,280 13,637 Jacksonville FL Special Revenue 5.000% 10/1/20 15,420 18,143 Jacksonville FL Special Revenue 5.000% 10/1/25 4,800 5,359 Jacksonville FL Special Revenue 5.000% 10/1/25 4,500 5,037 Jacksonville FL Special Revenue 5.000% 10/1/32 1,750 1,839 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/18 (4) 3,000 3,520 Lake County FL School Board COP 5.250% 6/1/15 (2) 4,075 4,374 Lake County FL School Board COP 5.250% 6/1/15 (2) 2,050 2,201 Lakeland FL Educational Facilities Revenue (Florida Southern College Project) 5.000% 9/1/31 500 491 Lee County FL Non-Ad Valorem Revenue 5.000% 10/1/22 1,750 2,032 Lee County FL Non-Ad Valorem Revenue 5.000% 10/1/23 2,750 3,175 Lee County FL Non-Ad Valorem Revenue 5.000% 10/1/24 3,000 3,454 Lee County FL Water & Sewer Revenue 5.250% 10/1/25 5,950 6,693 Lee Memorial Health System Florida Hospital Revenue VRDO 0.110% 11/7/13 LOC 1,275 1,275 Manatee County FL Revenue 5.000% 10/1/22 1,255 1,487 Manatee County FL Revenue 5.000% 10/1/23 1,300 1,541 Manatee County FL Revenue 5.000% 10/1/25 1,325 1,533 Manatee County FL Revenue 5.000% 10/1/26 1,410 1,604 Manatee County FL Revenue 5.000% 10/1/27 1,580 1,773 Marco Island FL Utility System Revenue 5.250% 10/1/32 3,300 3,567 Marco Island FL Utility System Revenue 5.250% 10/1/33 2,000 2,149 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/20 1,250 1,372 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/21 2,000 2,157 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/22 2,000 2,141 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/23 2,250 2,376 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/29 1,325 1,315 1 Miami-County FL Transit Sales Surtax Revenue TOB VRDO 0.130% 11/7/13 7,600 7,600 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 1,460 1,634 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 (12) 1,800 2,037 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 2,630 2,893 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/25 5,000 5,547 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/26 6,500 6,956 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 (12) 4,000 4,177 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 7,200 7,451 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 5,500 5,652 1 Miami-Dade County FL Aviation Revenue (Miami International Airport) TOB VRDO 0.090% 11/7/13 (4) 5,620 5,620 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/14 (Prere.) 13,760 14,037 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/14 (Prere.) 10,910 11,130 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/20 (2) 2,040 2,249 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/24 (2) 5,275 5,695 Miami-Dade County FL School Board COP 5.000% 5/1/16 (ETM) 9,335 10,363 Miami-Dade County FL School Board COP 5.000% 8/1/16 (2) 4,280 4,739 Miami-Dade County FL School Board COP 5.000% 5/1/19 (14) 5,685 6,397 Miami-Dade County FL School Board COP 5.000% 8/1/19 (2) 5,265 5,920 Miami-Dade County FL School Board COP 5.000% 11/1/21 (2) 3,280 3,649 Miami-Dade County FL School Board COP 5.000% 11/1/22 (2) 2,655 2,950 Miami-Dade County FL School Board COP 5.250% 5/1/23 (12) 25,200 28,429 Miami-Dade County FL School Board COP 5.000% 11/1/23 (2) 2,500 2,761 Miami-Dade County FL School Board COP 5.250% 5/1/24 (12) 27,650 31,044 Miami-Dade County FL School Board COP 5.250% 5/1/25 (12) 14,225 15,815 Miami-Dade County FL School Board COP 5.000% 11/1/25 (2) 5,025 5,499 Miami-Dade County FL School Board COP 5.250% 5/1/26 (12) 12,980 14,089 Miami-Dade County FL School Board COP 5.250% 5/1/28 (12) 15,530 16,951 Miami-Dade County FL School Board COP PUT 5.000% 5/1/16 10,000 11,012 1 Miami-Dade County FL School Board COP TOB PUT 0.630% 11/7/13 LOC 16,625 16,625 1 Miami-Dade County FL School Board COP TOB PUT 0.630% 11/7/13 LOC 16,545 16,545 1 Miami-Dade County FL School Board COP TOB PUT 0.680% 11/7/13 LOC 13,120 13,120 1 Miami-Dade County FL School Board COP TOB PUT 0.680% 12/19/13 LOC 27,245 27,245 Miami-Dade County FL Seaport Revenue 5.750% 10/1/30 2,300 2,509 Miami-Dade County FL Seaport Revenue 5.750% 10/1/32 2,600 2,793 78 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/24 2,000 2,243 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/25 2,750 3,047 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/26 11,340 12,419 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/27 2,500 2,699 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/28 8,840 9,415 Miami-Dade County FL Special Obligation Revenue 0.000% 10/1/29 5,000 2,066 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/29 10,000 10,551 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/30 12,000 12,553 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/30 4,000 4,184 Miami-Dade County FL Special Obligation Revenue 0.000% 10/1/31 2,155 779 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/31 13,500 14,031 Miami-Dade County FL Special Obligation Revenue 0.000% 10/1/32 2,890 980 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/32 11,550 11,936 1 Miami-Dade County FL Special Obligation Revenue TOB VRDO 0.080% 11/1/13 LOC 11,500 11,500 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/27 4,000 4,302 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/28 2,060 2,194 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/30 8,000 8,401 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/31 6,250 6,536 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/32 1,650 1,715 Miami-Dade County FL Water & Sewer Revenue 5.250% 10/1/21 20,000 23,562 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 7,400 8,145 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.500% 10/1/28 5,000 5,203 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.250% 10/1/21 8,000 8,949 Orange County FL School Board COP 5.000% 8/1/23 (14) 9,000 9,712 Orange County FL School Board COP 5.000% 8/1/24 (14) 4,000 4,440 Orange County FL School Board COP 4.500% 8/1/26 8,400 8,656 Orange County FL School Board COP 4.500% 8/1/27 7,000 7,110 Orange County FL Tourist Development Revenue 5.000% 10/1/17 5,955 6,805 Orange County FL Tourist Development Revenue 5.000% 10/1/18 (14) 18,980 21,439 Orange County FL Tourist Development Revenue 5.000% 10/1/20 (14) 15,345 17,162 Orange County FL Tourist Development Revenue 5.000% 10/1/21 (14) 16,605 18,471 Orange County FL Tourist Development Revenue 5.000% 10/1/27 (2) 12,630 13,365 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/27 7,780 8,278 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 3,500 3,628 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/31 23,030 24,070 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/32 14,875 15,440 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/22 3,245 3,934 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/23 4,000 4,756 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/14 (ETM) 4,500 4,709 Palm Beach County FL School Board COP 5.000% 8/1/28 6,115 6,516 Palm Beach County FL School Board COP 5.000% 8/1/29 5,970 6,312 Palm Beach County FL School Board COP PUT 5.000% 8/1/16 6,000 6,664 Palm Beach County FL Solid Waste Authority Revenue 5.000% 10/1/17 6,000 6,914 Palm Beach County FL Solid Waste Authority Revenue 5.000% 10/1/18 6,000 7,034 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 15,000 16,921 Pasco County FL School Board COP 5.000% 8/1/24 2,315 2,590 Port St. Lucie FL Utility Revenue 5.000% 9/1/29 (12) 4,180 4,459 Reedy Creek FL Improvement District GO 5.250% 6/1/32 9,600 10,302 Reedy Creek FL Improvement District GO 5.250% 6/1/33 10,000 10,675 Reedy Creek FL Improvement District Utilities Revenue 5.000% 10/1/23 2,505 2,855 Sarasota County FL School Board COP 5.000% 7/1/18 2,185 2,504 Sarasota County FL School Board COP 5.000% 7/1/20 2,855 3,279 Sarasota County FL School Board COP 5.000% 7/1/23 5,380 6,104 Sarasota County FL School Board COP 5.000% 7/1/25 5,050 5,617 Seminole County FL School Board COP 5.000% 7/1/22 (4) 2,000 2,221 Seminole County FL Water & Sewer Revenue 5.000% 10/1/23 5,000 5,511 Seminole County FL Water & Sewer Revenue 5.000% 10/1/24 7,805 8,581 South Florida Water Management District COP 5.000% 10/1/14 (2) 9,460 9,846 South Florida Water Management District COP 5.000% 10/1/15 (2) 5,800 6,275 South Florida Water Management District COP 5.000% 10/1/16 (2) 3,000 3,353 South Florida Water Management District COP 5.000% 10/1/24 (2) 4,000 4,434 South Florida Water Management District COP 5.000% 10/1/25 (2) 8,000 8,817 1 South Florida Water Management District COP TOB VRDO 0.090% 11/1/13 3,000 3,000 St. Johns County FL Development Authority Revenue (Presbyterian Retirement Communities Project) 5.750% 8/1/30 1,500 1,556 St. Lucie County FL School Board COP 5.000% 7/1/24 1,595 1,795 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/23 5,985 6,602 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.125% 9/1/24 4,625 5,068 Tallahassee FL Energy System Revenue 5.250% 10/1/14 (4) 3,980 4,156 79 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tallahassee FL Health Facilities Revenue (Tallahassee Memorial HealthCare Inc. Project) 6.250% 12/1/20 10,000 10,039 Tampa Bay FL Water Utility System Revenue 6.000% 10/1/29 (14) 10,000 12,271 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/32 2,305 2,494 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/21 1,220 1,409 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/23 1,400 1,590 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/19 3,580 4,151 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/21 18,420 20,656 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/22 13,395 14,816 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 14,686 15,055 Tampa FL Hospital Revenue 5.000% 7/1/21 1,000 1,114 Tampa FL Hospital Revenue 5.000% 7/1/22 1,075 1,191 Tampa FL Hospital Revenue 5.000% 7/1/24 1,000 1,086 Tampa FL Hospital Revenue 5.000% 7/1/25 1,935 2,073 Tampa FL Hospital Revenue 5.000% 7/1/26 1,500 1,589 Tampa FL Hospital Revenue 5.000% 7/1/27 1,000 1,047 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 15,100 16,419 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 11,355 12,347 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 13,470 14,646 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 5,000 5,437 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 5,000 5,437 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 2,675 2,909 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 2,020 2,196 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 9,450 10,275 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/29 2,300 2,641 Volusia County FL School Board COP 5.000% 8/1/21 (4) 3,495 3,716 Winter Park FL Water & Sewer Revenue 5.000% 12/1/29 1,975 2,096 2,401,873 Georgia (2.7%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/21 4,000 4,600 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/22 10,000 11,347 Atlanta GA Airport Revenue 5.000% 1/1/21 2,000 2,289 Atlanta GA Airport Revenue 5.000% 1/1/22 2,300 2,588 Atlanta GA Airport Revenue 5.875% 1/1/24 3,145 3,753 Atlanta GA Airport Revenue 5.000% 1/1/25 1,210 1,360 Atlanta GA Airport Revenue 5.000% 1/1/26 1,600 1,779 Atlanta GA Airport Revenue 5.000% 1/1/26 1,400 1,556 Atlanta GA Airport Revenue 5.000% 1/1/27 1,390 1,519 Atlanta GA GO 5.250% 12/1/19 (12) 4,925 5,875 Atlanta GA GO 5.250% 12/1/20 (12) 3,280 3,840 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/16 (4) 7,000 7,969 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/17 (3) 5,400 6,322 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/17 (4) 8,000 9,370 Atlanta GA Water & Wastewater Revenue 6.000% 11/1/21 1,000 1,196 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/22 (4) 9,800 11,323 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/25 (4) 6,500 7,892 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/26 (4) 15,220 18,271 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/27 (4) 5,585 6,627 2 Atlanta GA Water & Wastewater Revenue PUT 1.613% 11/1/18 21,685 21,597 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 15,500 15,513 Carroll County GA School District GO 4.000% 4/1/14 1,400 1,422 Carroll County GA School District GO 4.000% 4/1/15 1,300 1,367 Carroll County GA School District GO 5.000% 4/1/16 3,000 3,322 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/28 4,000 4,318 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/29 3,500 3,741 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/30 2,500 2,636 Cobb County GA Kennestone Hospital Authority Revenue 6.250% 4/1/34 (2) 1,000 1,120 Cobb County GA Kennestone Hospital Authority Revenue 5.500% 4/1/37 (2) 7,500 7,837 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/22 1,675 1,887 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/23 1,975 2,193 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/24 1,000 1,101 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/27 6,880 7,316 DeKalb County GA Private Hospital Authority (Children’s Healthcare of Atlanta Inc. Project) RAN 5.000% 11/15/17 1,250 1,430 DeKalb County GA Private Hospital Authority (Children’s Healthcare of Atlanta Inc. Project) RAN 5.000% 11/15/20 1,400 1,591 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/23 1,410 1,632 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/24 1,500 1,714 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/25 1,250 1,410 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/31 2,225 2,376 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/32 4,000 4,239 Fayette County GA Hospital Authority (Fayette Community Hospital Project) RAN 5.250% 6/15/23 11,395 12,997 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) 5.250% 6/15/23 6,110 6,969 80 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Fulton County GA Water & Sewer Revenue 5.000% 1/1/33 10,000 10,697 Georgia GO 5.000% 7/1/14 7,800 8,051 Georgia GO 5.000% 7/1/14 7,290 7,525 Georgia GO 5.500% 7/1/14 10,750 11,132 Georgia GO 5.000% 10/1/14 18,385 19,198 Georgia GO 5.000% 7/1/15 28,875 31,145 Georgia GO 5.000% 7/1/15 15,000 16,179 Georgia GO 5.000% 9/1/15 (Prere.) 7,080 7,682 Georgia GO 5.000% 10/1/15 16,495 17,974 Georgia GO 5.000% 12/1/15 10,000 10,969 Georgia GO 5.000% 7/1/16 5,300 5,709 Georgia GO 5.000% 7/1/16 8,625 9,664 Georgia GO 5.000% 7/1/16 2,705 3,031 Georgia GO 5.000% 7/1/16 18,290 20,493 Georgia GO 5.000% 11/1/17 5,590 6,518 Georgia GO 5.000% 7/1/19 10,050 12,039 Georgia GO 5.000% 7/1/19 16,515 19,783 Georgia GO 5.000% 7/1/20 14,920 18,016 Georgia GO 5.000% 9/1/20 10,000 12,098 Georgia GO 5.000% 11/1/20 9,240 11,200 Georgia GO 5.000% 1/1/22 9,415 11,422 Georgia Municipal Electric Power Authority Revenue 6.500% 1/1/17 (14) 9,420 10,192 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/22 12,000 13,839 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/24 4,000 4,592 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/25 1,300 1,471 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 (14) 3,000 3,084 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 27,395 28,154 Georgia Road & Tollway Authority Revenue 5.000% 6/1/14 16,735 17,199 Georgia Road & Tollway Authority Revenue 5.000% 6/1/15 21,260 22,800 Georgia Road & Tollway Authority Revenue 5.000% 6/1/16 26,105 29,049 Georgia Road & Tollway Authority Revenue 5.000% 3/1/19 15,500 18,464 Georgia Road & Tollway Authority Revenue 5.000% 10/1/21 2,420 2,927 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/15 7,915 8,563 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/22 1,430 1,612 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/24 1,250 1,382 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 6,380 6,724 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 2,340 2,571 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.250% 9/15/19 30 34 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/20 23,970 26,696 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 6,765 7,466 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 37,000 41,141 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/22 10,720 11,675 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/28 70 76 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 5.250% 7/1/26 (14) 4,800 5,643 Municipal Electric Authority Georgia Revenue 5.000% 4/1/17 3,980 4,520 Municipal Electric Authority Georgia Revenue 5.000% 4/1/18 3,500 4,053 Municipal Electric Authority Georgia Revenue 5.000% 4/1/18 3,565 4,129 Municipal Electric Authority Georgia Revenue 5.000% 4/1/19 3,000 3,505 Municipal Electric Authority Georgia Revenue 5.000% 4/1/19 3,160 3,692 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 15,000 17,437 Municipal Electric Authority Georgia Revenue 5.000% 11/1/23 14,605 16,504 Municipal Electric Authority Georgia Revenue 5.000% 11/1/24 11,650 13,031 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.250% 1/1/16 3,480 3,823 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.750% 1/1/19 51,440 60,722 Municipal Electric Authority Georgia Revenue (Project One) 5.250% 1/1/16 6,580 7,229 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/21 7,600 8,807 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/29 3,340 3,671 Richmond County GA Hospital Authority (University Health Services Inc. Project) RAN 5.500% 1/1/24 17,500 19,045 925,251 Guam (0.0%) Guam International Airport Authority Revenue 5.000% 10/1/23 2,310 2,345 Hawaii (0.6%) Hawaii Airports System Revenue 5.250% 7/1/30 16,975 17,900 Hawaii GO 5.000% 10/1/14 (Prere.) 7,000 7,309 Hawaii GO 5.000% 10/1/14 (Prere.) 5,000 5,221 Hawaii GO 5.000% 10/1/14 (Prere.) 3,000 3,132 Hawaii GO 5.000% 3/1/16 (Prere.) 4,515 4,991 Hawaii GO 5.000% 6/1/16 4,295 4,794 Hawaii GO 5.000% 11/1/16 8,275 9,367 Hawaii GO 5.000% 7/1/17 (2) 45,035 48,382 81 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Hawaii GO 5.000% 12/1/18 9,250 10,989 Hawaii GO 5.000% 12/1/20 4,480 5,379 Hawaii GO 5.000% 11/1/22 11,155 13,406 Hawaii GO 5.000% 12/1/22 10,000 11,822 Hawaii GO 5.000% 11/1/24 22,305 26,159 Hawaii GO 5.000% 3/1/25 (4) 1,485 1,630 Hawaii GO 5.000% 11/1/25 7,500 8,691 Hawaii GO 5.000% 12/1/31 10,000 10,879 Hawaii Pacific Health Revenue 5.625% 7/1/30 2,345 2,454 Honolulu HI City & County GO 5.000% 7/1/19 (4) 3,000 3,402 Honolulu HI City & County GO 5.000% 7/1/20 (4) 2,705 3,067 Honolulu HI City & County GO 5.000% 11/1/22 3,000 3,606 Honolulu HI City & County GO 5.000% 11/1/23 3,500 4,173 Honolulu HI City & County GO 5.000% 8/1/24 4,535 5,247 Honolulu HI City & County GO 5.000% 8/1/28 5,000 5,548 217,548 Idaho (0.1%) Idaho Bond Bank Authority Revenue 5.250% 9/15/24 2,000 2,267 Idaho Bond Bank Authority Revenue 5.250% 9/15/26 1,000 1,112 Idaho Health Facilities Authority Revenue (Trinity Health Group) 6.125% 12/1/28 12,050 13,782 Idaho Housing & Finance Association RAN 5.000% 7/15/14 4,890 5,051 Idaho Housing & Finance Association RAN 4.750% 7/15/19 5,000 5,792 28,004 Illinois (6.7%) Berwyn IL GO 5.000% 12/1/25 (4) 5,000 5,236 Chicago IL (City Colleges Capital Improvement Project) GO 0.000% 1/1/25 (3)(14) 4,935 2,655 Chicago IL Board of Education GO 5.000% 12/1/16 (4) 2,435 2,676 Chicago IL Board of Education GO 0.000% 12/1/18 (14) 4,520 3,761 Chicago IL Board of Education GO 5.000% 12/1/18 2,500 2,733 Chicago IL Board of Education GO 5.000% 12/1/18 (4) 2,500 2,753 Chicago IL Board of Education GO 0.000% 12/1/19 (14) 5,610 4,382 Chicago IL Board of Education GO 5.000% 12/1/19 (12) 1,015 1,088 Chicago IL Board of Education GO 5.000% 12/1/19 2,600 2,795 Chicago IL Board of Education GO 5.000% 12/1/19 (4) 6,130 6,637 Chicago IL Board of Education GO 6.000% 1/1/20 (14) 5,300 5,893 Chicago IL Board of Education GO 5.000% 12/1/20 (4) 1,500 1,599 Chicago IL Board of Education GO 5.000% 12/1/20 (2) 20,100 20,935 Chicago IL Board of Education GO 5.000% 12/1/20 2,250 2,403 Chicago IL Board of Education GO 5.500% 12/1/21 (4)(2) 4,090 4,503 Chicago IL Board of Education GO 5.000% 12/1/26 (4) 12,640 12,873 Chicago IL Board of Education GO 0.000% 12/1/28 (14) 22,500 8,919 Chicago IL Board of Education GO 0.000% 12/1/31 (14) 4,500 1,394 Chicago IL Board of Education GO 0.000% 12/1/31 (14) 27,180 8,441 Chicago IL Board of Education GO 5.000% 12/1/33 20,030 18,821 Chicago IL Board of Education GO 5.000% 12/1/34 9,245 8,639 1 Chicago IL Board of Education GO TOB PUT 0.810% 11/21/13 LOC 75,000 75,000 Chicago IL GO 5.250% 1/1/17 (14) 2,300 2,531 Chicago IL GO 5.500% 1/1/17 (4) 18,430 20,477 Chicago IL GO 5.000% 1/1/18 1,525 1,668 Chicago IL GO 5.000% 1/1/18 (4) 17,530 18,168 Chicago IL GO 5.000% 1/1/19 2,800 3,028 Chicago IL GO 5.000% 1/1/21 5,490 5,699 Chicago IL GO 5.000% 1/1/21 (4) 18,155 19,086 Chicago IL GO 5.000% 12/1/21 5,730 6,017 Chicago IL GO 0.000% 1/1/22 4,750 3,148 Chicago IL GO 0.000% 1/1/23 4,900 3,077 Chicago IL GO 5.000% 1/1/23 10,585 10,844 Chicago IL GO 5.000% 12/1/23 7,000 7,154 Chicago IL GO 5.000% 1/1/26 (4) 10,000 10,032 Chicago IL GO 0.000% 1/1/27 7,000 3,210 Chicago IL GO 5.000% 1/1/27 (14) 8,200 8,106 Chicago IL GO 5.000% 1/1/28 (14) 5,000 4,871 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/30 35,000 37,296 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/14 (14) 2,000 2,017 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/15 (14) 5,200 5,492 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/18 (4) 7,025 7,806 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/18 4,000 4,574 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/18 4,200 4,802 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/19 (4) 22,920 25,152 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/19 (4) 8,920 9,988 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/22 (4) 18,295 20,277 82 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Chicago IL O’Hare International Airport Revenue 5.000% 1/1/23 (4) 15,275 16,891 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/24 3,000 3,286 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/24 (4) 18,250 20,049 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/24 1,250 1,353 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/25 7,410 8,007 Chicago IL O’Hare International Airport Revenue 5.500% 1/1/25 1,500 1,637 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/26 4,000 4,276 Chicago IL O’Hare International Airport Revenue 5.500% 1/1/26 1,000 1,074 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/27 3,560 3,740 Chicago IL O’Hare International Airport Revenue 5.500% 1/1/27 2,435 2,567 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/28 3,000 3,114 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/29 (4) 2,300 2,332 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/29 3,000 3,081 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/30 3,220 3,283 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/31 2,900 2,927 Chicago IL O’Hare International Airport Revenue 5.500% 1/1/31 13,495 14,111 Chicago IL O’Hare International Airport Revenue 5.500% 1/1/31 10,000 10,457 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/33 (4) 1,000 1,009 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/28 4,835 4,999 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/29 5,170 5,282 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/30 2,770 2,805 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/14 4,200 4,303 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/15 6,060 6,426 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 12/1/16 (Prere.) 2,455 2,789 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/18 (2) 7,545 8,262 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.500% 6/1/18 7,435 8,562 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/20 (12) 3,185 3,525 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/20 4,900 5,424 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/24 (12) 5,000 5,251 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/25 (12) 11,000 11,448 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/26 (12) 8,260 8,539 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/27 31,170 32,707 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/27 13,085 13,730 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/28 30,225 31,416 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.000% 12/1/19 9,915 11,518 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/30 10,000 10,476 Chicago IL Water Revenue 0.000% 11/1/14 (2) 7,460 7,421 Chicago IL Water Revenue 0.000% 11/1/15 (2) 7,555 7,390 Chicago IL Water Revenue 5.000% 11/1/19 (4) 17,565 19,691 Chicago IL Water Revenue 5.000% 11/1/23 1,670 1,869 Chicago IL Water Revenue 5.000% 11/1/24 1,500 1,631 Chicago IL Water Revenue 5.000% 11/1/25 2,000 2,137 Chicago IL Water Revenue 5.000% 11/1/26 2,000 2,095 Chicago IL Water Revenue 5.000% 11/1/28 5,000 5,086 Chicago IL Water Revenue 5.000% 11/1/30 3,590 3,593 Chicago IL Water Revenue 5.000% 11/1/31 3,000 2,979 Chicago IL Water Revenue 5.000% 11/1/32 3,000 3,004 Cook County IL Community College District GO 5.000% 3/1/19 (Prere.) 1,100 1,254 Cook County IL Community College District GO 5.000% 12/1/24 2,000 2,198 Cook County IL Community College District GO 5.250% 12/1/26 2,000 2,181 Cook County IL Community College District GO 5.250% 12/1/27 2,000 2,162 Cook County IL Community College District GO 5.250% 12/1/28 2,000 2,139 Cook County IL Forest Preservation District GO 5.000% 12/15/24 1,020 1,137 Cook County IL Forest Preservation District GO 5.000% 12/15/25 1,000 1,094 Cook County IL Forest Preservation District GO 5.000% 12/15/26 2,485 2,698 Cook County IL Forest Preservation District GO 5.000% 12/15/26 2,225 2,415 Cook County IL Forest Preservation District GO 5.000% 12/15/27 2,605 2,805 Cook County IL Forest Preservation District GO 5.000% 12/15/27 2,335 2,515 Cook County IL Forest Preservation District GO 5.000% 12/15/28 2,240 2,399 Cook County IL Forest Preservation District GO 5.000% 12/15/28 2,455 2,629 Cook County IL Forest Preservation District GO 5.000% 12/15/32 5,000 5,213 Cook County IL GO 5.000% 11/15/18 8,000 9,132 Cook County IL GO 5.000% 11/15/20 7,500 8,440 Cook County IL GO 5.000% 11/15/21 5,410 5,948 Cook County IL GO 5.250% 11/15/28 35,500 36,314 Cook County IL High School District No. 205 (Thornton Township) GO 5.000% 12/1/15 (12) 2,020 2,194 Cook County IL High School District No. 205 (Thornton Township) GO 5.500% 12/1/17 (12) 2,000 2,308 Du Page & Cook Counties IL Community Consolidated School District GO 4.500% 1/1/21 (14) 4,900 5,305 Du Page & Cook Counties IL Community Consolidated School District GO 5.000% 6/1/24 1,750 2,019 Du Page & Cook Counties IL Community Consolidated School District GO 5.000% 6/1/25 1,820 2,074 Du Page & Cook Counties IL Community Consolidated School District GO 5.000% 6/1/26 2,290 2,577 83 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Du Page & Cook Counties IL Community Consolidated School District GO 5.000% 6/1/27 2,000 2,223 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/23 2,315 2,687 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/25 2,720 3,141 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/26 3,060 3,533 Grundy & Will Counties IL Community Unified School District GO 5.875% 8/1/28 6,520 7,359 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 10,000 10,080 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,906 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/19 1,500 1,726 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/20 2,000 2,254 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/21 6,535 7,204 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/22 10,000 11,153 Illinois Finance Authority Revenue (Advocate Health Care Network) 6.125% 11/1/23 3,000 3,492 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 7,500 7,707 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 5.000% 2/12/20 6,595 7,452 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/30 3,000 3,122 Illinois Finance Authority Revenue (Carle Foundation) 5.625% 8/15/31 10,000 10,637 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/27 15,000 15,278 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/32 7,575 7,315 Illinois Finance Authority Revenue (Central DuPage Health) 5.000% 11/1/27 18,725 20,052 Illinois Finance Authority Revenue (Central DuPage Health) 5.125% 11/1/29 15,000 15,697 Illinois Finance Authority Revenue (Children’s Memorial Hospital) 5.500% 8/15/28 21,760 22,573 Illinois Finance Authority Revenue (Franciscan Communities Inc.) 4.000% 5/15/23 1,000 886 Illinois Finance Authority Revenue (Franciscan Communities Inc.) 4.750% 5/15/33 8,225 6,820 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/25 8,750 9,587 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/26 3,595 3,897 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/27 1,495 1,601 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/28 1,570 1,665 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/29 1,650 1,734 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/30 1,730 1,803 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/31 1,815 1,875 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/32 1,905 1,951 Illinois Finance Authority Revenue (Memorial Health System) 5.250% 4/1/29 12,670 13,085 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.250% 7/1/28 8,500 8,790 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.750% 8/15/30 9,000 9,957 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.090% 11/1/13 1,605 1,605 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/22 2,000 2,197 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/23 3,750 4,067 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 10,000 11,720 Illinois Finance Authority Revenue (Palos Community Hospital) 5.375% 5/15/30 24,070 25,587 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/1/23 (14) 5,000 5,230 Illinois Finance Authority Revenue (Rush University Medical Center) 5.750% 11/1/28 (14) 3,000 3,169 Illinois Finance Authority Revenue (Rush University Medical Center) 6.375% 11/1/29 7,000 7,891 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 5.500% 8/15/30 8,000 8,168 Illinois Finance Authority Revenue (Southern Illinois Healthcare) 5.250% 3/1/30 (4) 7,000 7,286 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/18 3,555 4,087 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/19 11,605 13,379 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/20 3,185 3,656 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/22 10,000 11,058 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/22 2,000 2,318 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/23 4,000 4,614 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/24 5,195 5,928 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/25 2,990 3,351 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/26 3,500 3,886 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/28 4,400 4,811 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/29 4,250 4,608 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/30 5,250 5,647 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/31 5,300 5,664 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/32 1,050 1,116 Illinois GO 5.250% 10/1/14 10,400 10,443 Illinois GO 5.000% 1/1/15 6,050 6,329 Illinois GO 5.000% 1/1/16 2,010 2,165 Illinois GO 5.000% 1/1/16 7,500 8,079 Illinois GO 5.000% 8/1/16 40,000 43,719 Illinois GO 5.000% 1/1/17 22,985 25,231 Illinois GO 5.000% 3/1/17 1,550 1,707 Illinois GO 5.000% 8/1/17 8,760 9,714 Illinois GO 5.000% 1/1/19 15,475 17,188 Illinois GO 5.000% 1/1/20 (4) 8,635 9,575 Illinois GO 5.000% 8/1/20 23,000 25,255 Illinois GO 5.000% 1/1/21 (4) 21,470 23,291 Illinois GO 5.250% 1/1/21 7,425 8,163 84 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois GO 5.000% 7/1/21 7,000 7,588 Illinois GO 5.000% 8/1/21 25,000 27,098 Illinois GO 5.000% 1/1/22 2,740 2,901 Illinois GO 5.000% 7/1/22 7,000 7,527 Illinois GO 5.000% 8/1/22 12,500 13,441 Illinois GO 5.000% 7/1/23 6,000 6,425 Illinois GO 5.000% 8/1/23 17,000 18,201 Illinois GO 5.500% 7/1/24 19,000 20,787 Illinois GO 5.000% 11/1/24 (2) 5,000 5,158 Illinois GO 5.000% 4/1/26 (2) 12,600 12,630 Illinois GO 5.000% 6/1/26 120 120 Illinois GO 5.000% 6/1/26 5,100 5,125 Illinois GO 5.500% 7/1/26 7,000 7,467 Illinois GO 5.500% 7/1/27 8,000 8,397 Illinois GO 5.250% 7/1/31 6,000 6,031 Illinois GO 5.000% 9/1/31 2,500 2,448 Illinois GO 5.500% 7/1/33 3,300 3,369 Illinois Health Facilities Authority Revenue (Elmhurst Memorial Hospital) 6.250% 1/1/17 5,060 5,072 Illinois Regional Transportation Authority Revenue 6.250% 7/1/22 (4) 5,000 6,059 Illinois Regional Transportation Authority Revenue 6.000% 7/1/23 (14) 5,000 5,993 Illinois Regional Transportation Authority Revenue 6.250% 7/1/23 (4) 11,475 13,981 Illinois Sales Tax Revenue 0.000% 12/15/16 (2) 5,000 4,637 Illinois Sales Tax Revenue 5.000% 6/15/18 12,000 13,858 Illinois Sales Tax Revenue 5.375% 6/15/18 9,860 11,537 Illinois Sales Tax Revenue 5.000% 6/15/19 (Prere.) 1,345 1,603 Illinois Sales Tax Revenue 5.000% 6/15/19 6,000 6,951 Illinois Sales Tax Revenue 5.000% 6/15/20 3,880 4,423 Illinois Sales Tax Revenue 5.375% 6/15/20 9,635 11,470 Illinois Sales Tax Revenue 5.000% 6/15/21 15,000 17,344 Illinois Sales Tax Revenue 5.000% 6/15/22 22,720 26,197 Illinois Sales Tax Revenue 5.000% 6/15/28 (14) 6,000 6,386 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 23,000 24,416 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 5,000 5,493 Illinois Toll Highway Authority Revenue 5.000% 1/1/24 (4) 20,000 21,737 Illinois Toll Highway Authority Revenue 5.000% 1/1/25 (4) 5,700 6,255 Illinois Toll Highway Authority Revenue 5.000% 1/1/27 1,250 1,357 Illinois Toll Highway Authority Revenue 5.000% 1/1/28 2,500 2,644 Illinois Toll Highway Authority Revenue 5.000% 1/1/28 1,250 1,343 Illinois Toll Highway Authority Revenue 5.000% 1/1/29 3,500 3,727 Illinois Toll Highway Authority Revenue 5.000% 1/1/30 3,745 3,910 Illinois Toll Highway Authority Revenue 5.000% 1/1/31 8,000 8,297 Illinois Toll Highway Authority Revenue 5.000% 1/1/32 9,000 9,273 Illinois Toll Highway Authority Revenue 5.000% 1/1/33 9,000 9,239 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/16 15,000 16,668 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 12/15/16 2,650 2,911 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/16 5,205 5,877 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/18 7,500 8,375 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/19 14,350 15,281 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/19 3,000 3,144 Lake County IL Community High School District No. 127 GO 0.000% 2/1/19 5,000 4,442 Lake County IL Community High School District No. 127 GO 0.000% 2/1/20 5,000 4,248 Lake County IL Community High School District No. 127 GO 0.000% 2/1/22 5,690 4,354 McHenry & Kane Counties IL Community Consolidated School District No. 158 GO 5.625% 1/15/31 3,500 3,760 McHenry & Kane Counties IL Community Consolidated School District No. 158 GO 5.625% 1/15/32 4,000 4,274 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/15 (14) 13,000 12,608 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/16 (14) 11,330 10,697 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/19 (14) 38,440 32,607 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/21 (14) 6,000 4,339 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/23 (14) 21,000 13,444 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/23 (14) 32,515 20,815 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/24 (14) 23,795 14,276 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/25 (14) 29,785 16,589 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/26 (4) 10,725 5,703 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/27 (4) 6,400 3,133 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/29 (14) 30,000 12,392 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/28 25,685 27,137 Peoria IL Public Building Community School District Revenue 0.000% 12/1/14 (12) 2,800 2,780 Peoria IL Public Building Community School District Revenue 0.000% 12/1/15 (12) 2,800 2,724 Peoria IL Public Building Community School District Revenue 0.000% 12/1/16 (12) 2,900 2,738 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/16 10,000 10,967 85 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 6,000 6,726 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/18 5,000 5,681 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 37,000 40,686 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 10,000 10,722 Southwestern IL Development Authority Revenue (Local Government Program) 5.000% 4/15/30 10,000 10,397 Springfield IL Water Revenue 5.000% 3/1/29 2,525 2,699 Springfield IL Water Revenue 5.000% 3/1/30 2,000 2,122 Springfield IL Water Revenue 5.000% 3/1/31 2,000 2,101 Springfield IL Water Revenue 5.000% 3/1/32 2,000 2,100 University of Illinois Auxiliary Facilities System Revenue 0.000% 4/1/16 (14) 15,270 14,724 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/21 3,430 3,927 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/22 6,015 6,788 University of Illinois Auxiliary Facilities System Revenue 5.250% 4/1/30 5,000 5,232 Waubonsee IL Community College District No. 516 GO 5.000% 12/15/23 1,715 1,949 Waubonsee IL Community College District No. 516 GO 5.000% 12/15/24 7,950 8,939 Waubonsee IL Community College District No. 516 GO 5.000% 12/15/25 3,405 3,782 Will County IL Community High School District No. 210 (Lincoln-Way) GO 5.000% 1/1/28 8,800 9,420 Will County IL Community High School District No. 210 (Lincoln-Way) GO 5.000% 1/1/30 4,500 4,729 Will County IL Community High School District No. 210 (Lincoln-Way) GO 0.000% 1/1/33 1,250 419 Winnebago & Boone Counties IL Rockford School District No. 205 GO 0.000% 2/1/24 7,980 5,086 Winnebago & Boone Counties IL Rockford School District No. 205 GO 0.000% 2/1/25 4,065 2,405 Winnebago & Boone Counties IL Rockford School District No. 205 GO 0.000% 2/1/26 3,645 2,005 Winnebago & Boone Counties IL Rockford School District No. 205 GO 0.000% 2/1/27 2,000 1,020 2,276,359 Indiana (1.5%) Decatur Township IN Multi-School Buildings Corp. Revenue 5.000% 7/15/21 (4) 5,695 6,319 Franklin IN Community Multi-School Building Corp. Revenue 5.000% 7/15/23 (4) 2,480 2,852 Hammond IN Multi-School Building Corp. Mortgage Revenue 5.000% 7/15/24 (14) 2,735 2,871 Hammond IN Multi-School Building Corp. Mortgage Revenue 5.000% 7/15/25 (14) 2,875 3,009 Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/21 145 165 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/15 (ETM) 3,865 4,167 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/17 (ETM) 3,315 3,826 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/18 (ETM) 4,085 4,820 Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.000% 7/1/14 2,510 2,590 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/18 5,000 5,779 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/20 4,370 4,866 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/23 3,570 3,997 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/24 10,855 12,135 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/25 13,895 15,563 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/26 14,425 16,043 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/27 8,615 9,527 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/22 1,295 1,467 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/24 2,500 2,763 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/25 2,500 2,717 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/26 2,500 2,649 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/27 2,500 2,612 Indiana Finance Authority Hospital Revenue (Parkview Health System) 5.000% 5/1/29 3,000 3,150 Indiana Finance Authority Lease Revenue 5.000% 11/1/17 7,500 8,631 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/21 1,225 1,355 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/22 1,000 1,098 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/24 1,000 1,071 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/25 1,000 1,056 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/30 3,250 3,256 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.080% 11/1/13 27,000 27,000 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.080% 11/1/13 40,000 40,000 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/32 9,150 9,977 Indiana Finance Authority Revenue (Trinity Health) 5.000% 12/1/28 6,295 6,577 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/29 5,000 5,349 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/30 5,490 5,822 86 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/31 3,325 3,508 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.250% 10/1/31 10,000 10,784 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/24 2,000 2,145 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/25 14,000 14,964 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/26 18,475 19,387 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 9,000 9,043 Indiana Municipal Power Agency Revenue 5.625% 1/1/28 4,640 5,233 Indiana Municipal Power Agency Revenue 5.750% 1/1/29 2,000 2,263 Indiana Office Building Commission Facilities Revenue (New Castle Correctional Facility) 5.250% 7/1/19 (14) 2,515 2,959 Indiana University Student Fee Revenue 5.000% 8/1/15 1,000 1,082 Indiana University Student Fee Revenue 5.000% 8/1/16 2,500 2,806 Indiana University Student Fee Revenue 5.000% 8/1/21 4,500 5,401 Indiana University Student Fee Revenue 5.000% 8/1/22 6,370 7,663 Indiana University Student Fee Revenue 5.000% 8/1/23 3,510 4,158 Indiana University Student Fee Revenue 5.000% 8/1/24 2,175 2,546 Indiana University Student Fee Revenue 5.000% 8/1/25 2,040 2,360 Indiana University Student Fee Revenue 5.000% 8/1/26 1,000 1,129 Indiana University Student Fee Revenue 5.000% 8/1/29 1,000 1,097 Indiana University Student Fee Revenue 5.000% 6/1/30 2,000 2,193 Indiana University Student Fee Revenue 5.000% 8/1/30 1,560 1,698 Indiana University Student Fee Revenue 5.000% 6/1/31 1,500 1,633 Indianapolis IN Gas Utility Revenue 5.000% 8/15/21 (4) 3,530 3,990 Indianapolis IN Gas Utility Revenue 5.000% 8/15/22 (4) 15,655 17,443 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/19 3,000 3,496 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/20 1,545 1,803 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 2/1/20 5,000 5,739 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/21 8,590 9,893 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/22 7,000 7,942 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/22 1,425 1,626 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/23 1,895 2,156 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/25 2,085 2,378 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/26 1,985 2,260 Indianapolis IN Local Public Improvement Bond Bank Revenue (Bank-Waterworks Project) 5.500% 1/1/29 10,000 10,756 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/23 (4) 4,285 4,955 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/25 (4) 3,535 4,020 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.500% 2/1/28 4,065 4,540 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.500% 2/1/29 4,370 4,842 Lake Central IN Multi-District School Building Corp. Revenue 5.000% 7/15/25 4,330 4,803 Lake Central IN Multi-District School Building Corp. Revenue 5.000% 7/15/26 4,835 5,300 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 13,250 13,651 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 11,750 12,106 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) 5.000% 7/1/17 5,000 5,677 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 41,705 42,259 500,766 Iowa (0.3%) Ames IA Hospital Revenue (Mary Greeley Medical Center) 5.500% 6/15/29 2,000 2,093 Ames IA Hospital Revenue (Mary Greeley Medical Center) 5.625% 6/15/31 2,000 2,086 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.250% 2/15/29 (12) 13,500 14,263 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.250% 8/15/29 (12) 5,500 5,837 Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.500% 12/1/22 30,000 28,677 Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/27 5,985 6,654 Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/28 6,280 6,939 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/21 1,150 1,349 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/22 2,100 2,461 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/27 4,000 4,448 Iowa Student Loan Liquidity Corp. Revenue 5.000% 12/1/16 8,545 9,295 Iowa Student Loan Liquidity Corp. Revenue 5.250% 12/1/17 5,655 6,274 90,376 Kansas (0.3%) Cowley County KS Unified School District GO 4.750% 9/1/18 (Prere.) 3,500 3,980 Cowley County KS Unified School District GO 4.750% 9/1/26 (4) 380 432 Cowley County KS Unified School District GO 4.750% 9/1/26 (4) 3,300 3,720 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.375% 3/1/30 1,000 1,049 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/31 1,000 1,024 87 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/34 2,000 2,021 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/22 1,500 1,660 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/24 2,800 3,081 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/29 6,000 6,340 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.500% 11/15/29 10,435 11,396 Kansas Development Finance Authority Revenue (Kansas Department of Commerce Impact Program) 5.000% 6/1/19 6,730 7,916 Kansas Development Finance Authority Revenue (Kansas Department of Commerce Impact Program) 5.000% 6/1/20 7,070 8,360 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.250% 1/1/25 7,500 8,170 Leavenworth County KS Unified School District GO 4.500% 3/1/18 (12) 1,030 1,173 Leavenworth County KS Unified School District GO 4.500% 9/1/18 (12) 1,030 1,182 Leavenworth County KS Unified School District GO 4.500% 3/1/19 (12) 1,000 1,145 Leavenworth County KS Unified School District GO 4.500% 9/1/19 (12) 600 691 Leavenworth County KS Unified School District GO 4.500% 3/1/20 (12) 1,115 1,266 Leavenworth County KS Unified School District GO 4.750% 3/1/21 (12) 1,165 1,319 Leavenworth County KS Unified School District GO 4.750% 9/1/21 (12) 1,265 1,425 Leavenworth County KS Unified School District GO 5.000% 3/1/22 (12) 1,060 1,201 Leavenworth County KS Unified School District GO 5.000% 9/1/22 (12) 1,360 1,534 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/18 1,000 1,106 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/19 1,500 1,649 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/20 1,500 1,646 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/21 1,500 1,646 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/24 5,055 5,493 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/26 4,300 4,558 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/16 (ETM) 1,000 1,135 Wyandotte County/Kansas City KS Unified Government Utility System Revenue 5.000% 9/1/28 6,000 6,494 93,812 Kentucky (0.8%) Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.250% 9/1/18 (14) 5,000 5,896 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/21 14,000 16,265 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/22 7,000 8,030 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) 5.000% 2/1/18 1,840 2,071 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) 5.000% 2/1/19 1,475 1,656 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) 5.000% 2/1/20 1,125 1,258 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) 5.000% 2/1/21 2,000 2,173 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 1,500 1,637 Kentucky Property & Building Commission Revenue 5.000% 10/1/17 1,170 1,348 Kentucky Property & Building Commission Revenue 5.000% 11/1/17 8,570 9,895 Kentucky Property & Building Commission Revenue 5.000% 11/1/18 14,880 17,429 Kentucky Property & Building Commission Revenue 5.500% 8/1/19 (2) 6,870 8,250 Kentucky Property & Building Commission Revenue 5.000% 10/1/19 (2) 5,000 5,879 Kentucky Property & Building Commission Revenue 5.500% 8/1/20 (2) 4,320 5,204 Kentucky Property & Building Commission Revenue 5.000% 11/1/20 4,500 5,166 Kentucky Property & Building Commission Revenue 5.000% 8/1/21 35,000 40,519 Kentucky Property & Building Commission Revenue 5.250% 2/1/23 (12) 6,215 7,122 Kentucky Property & Building Commission Revenue 5.000% 11/1/23 (4) 5,120 5,802 Kentucky Property & Building Commission Revenue 5.000% 11/1/24 (4) 5,000 5,651 Kentucky Property & Building Commission Revenue 5.250% 2/1/25 (12) 4,995 5,686 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/23 9,890 11,237 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/24 7,065 8,028 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/25 7,000 7,991 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/29 3,905 4,291 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/31 5,210 5,637 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 5.750% 12/2/13 23,000 23,103 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.650% 4/3/17 14,500 14,631 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/30 14,775 15,169 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/31 9,000 9,144 88 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 4/1/20 1,180 1,330 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 4/1/28 4,000 4,177 261,675 Louisiana (1.4%) East Baton Rouge Parish LA Sales Tax Revenue 5.000% 8/1/23 (12) 5,165 5,884 Ernest N. Morial - New Orleans Exhibition Hall Authority Special Tax Revenue 5.000% 7/15/27 2,800 2,970 Industrial Development Board of the Parish of East Baton Rouge LA (ExxonMobile Project) Revenue VRDO 0.070% 11/1/13 34,100 34,100 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/17 1,000 1,123 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/18 1,000 1,144 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/19 1,030 1,186 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/20 1,000 1,133 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/21 1,000 1,116 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/18 (2) 14,470 15,684 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/21 (2) 20,000 21,646 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/22 (2) 13,660 14,676 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/23 (2) 10,000 10,700 Louisiana Gasoline & Fuel Tax Revenue 5.250% 5/1/15 (Prere.) 6,200 6,661 2 Louisiana Gasoline & Fuel Tax Revenue PUT 0.676% 5/1/18 31,500 31,130 Louisiana GO 5.000% 8/1/14 (14) 22,880 23,711 Louisiana GO 5.000% 8/1/15 (14) 2,500 2,706 Louisiana GO 5.000% 5/1/16 (Prere.) 25,210 28,018 Louisiana GO 5.000% 5/1/16 (Prere.) 9,765 10,853 Louisiana GO 5.000% 5/1/16 (Prere.) 26,665 29,635 Louisiana GO 5.000% 11/15/17 10,000 11,654 Louisiana GO 5.000% 11/15/17 17,040 19,859 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/22 2,790 3,162 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/24 11,000 12,202 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/25 2,000 2,198 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Plaquemines Project) 5.000% 9/1/26 (4) 1,700 1,856 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Plaquemines Project) 5.000% 9/1/28 (4) 1,875 2,003 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Plaquemines Project) 5.000% 9/1/31 (4) 1,420 1,480 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women’s Hospital Foundation Project) 5.625% 10/1/30 15,905 16,784 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/17 5,300 6,003 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/19 4,495 5,224 Louisiana Public Facilities Authority Revenue (Loyola University) 5.250% 10/1/29 4,000 4,333 Louisiana Public Facilities Authority Revenue (Loyola University) 5.250% 10/1/30 4,930 5,299 Louisiana Public Facilities Authority Revenue (Loyola University) 5.250% 10/1/31 2,485 2,659 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/15 4,055 4,275 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/17 1,520 1,673 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.250% 5/15/27 15,165 15,720 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/23 1,585 1,789 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/24 2,125 2,386 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/25 5,445 6,030 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/26 5,000 5,469 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/27 3,770 4,057 Louisiana State University Revenue 5.000% 7/1/28 1,000 1,076 Louisiana State University Revenue 5.000% 7/1/29 3,180 3,385 Louisiana State University Revenue 5.000% 7/1/30 1,000 1,055 Louisiana State University Revenue 5.000% 7/1/32 2,765 2,890 New Orleans LA Aviation Board Revenue 4.500% 1/1/16 (12) 1,860 2,001 New Orleans LA Aviation Board Revenue 4.500% 1/1/16 (12) 4,535 4,878 New Orleans LA Aviation Board Revenue 4.500% 1/1/17 (12) 1,955 2,154 New Orleans LA Aviation Board Revenue 4.500% 1/1/17 (12) 1,540 1,696 New Orleans LA Aviation Board Revenue 5.000% 1/1/18 (12) 2,440 2,771 New Orleans LA Aviation Board Revenue 5.000% 1/1/18 (12) 2,200 2,498 New Orleans LA GO 5.000% 12/1/23 2,250 2,468 New Orleans LA GO 5.000% 12/1/24 2,500 2,731 New Orleans LA GO 5.000% 12/1/25 2,500 2,694 New Orleans LA GO 5.000% 12/1/26 (4) 3,770 4,093 New Orleans LA GO 5.000% 12/1/27 (4) 2,260 2,422 New Orleans LA GO 5.000% 12/1/28 (4) 2,310 2,443 89 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 17,750 17,713 Tobacco Settlement Financing Corp. Louisiana Revenue 5.250% 5/15/31 10,000 9,943 Tobacco Settlement Financing Corp. Louisiana Revenue 5.250% 5/15/32 12,365 12,235 Tobacco Settlement Financing Corp. Louisiana Revenue 5.250% 5/15/33 5,000 4,928 466,265 Maine (0.0%) Maine GO 5.000% 6/1/16 3,770 4,212 Portland ME Airport Revenue 5.000% 1/1/21 (4) 1,000 1,129 Portland ME Airport Revenue 5.000% 1/1/22 (4) 1,000 1,115 Portland ME Airport Revenue 5.000% 1/1/23 (4) 1,000 1,114 Portland ME Airport Revenue 5.000% 1/1/24 (4) 1,610 1,759 Portland ME Airport Revenue 5.000% 1/1/25 (4) 1,000 1,080 Portland ME Airport Revenue 5.000% 1/1/26 (4) 1,720 1,842 Portland ME Airport Revenue 5.000% 1/1/28 (4) 1,200 1,260 Portland ME Airport Revenue 5.000% 1/1/29 (4) 1,265 1,329 14,840 Maryland (1.2%) Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/14 (Prere.) 1,365 1,428 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/14 (Prere.) 2,185 2,285 Baltimore MD Project Revenue 5.000% 7/1/26 1,585 1,786 Baltimore MD Project Revenue 5.000% 7/1/26 1,250 1,408 Baltimore MD Project Revenue 5.000% 7/1/27 1,745 1,945 Baltimore MD Project Revenue 5.000% 7/1/28 1,570 1,734 Baltimore MD Project Revenue 5.000% 7/1/28 1,905 2,104 Baltimore MD Project Revenue 5.000% 7/1/29 2,075 2,272 Baltimore MD Project Revenue 5.000% 7/1/30 1,905 2,072 Baltimore MD Project Revenue 5.000% 7/1/30 3,255 3,540 Baltimore MD Project Revenue 5.000% 7/1/31 2,000 2,161 Howard County MD GO 5.000% 8/15/17 3,330 3,860 Howard County MD GO 5.000% 8/15/20 14,125 17,020 Howard County MD GO 5.000% 8/15/21 14,440 17,452 Howard County MD GO 5.000% 8/15/24 4,500 5,287 Maryland Department of Transportation Revenue 5.000% 6/1/15 1,825 1,961 Maryland Economic Development Corp. Pollution Control Revenue (Potomac Electric Power Co.) 6.200% 9/1/22 6,000 7,125 Maryland GO 5.000% 8/1/15 19,620 21,235 Maryland GO 5.000% 8/1/15 (Prere.) 15,260 16,502 Maryland GO 5.000% 8/1/15 3,225 3,490 Maryland GO 5.000% 3/1/16 2,900 3,210 Maryland GO 5.000% 8/1/16 1,100 1,236 Maryland GO 5.000% 8/1/16 1,010 1,135 Maryland GO 5.000% 8/1/16 10,000 11,238 Maryland GO 4.000% 8/15/16 3,025 3,320 Maryland GO 5.000% 3/1/17 3,440 3,938 Maryland GO 5.000% 8/1/17 20,000 23,168 Maryland GO 5.000% 3/15/18 20,000 23,506 Maryland GO 4.500% 8/1/18 35,465 41,206 Maryland GO 5.000% 8/1/18 22,710 26,912 Maryland GO 5.000% 3/15/19 15,935 18,995 Maryland GO 5.000% 8/1/19 2,315 2,777 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/21 800 914 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/23 900 1,009 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/25 1,000 1,092 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 5.000% 5/15/15 3,500 3,730 Maryland Health & Higher Educational Facilities Authority Revenue (LifeBridge Health) 5.000% 7/1/14 (Prere.) 3,915 4,039 Maryland Health & Higher Educational Facilities Authority Revenue (LifeBridge Health) 5.000% 7/1/14 (Prere.) 2,980 3,074 Maryland Health & Higher Educational Facilities Authority Revenue (Maryland Institute College of Art) 5.000% 6/1/29 1,000 1,033 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/31 7,080 7,245 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/32 6,630 6,717 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/33 5,000 5,046 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/16 3,895 4,291 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/17 3,000 3,376 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/18 2,500 2,861 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/19 1,700 1,937 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 4.500% 7/1/20 1,500 1,633 90 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/21 2,000 2,225 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 4.750% 7/1/23 900 955 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.500% 7/1/24 (2) 3,800 4,277 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/28 (2) 9,000 9,569 Maryland Transportation Authority GAN 5.000% 3/1/14 13,240 13,453 Maryland Transportation Authority GAN 5.000% 3/1/16 2,500 2,763 Maryland Transportation Authority GAN 5.250% 3/1/16 4,000 4,443 Maryland Transportation Authority GAN 5.250% 3/1/20 8,085 9,563 Montgomery County MD GO 5.000% 7/1/15 15,000 16,179 Montgomery County MD GO 5.000% 7/1/16 1,500 1,681 Montgomery County MD GO 5.000% 7/1/17 3,460 3,999 Montgomery County MD GO 5.000% 7/1/21 2,275 2,758 Prince Georges County MD GO 5.000% 8/1/21 13,745 16,673 Prince Georges County MD GO 5.000% 9/15/21 4,975 6,040 Prince Georges County MD GO 5.000% 9/15/22 1,500 1,800 421,683 Massachusetts (3.8%) Boston MA GO 5.000% 4/1/16 3,410 3,786 Boston MA GO 5.000% 8/1/17 5,035 5,833 Boston MA GO 5.000% 2/1/22 4,235 5,131 Boston MA GO 5.000% 2/1/23 4,760 5,701 Boston MA Water & Sewer Commission Revenue 5.750% 11/1/13 1,100 1,100 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/19 15,000 17,932 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/24 5,000 6,044 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.300% 11/7/13 40,980 40,980 Massachusetts College Building Authority Revenue 5.000% 5/1/28 1,290 1,461 Massachusetts College Building Authority Revenue 5.125% 5/1/28 1,420 1,554 Massachusetts College Building Authority Revenue 5.000% 5/1/29 2,905 3,176 Massachusetts College Building Authority Revenue 5.250% 5/1/29 2,250 2,477 Massachusetts College Building Authority Revenue 5.000% 5/1/30 4,820 5,222 Massachusetts College Building Authority Revenue 5.000% 5/1/31 6,040 6,521 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/19 5,000 5,842 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 2,610 3,092 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/23 14,750 16,452 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/26 13,625 14,718 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.000% 10/1/29 3,110 3,317 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.000% 10/1/31 1,200 1,260 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/20 1,205 1,357 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/21 1,760 1,974 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/22 2,125 2,346 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/23 2,235 2,436 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/24 1,500 1,622 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/25 1,600 1,707 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/26 1,100 1,161 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/27 1,165 1,217 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/29 9,500 10,352 Massachusetts Development Finance Agency Revenue (College of the Holy Cross) VRDO 0.080% 11/1/13 LOC 6,660 6,660 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/25 6,765 7,906 Massachusetts Development Finance Agency Revenue (Emerson College) 5.500% 1/1/30 15,000 15,651 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.125% 7/1/26 2,690 2,829 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/22 3,500 3,937 Massachusetts GO 5.000% 11/1/13 8,000 8,000 Massachusetts GO 5.500% 11/1/13 (3) 8,905 8,905 Massachusetts GO 5.500% 11/1/14 (14) 3,000 3,159 Massachusetts GO 5.500% 12/1/14 (4) 1,000 1,057 Massachusetts GO 5.000% 1/1/15 1,500 1,583 2 Massachusetts GO 0.480% 2/1/15 7,500 7,492 Massachusetts GO 5.000% 8/1/15 11,745 12,714 Massachusetts GO 5.250% 8/1/15 5,000 5,434 Massachusetts GO 5.000% 9/1/15 14,360 15,598 2 Massachusetts GO 0.370% 2/1/16 40,060 40,060 Massachusetts GO 5.250% 8/1/16 5,615 6,333 2 Massachusetts GO 0.600% 9/1/16 2,000 2,007 Massachusetts GO 5.000% 9/1/16 7,710 8,668 Massachusetts GO 5.500% 11/1/16 (ETM) 24,500 28,145 Massachusetts GO 5.500% 11/1/16 (ETM) 73,000 83,862 Massachusetts GO 5.500% 11/1/16 (ETM) 50,000 57,440 91 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts GO 5.000% 8/1/17 24,060 27,782 Massachusetts GO 5.500% 11/1/17 10,000 11,833 Massachusetts GO 5.500% 11/1/17 (14) 20,100 23,784 Massachusetts GO 5.500% 11/1/17 (4) 7,000 8,283 Massachusetts GO 5.500% 8/1/18 (14) 5,000 6,049 Massachusetts GO 5.500% 10/1/18 9,500 11,551 Massachusetts GO 5.500% 10/1/20 (14) 11,065 13,655 Massachusetts GO 5.250% 8/1/21 (2) 4,445 5,430 Massachusetts GO 5.250% 8/1/21 20,870 25,493 Massachusetts GO 5.000% 8/1/25 20,000 22,982 Massachusetts GO 5.000% 4/1/27 28,000 31,309 Massachusetts GO 5.000% 4/1/29 26,675 29,305 Massachusetts Health & Educational Facilities Authority Revenue (Boston College) 5.500% 6/1/30 5,000 5,856 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 18,000 18,140 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/23 3,380 3,810 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/24 5,500 6,172 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/25 3,500 3,874 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 1,685 2,152 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/20 3,740 4,359 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/25 1,460 1,615 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/26 2,000 2,189 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/28 1,155 1,222 Massachusetts Health & Educational Facilities Authority Revenue (Suffolk University) 6.250% 7/1/30 5,000 5,488 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.070% 11/1/13 4,010 4,010 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 5.250% 7/1/25 6,815 7,141 Massachusetts Port Authority Revenue 5.000% 7/1/25 1,230 1,406 Massachusetts Port Authority Revenue 5.000% 7/1/29 8,345 9,072 Massachusetts Port Authority Revenue 5.000% 7/1/31 3,680 3,933 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 41,095 44,536 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 6,800 7,369 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 3,015 3,268 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 3,880 4,205 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 4,815 5,218 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (4) 10,000 10,831 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 23,255 25,202 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/24 20,000 23,419 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 5,000 5,648 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/28 32,750 36,621 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 1,105 1,154 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/32 6,400 6,951 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/32 8,010 8,619 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/33 7,610 8,221 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 8,685 8,759 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/19 (14) 5,125 5,988 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/26 (3) 29,860 34,990 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/28 (14) 11,075 12,767 Massachusetts Special Obligation Revenue 5.000% 12/15/14 15,805 16,647 Massachusetts Special Obligation Revenue 5.000% 6/15/15 10,000 10,751 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/19 11,460 13,668 Massachusetts Water Pollution Abatement Trust Revenue 5.125% 8/1/14 140 141 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 2/1/21 5,955 7,256 Massachusetts Water Resources Authority Revenue 6.500% 7/15/19 (ETM) 32,560 37,706 Massachusetts Water Resources Authority Revenue 5.000% 8/1/19 21,580 25,700 Massachusetts Water Resources Authority Revenue 5.000% 8/1/28 2,350 2,608 Massachusetts Water Resources Authority Revenue 5.000% 8/1/30 3,500 3,821 Massachusetts Water Resources Authority Revenue 5.000% 8/1/30 5,000 5,459 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 2,000 2,170 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 5,000 5,455 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.390% 11/7/13 LOC 38,275 38,275 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/26 3,000 3,298 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/27 3,440 3,724 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/28 5,100 5,472 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/29 11,580 12,330 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/30 11,000 11,623 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/31 11,575 12,199 University of Massachusetts Building Authority Revenue 5.000% 11/1/19 (2) 25,625 27,882 1,301,057 Michigan (2.5%) Birmingham MI City School District GO 4.000% 5/1/24 1,000 1,065 Birmingham MI City School District GO 4.000% 5/1/25 1,465 1,539 92 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Detroit MI GO 5.000% 4/1/14 (12) 9,780 9,762 Detroit MI GO 5.000% 4/1/15 (12) 7,970 7,899 Detroit MI GO 5.000% 4/1/16 (12) 3,440 3,376 Detroit MI GO 5.000% 4/1/17 (12) 3,580 3,477 Detroit MI Sewer System Revenue 5.125% 7/1/15 (Prere.) 12,000 12,958 Detroit MI Sewer System Revenue 0.000% 7/1/16 (14) 7,500 6,461 Detroit MI Sewer System Revenue 5.250% 7/1/22 (14) 5,735 5,648 Detroit MI Sewer System Revenue 7.000% 7/1/27 (4) 10,300 10,877 Detroit MI Water Supply System Revenue 5.000% 7/1/19 (14) 5,000 4,990 Detroit MI Water Supply System Revenue 5.000% 7/1/20 (14) 7,665 7,590 Detroit MI Water Supply System Revenue 5.000% 7/1/20 (4) 8,535 8,470 Detroit MI Water Supply System Revenue 5.000% 7/1/22 (14) 4,000 3,901 Detroit MI Water Supply System Revenue 5.000% 7/1/23 (14) 4,000 3,874 Detroit MI Water Supply System Revenue 5.000% 7/1/24 (4) 26,825 26,004 Detroit MI Water Supply System Revenue 5.000% 7/1/25 (4) 4,000 3,846 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/19 (4) 1,300 1,438 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/20 (4) 1,500 1,652 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/21 (4) 1,100 1,202 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/22 (4) 1,000 1,093 Jackson County MI Hospital Finance Authority Hospital Revenue (Allegiance Health) 5.000% 6/1/17 2,420 2,672 Kalamazoo MI Hospital Financing Authority Hospital Revenue (Bronson Methodist Hospital) 5.000% 5/15/30 18,370 18,431 Kent Hospital MI Finance Authority Revenue (Spectrum Health) PUT 5.250% 1/15/14 10,000 10,103 Kent Hospital MI Finance Authority Revenue (Spectrum Health) PUT 5.500% 1/15/15 11,500 12,156 Michigan Building Authority Revenue 5.000% 10/15/18 12,575 14,394 Michigan Building Authority Revenue 5.000% 10/15/19 8,315 9,578 Michigan Building Authority Revenue 5.000% 10/15/24 2,500 2,726 Michigan Building Authority Revenue 5.000% 10/15/24 3,000 3,272 Michigan Building Authority Revenue 5.000% 10/15/25 5,920 6,379 Michigan Building Authority Revenue 5.000% 10/15/29 9,625 10,134 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/23 830 913 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/24 425 458 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/25 1,190 1,267 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/26 400 421 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/32 1,500 1,601 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/17 65,000 74,821 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/18 50,500 59,285 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/19 39,000 46,087 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/22 8,500 9,298 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/23 7,500 7,720 Michigan GO 5.500% 12/1/13 6,125 6,152 Michigan GO 5.000% 5/1/17 33,880 38,648 Michigan GO 5.250% 9/15/25 (4) 10,810 11,835 Michigan GO 5.250% 9/15/26 (4) 12,805 14,005 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.625% 6/30/14 30,200 30,696 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/15/17 45,000 45,124 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/24 5,000 5,255 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.625% 11/15/29 15,775 16,250 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/27 2,000 2,107 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/28 2,600 2,707 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 5.125% 6/1/19 2,500 2,787 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 5.625% 6/1/24 5,000 5,364 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.000% 6/1/29 4,000 4,255 Michigan Hospital Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/26 (14) 13,015 13,306 Michigan Hospital Finance Authority Revenue (Trinity Health) 5.000% 12/1/27 8,000 8,433 Michigan Hospital Finance Authority Revenue (Trinity Health) PUT 6.000% 12/1/17 3,950 4,614 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/22 4,000 4,615 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 9,350 9,555 Monroe County MI Economic Development Corp. Revenue (Detroit Edison Co. Project) 6.950% 9/1/22 (14) 27,000 34,239 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.500% 8/1/19 20,000 22,885 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.375% 8/1/29 25,000 27,710 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 8.000% 9/1/29 13,900 16,635 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/18 2,195 2,457 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/19 2,300 2,568 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/30 10,000 9,999 University of Michigan Revenue 5.000% 4/1/17 30,000 34,299 2 University of Michigan Revenue PUT 0.280% 4/1/15 25,000 24,989 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/16 5,000 5,571 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/27 5,655 5,847 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/28 5,935 6,083 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/29 3,895 3,954 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/30 6,540 6,582 93 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/31 6,370 6,421 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/32 4,300 4,306 859,091 Minnesota (1.1%) Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/17 1,785 2,050 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/18 2,190 2,515 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/20 1,585 1,786 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/20 1,805 2,034 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/21 2,205 2,469 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/21 3,925 4,396 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/22 2,425 2,684 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.250% 11/15/29 7,000 7,406 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.000% 11/15/18 15,000 16,720 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.625% 11/15/28 15,500 18,093 Minneapolis-St. Paul Metropolitan Area Minnesota Metropolitan Council GO 5.000% 9/1/15 2,950 3,204 Minneapolis-St. Paul Metropolitan Area Minnesota Metropolitan Council GO 5.000% 9/1/15 4,805 5,218 Minnesota COP 5.000% 6/1/16 (Prere.) 1,945 2,171 Minnesota COP 5.000% 6/1/16 (Prere.) 1,790 1,998 Minnesota COP 5.000% 6/1/16 (Prere.) 2,140 2,389 Minnesota COP 5.000% 6/1/17 7,745 8,561 Minnesota COP 5.000% 6/1/18 7,135 7,884 Minnesota COP 5.000% 6/1/19 8,540 9,437 Minnesota General Fund Revenue 5.000% 3/1/24 7,500 8,751 Minnesota General Fund Revenue 5.000% 3/1/25 6,000 6,920 Minnesota GO 5.000% 11/1/13 (ETM) 10,655 10,655 Minnesota GO 5.000% 11/1/13 17,615 17,615 Minnesota GO 5.000% 11/1/13 3,600 3,600 Minnesota GO 5.000% 11/1/13 (ETM) 15,900 15,900 Minnesota GO 5.000% 11/1/14 19,275 20,204 Minnesota GO 4.000% 12/1/14 3,730 3,884 Minnesota GO 5.000% 12/1/14 8,150 8,575 Minnesota GO 5.000% 11/1/15 19,775 21,620 Minnesota GO 5.000% 12/1/15 8,150 8,940 Minnesota GO 5.000% 12/1/16 5,145 5,845 Minnesota GO 5.000% 8/1/17 1,000 1,158 Minnesota GO 5.000% 10/1/24 10,000 11,653 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) 5.000% 11/1/16 1,120 1,246 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) 5.000% 11/1/18 4,305 4,931 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/21 5,000 6,015 Rochester MN Healthcare Facilities Revenue (Mayo Clinic) PUT 4.000% 11/15/18 11,500 12,797 Southern Minnesota Municipal Power Agency Power Supply System Revenue 5.250% 1/1/30 2,000 2,116 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/15 5,675 6,082 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/16 11,775 13,037 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/23 21,700 23,316 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.625% 7/1/26 6,000 6,369 University of Minnesota Revenue 5.000% 12/1/14 9,840 10,353 University of Minnesota Revenue 5.000% 12/1/15 16,235 17,808 University of Minnesota Revenue 5.000% 8/1/19 1,150 1,360 University of Minnesota Revenue 5.000% 4/1/22 500 575 University of Minnesota Revenue 5.000% 8/1/22 1,585 1,870 University of Minnesota Revenue 5.000% 8/1/23 2,500 2,939 University of Minnesota Revenue 5.000% 8/1/24 4,515 5,285 University of Minnesota Revenue 5.250% 12/1/27 5,000 5,773 University of Minnesota Revenue 5.250% 12/1/28 7,045 8,087 University of Minnesota Revenue 5.000% 8/1/29 5,615 6,322 University of Minnesota Revenue 5.250% 12/1/29 3,500 4,002 386,618 Mississippi (0.2%) Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.070% 11/1/13 4,100 4,100 Mississippi Development Bank Special Obligation Revenue (Capital City Convention Center Project) 5.000% 3/1/23 1,000 1,163 94 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Mississippi Development Bank Special Obligation Revenue (Capital City Convention Center Project) 5.000% 3/1/24 1,625 1,878 Mississippi Development Bank Special Obligation Revenue (Harrison County Highway Project) 5.000% 1/1/24 2,500 2,900 Mississippi Development Bank Special Obligation Revenue (Madison County Highway Project) 5.000% 1/1/24 2,500 2,900 Mississippi GO 5.500% 12/1/16 3,435 3,947 Mississippi GO 5.000% 12/1/17 (Prere.) 16,890 19,689 Mississippi GO 5.000% 12/1/20 10,000 11,462 Mississippi GO 5.000% 10/1/30 12,035 13,117 Mississippi GO 5.000% 10/1/31 11,735 12,723 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) 5.000% 10/1/17 2,500 2,851 76,730 Missouri (0.5%) Bi-State Development Agency of the Missouri-Illinois Metropolitan District Mass Transit Sales Tax Revenue 5.000% 10/1/33 7,500 7,959 Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/26 1,000 1,083 Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/27 1,850 1,978 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/26 1,830 2,059 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/27 1,000 1,114 Kansas City MO Airport Revenue 5.000% 9/1/14 (ETM) 10,000 10,398 Kansas City MO Special Obligation Revenue 0.000% 2/1/18 3,000 2,702 Kansas City MO Special Obligation Revenue 0.000% 2/1/19 7,615 6,537 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 4.750% 6/1/25 3,230 3,277 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.000% 11/15/26 2,045 2,219 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.000% 11/15/28 1,000 1,058 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/21 2,845 3,145 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/22 3,490 3,796 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/23 3,690 3,971 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/24 3,320 3,555 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/19 2,420 2,793 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/22 5,270 5,908 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Health System) 5.000% 11/15/20 3,975 4,550 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Health System) 5.250% 11/15/25 8,000 8,681 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Health System) 5.000% 11/15/30 5,000 5,174 Missouri Health & Educational Facilities Authority Revenue (Children’s Mercy Hospital) 5.250% 5/15/29 19,230 19,873 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/30 15,000 16,620 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.090% 11/1/13 8,910 8,910 Missouri Health & Educational Facilities Authority Revenue (Washington University) VRDO 0.070% 11/1/13 4,300 4,300 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/19 1,825 2,166 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Prairie Project) 5.000% 1/1/24 (2) 12,225 13,511 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Prairie Project) 5.000% 1/1/26 (2) 15,730 17,138 St. Louis MO Airport Revenue (Lambert-St. Louis International Airport) 6.125% 7/1/24 6,000 7,050 171,525 Montana (0.0%) Forsyth MT Pollution Control Revenue (Puget Sound Energy Project) 3.900% 3/1/23 7,800 7,291 Nebraska (0.2%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 3) 5.000% 9/1/27 9,330 9,463 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/21 1,000 1,056 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/22 860 894 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 5.000% 11/1/24 1,320 1,418 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 5.000% 11/1/25 1,000 1,062 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 5.000% 11/1/32 5,000 5,036 Lincoln NE Electric System Revenue 5.000% 9/1/25 3,000 3,457 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/26 3,065 3,373 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/29 2,125 2,244 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/31 2,500 2,610 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/32 2,850 2,957 95 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Nebraska Public Power District Revenue 4.000% 1/1/15 1,000 1,044 Nebraska Public Power District Revenue 5.000% 1/1/16 1,000 1,098 Nebraska Public Power District Revenue 5.000% 1/1/24 8,000 8,985 3 Nebraska Public Power District Revenue 5.000% 1/1/33 5,000 5,228 University of Nebraska Student Fee Revenue 5.000% 7/1/22 4,000 4,789 University of Nebraska Student Fee Revenue 5.000% 7/1/24 1,645 1,918 56,632 Nevada (0.8%) Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/21 2,330 2,565 Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/27 3,500 3,559 Clark County NV Airport Improvement Revenue 5.000% 7/1/21 2,000 2,261 Clark County NV Airport Improvement Revenue 5.000% 7/1/30 15,000 15,587 Clark County NV GO 5.000% 7/1/33 7,915 8,337 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/15 6,525 7,000 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/16 5,575 6,179 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/30 15,000 15,587 Clark County NV School District GO 5.000% 6/15/14 6,320 6,509 Clark County NV School District GO 5.000% 6/15/20 14,335 16,023 Clark County NV School District GO 5.000% 6/15/21 8,980 10,005 Clark County NV School District GO 5.000% 6/15/22 14,655 16,198 Clark County NV School District GO 5.000% 6/15/23 16,360 18,080 Clark County NV School District GO 5.000% 6/15/24 (4) 5,000 5,643 Clark County NV School District GO 5.000% 6/15/25 12,445 13,613 Clark County NV School District GO 5.000% 6/15/26 29,900 32,625 Clark County NV Water Reclamation District GO 5.375% 7/1/27 2,985 3,358 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.625% 7/1/24 5,000 5,127 Las Vegas Valley Water District Nevada GO 5.000% 6/1/17 5,000 5,707 Las Vegas Valley Water District Nevada GO 5.000% 6/1/18 7,370 8,577 Las Vegas Valley Water District Nevada GO 5.000% 6/1/21 (3) 16,075 17,165 Las Vegas Valley Water District Nevada GO 5.000% 6/1/26 (14) 15,280 16,214 Las Vegas Valley Water District Nevada GO 5.250% 6/1/27 10,460 11,597 Las Vegas Valley Water District Nevada GO 5.000% 6/1/31 4,500 4,784 Las Vegas Valley Water District Nevada GO 5.000% 6/1/32 5,395 5,691 Las Vegas Valley Water District Nevada GO 5.000% 6/1/32 2,000 2,110 Nevada GO 5.000% 12/1/14 (4) 8,435 8,871 Reno NV Hospital Revenue (Washoe Medical Center Project) 5.500% 6/1/28 (2) 1,750 1,795 270,767 New Hampshire (0.1%) New Hampshire GO 5.000% 2/15/18 1,010 1,176 New Hampshire GO 5.000% 2/15/19 1,010 1,187 New Hampshire GO 5.000% 8/15/19 1,500 1,775 New Hampshire Health & Education Facilities Authority Revenue (Concord Hospital) 5.000% 10/1/25 2,140 2,298 New Hampshire Health & Education Facilities Authority Revenue (Concord Hospital) 5.000% 10/1/26 1,070 1,136 New Hampshire Health & Education Facilities Authority Revenue (Concord Hospital) 5.000% 10/1/27 1,185 1,244 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) VRDO 0.070% 11/1/13 3,200 3,200 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/27 2,500 2,545 New Hampshire Health & Education Facilities Authority Revenue (University System of New Hampshire) 5.500% 7/1/20 10,000 11,784 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 6.000% 1/1/31 10,000 10,583 36,928 New Jersey (5.2%) Essex County NJ Improvement Authority Revenue 5.500% 10/1/23 (14) 10,000 12,080 Essex County NJ Improvement Authority Revenue 5.250% 12/15/23 (2) 3,635 4,294 Essex County NJ Improvement Authority Revenue 5.250% 12/15/24 (2) 3,720 4,407 Jersey City NJ GO 5.000% 3/1/16 1,390 1,521 Jersey City NJ GO 5.000% 3/1/20 1,610 1,852 Jersey City NJ GO 5.000% 3/1/21 1,200 1,377 New Jersey Building Authority Revenue 5.000% 12/15/18 5,610 6,551 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/23 (2) 3,900 4,048 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/24 (2) 3,500 3,623 New Jersey COP 5.000% 6/15/17 4,840 5,497 New Jersey COP 5.000% 6/15/18 12,915 14,870 New Jersey COP 5.250% 6/15/28 4,675 4,981 New Jersey COP 5.250% 6/15/29 1,000 1,058 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.500% 6/15/14 (Prere.) 1,100 1,137 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/14 (Prere.) 1,055 1,092 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/23 14,000 15,176 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/24 7,500 7,984 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/14 10,400 10,816 96 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/14 4,000 4,214 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/15 (14) 4,100 4,513 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 38,385 43,395 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/17 20,000 23,109 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/18 32,500 38,073 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/19 (3) 4,285 5,108 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/19 38,410 44,852 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (3) 7,975 9,429 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (4) 5,000 5,923 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/23 8,690 9,785 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/23 (14) 51,630 61,851 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/24 1,000 1,132 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/24 (2) 15,000 17,929 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/25 2,985 3,345 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/25 17,000 19,041 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/25 (4) 18,130 21,469 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/27 4,205 4,589 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/27 (14) 8,000 9,355 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/28 5,515 5,964 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/29 10,500 11,346 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/29 5,000 5,453 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (Prere.) 40,455 42,079 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) TOB VRDO 0.200% 11/7/13 (12) 3,065 3,065 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/18 2,000 2,238 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.250% 6/1/19 2,000 2,272 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.250% 6/1/20 2,000 2,274 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.375% 6/1/25 5,000 5,418 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 9/1/29 25,170 27,008 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/16 4,700 5,265 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/27 2,965 3,393 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.125% 6/1/19 (Prere.) 6,000 7,812 New Jersey Equipment Lease Purchase COP 5.250% 6/15/20 6,180 7,157 New Jersey Equipment Lease Purchase COP 5.250% 6/15/21 5,820 6,649 New Jersey Equipment Lease Purchase COP 5.375% 6/15/29 11,000 11,714 New Jersey GO 5.250% 7/1/14 (4) 25,000 25,854 New Jersey GO 5.250% 7/15/15 (2) 8,500 9,217 New Jersey GO 5.250% 7/1/16 (14) 1,500 1,690 New Jersey GO 5.000% 8/15/20 30,000 35,887 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/21 8,140 9,190 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/24 3,415 3,778 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/25 12,965 14,119 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/26 12,505 13,444 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/28 13,835 14,527 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Marlboro Psychiatric Hospital Project) 5.000% 9/15/29 2,735 2,852 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Marlboro Psychiatric Hospital Project) 5.000% 9/15/33 5,000 5,062 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/16 8,420 9,299 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/17 8,875 10,020 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/18 5,000 5,746 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/19 2,610 2,919 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/20 2,120 2,368 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/22 1,500 1,617 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.500% 10/1/23 12,860 14,815 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/20 3,000 3,420 97 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/21 2,000 2,263 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/22 2,000 2,252 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/26 1,000 1,072 New Jersey Health Care Facilities Financing Authority Revenue (Palisades Medical Center Obligated Group) 5.000% 7/1/26 5,000 5,013 New Jersey Health Care Facilities Financing Authority Revenue (South Jersey Hospital) 5.000% 7/1/18 1,925 2,079 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/29 3,375 3,398 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 20,000 20,972 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.070% 11/1/13 LOC 3,600 3,600 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/20 6,080 6,642 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/17 (ETM) 100 116 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/17 9,900 11,284 New Jersey Sports & Exposition Authority Revenue 4.500% 9/1/18 (Prere.) 20 23 New Jersey Sports & Exposition Authority Revenue 4.500% 9/1/24 2,035 2,164 New Jersey Transportation Corp. COP 5.250% 9/15/15 (2) 10,000 10,808 New Jersey Transportation Corp. COP 5.250% 9/15/15 (4) 3,800 4,121 New Jersey Transportation Corp. COP 5.500% 9/15/15 (2) 5,335 5,791 New Jersey Transportation Corp. COP 5.500% 9/15/15 (4) 7,270 7,918 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 6,500 7,012 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/14 (Prere.) 11,900 12,277 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/15 (Prere.) 17,680 19,100 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (2) 1,750 1,936 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/17 1,250 1,459 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 15,000 17,325 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/18 15,000 17,556 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 (14) 25,000 29,582 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 1,040 1,231 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 5,000 5,916 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/20 7,000 8,470 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 27,915 32,932 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 (4) 9,000 10,669 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 30,000 35,878 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/21 11,000 12,935 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (12) 3,745 4,483 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 9,620 11,486 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 25,000 29,848 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 2,500 2,945 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 (2) 30,900 36,397 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/22 22,000 26,350 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/24 (14) 25,000 30,286 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/24 20,000 22,951 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 1,000 583 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 74,680 43,559 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 19,000 10,359 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 98,285 49,758 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/28 19,620 21,068 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.125% 6/15/28 3,500 3,761 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 10,000 4,739 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/29 12,500 13,263 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/29 15,325 6,772 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/30 14,800 6,064 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/31 6,000 6,520 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/32 5,000 1,782 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.090% 11/7/13 (4) 15,750 15,750 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.300% 11/7/13 LOC 32,840 32,840 New Jersey Turnpike Authority Revenue 5.000% 1/1/20 14,440 16,640 New Jersey Turnpike Authority Revenue 5.000% 1/1/21 19,705 22,375 New Jersey Turnpike Authority Revenue 5.000% 1/1/22 4,500 5,044 New Jersey Turnpike Authority Revenue 5.500% 1/1/25 (2) 13,500 16,185 New Jersey Turnpike Authority Revenue 5.000% 1/1/28 25,000 27,161 New Jersey Turnpike Authority Revenue 5.000% 1/1/32 36,460 38,369 New Jersey Turnpike Authority Revenue 5.000% 1/1/33 23,540 24,686 Newark NJ GO 5.000% 10/1/19 3,505 4,040 Newark NJ GO 5.000% 10/1/20 2,455 2,832 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/16 7,590 8,437 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/23 2,430 2,769 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/24 2,800 3,129 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/15 11,425 11,960 98 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/16 14,585 15,639 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/17 15,925 17,395 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/18 16,975 18,457 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/19 30,805 33,256 Tobacco Settlement Financing Corp. New Jersey Revenue 4.500% 6/1/23 35,522 32,859 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 33,410 28,726 West Deptford Township NJ GO 5.000% 7/1/24 (4) 1,210 1,354 West Deptford Township NJ GO 5.000% 7/1/25 (4) 1,260 1,391 West Deptford Township NJ GO 5.000% 7/1/26 (4) 1,000 1,091 1,783,560 New Mexico (0.3%) New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/18 16,440 18,510 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/19 5,990 6,753 New Mexico Educational Assistance Foundation Revenue 5.000% 12/1/19 1,500 1,779 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/20 1,500 1,683 New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 30,525 31,491 New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 18,000 18,570 New Mexico Finance Authority Transportation Revenue 5.000% 12/15/16 7,260 8,229 87,015 New York (15.4%) Amherst NY Development Corp. Student Housing Facility Revenue 3.500% 10/1/19 1,185 1,259 Amherst NY Development Corp. Student Housing Facility Revenue 4.000% 10/1/21 2,575 2,731 Amherst NY Development Corp. Student Housing Facility Revenue 4.000% 10/1/22 2,680 2,813 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.000% 7/15/30 6,735 7,097 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 7,000 7,196 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 3,750 3,855 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 3,000 3,084 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,000 1,069 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,500 1,603 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/26 6,775 7,559 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/27 8,560 9,418 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/29 6,315 6,826 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/31 2,500 2,671 Freeport NY GO 5.000% 1/15/20 2,070 2,411 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/18 (14) 1,335 1,474 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/18 (14) 2,900 3,202 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/20 (14) 10,000 10,981 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/21 (14) 10,000 10,962 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/21 (14) 33,615 36,848 Long Island NY Power Authority Electric System Revenue 5.000% 4/1/23 5,800 6,262 Long Island NY Power Authority Electric System Revenue 5.750% 4/1/25 20,000 22,397 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/27 10,000 10,590 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/29 10,000 10,353 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/16 4,630 5,120 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/20 3,500 4,096 Nassau County NY GO 4.000% 10/1/22 8,755 9,186 Nassau County NY GO 4.000% 10/1/23 5,245 5,447 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/21 2,605 2,848 New York City NY GO 5.000% 8/1/14 2,505 2,595 New York City NY GO 5.000% 8/1/14 2,500 2,590 New York City NY GO 5.250% 9/1/14 (ETM) 135 141 New York City NY GO 5.000% 11/1/14 (Prere.) 2,400 2,515 New York City NY GO 5.000% 4/1/15 (4)(ETM) 1,850 1,974 New York City NY GO 5.000% 4/1/15 (4) 2,910 3,103 New York City NY GO 5.000% 6/1/15 (Prere.) 3,960 4,255 New York City NY GO 5.750% 8/1/15 (2) 1,135 1,140 New York City NY GO 5.000% 8/1/16 5,000 5,614 New York City NY GO 5.000% 8/1/17 7,610 8,778 New York City NY GO 5.000% 3/1/18 1,990 2,315 99 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY GO 5.000% 6/1/19 8,675 10,183 New York City NY GO 5.000% 8/1/19 4,500 5,302 New York City NY GO 5.000% 8/1/19 5,000 5,891 New York City NY GO 5.000% 8/1/19 3,100 3,653 New York City NY GO 5.000% 8/1/19 12,130 13,785 New York City NY GO 5.000% 8/1/20 4,010 4,557 New York City NY GO 5.000% 8/1/20 32,355 37,618 New York City NY GO 5.000% 8/1/20 10,000 11,337 New York City NY GO 5.250% 9/1/20 4,565 5,285 New York City NY GO 5.000% 10/1/20 1,445 1,644 New York City NY GO 5.000% 2/1/21 12,300 13,760 New York City NY GO 5.250% 3/1/21 4,255 4,898 New York City NY GO 5.000% 8/1/21 9,600 10,868 New York City NY GO 5.000% 8/1/21 14,000 15,228 New York City NY GO 5.000% 8/1/21 23,065 25,478 New York City NY GO 5.000% 8/1/21 15,750 18,401 New York City NY GO 5.000% 8/1/21 59,135 67,681 New York City NY GO 5.250% 9/1/21 20,000 23,046 New York City NY GO 5.000% 10/1/21 7,545 8,874 New York City NY GO 5.000% 8/1/22 7,050 7,959 New York City NY GO 5.000% 8/1/22 18,475 21,349 New York City NY GO 5.000% 8/1/22 6,020 6,956 New York City NY GO 5.000% 8/1/22 32,000 36,792 New York City NY GO 5.000% 8/1/22 7,415 8,734 New York City NY GO 5.000% 8/1/22 13,490 15,890 New York City NY GO 5.000% 8/1/22 6,400 7,539 New York City NY GO 5.250% 8/15/22 25,250 28,985 New York City NY GO 5.000% 10/1/22 9,070 10,699 New York City NY GO 5.000% 8/1/23 2,000 2,289 New York City NY GO 5.000% 8/1/23 11,000 12,804 New York City NY GO 5.000% 8/1/23 3,905 4,609 New York City NY GO 5.000% 8/1/23 6,250 7,377 New York City NY GO 5.000% 8/1/23 3,690 4,325 New York City NY GO 5.000% 8/1/23 7,740 9,073 New York City NY GO 5.250% 8/15/23 21,820 24,930 New York City NY GO 5.000% 10/1/23 4,430 5,164 New York City NY GO 5.000% 11/1/23 5,600 5,805 New York City NY GO 5.000% 4/1/24 17,335 19,886 New York City NY GO 5.000% 8/1/24 8,085 9,159 New York City NY GO 5.000% 8/1/24 5,310 6,022 New York City NY GO 5.000% 8/1/24 4,000 4,597 New York City NY GO 5.250% 8/15/24 25,945 29,643 New York City NY GO 5.000% 10/1/24 4,500 5,176 New York City NY GO 5.000% 10/1/24 5,000 5,676 New York City NY GO 5.000% 6/1/25 1,185 1,263 New York City NY GO 5.000% 8/1/25 5,000 5,668 New York City NY GO 5.000% 8/1/25 3,300 3,719 New York City NY GO 5.000% 10/1/25 10,985 12,472 New York City NY GO 5.000% 4/1/26 3,590 4,004 New York City NY GO 5.000% 8/1/26 9,735 11,018 New York City NY GO 5.000% 8/1/26 1,455 1,633 New York City NY GO 5.000% 8/1/26 5,000 5,601 New York City NY GO 5.000% 10/1/26 23,890 26,808 New York City NY GO 5.000% 8/1/27 6,585 7,389 New York City NY GO 5.000% 10/1/27 15,000 16,698 New York City NY GO 5.000% 8/1/28 17,000 18,524 New York City NY GO 5.000% 5/15/29 7,900 8,759 New York City NY GO 5.000% 8/1/29 9,715 10,673 New York City NY GO 5.000% 8/1/29 17,500 19,020 New York City NY GO 5.000% 8/1/30 10,655 11,597 New York City NY GO 5.000% 8/1/30 23,000 24,804 New York City NY GO 5.000% 10/1/30 18,425 19,898 New York City NY GO 5.450% 4/1/31 6,560 7,257 New York City NY GO 5.000% 5/15/31 5,000 5,499 New York City NY GO 5.000% 10/1/31 34,050 36,579 New York City NY GO 5.000% 8/1/32 8,280 8,901 New York City NY GO 5.000% 8/1/32 1,475 1,574 New York City NY GO 5.000% 3/1/33 15,215 16,267 New York City NY GO VRDO 0.070% 11/1/13 16,000 16,000 New York City NY GO VRDO 0.070% 11/1/13 LOC 1,400 1,400 New York City NY GO VRDO 0.070% 11/1/13 19,600 19,600 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY GO VRDO 0.080% 11/1/13 2,700 2,700 New York City NY GO VRDO 0.080% 11/1/13 22,300 22,300 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 19,200 20,062 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 7/1/26 12,940 14,252 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/28 17,300 18,997 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/29 22,000 23,983 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/30 12,500 13,513 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/26 25,880 28,895 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/26 35,000 38,953 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 4,500 4,909 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 3,580 3,906 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 41,500 45,168 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 10,000 10,800 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 30,000 32,259 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 24,500 26,261 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 9,000 9,668 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 5,545 5,913 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 17,500 18,663 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/34 50,000 53,382 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.090% 11/1/13 2,015 2,015 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.050% 11/1/13 1,300 1,300 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.070% 11/1/13 1,400 1,400 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.070% 11/1/13 16,500 16,500 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.070% 11/1/13 8,800 8,800 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.070% 11/1/13 2,200 2,200 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.070% 11/1/13 20,200 20,200 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 9,500 9,895 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/15 2,820 2,981 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/16 2,925 3,214 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/17 5,150 5,836 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/17 6,335 7,274 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/19 3,875 4,529 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/23 4,440 5,108 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/24 7,040 8,080 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/25 (14) 10,170 11,214 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 13,090 15,150 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/26 (14) 7,620 8,435 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 8,185 9,443 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 10,520 12,136 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/27 4,615 5,199 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/28 3,465 3,886 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/29 3,550 3,875 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/30 9,500 10,200 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 18,000 19,281 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 6,000 6,410 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 3,950 4,196 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 6,065 6,357 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/15 6,000 6,493 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 8,745 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 (ETM) 80 87 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 920 1,006 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 3,245 3,638 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 51,030 57,216 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 2,180 2,444 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 12,000 13,958 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 8,965 10,427 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 4,580 5,276 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/18 1,300 1,532 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 5,000 5,920 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 15,000 17,760 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 2,535 3,024 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 9,835 11,731 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/20 5 6 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/21 70 78 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/21 30,000 34,907 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/21 16,030 19,195 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/22 11,090 12,898 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/22 320 356 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/24 6,000 6,886 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 15,550 17,950 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 1,000 1,154 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 8,000 9,235 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/25 4,285 4,849 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 5,500 6,255 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 5,000 5,687 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 5,000 5,687 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/26 10,795 12,097 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/26 10,290 11,531 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/26 2,635 2,968 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/26 8,620 9,711 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 11/1/26 8,255 9,644 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/27 1,435 1,603 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/27 4,000 4,469 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/28 25,675 28,242 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/29 12,000 13,220 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/29 10,000 11,086 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 8,000 8,603 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/31 19,000 20,500 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/31 24,475 26,485 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/32 12,700 13,632 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/32 16,500 17,702 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/32 3,270 3,520 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/33 17,500 18,687 3 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/34 27,325 29,095 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.060% 11/1/13 3,260 3,260 New York City NY Transitional Finance Authority Revenue VRDO 0.070% 11/1/13 13,500 13,500 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) 5.250% 12/1/18 7,600 8,877 New York GO 5.000% 8/1/14 (ETM) 415 430 New York GO 5.000% 8/1/14 6,085 6,304 New York GO 4.500% 2/1/17 14,125 15,932 New York GO 4.500% 2/1/18 24,735 28,482 New York GO 4.500% 2/1/19 10,670 12,369 New York GO 5.000% 2/1/30 3,000 3,244 New York GO 5.000% 2/15/30 20,000 21,753 New York Liberty Development Corp. Revenue 5.000% 11/15/31 7,700 7,962 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/31 14,000 15,008 New York Metropolitan Transportation Authority Revenue 5.750% 7/1/18 1,975 2,367 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 3,425 4,002 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/21 2,685 3,020 New York Metropolitan Transportation Authority Revenue 5.500% 11/15/21 (4) 15,900 19,090 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 6,550 7,422 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 6,800 7,529 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 (4) 10,000 11,188 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/24 (14) 9,005 9,654 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 2,250 2,461 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 6,505 7,332 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 2,525 2,791 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/25 (14) 9,435 10,090 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 10,000 11,045 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 31,000 34,583 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 1,330 1,476 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 1,500 1,657 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 15,000 16,381 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 3,000 3,278 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 5,355 5,900 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 2,300 2,523 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 3,850 4,157 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 3,885 4,140 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 1,500 1,618 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 1,695 1,838 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/27 22,625 24,580 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 15,000 16,152 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/28 9,000 9,741 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/29 13,635 14,533 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/29 20,730 22,253 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 10,260 10,840 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 12,735 13,455 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 12,125 12,747 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 24,500 26,115 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/31 8,000 8,215 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 5,500 5,772 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 8,500 8,942 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 5,480 5,712 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 12,705 13,243 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/33 13,055 13,536 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/34 19,605 20,220 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 6.000% 4/1/20 (ETM) 20,300 24,762 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 0.830% 11/1/17 18,000 18,115 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 1.030% 11/1/19 8,000 8,050 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/25 6,125 6,921 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/25 10,360 11,706 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/26 7,245 8,110 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/26 10,910 12,212 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/27 11,530 12,752 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/27 11,415 12,625 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 2,000 2,208 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 10,500 11,594 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.500% 7/1/15 17,315 18,785 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 (14) 1,615 1,863 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/14 (2) 6,910 7,288 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 30,750 34,275 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/20 5,000 5,646 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/21 5,000 5,568 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/26 2,500 2,754 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/28 2,000 2,154 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 31,500 31,556 2 New York Metropolitan Transportation Authority Revenue PUT 0.820% 11/1/16 12,500 12,490 2 New York Metropolitan Transportation Authority Revenue PUT 0.960% 11/1/17 8,885 8,866 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/21 10,000 11,662 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/22 2,000 2,305 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/24 2,000 2,266 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/28 3,925 4,226 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/29 2,125 2,271 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/29 2,320 2,500 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/30 4,330 4,589 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/19 3,000 3,447 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/21 5,000 5,825 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/22 5,340 6,146 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/25 6,100 6,805 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/21 19,375 23,532 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/28 1,070 1,161 New York State Dormitory Authority Revenue (Fordham University) 5.125% 7/1/29 1,625 1,762 New York State Dormitory Authority Revenue (Fordham University) 5.200% 7/1/30 1,200 1,299 New York State Dormitory Authority Revenue (Fordham University) PUT 5.000% 7/1/16 18,000 19,910 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/26 1,500 1,665 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/29 1,000 1,072 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 1,000 1,062 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 3,200 3,552 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 3,000 3,483 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 5,030 5,840 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/20 (ETM) 10 12 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/20 13,280 15,673 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/23 (14) 6,415 6,745 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/24 (14) 6,740 7,080 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/25 (4) 2,735 3,056 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/26 3,500 3,758 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/21 1,500 1,710 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/23 (14) 4,000 4,377 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/24 (14) 3,300 3,587 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/27 (14) 8,000 8,248 New York State Dormitory Authority Revenue (New York University) 5.750% 7/1/16 (14) 3,500 3,985 New York State Dormitory Authority Revenue (New York University) 6.000% 7/1/19 (14) 1,700 2,093 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/22 3,445 4,003 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/29 2,000 2,177 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/13 2,135 2,148 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/14 3,250 3,426 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 4,745 5,053 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/18 36,270 43,219 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/20 (Prere.) 20 24 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/20 33,000 37,678 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/21 12,060 14,160 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/21 34,650 39,437 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/22 (2) 7,000 8,576 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/23 255 269 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/23 5,000 5,608 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/25 16,820 18,712 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/26 23,375 26,450 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 10,000 11,143 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 17,630 19,738 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 2,585 2,894 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/26 8,500 9,662 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/27 30,650 33,928 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,875 3,180 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,565 2,786 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 5,790 6,405 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 20,000 22,123 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 25,000 27,486 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/29 6,810 7,388 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/29 25,000 27,231 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/30 1,000 1,079 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/30 32,000 34,533 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/32 7,500 8,035 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/33 1,070 1,141 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/33 10,135 10,812 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 3,475 4,044 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 10,000 11,637 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (12) 2,500 2,909 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 10,000 11,634 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (4) 1,250 1,468 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 750 869 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 7,000 7,910 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 16,355 18,555 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 500 581 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/23 19,435 21,846 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/23 (4) 1,000 1,146 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/23 1,250 1,422 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/24 6,290 7,102 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/24 (4) 1,500 1,696 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/24 1,000 1,129 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/25 7,595 8,470 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/25 (4) 1,000 1,117 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/25 1,000 1,115 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 4,500 4,926 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 750 826 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/27 (4) 400 437 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/27 500 546 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/28 (4) 200 216 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/28 425 460 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/29 500 535 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/18 11,570 13,491 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/20 6,815 7,851 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/21 17,750 20,377 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/22 3,050 3,486 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.250% 5/15/15 1,905 1,983 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/22 9,200 10,819 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/28 4,000 4,359 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/29 3,000 3,240 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/30 1,000 1,069 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 12/1/15 9,500 9,699 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/24 7,240 8,376 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/25 15,950 18,453 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 8/15/17 2,850 3,310 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/27 5,000 5,713 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/27 14,910 16,787 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/28 11,460 12,829 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/29 17,830 19,731 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/30 26,230 28,658 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/31 3,670 3,977 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 4.000% 5/15/14 1,415 1,444 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/16 3,825 4,270 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/23 3,790 4,453 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/24 3,475 4,034 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/25 6,035 6,907 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/27 3,350 3,768 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/28 6,160 6,889 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/29 5,320 5,882 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/30 1,840 2,009 New York State Housing Finance Agency Revenue (Service Contract) VRDO 0.140% 11/7/13 LOC 5,870 5,870 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 (4) 5,000 5,575 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 1,250 1,396 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/19 6,640 7,893 New York State Mortgage Agency Revenue (NYHELP’s Education Loan) 5.000% 11/1/22 50 54 New York State Thruway Authority Revenue 5.000% 1/1/20 (14) 8,940 10,133 New York State Thruway Authority Revenue 5.000% 1/1/21 (14) 8,000 9,030 New York State Thruway Authority Revenue 5.000% 1/1/22 (14) 10,000 11,262 New York State Thruway Authority Revenue 5.000% 1/1/23 (2) 20,000 20,966 New York State Thruway Authority Revenue 5.000% 1/1/24 (2) 14,885 15,581 New York State Thruway Authority Revenue 5.000% 1/1/29 21,195 22,857 New York State Thruway Authority Revenue 5.000% 1/1/31 7,000 7,428 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/14 12,055 12,297 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.250% 4/1/14 (14) 3,515 3,589 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 8,185 8,905 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 (14) 5,000 5,428 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 (2) 5,995 6,498 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 13,260 15,518 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/19 6,650 7,531 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 5,650 6,394 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 10,400 12,125 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 9,890 11,616 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 11,395 13,020 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/23 8,515 9,578 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/25 4,500 4,962 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 21,600 23,818 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 7,000 7,596 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/28 13,505 14,790 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/30 27,175 29,247 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/21 24,890 28,688 New York State Thruway Authority Revenue (Personal Income Tax) 5.250% 3/15/27 7,115 7,859 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/29 7,000 7,713 New York State Thruway Authority Revenue (Second Generation Highway & Bridge Trust Fund) 5.000% 4/1/22 22,710 26,100 New York State Urban Development Corp. Revenue 5.000% 12/15/14 3,125 3,294 New York State Urban Development Corp. Revenue 5.000% 1/1/15 19,500 20,566 New York State Urban Development Corp. Revenue 5.000% 12/15/15 4,000 4,395 New York State Urban Development Corp. Revenue 5.000% 1/1/16 22,360 24,469 New York State Urban Development Corp. Revenue 5.250% 1/1/17 12,000 13,634 New York State Urban Development Corp. Revenue 5.250% 1/1/18 36,140 42,023 New York State Urban Development Corp. Revenue 5.250% 1/1/22 7,500 8,656 New York State Urban Development Corp. Revenue 4.375% 3/15/22 9,020 9,955 New York State Urban Development Corp. Revenue 5.000% 12/15/22 2,000 2,300 New York State Urban Development Corp. Revenue 5.000% 12/15/23 2,615 3,000 New York State Urban Development Corp. Revenue 5.000% 1/1/26 7,910 8,618 New York State Urban Development Corp. Revenue (Correctional Capital Facilities) 5.250% 1/1/14 (4) 2,725 2,748 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/18 20,000 23,832 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/19 30,760 36,854 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/20 36,240 43,046 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/21 (14) 10,000 12,202 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/21 18,310 21,644 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/22 (14) 21,000 25,728 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/23 7,180 8,172 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/26 18,425 20,628 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/28 6,950 7,688 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/30 14,910 16,090 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/31 28,030 30,338 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/31 10,000 10,732 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 28,000 29,966 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 30,890 33,059 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 50,000 52,734 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 8,000 9,221 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 24,275 27,981 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/19 3,625 4,226 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/19 (4) 7,050 8,056 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/20 8,165 9,548 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/21 11,345 12,991 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/22 5,120 5,785 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/25 15,000 17,102 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/17 250 276 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/18 280 313 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/19 350 393 Port Authority of New York & New Jersey Revenue 5.250% 7/15/30 18,635 20,360 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.500% 12/1/28 25,000 26,210 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/15 15,000 16,095 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/14 3,130 3,293 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 3,000 3,297 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/16 3,000 3,297 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/16 2,000 2,267 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 5/15/18 (Prere.) 4,550 5,360 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/25 24,975 27,585 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/26 15,000 16,926 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/28 15,000 16,552 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/30 7,415 8,009 Triborough Bridge & Tunnel Authority New York Revenue PUT 5.000% 11/15/14 20,000 20,955 Triborough Bridge & Tunnel Authority New York Revenue PUT 5.000% 11/15/15 20,000 21,793 United Nations Development Corp. New York Revenue 5.000% 7/1/21 7,200 8,053 Westchester County NY GO 5.000% 7/1/21 12,315 14,929 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/30 1,935 1,981 Westchester County NY Health Care Corp. Revenue 6.000% 11/1/30 1,000 1,096 5,247,148 North Carolina (1.4%) Charlotte NC COP 5.000% 6/1/16 2,000 2,226 Charlotte NC GO 5.000% 7/1/16 5,000 5,602 Charlotte NC GO 5.000% 7/1/22 3,280 3,997 Charlotte NC GO 5.000% 7/1/23 3,355 4,018 Durham Capital Financing Corp. North Carolina Limited Obligation Revenue 5.000% 6/1/33 3,210 3,463 Forsyth County NC GO VRDO 0.080% 11/7/13 2,220 2,220 Guilford County NC GO 5.000% 3/1/22 3,220 3,913 Mecklenburg County NC COP 5.000% 2/1/22 3,390 3,791 Mecklenburg County NC COP 5.000% 2/1/23 1,200 1,329 Mecklenburg County NC COP 5.000% 2/1/25 1,000 1,089 Mecklenburg County NC COP 4.750% 2/1/26 2,500 2,659 Mecklenburg County NC GO 5.000% 2/1/17 3,635 4,151 Mecklenburg County NC GO 5.000% 3/1/17 1,000 1,145 Mecklenburg County NC GO 5.000% 3/1/20 3,715 4,320 Mecklenburg County NC GO 5.000% 2/1/21 1,120 1,353 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/19 3,000 3,541 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 5.000% 10/1/27 (4) 9,900 10,415 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.090% 11/1/13 9,200 9,200 North Carolina Capital Facilities Financial Solid Waste Disposal Revenue (Duke Energy) 4.375% 10/1/31 4,250 4,308 North Carolina Capital Improvement Revenue 5.000% 5/1/17 11,115 12,750 North Carolina Capital Improvement Revenue 5.000% 5/1/19 15,500 18,354 North Carolina Capital Improvement Revenue 5.000% 5/1/20 15,385 18,310 North Carolina Capital Improvement Revenue 5.000% 5/1/21 13,495 16,068 North Carolina Capital Improvement Revenue 5.000% 5/1/27 30,510 33,602 North Carolina Capital Improvement Revenue 5.000% 5/1/29 28,585 31,308 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/14 15,000 15,133 North Carolina Eastern Municipal Power Agency Power Systems Revenue 3.000% 1/1/16 1,815 1,907 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 1,500 1,640 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 5,000 5,468 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 4,000 4,375 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/26 22,510 24,280 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/26 3,000 3,304 North Carolina GAN PUT 4.000% 3/1/18 11,000 12,007 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) North Carolina GO 5.000% 6/1/16 15,050 16,813 North Carolina GO 5.000% 9/1/16 1,165 1,313 North Carolina GO 5.000% 3/1/17 1,925 2,204 North Carolina GO 5.000% 3/1/17 (Prere.) 700 801 North Carolina GO 5.000% 3/1/18 9,300 10,537 North Carolina GO 5.000% 6/1/18 22,730 26,840 North Carolina GO 4.000% 5/1/23 39,470 44,462 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/18 (4) 9,675 10,900 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/19 (4) 10,000 11,248 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/21 8,610 9,691 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/22 9,155 10,167 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/18 2,110 2,110 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/30 2,435 2,497 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/31 12,500 12,816 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/19 3,910 4,517 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/20 1,375 1,586 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/21 5,000 5,623 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/22 5,000 5,551 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 5.000% 6/1/23 1,825 2,009 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 5.000% 6/1/25 1,035 1,110 North Carolina Municipal Power Agency Revenue 5.250% 1/1/18 5,000 5,809 North Carolina Municipal Power Agency Revenue 5.250% 1/1/19 3,085 3,521 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 2,000 2,245 North Carolina Municipal Power Agency Revenue 5.000% 1/1/30 4,500 4,740 North Carolina State University at Raleigh General Revenue 5.000% 10/1/25 2,655 3,138 University of North Carolina University System Revenue 5.250% 10/1/27 1,720 1,923 University of North Carolina University System Revenue 5.250% 10/1/28 1,590 1,768 Wake County NC GO 5.000% 3/1/21 3,125 3,777 Wake County NC GO 5.000% 6/1/28 3,000 3,371 Winston-Salem NC Revenue 4.000% 3/1/15 2,400 2,518 486,851 Ohio (3.2%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.100% 11/7/13 LOC 12,600 12,600 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children’s Hospital Medical Center of Akron) 5.000% 11/15/32 7,500 7,609 Akron OH GO 5.000% 12/1/18 (2) 5,300 5,769 Akron OH Income Tax Revenue (Community Learning Centers) 5.000% 12/1/27 5,830 6,366 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/17 14,645 16,655 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 30,000 32,184 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/23 2,375 2,694 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.250% 2/15/29 6,120 6,561 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/31 9,145 9,464 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/32 13,480 13,866 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/18 16,000 18,429 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/19 13,050 15,049 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/20 10,310 11,741 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/16 4,000 4,377 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/17 6,770 7,625 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/24 (12) 5,000 5,431 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.250% 2/15/28 17,555 18,645 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.125% 6/1/24 32,345 27,538 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 27,390 22,201 Cincinnati OH City School District GO 5.250% 12/1/20 (14) 7,000 8,408 Cincinnati OH City School District GO 5.250% 6/1/21 3,810 4,447 Cincinnati OH City School District GO 5.250% 12/1/21 (14) 5,710 6,837 Cincinnati OH City School District GO 5.250% 6/1/22 3,180 3,701 Cincinnati OH City School District GO 5.250% 12/1/22 (14) 10,000 11,991 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 14,710 14,773 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 9,185 9,224 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 5,000 5,021 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 8,150 8,185 Cleveland OH Municipal School District GO 5.000% 12/1/26 1,660 1,844 Cleveland OH Municipal School District GO 5.000% 12/1/27 1,000 1,096 Cleveland OH Public Power System Revenue 5.000% 11/15/20 (3) 4,500 4,953 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Cleveland OH Public Power System Revenue 5.000% 11/15/21 (14) 7,455 8,173 Cleveland OH Public Power System Revenue 5.000% 11/15/22 (14) 14,065 15,393 Cleveland OH Public Power System Revenue 5.000% 11/15/23 (14) 7,505 8,188 Cleveland OH Public Power System Revenue 5.000% 11/15/24 (14) 7,350 7,992 Cleveland OH Water Revenue 5.000% 1/1/23 2,400 2,802 Cleveland OH Water Revenue 5.000% 1/1/25 2,500 2,852 Cleveland OH Water Revenue 5.000% 1/1/26 2,250 2,537 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/28 5,395 5,784 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/29 7,775 8,258 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/30 5,225 5,505 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/31 8,640 9,067 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/32 9,060 9,395 Columbus OH City School District GO 4.000% 12/1/17 1,000 1,115 Columbus OH City School District GO 5.000% 12/1/18 1,205 1,411 Columbus OH City School District School Facilities Construction & Improvement GO 5.000% 12/1/16 (4) 6,000 6,759 Columbus OH City School District School Facilities Construction & Improvement GO 4.000% 12/1/19 2,000 2,255 Columbus OH GO 5.000% 7/1/16 2,500 2,799 Columbus OH GO 5.000% 2/15/22 3,000 3,616 Columbus OH GO 5.000% 7/1/23 6,400 7,733 Columbus OH Metropolitan Library Special Obligation Revenue 5.000% 12/1/24 1,325 1,501 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.090% 11/7/13 LOC 2,330 2,330 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/20 7,000 8,167 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/21 7,300 8,353 Cuyahoga County OH GO 5.000% 12/1/19 2,120 2,532 Cuyahoga OH Community College District Revenue 5.000% 8/1/22 6,610 7,555 Cuyahoga OH Community College District Revenue 5.000% 8/1/23 3,470 3,923 Cuyahoga OH Community College District Revenue 5.000% 8/1/24 2,500 2,801 Dayton OH City School District GO 5.000% 11/1/21 9,210 10,858 Dayton OH City School District GO 5.000% 11/1/22 5,500 6,484 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 5.125% 6/15/33 11,000 10,979 1 Franklin County OH Hospital Improvement Revenue (Nationwide Children’s Hospital Project) TOB VRDO 0.090% 11/7/13 2,445 2,445 Hamilton County OH Sales Tax Revenue 5.000% 12/1/18 (2) 7,950 8,911 Hamilton County OH Sales Tax Revenue 5.000% 12/1/19 (2) 22,380 25,041 Hamilton County OH Sales Tax Revenue 5.000% 12/1/23 (2) 18,515 20,319 Huber Heights OH City School District GO 4.750% 12/1/24 890 980 Huber Heights OH City School District GO 4.875% 12/1/27 150 162 Huber Heights OH City School District GO 5.000% 12/1/28 1,000 1,082 Huber Heights OH City School District GO 5.000% 12/1/30 1,000 1,068 Kent State University OH Revenue 5.000% 5/1/29 1,000 1,067 Kent State University OH Revenue 5.000% 5/1/30 1,750 1,852 Kent State University OH Revenue 5.000% 5/1/31 4,000 4,212 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/16 (4) 6,200 6,824 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/16 (4) 6,200 6,824 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/17 (4) 6,600 7,457 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/17 (4) 6,600 7,457 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/18 (4) 7,300 8,380 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/18 (4) 7,300 8,380 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.260% 11/7/13 1,900 1,900 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/26 11,920 12,760 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.750% 11/15/31 6,000 6,603 Miami University of Ohio General Receipts Revenue 5.000% 9/1/31 2,000 2,126 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.060% 11/1/13 4,850 4,850 Ohio (Mental Health Facilities Improvement Fund Projects) Revenue 5.000% 2/1/22 400 467 Ohio (Mental Health Facilities Improvement Fund Projects) Revenue 5.000% 2/1/23 2,075 2,421 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 5,500 5,551 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 3,000 3,035 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/19 5,000 5,910 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/26 1,975 2,135 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 4/1/17 5,565 6,387 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/17 2,295 2,648 Ohio Building Authority Revenue (Adult Correctional Building) 5.125% 4/1/30 1,475 1,584 Ohio Common Schools GO 5.000% 9/15/19 9,655 11,506 Ohio Conservation Projects GO 5.000% 3/1/14 (Prere.) 2,000 2,032 Ohio GO 5.000% 8/1/14 6,500 6,735 Ohio GO 5.000% 8/1/14 8,265 8,564 Ohio GO 5.000% 8/1/14 6,670 6,911 Ohio GO 5.000% 9/15/14 2,155 2,245 Ohio GO 5.500% 11/1/14 7,000 7,373 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Ohio GO 5.000% 8/1/16 3,000 3,366 Ohio GO 5.000% 9/1/16 2,870 3,229 Ohio GO 5.000% 9/15/16 5,415 6,097 Ohio GO 5.000% 9/15/16 5,130 5,779 Ohio GO 5.000% 9/15/18 12,755 14,007 Ohio GO 5.000% 11/1/18 7,710 8,503 Ohio GO 5.000% 9/15/19 9,025 10,766 Ohio GO 5.000% 9/15/19 13,000 14,263 Ohio GO 5.000% 4/1/21 4,440 5,175 Ohio Higher Education GO 5.000% 11/1/23 7,405 8,113 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/29 4,500 4,850 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/26 4,000 4,370 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/32 1,880 2,004 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) 5.000% 10/1/19 24,015 28,506 Ohio Highway Capital Improvements GO 5.000% 5/1/16 11,010 12,240 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/27 9,330 10,059 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.125% 1/1/28 11,670 12,593 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.090% 11/1/13 3,000 3,000 Ohio Housing Finance Agency Residential Mortgage Revenue 6.125% 9/1/28 2,365 2,489 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/13 (14) 10,135 10,195 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/16 5,000 5,571 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/16 (4) 5,000 5,571 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/17 8,635 10,004 Ohio Major New State Infrastructure Project Revenue 5.500% 6/15/20 4,000 4,637 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/23 3,250 3,758 Ohio State University General Receipts Revenue 5.000% 12/1/13 (ETM) 315 316 Ohio State University General Receipts Revenue 5.000% 12/1/13 2,820 2,831 Ohio State University General Receipts Revenue 5.250% 6/1/14 (ETM) 255 263 Ohio State University General Receipts Revenue 5.250% 6/1/14 2,610 2,687 Ohio State University General Receipts Revenue 5.000% 12/1/18 (Prere.) 250 298 Ohio State University General Receipts Revenue 5.000% 12/1/19 (Prere.) 215 259 Ohio State University General Receipts Revenue 5.000% 12/1/20 3,535 4,128 Ohio State University General Receipts Revenue 5.000% 12/1/26 2,250 2,529 Ohio State University General Receipts Revenue 5.000% 6/1/28 2,000 2,234 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/22 1,750 1,989 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/27 2,000 2,181 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/28 2,000 2,147 Ohio Turnpike Commission Turnpike Revenue 5.250% 2/15/29 3,000 3,267 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/31 7,195 7,571 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.250% 12/1/19 5,775 7,007 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.000% 12/1/20 3,585 4,117 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.250% 12/1/20 5,570 6,779 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.300% 11/7/13 5,930 5,930 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) PUT 2.200% 6/1/16 10,000 9,922 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 1,575 1,619 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 425 437 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.250% 6/1/18 5,635 6,700 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/19 5,000 5,994 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/21 9,160 10,961 Penta Career Center Ohio COP 5.250% 4/1/23 2,480 2,889 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/15 3,040 3,173 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/16 3,190 3,423 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/17 3,350 3,657 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/18 3,520 3,904 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/19 3,195 3,471 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/20 3,680 3,946 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.500% 2/15/28 17,000 17,415 University of Akron Ohio General Receipts Revenue 5.000% 1/1/19 (4) 1,000 1,165 University of Akron Ohio General Receipts Revenue 5.000% 1/1/23 (4) 8,010 8,929 University of Akron Ohio General Receipts Revenue 5.000% 1/1/24 (4) 3,335 3,686 University of Akron Ohio General Receipts Revenue 5.000% 1/1/25 (4) 2,500 2,741 University of Akron Ohio General Receipts Revenue 5.000% 1/1/26 (4) 2,000 2,166 University of Akron Ohio General Receipts Revenue 5.000% 1/1/27 (4) 2,000 2,140 University of Akron Ohio General Receipts Revenue 5.000% 1/1/28 (4) 2,500 2,645 University of Cincinnati Ohio COP 5.000% 6/1/17 (14) 3,180 3,380 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/22 2,455 2,892 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/29 6,385 6,854 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/30 1,000 1,065 1,089,457 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Oklahoma (0.3%) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/25 (2) 18,070 19,251 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/26 (2) 12,000 12,770 Oklahoma City OK GO 5.000% 3/1/17 7,335 8,393 Oklahoma City OK Water Utilities Trust Water & Sewer Revenue 5.000% 7/1/23 1,500 1,811 Oklahoma City OK Water Utilities Trust Water & Sewer Revenue 5.000% 7/1/31 4,255 4,719 Oklahoma City OK Water Utilities Trust Water & Sewer Revenue 5.000% 7/1/32 5,000 5,511 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/24 12,100 13,066 Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,400 3,480 Oklahoma Development Finance Authority Revenue (Waste Management Inc. Project) PUT 2.250% 6/2/14 4,000 4,012 Oklahoma Municipal Power Authority Power Supply System Revenue 5.875% 1/1/28 1,045 1,166 Oklahoma Turnpike Authority Revenue 5.000% 1/1/17 7,000 7,946 Oklahoma Turnpike Authority Revenue 5.000% 1/1/27 1,160 1,288 University of Oklahoma Revenue 5.000% 7/1/29 1,895 2,099 University of Oklahoma Revenue 5.000% 7/1/30 2,230 2,445 University of Oklahoma Revenue 5.000% 7/1/31 2,000 2,182 University of Oklahoma Revenue 5.000% 7/1/32 670 729 90,868 Oregon (0.6%) Oregon Department of Administrative Services COP 5.000% 11/1/19 2,000 2,375 Oregon Department of Administrative Services COP 5.000% 11/1/20 9,660 11,260 Oregon Department of Administrative Services COP 5.000% 5/1/23 3,130 3,486 Oregon Department of Administrative Services COP 5.000% 5/1/24 1,750 1,932 Oregon Department of Administrative Services COP 5.000% 5/1/25 2,220 2,428 Oregon Department of Administrative Services COP 5.000% 5/1/26 3,520 3,931 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/16 1,750 1,942 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/25 (4) 5,675 6,347 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/28 3,000 3,384 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/28 5,120 5,822 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/30 4,000 4,473 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/31 11,010 12,084 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/31 6,200 6,895 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/32 5,560 6,056 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/33 5,545 6,013 Oregon Facilities Authority Revenue (Legacy Health Project) 5.250% 5/1/20 6,085 7,035 Oregon Facilities Authority Revenue (Legacy Health Project) 5.250% 5/1/21 7,500 8,601 Oregon GO 5.000% 5/1/15 1,500 1,606 Oregon GO 5.000% 5/1/15 2,475 2,651 Oregon GO 5.000% 5/1/15 4,000 4,285 Oregon GO 5.000% 11/1/15 5,860 6,407 Oregon GO 5.000% 5/1/16 1,750 1,949 Oregon GO 5.000% 5/1/18 1,125 1,324 Oregon GO 5.000% 5/1/18 1,500 1,765 Oregon GO 5.000% 11/1/18 3,750 4,458 Oregon GO 5.000% 5/1/19 2,770 3,296 Oregon GO 5.000% 11/1/19 7,005 8,398 Oregon GO 5.000% 5/1/26 1,570 1,775 Oregon GO 5.000% 5/1/26 1,490 1,685 Oregon GO 5.000% 5/1/27 2,415 2,701 Oregon GO 5.000% 5/1/27 2,460 2,751 Oregon GO 5.000% 5/1/28 5,165 5,744 Oregon GO 5.000% 5/1/28 2,755 3,064 Oregon GO 5.000% 5/1/29 2,890 3,190 Oregon GO 5.000% 5/1/30 5,685 6,227 Oregon GO 5.000% 5/1/31 3,370 3,673 Oregon GO 5.000% 5/1/31 1,760 1,918 Oregon GO 5.000% 5/1/31 2,915 3,201 Oregon GO 5.000% 11/1/31 1,795 1,979 Oregon GO 5.000% 5/1/32 2,060 2,257 Oregon GO 5.000% 11/1/32 1,440 1,578 Oregon GO (Oregon University System Projects) 5.250% 8/1/28 1,650 1,880 Oregon GO (Oregon University System Projects) 5.250% 8/1/28 2,585 2,946 Oregon GO (Oregon University System Projects) 5.250% 8/1/29 2,725 3,086 Oregon GO (Oregon University System Projects) 5.250% 8/1/30 2,050 2,305 Oregon GO (Oregon University System Projects) 5.250% 8/1/30 2,865 3,221 Oregon GO (Oregon University System Projects) 5.250% 8/1/31 3,015 3,366 Oregon Health & Science University Revenue 5.000% 7/1/23 1,000 1,149 Portland OR Sewer System Revenue 5.000% 8/1/18 (4) 11,470 12,598 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 5.000% 10/1/27 3,000 3,271 205,768 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pennsylvania (3.8%) Allegheny County PA GO 5.000% 11/1/29 15,000 15,590 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/29 1,290 1,402 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/31 2,720 2,941 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 0.897% 2/1/21 11,610 11,488 Allegheny County PA Port Authority Revenue 5.750% 3/1/29 17,000 18,839 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/24 2,795 2,863 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/28 2,310 2,261 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/29 3,740 3,613 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/31 3,000 2,855 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/32 3,685 3,481 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.200% 7/1/16 4,500 4,461 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.500% 6/1/17 4,500 4,375 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.700% 4/2/18 16,100 15,651 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 4.500% 11/15/14 (Prere.) 1,410 1,473 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 4.750% 11/15/14 (Prere.) 1,010 1,058 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 5.000% 11/15/14 (Prere.) 1,100 1,155 Cambria County PA Industrial Development Authority Revenue (American National Red Cross) VRDO 0.090% 11/7/13 LOC 6,315 6,315 Central Bradford PA Progress Authority Revenue (Guthrie Healthcare System) 5.500% 12/1/31 12,500 13,269 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/21 (4) 3,940 4,550 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/24 (14) 14,050 14,859 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/25 (14) 9,500 10,047 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/25 875 978 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/26 1,250 1,377 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/32 7,715 7,943 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.250% 1/1/17 2,375 2,615 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.500% 1/1/18 2,735 3,084 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.750% 1/1/20 3,415 3,856 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 6.000% 1/1/21 4,190 4,696 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 6.000% 6/1/29 14,800 16,121 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/17 3,790 4,011 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/18 3,985 4,177 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/19 4,175 4,326 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/26 13,070 12,535 Lancaster PA Higher Education Authority College Revenue (Franklin & Marshall College) 5.000% 4/15/22 3,500 3,784 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/29 6,995 7,287 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/24 2,000 2,192 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/25 7,000 7,558 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/25 5,765 6,081 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/27 6,000 6,335 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/31 8,500 8,738 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.000% 8/15/20 1,000 1,088 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.125% 8/15/21 1,000 1,083 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.250% 8/15/22 1,000 1,080 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.250% 8/15/23 1,500 1,606 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.250% 8/15/24 3,000 3,184 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 1,315 1,466 Pennsylvania Economic Development Financing Authority Pollution Control Revenue (PPL Electric Utilities Corp. Project) 4.000% 10/1/23 17,500 18,074 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 7/1/33 10,000 10,293 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/20 20,000 23,474 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 1/1/21 7,000 8,112 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/22 15,000 16,507 Pennsylvania GO 5.000% 7/1/14 (14) 5,010 5,030 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pennsylvania GO 5.000% 5/1/15 16,000 17,132 Pennsylvania GO 5.000% 8/1/15 5,120 5,539 Pennsylvania GO 5.000% 7/1/18 4,250 5,015 Pennsylvania GO 5.000% 11/15/18 14,705 17,479 Pennsylvania GO 5.000% 5/1/19 15,000 17,832 Pennsylvania GO 5.000% 7/1/19 24,925 29,707 Pennsylvania GO 5.000% 6/1/21 20,000 23,933 Pennsylvania GO 5.000% 7/1/21 42,365 50,725 Pennsylvania GO 5.375% 7/1/21 4,950 6,057 Pennsylvania GO 5.000% 6/1/22 19,450 23,324 Pennsylvania GO 5.000% 11/15/23 4,705 5,498 Pennsylvania GO 5.000% 4/1/25 7,500 8,775 Pennsylvania GO 5.000% 11/15/26 8,000 9,080 3 Pennsylvania GO 5.000% 10/15/31 10,000 10,978 3 Pennsylvania GO 5.000% 10/15/32 24,045 26,189 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/20 2,560 3,000 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/21 1,830 2,105 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.000% 7/1/27 1,745 1,821 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/15 4,200 4,513 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 5,715 6,225 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 1,300 1,408 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/24 1,435 1,555 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/25 1,670 1,780 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/26 1,690 1,781 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/29 2,000 2,033 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/25 2,065 2,314 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/26 1,140 1,262 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/27 1,120 1,221 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/28 3,085 3,329 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/30 2,985 3,164 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/31 3,500 3,692 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.250% 9/1/19 (2) 2,935 3,417 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/27 700 756 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/28 1,650 1,763 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/30 500 524 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/32 1,000 1,040 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/28 2,405 2,648 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/31 500 510 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.000% 10/1/18 2,000 2,199 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 5.000% 10/1/19 2,000 2,219 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 5.000% 10/1/20 1,500 1,717 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/20 12,180 13,941 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/23 17,530 19,623 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/23 (4) 6,080 6,570 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/23 (4) 10,600 11,455 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/24 (4) 6,620 7,095 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/24 (4) 11,130 11,928 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/25 (4) 11,585 12,145 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/26 (4) 10,070 10,463 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/23 1,770 2,024 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/24 1,825 2,062 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/25 2,190 2,443 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/26 2,165 2,384 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/17 (2) 5,155 5,748 1 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue TOB VRDO 0.100% 11/7/13 2,000 2,000 2 Pennsylvania Turnpike Commission Revenue 1.350% 12/1/20 22,500 22,682 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/21 (12) 4,520 5,044 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 16,660 18,822 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 14,210 15,851 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/23 (12) 8,585 9,389 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/24 (12) 3,535 3,821 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/25 (12) 2,500 2,747 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/26 1,710 1,893 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/27 12,345 13,265 Pennsylvania Turnpike Commission Revenue 0.000% 12/1/28 3,500 2,866 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/28 4,015 4,348 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 50,000 51,844 Pennsylvania Turnpike Commission Revenue 5.500% 12/1/31 6,185 6,681 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pennsylvania Turnpike Commission Revenue 5.625% 12/1/31 10,000 10,719 Pennsylvania Turnpike Commission Revenue 0.000% 12/1/33 4,500 3,475 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.200% 11/7/13 (12) 3,245 3,245 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/16 3,000 3,311 Philadelphia PA Gas Works Revenue 5.000% 8/1/14 3,000 3,092 Philadelphia PA Gas Works Revenue 5.000% 8/1/15 3,000 3,194 Philadelphia PA GO 5.000% 8/1/15 (4) 23,000 24,733 Philadelphia PA GO 5.250% 8/1/16 (4) 13,110 14,640 Philadelphia PA Hospitals & Higher Education Facilities Authority Health System Revenue (Jefferson Health System) 5.250% 5/15/30 24,000 25,189 Philadelphia PA Industrial Development Authority Lease Revenue 5.000% 10/1/14 (14) 6,390 6,596 Philadelphia PA Municipal Authority Revenue 5.250% 11/15/14 (4) 5,965 5,976 Philadelphia PA Municipal Authority Revenue 6.375% 4/1/29 3,500 3,863 Philadelphia PA School District GO 5.000% 8/1/19 (2) 7,500 8,003 Philadelphia PA School District GO 5.000% 8/1/20 (2) 18,745 20,002 Philadelphia PA School District GO 5.000% 8/1/21 (2) 9,900 10,564 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/22 (4) 3,000 3,398 Pittsburgh & Allegheny County PA Sports & Exhibition Authority Lease Revenue VRDO 0.330% 11/7/13 (4) 68,830 68,830 Plum Boro PA School District GO 5.000% 9/15/23 (15) 1,000 1,151 South Fork PA Hospital Authority Hospital Revenue (Conemaugh Valley Memorial Hospital Project) VRDO 0.090% 11/7/13 LOC 6,970 6,970 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 6.000% 6/1/25 30,000 33,282 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/27 6,100 6,585 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/28 5,000 5,355 St. Mary’s Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) 5.000% 11/15/25 15,385 16,475 St. Mary’s Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) 5.000% 11/15/27 4,905 5,156 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue 5.000% 9/15/17 3,990 4,609 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.000% 9/15/19 2,575 3,024 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.500% 9/15/23 9,000 10,504 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/27 12,500 14,204 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/28 2,375 2,668 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/29 11,250 12,456 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/19 1,235 1,367 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.250% 7/1/20 1,330 1,487 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/25 4,500 4,681 Westmoreland County PA Municipal Authority Revenue 5.000% 8/15/32 15,000 15,576 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/21 1,015 1,157 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/22 1,160 1,310 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/23 1,350 1,505 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/24 1,420 1,568 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/25 1,465 1,601 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/30 6,185 6,433 1,303,584 Puerto Rico (0.7%) Puerto Rico Electric Power Authority Revenue 5.375% 7/1/16 (10) 950 881 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/16 5,970 5,534 Puerto Rico Electric Power Authority Revenue 5.375% 7/1/17 (10) 2,790 2,495 Puerto Rico Electric Power Authority Revenue 5.375% 7/1/18 (10) 1,250 1,087 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/19 (14) 35,430 32,625 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/20 (14) 18,245 16,598 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/21 (14) 24,290 21,709 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/21 (14) 5,000 4,542 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 17,050 15,236 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/28 4,000 2,933 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/29 38,010 27,733 3 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/31 2,260 1,660 Puerto Rico GO 5.500% 7/1/14 (14) 5,000 4,996 Puerto Rico GO 5.500% 7/1/19 2,500 2,123 Puerto Rico GO 5.375% 7/1/33 2,610 1,926 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/16 (3) 8,885 8,373 1 Puerto Rico Highway & Transportation Authority Revenue TOB VRDO 0.100% 11/7/13 (4) 10,540 10,540 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (Prere.) 13,600 14,060 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/29 9,700 7,023 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 2/1/14 (Prere.) 835 848 Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/19 (Prere.) 255 311 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/28 34,745 30,138 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 8/1/29 19,165 17,492 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/33 7,580 1,657 232,520 Rhode Island (0.3%) Rhode Island & Providence Plantations GO 5.000% 8/1/17 (4) 3,120 3,365 Rhode Island & Providence Plantations GO 5.500% 8/1/28 9,805 10,970 Rhode Island & Providence Plantations GO 5.500% 8/1/30 3,610 3,973 Rhode Island Economic Development Corp. Revenue (Department of Transportation) 5.250% 6/15/20 (12) 20,000 22,980 Rhode Island Economic Development Corp. Revenue (Department of Transportation) 5.250% 6/15/21 (12) 25,000 28,267 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Lifespan Obligated Group) 5.000% 5/15/26 (4) 4,900 5,059 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/25 (4) 2,880 2,980 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.625% 5/15/26 (4) 3,210 3,344 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.750% 5/15/29 (4) 3,500 3,565 84,503 South Carolina (1.2%) Berkeley County SC Utility Revenue 5.000% 6/1/30 8,170 8,903 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) 12,610 13,883 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) 33,070 36,410 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) 2,730 3,006 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/19 3,105 3,486 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/27 10,000 11,123 Dorchester County SC School District No. 2 Installment Purchase Revenue 4.000% 12/1/25 8,805 9,039 Dorchester County SC School District No. 2 Installment Purchase Revenue 4.000% 12/1/26 9,760 9,888 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/16 5,000 5,483 Greenville County SC Hospital Revenue (Greenville Hospital System) 4.125% 5/1/17 5,315 5,825 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/18 2,655 3,034 Greenville County SC School District Installment Revenue 5.500% 12/1/19 32,480 39,313 Greenville County SC School District Installment Revenue 5.000% 12/1/26 28,255 31,116 1 Greenville County SC School District Installment Revenue TOB VRDO 0.160% 11/7/13 7,440 7,440 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/26 6,220 6,644 North Charleston SC Tax Revenue 5.000% 12/1/13 (12) 4,525 4,542 North Charleston SC Tax Revenue 5.000% 12/1/14 (12) 4,725 4,952 North Charleston SC Tax Revenue 5.000% 12/1/15 (12) 4,715 5,128 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/19 18,995 22,021 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/20 10,000 11,600 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/22 (14) 9,950 7,393 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/23 (14) 8,780 6,212 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/24 (3) 2,400 1,604 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/24 3,535 3,923 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/24 13,620 14,963 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/25 8,020 8,803 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/29 (4) 8,600 9,133 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/29 (4) 2,800 2,974 South Carolina GO 5.000% 3/1/16 6,165 6,825 South Carolina GO 5.000% 4/1/16 3,560 3,953 South Carolina GO 5.000% 4/1/18 2,635 3,097 South Carolina GO 5.000% 4/1/18 2,445 2,874 South Carolina GO 5.000% 4/1/18 7,325 8,611 South Carolina GO 5.000% 4/1/18 2,400 2,821 South Carolina GO 5.000% 4/1/19 7,825 9,317 South Carolina GO 5.000% 4/1/19 2,495 2,971 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/18 2,000 2,277 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/23 (4) 6,275 6,731 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/24 (4) 6,200 6,605 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/25 (4) 6,925 7,315 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/27 11,740 11,955 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/27 (4) 13,550 14,010 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/28 7,570 7,628 South Carolina Public Service Authority Revenue 5.000% 12/1/16 7,225 8,175 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/14 (Prere.) 4,035 4,222 407,228 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) South Dakota (0.0%) South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.250% 11/1/29 2,000 2,077 Tennessee (1.0%) Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/23 8,280 8,978 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.375% 4/1/28 8,000 8,448 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/21 2,500 2,810 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/22 1,100 1,226 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/23 4,860 5,363 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/25 4,200 4,496 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/26 3,000 3,176 Memphis TN Electric System Revenue 5.000% 12/1/13 (Prere.) 20,000 20,081 Memphis TN GO 5.000% 11/1/15 (Prere.) 16,000 17,476 Memphis TN GO 5.000% 11/1/15 (Prere.) 4,730 5,166 Memphis TN GO 5.000% 11/1/20 (10) 4,000 4,475 Memphis TN GO 5.000% 11/1/22 (14) 4,750 5,147 Memphis TN GO 5.000% 5/1/28 3,145 3,469 Memphis TN GO 5.000% 5/1/30 1,715 1,862 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/16 3,825 4,286 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 1/1/18 (Prere.) 5,000 5,836 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Blakeford at Green Hills) 5.000% 7/1/27 1,000 1,005 2 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.680% 10/1/17 11,500 11,573 Shelby County TN GO 5.000% 4/1/19 (ETM) 100 119 Shelby County TN GO 5.000% 4/1/19 400 475 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/18 7,180 8,299 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/19 2,000 2,317 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.250% 6/1/14 13,995 14,380 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/21 5,000 5,547 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/22 5,000 5,541 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 24,340 26,341 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/17 39,340 43,561 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/18 57,705 64,638 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/21 50 56 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/22 10,135 11,102 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/25 5,215 5,586 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/26 270 292 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 16,310 16,951 Tennessee GO 5.000% 5/1/17 (Prere.) 2,075 2,384 Tennessee GO 5.000% 8/1/17 3,165 3,666 Tennessee GO 5.000% 10/1/17 6,000 6,981 Tennessee Housing Development Agency Homeownership Program Revenue 4.500% 7/1/37 3,620 4,007 337,116 Texas (8.4%) Austin TX Combined Utility System Revenue 0.000% 5/15/18 (3) 24,215 22,391 Austin TX Electric Utility System Revenue 5.000% 11/15/25 4,750 5,382 Austin TX Water & Wastewater System Revenue 5.000% 11/15/21 350 417 Austin TX Water & Wastewater System Revenue 5.000% 11/15/21 2,500 2,899 Austin TX Water & Wastewater System Revenue 5.000% 11/15/29 6,045 6,649 Austin TX Water & Wastewater System Revenue 5.000% 11/15/30 5,000 5,439 Austin TX Water & Wastewater System Revenue 5.000% 11/15/31 4,000 4,320 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/18 11,960 13,633 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/18 11,770 13,349 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/19 12,595 14,115 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/19 12,925 14,418 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/20 13,265 14,646 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/20 13,580 14,936 Camino Real Texas Mobility Authority Revenue 5.000% 2/15/21 4,600 4,618 Central Texas Regional Mobility Authority Revenue 4.000% 1/1/15 400 403 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/16 250 258 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Central Texas Regional Mobility Authority Revenue 5.000% 1/1/17 250 259 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/18 250 261 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/19 735 766 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/20 1,550 1,596 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/20 1,150 1,260 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/21 1,000 1,013 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/22 750 754 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/23 725 724 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/25 4,650 2,576 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/25 2,000 2,124 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/26 6,490 3,338 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/27 7,750 3,712 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/28 5,500 2,452 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/29 5,220 2,172 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/30 4,355 1,687 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/31 4,880 1,756 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/31 4,000 4,159 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/33 4,000 1,246 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/33 3,500 3,395 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/34 4,000 1,161 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/35 4,950 1,350 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/37 5,525 1,301 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/38 3,500 763 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/39 4,500 915 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/40 5,700 1,082 Clear Creek TX Independent School District GO 5.000% 2/15/15 (Prere.) 10,270 10,899 Clear Creek TX Independent School District GO 5.000% 2/15/15 (Prere.) 11,635 12,348 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/25 5,080 5,753 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/26 4,305 4,831 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/27 5,995 6,638 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/28 6,180 6,782 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 3,190 3,481 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/30 6,535 7,101 Conroe TX Independent School District GO 5.000% 2/15/26 8,190 9,531 Corpus Christi TX GO 5.000% 3/1/29 5,235 5,750 Corpus Christi TX GO 5.000% 3/1/30 5,495 5,959 Corpus Christi TX GO 5.000% 3/1/31 5,770 6,211 Dallas County TX GO 4.000% 2/15/14 2,375 2,401 Dallas County TX GO 5.000% 2/15/15 1,845 1,957 Dallas County TX Utility & Reclamation District GO 5.000% 2/15/24 8,000 9,066 Dallas County TX Utility & Reclamation District GO 5.250% 2/15/25 (2) 11,245 11,978 Dallas County TX Utility & Reclamation District GO 5.250% 2/15/25 (2) 11,245 11,978 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/26 11,385 12,116 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/27 14,130 14,926 Dallas TX Area Rapid Transit Sales Tax Revenue 5.000% 12/1/27 2,295 2,594 Dallas TX Area Rapid Transit Sales Tax Revenue 5.000% 12/1/29 1,195 1,325 Dallas TX Area Rapid Transit Sales Tax Revenue 5.000% 12/1/30 2,160 2,378 Dallas TX Area Rapid Transit Sales Tax Revenue 5.000% 12/1/31 2,120 2,317 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/23 (12) 9,880 10,813 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/24 (12) 8,345 9,058 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/25 (12) 5,050 5,424 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/26 (12) 1,650 1,758 Dallas TX GO 5.000% 2/15/15 (Prere.) 11,675 12,389 Dallas TX GO 5.000% 2/15/22 (ETM) 45 54 Dallas TX Independent School District GO 5.000% 2/15/24 17,450 20,288 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/18 2,000 2,372 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/30 6,920 7,559 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/20 2,740 3,015 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/28 7,335 7,670 Dallas-Fort Worth TX International Airport Revenue 5.250% 11/1/28 2,235 2,433 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/29 6,360 6,603 Dallas-Fort Worth TX International Airport Revenue 5.250% 11/1/29 14,950 16,158 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/30 14,195 14,737 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/30 6,680 6,887 Dallas-Fort Worth TX International Airport Revenue 5.250% 11/1/30 12,500 13,384 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/31 7,750 7,994 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/32 5,775 5,918 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/33 9,000 9,210 Fort Worth TX GO 5.000% 3/1/17 5,090 5,811 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/29 6,155 6,719 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/30 6,430 6,968 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Fort Worth TX Water & Sewer Revenue 5.000% 2/15/31 6,255 6,737 Frisco TX Independent School District GO 5.000% 8/15/15 1,690 1,832 Frisco TX Independent School District GO 5.000% 8/15/16 4,205 4,730 Frisco TX Independent School District GO 5.000% 8/15/32 6,665 7,214 Grand Parkway Transportation Corp. Texas System Toll Revenue 0.000% 10/1/31 2,875 1,738 Grand Parkway Transportation Corp. Texas System Toll Revenue 0.000% 10/1/32 5,320 3,194 Grand Parkway Transportation Corp. Texas System Toll Revenue 0.000% 10/1/33 18,100 10,791 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/15 10,000 10,946 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/16 12,000 13,567 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/17 17,000 19,686 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.080% 11/1/13 17,595 17,595 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.080% 11/1/13 32,380 32,380 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke’s Episcopal Health System) 5.000% 2/15/19 4,000 4,601 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke’s Episcopal Health System) 5.000% 2/15/20 10,225 11,520 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke’s Episcopal Health System) 5.625% 2/15/25 39,530 45,398 1 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project)TOB VRDO 0.110% 11/7/13 TOB 8,755 8,755 Harris County TX GO 5.000% 10/1/16 4,755 5,371 Harris County TX GO 5.000% 10/1/17 4,705 5,466 Harris County TX GO 5.000% 10/1/21 8,000 9,314 Harris County TX GO 5.000% 8/15/31 11,485 12,524 Harris County TX GO 5.000% 8/15/32 10,000 10,827 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.200% 12/1/14 (Prere.) 4,000 4,301 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.000% 12/1/18 (Prere.) 5,000 6,443 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children’s Hospital) VRDO 0.080% 11/1/13 3,245 3,245 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.080% 11/1/13 16,490 16,490 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.080% 11/1/13 14,495 14,495 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/26 3,000 3,493 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/27 6,475 7,374 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/28 5,665 6,402 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/13 3,290 3,290 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/14 3,475 3,629 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.625% 11/1/19 4,535 5,257 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.875% 11/1/20 3,640 4,191 Harris County TX Metropolitan Transportation Authority Lease Revenue 6.000% 11/1/21 4,295 5,112 Harris County TX Sports Authority Revenue 0.000% 11/15/23 (14) 7,000 3,878 Harris County TX Toll Road Revenue 5.000% 8/15/14 1,000 1,037 Harris County TX Toll Road Revenue 5.000% 8/15/15 1,435 1,552 Harris County TX Toll Road Revenue 5.000% 8/15/18 1,500 1,768 Harris County TX Toll Road Revenue 5.000% 8/15/20 2,000 2,330 Harris County TX Toll Road Revenue 5.000% 8/15/25 3,375 3,877 Harris County TX Toll Road Revenue 5.000% 8/15/27 22,160 24,836 Houston TX Airport System Revenue 5.000% 7/1/16 1,500 1,666 Houston TX Airport System Revenue 5.000% 7/1/18 1,750 2,035 Houston TX Airport System Revenue 5.000% 7/1/19 1,750 1,993 Houston TX Airport System Revenue 5.000% 7/1/20 2,130 2,389 Houston TX Airport System Revenue 5.000% 7/1/25 1,000 1,109 Houston TX Airport System Revenue 5.000% 7/1/26 3,000 3,285 Houston TX Community College System GO 5.000% 2/15/17 1,000 1,139 Houston TX Community College System GO 5.000% 2/15/33 20,155 21,786 Houston TX Community College System Revenue 5.000% 4/15/21 (10) 9,200 10,103 Houston TX GO 5.000% 3/1/17 17,880 20,433 2 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) PUT 0.480% 11/16/16 75,000 75,342 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/15 5,600 6,016 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/17 (2) 13,760 12,728 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/18 (2) 16,285 14,410 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/21 (2) 22,720 16,360 Houston TX Utility System Revenue 5.250% 5/15/14 (14) 2,500 2,569 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Houston TX Utility System Revenue 5.000% 11/15/16 3,730 4,225 Houston TX Utility System Revenue 5.250% 11/15/17 (4) 13,500 15,838 Houston TX Utility System Revenue 5.250% 11/15/29 16,650 18,675 Houston TX Utility System Revenue 5.000% 11/15/30 14,670 16,007 Houston TX Utility System Revenue 5.000% 11/15/30 8,020 8,739 Houston TX Utility System Revenue 5.250% 11/15/30 23,805 26,334 Houston TX Utility System Revenue 5.000% 11/15/31 10,000 10,824 Houston TX Utility System Revenue 5.000% 11/15/31 10,335 11,187 Houston TX Utility System Revenue 5.000% 11/15/31 5,010 5,412 Houston TX Utility System Revenue 5.000% 11/15/32 10,000 10,753 Houston TX Utility System Revenue 5.000% 11/15/32 8,190 8,789 2 Houston TX Utility System Revenue PUT 0.680% 8/1/16 4,375 4,385 1 Judson TX Independent School District GO TOB VRDO 0.100% 11/7/13 (12) 11,495 11,495 Lake Travis TX Independent School District GO 5.000% 2/15/33 2,665 2,876 Lower Colorado River Authority Texas Revenue 5.375% 5/15/14 (14) 120 121 Lower Colorado River Authority Texas Revenue 5.875% 5/15/14 (4) 1,075 1,080 Lower Colorado River Authority Texas Revenue 5.875% 5/15/15 (4) 3,005 3,019 Lower Colorado River Authority Texas Revenue 5.375% 5/15/16 (14) 55 55 Lower Colorado River Authority Texas Revenue 5.375% 5/15/17 (14) 80 80 Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) 5 6 Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) 105 126 Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) 5 6 Lower Colorado River Authority Texas Revenue 5.375% 5/15/20 (14) 35 35 Lower Colorado River Authority Texas Revenue 5.000% 5/15/29 10,000 10,525 Lower Colorado River Authority Texas Revenue 5.250% 5/15/29 9,070 9,707 Lower Colorado River Authority Texas Revenue 5.250% 5/15/29 2,385 2,556 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 10,000 10,395 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 4,000 4,179 Lower Colorado River Authority Texas Revenue 5.000% 5/15/32 13,955 14,404 Lower Colorado River Authority Texas Revenue 5.000% 5/15/33 8,500 8,740 Lubbock TX GO 5.000% 2/15/23 700 820 Lubbock TX GO 5.000% 2/15/27 5,735 6,360 Lubbock TX GO 5.000% 2/15/29 4,335 4,724 Lubbock TX GO 5.000% 2/15/30 6,660 7,208 Lubbock TX GO 5.000% 2/15/31 4,120 4,432 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/23 7,410 8,434 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/24 5,895 6,710 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/25 5,250 5,873 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/26 6,225 6,948 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/27 8,920 9,782 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/28 8,040 8,734 North Texas Tollway Authority System Revenue 5.500% 1/1/17 4,750 5,324 North Texas Tollway Authority System Revenue 5.500% 1/1/18 4,000 4,585 North Texas Tollway Authority System Revenue 6.000% 1/1/19 15,000 17,251 North Texas Tollway Authority System Revenue 6.000% 1/1/20 22,100 25,492 North Texas Tollway Authority System Revenue 6.000% 1/1/21 41,330 47,318 North Texas Tollway Authority System Revenue 6.000% 1/1/22 26,045 29,953 North Texas Tollway Authority System Revenue 6.250% 2/1/23 46,220 51,285 North Texas Tollway Authority System Revenue 6.000% 1/1/24 19,700 22,403 North Texas Tollway Authority System Revenue 6.000% 1/1/25 11,035 12,549 North Texas Tollway Authority System Revenue 6.000% 1/1/25 5,075 5,771 North Texas Tollway Authority System Revenue 6.000% 1/1/26 4,395 5,013 North Texas Tollway Authority System Revenue 6.000% 1/1/27 3,950 4,432 North Texas Tollway Authority System Revenue 6.000% 1/1/28 3,220 3,640 North Texas Tollway Authority System Revenue 5.500% 9/1/28 1,250 1,408 North Texas Tollway Authority System Revenue 5.250% 9/1/29 4,130 4,532 North Texas Tollway Authority System Revenue 5.000% 9/1/30 3,150 3,382 North Texas Tollway Authority System Revenue 5.000% 9/1/30 9,000 9,662 North Texas Tollway Authority System Revenue 5.000% 1/1/31 12,400 12,725 North Texas Tollway Authority System Revenue 5.000% 9/1/31 4,000 4,272 North Texas Tollway Authority System Revenue 5.000% 9/1/31 28,500 30,438 North Texas Tollway Authority System Revenue PUT 5.750% 1/1/16 75,000 82,309 1 North Texas Tollway Authority System Revenue TOB VRDO 0.090% 11/7/13 (13) 2,200 2,200 Panhandle-Plains TX Higher Education Authority Inc. Student Loan Revenue 1.048% 10/1/20 4,450 4,420 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/17 16,100 17,792 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/18 18,985 21,310 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/19 22,010 25,184 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/20 9,455 10,735 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/21 3,000 3,382 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/23 200 225 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/25 1,525 1,692 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/27 60 65 Sabine River Authority TX Pollution Control Revenue (Southwestern Electric Power Co. Project) 4.950% 3/1/18 (14) 16,000 17,532 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/20 1,000 1,142 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/15 (Prere.) 15,000 15,892 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) 9,750 10,755 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) 25,450 28,072 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) 22,000 24,267 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/22 20,000 23,765 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/23 52,060 61,757 San Antonio TX GO 5.000% 8/1/17 (Prere.) 5,685 6,581 San Antonio TX GO 5.000% 8/1/17 (Prere.) 6,030 6,981 San Antonio TX Independent School District GO 5.000% 8/15/28 6,000 6,672 San Antonio TX Independent School District GO 5.000% 8/15/29 5,000 5,512 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/20 2,250 2,650 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/22 9,100 10,495 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/29 4,375 4,810 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/30 2,000 2,241 Sugar Land TX GO 5.000% 2/15/30 3,445 3,763 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.250% 10/1/31 21,880 23,198 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/30 40,335 41,691 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/17 8,570 9,591 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/18 9,000 10,234 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/19 9,455 10,761 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 6.250% 7/1/28 (12) 16,500 18,428 Temple TX GO 5.250% 8/1/23 (4) 1,665 1,897 Temple TX GO 5.250% 8/1/25 (4) 1,525 1,736 Texas A&M University System Permanent University Fund Revenue 5.250% 7/1/14 (Prere.) 14,925 15,431 Texas A&M University System Permanent University Fund Revenue 5.000% 7/1/19 3,335 3,987 Texas A&M University System Revenue Financing System Revenue 5.000% 7/1/30 3,940 4,298 Texas GO 5.000% 4/1/15 1,435 1,532 Texas GO 5.000% 8/1/17 3,165 3,669 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 71,240 80,244 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/21 6,000 6,469 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/21 10,510 11,690 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/22 3,615 4,010 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/23 8,000 8,435 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/23 1,650 1,820 Texas Municipal Gas Acquisition & Supply Corp. Revenue 6.250% 12/15/26 25,010 29,260 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/27 12,000 12,043 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/29 10,000 9,847 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/31 12,000 11,679 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (ETM) 125 125 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (14) 5,540 5,521 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (ETM) 110 109 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 10,140 9,999 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (ETM) 110 108 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (14) 22,795 22,074 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (ETM) 415 398 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (14) 31,295 29,526 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 32,000 35,873 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/32 47,500 53,641 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/15 2,000 2,155 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/18 75,000 80,758 Texas State University System Financing System Revenue 5.000% 3/15/25 750 867 Texas State University System Financing System Revenue 5.000% 3/15/27 1,200 1,350 Texas State University System Financing System Revenue 5.000% 3/15/28 3,870 4,234 Texas State University System Financing System Revenue 5.000% 3/15/30 3,255 3,506 Texas State University System Financing System Revenue 5.000% 3/15/31 4,480 4,796 Texas Tech University System Financing System Revenue 5.000% 2/15/23 (2) 10,040 10,990 Texas Tech University System Financing System Revenue 5.000% 2/15/24 (2) 11,940 13,066 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.110% 11/7/13 4,600 4,600 Texas Transportation Commission Revenue 5.000% 4/1/16 2,000 2,220 Texas Transportation Commission Revenue 5.000% 4/1/19 10,000 11,034 Texas Transportation Commission Revenue 5.000% 4/1/20 8,850 9,751 Texas Transportation Commission Revenue 5.000% 4/1/20 20,000 22,648 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Texas Transportation Commission Revenue 5.000% 4/1/21 10,555 11,614 Texas Transportation Commission Revenue 5.000% 4/1/21 23,405 26,486 Texas Transportation Commission Revenue 5.000% 4/1/22 5,000 5,648 Texas Transportation Commission Revenue 4.750% 4/1/24 9,500 10,294 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/20 (2) 10,000 7,782 Texas Water Development Board Revenue 5.000% 7/15/20 3,800 4,503 Texas Water Development Board Revenue 5.000% 7/15/21 4,535 5,353 Texas Water Development Board Revenue VRDO 0.070% 11/1/13 11,830 11,830 Texas Water Financial Assistance GO 5.000% 8/1/20 2,000 2,362 Texas Water Financial Assistance GO 5.000% 8/1/29 2,555 2,844 University of Houston Texas Revenue 4.000% 2/15/16 1,425 1,541 University of Houston Texas Revenue 4.750% 2/15/28 (4) 8,615 9,035 University of Houston Texas Revenue 5.000% 2/15/29 5,000 5,438 University of Texas Permanent University Fund Revenue 5.000% 8/15/20 9,785 11,005 University of Texas System Revenue Financing System Revenue 5.000% 8/15/20 2,700 3,248 University of Texas System Revenue Financing System Revenue 5.000% 8/15/31 9,835 10,872 University of Texas System Revenue Financing System Revenue 5.000% 8/15/32 4,180 4,591 Williamson County TX GO 5.000% 2/15/23 6,000 7,105 2,868,870 Utah (0.4%) Central Utah Water Conservancy District GO 5.000% 4/1/14 1,405 1,433 Central Utah Water Conservancy District GO 5.000% 4/1/26 6,155 6,929 Central Utah Water Conservancy District GO 5.000% 4/1/27 4,000 4,450 Central Utah Water Conservancy District GO 5.000% 4/1/28 3,000 3,306 Central Utah Water Conservancy District GO 5.000% 4/1/28 765 843 Central Utah Water Conservancy District GO 5.000% 4/1/29 7,000 7,652 Central Utah Water Conservancy District GO 5.000% 10/1/32 5,640 6,112 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/18 6,845 7,060 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/22 2,000 2,273 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/23 1,045 1,187 Riverton UT Hospital Revenue (IHC Health Services Inc.) 5.000% 8/15/19 2,100 2,453 Salt Lake & Sandy UT Metropolitan Water District Revenue 5.000% 7/1/32 2,000 2,156 Salt Lake County UT GO 5.000% 12/15/15 5,000 5,490 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/27 4,060 4,390 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/28 4,260 4,551 Utah Board of Regents Student Loan Revenue 4.000% 11/1/15 24,000 25,718 Utah Board of Regents Student Loan Revenue 5.000% 11/1/22 10,800 12,344 Utah Board of Regents Student Loan Revenue 5.000% 11/1/23 4,200 4,743 Utah GO 5.000% 7/1/16 3,320 3,720 Utah GO 5.000% 7/1/16 23,735 26,594 133,404 Vermont (0.0%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) 5.000% 12/1/22 (4) 8,000 8,671 Vermont Educational & Health Buildings Financing Agency Revenue (Middlebury College Project) 5.000% 11/1/31 4,130 4,495 13,166 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/18 4,500 5,033 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/19 3,000 3,357 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/24 1,000 1,056 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/27 1,500 1,537 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 5,000 4,930 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/32 6,500 6,375 22,288 Virginia (2.0%) Chesapeake VA Toll Road Revenue 5.000% 7/15/23 1,600 1,715 Fairfax County VA Economic Development Authority Revenue (Public Facilities Projects) 5.000% 4/1/18 1,280 1,494 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 2.000% 4/1/14 2,905 2,927 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/16 2,320 2,566 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/29 9,730 10,423 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/30 5,000 5,318 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/31 4,890 5,161 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.000% 5/15/25 2,000 2,168 Fairfax County VA Public Improvement GO 5.000% 10/1/16 12,950 14,637 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Fairfax County VA Public Improvement GO 5.000% 4/1/19 2,050 2,380 Fairfax County VA Public Improvement GO 5.000% 4/1/20 10,940 13,168 Fairfax County VA Public Improvement GO 5.000% 10/1/21 4,315 5,241 Fairfax County VA Public Improvement GO 5.000% 10/1/23 7,315 8,666 Fairfax County VA Public Improvement GO 5.000% 10/1/24 10,315 12,088 Fairfax County VA Water Authority Revenue 5.000% 4/1/25 2,500 2,918 Fairfax County VA Water Authority Revenue 5.000% 4/1/26 2,000 2,307 Fredericksburg VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/23 2,500 2,636 Hampton VA GO 4.000% 1/15/19 3,000 3,400 Hampton VA GO 5.000% 1/15/20 3,000 3,498 Loudoun County VA GO 5.000% 12/1/21 9,185 10,954 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 32,000 32,141 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 10,000 10,043 Norfolk VA Water Revenue 5.000% 11/1/15 550 601 Norfolk VA Water Revenue 5.000% 11/1/18 725 860 Norfolk VA Water Revenue 5.000% 11/1/19 2,615 3,125 Portsmouth VA GO 5.000% 7/1/14 (ETM) 175 181 Richmond VA GO 5.000% 7/15/16 4,120 4,623 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/21 2,500 2,856 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/22 3,040 3,460 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/25 10,375 11,102 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/25 1,400 1,528 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/26 1,475 1,593 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/26 2,425 2,466 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/31 15,000 14,982 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 42,520 46,045 1 University of Virginia Revenue TOB VRDO 0.090% 11/1/13 7,400 7,400 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 12/1/13 (Prere.) 8,420 8,454 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 12/1/13 (Prere.) 10,000 10,035 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/17 (Prere.) 5,125 5,930 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/24 5,335 5,937 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/25 5,665 6,236 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/26 5,955 6,469 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/16 1,020 1,124 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/17 1,000 1,140 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/18 10,595 11,964 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/19 18,575 21,947 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/19 10,415 12,306 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/22 1,000 1,197 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/28 5,840 6,455 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 3,000 3,255 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/18 8,010 8,922 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/19 8,430 9,390 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/20 8,855 9,863 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/21 9,320 10,381 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/22 18,000 21,615 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/22 9,105 10,142 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/22 2,000 2,395 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/24 2,790 3,281 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/24 21,000 24,388 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/24 1,800 2,103 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/25 10,000 11,478 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/25 5,035 5,791 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/26 5,040 5,746 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/26 2,000 2,270 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/27 2,100 2,359 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/27 12,560 14,077 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/27 13,765 15,334 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/27 5,260 5,903 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/30 30,140 32,779 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/31 10,000 10,845 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/31 31,550 34,097 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/16 11,940 13,396 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/17 7,815 9,031 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/25 11,540 13,131 Virginia Public Building Authority Revenue 5.000% 8/1/14 (Prere.) 10,000 10,362 Virginia Public School Authority Revenue 5.000% 8/1/20 2,500 2,926 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) 5.000% 10/1/22 8,500 10,331 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) 5.000% 10/1/23 5,845 7,108 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 10,000 10,246 York County VA Economic Development Authority Pollution Control Revenue (VA Electric & Power Co. Project) PUT 4.050% 5/1/14 13,250 13,452 692,262 Washington (2.2%) Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/15 (14) 6,400 6,331 Clark County WA GO 4.750% 12/1/14 (Prere.) 3,275 3,436 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/19 25,000 29,737 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/20 20,000 23,913 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/15 6,710 7,234 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/16 9,735 10,891 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/18 14,000 16,498 King County WA (Bellevue School District) GO 5.000% 12/1/27 16,505 18,376 King County WA (Bellevue School District) GO 5.000% 12/1/28 17,335 19,138 King County WA (Bellevue School District) GO 5.000% 12/1/29 18,200 19,928 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/17 1,000 1,145 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/20 3,000 3,492 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/22 5,525 6,282 Port of Seattle WA Revenue 5.000% 3/1/21 (14) 5,000 5,256 Port of Seattle WA Revenue 5.000% 6/1/22 2,000 2,279 Port of Seattle WA Revenue 5.000% 8/1/27 8,635 9,473 Port of Seattle WA Revenue 5.000% 8/1/28 7,485 8,130 Port of Seattle WA Revenue 5.000% 6/1/30 6,000 6,326 Port of Seattle WA Revenue 5.000% 8/1/30 8,000 8,549 Port of Seattle WA Revenue 5.000% 8/1/31 5,500 5,848 Tobacco Settlement Authority Washington Revenue 5.000% 6/1/27 10,000 10,556 Tobacco Settlement Authority Washington Revenue 5.250% 6/1/28 17,670 18,791 University of Washington Revenue 5.000% 4/1/15 9,830 10,489 University of Washington Revenue 5.000% 7/1/27 6,925 7,831 University of Washington Revenue 5.000% 4/1/28 10,195 11,235 University of Washington Revenue 5.000% 7/1/28 11,490 12,860 University of Washington Revenue 5.000% 7/1/29 7,500 8,311 University of Washington Revenue 5.000% 4/1/30 9,315 10,107 University of Washington Revenue 5.000% 7/1/30 10,495 11,531 University of Washington Revenue 5.000% 4/1/31 10,500 11,336 University of Washington Revenue 5.000% 4/1/32 11,375 12,204 University of Washington Revenue 5.000% 7/1/32 5,000 5,416 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/20 3,185 3,743 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/23 5,435 6,453 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/25 5,260 6,085 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/26 6,175 7,059 Washington (Motor Vehicle Fuel Tax) GO 5.000% 6/1/29 10,545 11,546 Washington (Motor Vehicle Fuel Tax) GO 5.000% 6/1/30 7,525 8,177 Washington GO 5.700% 10/1/15 (4) 4,085 4,316 Washington GO 5.000% 7/1/17 32,460 37,492 Washington GO 5.000% 7/1/19 6,940 8,272 Washington GO 0.000% 6/1/20 (3) 5,500 4,695 Washington GO 5.000% 7/1/20 10,000 11,311 Washington GO 5.000% 8/1/20 4,845 5,693 Washington GO 5.000% 7/1/23 31,290 37,303 Washington GO 5.000% 7/1/23 10,000 11,864 Washington GO 5.000% 7/1/24 5,000 5,850 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Washington GO 5.000% 1/1/25 1,750 1,986 Washington GO 5.000% 2/1/28 10,000 11,000 Washington GO 5.000% 2/1/29 6,790 7,543 Washington GO 5.000% 2/1/29 9,650 10,531 Washington GO 5.000% 7/1/30 5,000 5,449 Washington GO 5.000% 8/1/30 20,980 22,831 Washington GO 5.000% 6/1/31 5,250 5,669 Washington GO 5.000% 2/1/32 6,170 6,640 Washington GO 5.000% 6/1/32 5,500 5,901 Washington GO 5.000% 8/1/32 29,775 32,383 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/18 2,000 2,278 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/19 3,800 4,384 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/20 4,250 4,814 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/21 6,525 7,253 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/22 5,500 6,038 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/23 (4) 3,425 3,768 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/24 (4) 3,550 3,874 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/25 (4) 3,675 3,974 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/25 (4) 3,625 3,920 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/26 (4) 3,550 3,807 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/26 (4) 3,800 4,075 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/27 (4) 3,925 4,176 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/18 23,000 26,486 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/24 19,830 21,305 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/32 3,785 3,887 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/21 2,580 2,826 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/22 3,005 3,262 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/23 4,470 4,812 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/24 2,000 2,132 Washington Housing Finance Commission Multi-Family Housing Revenue (Emerald Heights Project) 5.000% 7/1/28 1,675 1,693 Washington Housing Finance Commission Multi-Family Housing Revenue (Emerald Heights Project) 5.000% 7/1/33 2,840 2,801 Washington State University General Revenue 5.000% 10/1/28 3,070 3,393 Washington State University General Revenue 5.000% 10/1/29 3,070 3,364 Washington State University General Revenue 5.000% 10/1/30 3,140 3,422 Washington State University General Revenue 5.000% 10/1/31 3,170 3,432 Washington State University General Revenue 5.000% 10/1/32 1,600 1,721 759,618 West Virginia (0.2%) West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/19 1,395 1,633 West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/21 3,500 4,062 West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/22 2,055 2,370 West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/23 1,745 2,006 West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/25 2,445 2,735 West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/27 5,085 5,520 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/25 2,000 2,243 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/27 1,500 1,635 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/28 2,000 2,158 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/29 2,000 2,137 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/17 6,335 7,062 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/18 4,985 5,634 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/19 2,990 3,375 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/20 3,430 3,803 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.125% 9/1/21 3,265 3,574 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.000% 6/1/18 1,920 2,198 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.000% 6/1/24 12,620 13,516 West Virginia School Building Authority Excess Lottery Revenue 5.250% 7/1/20 2,500 2,864 West Virginia School Building Authority Excess Lottery Revenue 5.250% 7/1/22 5,810 6,591 West Virginia University Revenue 5.000% 10/1/17 1,500 1,727 West Virginia University Revenue 5.000% 10/1/30 3,000 3,202 80,045 Wisconsin (0.6%) Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/18 1,640 1,938 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/19 3,705 4,420 Milwaukee WI Metropolitan Sewer District GO 5.250% 10/1/22 2,690 3,283 Wisconsin Clean Water Revenue 4.000% 6/1/16 720 785 Wisconsin Clean Water Revenue 4.000% 6/1/17 1,000 1,116 Wisconsin GO 5.000% 5/1/14 3,500 3,585 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wisconsin GO 5.000% 5/1/15 3,000 3,212 Wisconsin GO 5.500% 5/1/15 (14) 15,000 16,174 Wisconsin GO 5.000% 5/1/16 (14) 6,000 6,400 Wisconsin GO 5.000% 5/1/16 4,000 4,452 Wisconsin GO 5.000% 11/1/17 4,500 5,230 Wisconsin GO 5.000% 5/1/18 3,800 4,461 Wisconsin GO 5.000% 5/1/19 7,135 8,282 Wisconsin GO 5.000% 5/1/22 10,425 12,430 Wisconsin GO 5.000% 5/1/22 3,500 4,090 Wisconsin GO 5.000% 5/1/27 1,400 1,593 Wisconsin GO 6.000% 5/1/27 10,000 11,616 Wisconsin GO 5.000% 5/1/28 2,060 2,314 Wisconsin GO 5.000% 5/1/29 1,715 1,895 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/19 4,110 4,743 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/20 3,240 3,731 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/21 5,230 5,872 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/22 3,295 3,646 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Alliance Credit Group) PUT 5.000% 6/1/21 34,215 39,308 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/28 8,500 8,685 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.500% 4/15/29 11,700 12,163 Wisconsin Health & Educational Facilities Authority Revenue (Children’s Hospital of Wisconsin Inc.) 5.375% 8/15/24 5,900 6,494 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/24 700 796 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/25 1,825 2,050 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/28 1,865 2,023 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/29 1,500 1,610 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/30 1,660 1,767 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/32 11,800 12,018 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/32 4,000 4,190 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/33 3,500 3,658 Wisconsin Transportation Revenue 5.000% 7/1/17 3,000 3,457 Wisconsin Transportation Revenue 5.000% 7/1/29 5,100 5,528 219,015 Total Tax-Exempt Municipal Bonds (Cost $32,259,759) 33,508,565 Shares Temporary Cash Investment (1.2%) Money Market Fund (1.2%) Vanguard Municipal Cash Management Fund (Cost $395,477) 0.101% 395,476,769 395,477 Total Investments (99.3%) (Cost $32,655,236) 33,904,042 Other Assets and Liabilities (0.7%) Other Assets 485,671 Liabilities (233,438) 252,233 Net Assets (100%) 34,156,275 Intermediate-Term Tax-Exempt Fund At October 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 33,002,364 Undistributed Net Investment Income — Accumulated Net Realized Losses (94,895) Unrealized Appreciation (Depreciation) 1,248,806 Net Assets 34,156,275 Investor Shares—Net Assets Applicable to 352,362,455 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 4,878,015 Net Asset Value Per Share—Investor Shares $13.84 Admiral Shares—Net Assets Applicable to 2,114,909,267 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 29,278,260 Net Asset Value Per Share—Admiral Shares $13.84 • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2013, the aggregate value of these securities was $435,630,000, representing 1.3% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of October 31, 2013. See accompanying Notes, which are an integral part of the Financial Statements. Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.3%) Alabama (0.6%) Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/37 10,945 11,100 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/42 3,325 3,356 Alabama Port Authority Docks Facilities Revenue 6.000% 10/1/40 5,000 5,567 Auburn University Alabama General Fee Revenue 5.000% 6/1/42 8,455 8,820 Birmingham AL GO 0.000% 3/1/27 2,500 2,294 Birmingham AL GO 0.000% 3/1/37 2,500 2,133 Houston County AL Health Care Authority Revenue 5.250% 10/1/30 (2) 9,000 8,715 Huntsville AL GO 5.000% 5/1/26 2,860 3,222 1 Mobile AL Water & Sewer Commissioners Revenue TOB VRDO 0.080% 11/1/13 LOC 1,100 1,100 Selma AL Industrial Development Board Revenue (International Paper Co. Project) 5.375% 12/1/35 2,000 1,955 48,262 Alaska (0.1%) Alaska Industrial Development & Export Authority Revenue (Providence Health & Services) 5.500% 10/1/41 6,000 6,314 Arizona (1.6%) Arizona Board Regents Arizona State University System Revenue 5.000% 7/1/31 2,000 2,159 Arizona Board Regents Arizona State University System Revenue 5.000% 7/1/32 2,365 2,535 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/37 3,750 3,928 Arizona COP 5.000% 9/1/23 (4) 12,140 12,975 Arizona Health Facilities Authority Revenue (Banner Health) 5.500% 1/1/38 12,500 13,080 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/21 4,190 4,982 Arizona Transportation Board Highway Revenue 5.000% 7/1/14 (Prere.) 5,000 5,161 Arizona Transportation Board Highway Revenue 5.000% 7/1/34 11,175 11,910 Arizona Transportation Board Highway Revenue 5.000% 7/1/36 2,500 2,644 Maricopa County AZ Industrial Development Authority Hospital System Revenue (Samaritan Health Services) 7.000% 12/1/16 (ETM) 8,650 9,586 Maricopa County AZ Pollution Control Corp. Revenue (Southern California Edison Co.) 5.000% 6/1/35 5,500 5,668 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/21 4,000 4,601 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/22 6,375 7,237 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/14 (Prere.) 15,000 15,483 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/21 (14) 5,135 5,582 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/34 10,000 10,640 Pima County AZ Sewer Revenue 5.000% 7/1/26 2,000 2,216 Pima County AZ Sewer Revenue 5.000% 7/1/27 1,000 1,090 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/20 500 561 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/24 2,105 2,309 2 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/27 675 720 125,067 Arkansas (0.1%) North Little Rock AR Electric Revenue 6.500% 7/1/15 (ETM) 1,975 2,101 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/31 2,170 2,351 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/32 2,845 3,064 7,516 California (14.6%) Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 5,000 1,898 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/31 (14) 8,450 3,258 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/33 (14) 12,000 4,057 Alameda County CA Joint Powers Authority Lease Revenue 5.250% 12/1/29 4,500 4,943 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 11,000 12,210 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/17 (Prere.) 8,000 9,180 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/32 2,060 2,167 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/43 3,600 3,654 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.250% 4/1/53 3,350 3,402 3 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.180% 4/1/24 10,000 10,068 Beverly Hills CA Unified School District GO 0.000% 8/1/24 6,500 4,464 Beverly Hills CA Unified School District GO 0.000% 8/1/25 10,500 6,824 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 7,650 8,890 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 5,375 6,203 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 5,000 5,860 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/27 7,560 8,443 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/29 10,000 10,953 California Economic Recovery GO 5.000% 7/1/14 (Prere.) 4,145 4,279 California Economic Recovery GO 5.000% 7/1/15 5,990 6,182 California Educational Facilities Authority Revenue (California Institute of Technology) 5.000% 11/1/39 7,000 7,393 California Educational Facilities Authority Revenue (University of Southern California) 5.000% 10/1/38 5,000 5,256 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/38 1,000 1,071 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/39 5,000 5,355 California GO 5.250% 11/1/13 (Prere.) 2,000 2,000 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California GO 5.000% 2/1/14 (Prere.) 3,565 3,607 California GO 5.000% 2/1/14 (Prere.) 1,500 1,518 California GO 5.000% 9/1/20 5,130 5,681 California GO 5.000% 9/1/23 2,000 2,321 California GO 5.250% 9/1/24 12,500 14,532 California GO 5.250% 10/1/24 3,000 3,491 California GO 5.625% 4/1/26 21,900 24,883 California GO 5.000% 10/1/27 4,500 4,961 2 California GO 5.000% 11/1/31 5,000 5,324 California GO 6.000% 3/1/33 4,000 4,677 California GO 6.500% 4/1/33 41,500 49,419 California GO 6.000% 11/1/35 10,000 11,606 California GO 5.000% 9/1/36 3,250 3,367 California GO 6.000% 4/1/38 10,340 11,775 California GO 6.000% 11/1/39 6,500 7,490 California GO 5.250% 11/1/40 18,000 18,781 California GO 5.000% 9/1/42 11,360 11,628 California GO 5.000% 2/1/43 5,500 5,626 California GO 5.000% 4/1/43 1,000 1,023 2 California GO 5.000% 11/1/43 5,000 5,123 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.750% 9/1/39 5,500 5,943 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.625% 7/1/35 5,000 5,504 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 4,500 4,904 California Health Facilities Financing Authority Revenue (Pomona Valley Hospital Medical Center) 5.750% 7/1/15 (14) 3,545 3,558 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.000% 7/1/33 2,000 2,060 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 8,000 8,894 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/51 16,325 16,241 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 6,000 6,827 California Health Facilities Financing Authority Revenue (Sutter Health) 6.000% 8/15/42 15,000 17,300 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 6.250% 2/1/15 (Prere.) 15,000 16,119 2 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/34 13,800 14,306 California Municipal Finance Authority Revenue (University of La Verne) 6.250% 6/1/40 5,000 5,249 California Public Works Board Lease Revenue (Community Colleges) 5.625% 3/1/16 (2) 7,195 7,225 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/26 6,000 6,548 California Public Works Board Lease Revenue (Department of General Services) 6.250% 4/1/34 10,000 11,366 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/20 2,000 2,342 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/38 1,125 1,135 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/28 4,000 4,261 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/30 3,205 3,364 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/37 14,705 14,876 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/37 5,000 5,061 California State University Revenue Systemwide 5.000% 11/1/32 (4) 10,000 10,451 California State University Revenue Systemwide 5.250% 11/1/34 8,600 9,203 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/42 17,490 17,621 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 13,975 14,048 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 7.250% 11/15/41 3,000 3,262 California Statewide Communities Development Authority Student Housing Revenue (CHF-Irvine LLC - UCI East Campus Apartments Phase II) 5.750% 5/15/32 4,000 4,104 Chabot-Las Positas CA Community College District GO 5.000% 8/1/27 4,175 4,594 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 5.875% 2/15/34 10,000 11,146 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/34 3,000 2,969 Clovis CA Unified School District GO 5.000% 8/1/38 3,850 4,031 Contra Costa CA Community College District GO 4.000% 8/1/29 5,725 5,729 Contra Costa CA Community College District GO 5.000% 8/1/38 4,150 4,362 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/29 1,705 1,738 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/32 1,500 1,502 Gilroy CA School Facilities Finance Authority Revenue 5.000% 8/1/46 5,000 4,965 Golden State Tobacco Securitization Corp. California Revenue 5.750% 6/1/47 5,345 4,098 Grossmont CA Healthcare District GO 5.000% 7/15/37 (2) 15,770 16,078 Grossmont CA Healthcare District GO 6.125% 7/15/40 5,000 5,664 Imperial CA Irrigation District Electric Revenue 6.250% 11/1/31 2,225 2,503 Kern County CA GO 6.000% 8/1/35 (12) 2,500 2,811 Los Angeles CA Community College District GO 5.000% 8/1/28 6,600 7,130 Los Angeles CA Community College District GO 6.000% 8/1/33 10,000 11,516 Los Angeles CA Community College District GO 5.250% 8/1/39 3,000 3,235 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/35 2,000 2,088 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/40 10,000 10,195 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 (4) 12,500 13,091 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/38 2,000 2,100 Los Angeles CA Department of Water & Power Revenue 5.375% 7/1/38 4,000 4,411 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/39 5,000 5,167 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/43 9,000 9,293 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/43 5,000 5,232 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/43 3,500 3,663 Los Angeles CA Unified School District GO 5.000% 7/1/25 (3) 10,000 10,634 Los Angeles CA Unified School District GO 5.000% 7/1/25 (4) 6,980 7,885 Los Angeles CA Unified School District GO 5.000% 7/1/26 (4) 7,435 8,399 Los Angeles CA Unified School District GO 5.000% 7/1/26 (4) 27,240 30,559 Los Angeles CA Unified School District GO 5.000% 7/1/26 6,950 7,940 Los Angeles CA Unified School District GO 5.000% 7/1/27 7,295 8,049 Los Angeles CA Wastewater System Revenue 5.750% 6/1/28 11,080 12,701 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/31 2,790 2,919 M-S-R California Energy Authority Revenue 6.125% 11/1/29 4,700 5,334 M-S-R California Public Power Agency Revenue (San Juan Project) 6.750% 7/1/20 (ETM) 7,000 8,527 Metropolitan Water District of Southern California Revenue 5.000% 7/1/30 3,000 3,327 Metropolitan Water District of Southern California Revenue 5.000% 7/1/35 5,000 5,322 Modesto CA Irrigation District COP 5.500% 7/1/35 5,700 6,001 Modesto CA Irrigation District Financing Authority Revenue (Woodland Project) 6.500% 10/1/22 (ETM) 17,510 21,539 Mount Diablo CA Unified School District GO 5.000% 8/1/32 2,675 2,818 Mount Diablo CA Unified School District GO 5.000% 6/1/37 5,740 5,945 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) 6.000% 12/1/21 (Prere.) 3,500 4,536 Ontario Public Financing Authority Water Revenue 5.000% 7/1/43 5,800 6,020 Palomar Pomerado Health California GO 0.000% 8/1/37 5,000 1,271 Palomar Pomerado Health California GO 0.000% 8/1/38 (12) 10,000 7,928 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/39 5,000 5,366 Riverside County CA Transportation Commission Toll Revenue 5.750% 6/1/44 3,000 3,011 Riverside County CA Transportation Commission Toll Revenue 5.750% 6/1/48 1,000 992 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/26 5,750 6,457 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/27 1,385 1,529 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/42 3,250 3,263 Sacramento County CA Airport Revenue 6.000% 7/1/41 10,500 11,738 San Bernardino CA Community College District GO 4.000% 8/1/27 10,000 10,161 San Bernardino County CA Medical Center COP 6.875% 8/1/24 (ETM) 13,000 17,359 San Diego CA Community College District GO 5.000% 8/1/36 1,500 1,588 San Diego CA Community College District GO 5.000% 8/1/43 13,000 13,728 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/29 5,770 6,317 San Diego CA Unified School District GO 5.500% 7/1/22 (14) 9,160 11,087 San Diego CA Unified School District GO 0.000% 7/1/37 14,000 3,780 San Diego CA Unified School District GO 0.000% 7/1/40 7,500 1,671 San Diego CA Unified School District GO 0.000% 7/1/41 10,000 2,095 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/43 5,450 5,525 San Francisco CA City & County International Airport Revenue 5.000% 5/1/26 2,000 2,210 San Francisco CA City & County International Airport Revenue 6.000% 5/1/39 10,000 11,377 San Francisco CA City & County International Airport Revenue 5.000% 5/1/43 9,000 9,136 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/35 5,255 5,564 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 9,250 4,780 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/27 (14) 5,000 5,020 San Luis & Delta Mendota CA Water Authority Revenue 5.000% 3/1/43 (15) 5,140 5,178 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.000% 7/15/33 5,000 5,184 San Ramon Valley CA Unified School District GO 4.000% 8/1/28 1,225 1,244 San Ramon Valley CA Unified School District GO 4.000% 8/1/28 1,225 1,244 San Ramon Valley CA Unified School District GO 4.000% 8/1/29 3,495 3,512 Santa Monica CA Community College District GO 0.000% 8/1/25 5,490 3,515 Santa Rosa CA Wastewater Revenue 6.000% 9/1/15 (4) 1,865 1,968 Simi Valley CA School Financing Authority Revenue 5.000% 8/1/27 (4) 10,000 10,927 Southern California Public Power Authority Revenue 5.000% 7/1/27 5,000 5,517 Southern California Public Power Authority Revenue 5.000% 7/1/29 2,670 2,891 State Center California Community College District GO 5.000% 8/1/31 (4) 16,100 17,117 Tobacco Securitization Authority Revenue (Northern California Tobacco Settlement) 5.375% 6/1/38 2,500 1,935 Ukiah CA Electric Revenue 6.250% 6/1/18 (14) 3,670 3,946 University of California Revenue 5.000% 5/15/38 16,500 17,515 Ventura County CA Community College District GO 5.500% 8/1/33 12,000 13,353 Ventura County CA Public Financing Authority Lease Revenue 5.000% 11/1/38 7,000 7,091 Victor Valley CA Community College District GO 6.000% 8/1/39 12,000 13,644 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 8,985 9,147 1,142,262 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Colorado (2.2%) Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 2/1/31 4,000 4,116 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 7/1/34 5,000 5,476 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 2/1/41 2,000 1,950 2 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 1/1/45 10,000 9,893 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/33 5,000 4,635 2 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/44 10,000 9,877 Colorado Springs CO Utility System Revenue 5.000% 11/15/13 (Prere.) 12,725 12,749 Denver CO City & County Airport Revenue 5.000% 11/15/43 8,000 8,031 Denver CO City & County COP VRDO 0.090% 11/1/13 1,910 1,910 Denver CO City & County COP VRDO 0.090% 11/1/13 5,670 5,670 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/15 (14) 5,795 5,594 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/16 (14) 10,185 9,542 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/19 (14) 13,000 10,722 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/23 (14) 20,775 13,477 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/25 (14) 9,700 5,504 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/30 (14) 16,500 6,427 Northwest Parkway Public Highway Authority Colorado Convertible Revenue 5.700% 6/15/16 (Prere.) 15,000 17,024 Northwest Parkway Public Highway Authority Colorado Convertible Revenue 5.800% 6/15/16 (Prere.) 16,000 18,201 Regional Transportation District of Colorado Sales Tax Revenue (Denver Transit Partners Eagle P3 Project) 6.000% 1/15/34 5,000 5,195 Regional Transportation District of Colorado Sales Tax Revenue (Denver Transit Partners Eagle P3 Project) 6.000% 1/15/41 14,765 15,115 University of Colorado Enterprise System Revenue 5.750% 6/1/28 1,000 1,164 172,272 Connecticut (1.1%) Connecticut GO 5.000% 11/1/16 2,000 2,261 Connecticut GO 5.000% 12/1/19 8,225 9,792 Connecticut GO 5.000% 6/1/23 5,000 5,873 Connecticut GO 5.000% 10/15/23 2,500 2,945 Connecticut GO 5.000% 10/15/24 5,925 6,875 Connecticut GO 5.000% 4/15/25 10,000 11,415 Connecticut GO 5.000% 4/15/26 5,000 5,637 Connecticut GO 5.000% 10/15/26 4,140 4,681 Connecticut GO 5.000% 11/1/26 3,000 3,400 Connecticut GO 5.000% 3/1/27 3,000 3,367 Connecticut GO 5.000% 10/15/31 1,850 1,997 Connecticut Health & Educational Facilities Authority Revenue (Connecticut State University) 5.000% 11/1/25 1,860 2,133 Connecticut Health & Educational Facilities Authority Revenue (Connecticut State University) 5.000% 11/1/26 1,955 2,214 Connecticut Health & Educational Facilities Authority Revenue (Connecticut State University) 5.000% 11/1/27 1,850 2,071 Connecticut Health & Educational Facilities Authority Revenue (Yale University) 5.000% 7/1/40 2,000 2,148 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program 4.000% 11/15/32 5,000 5,395 2 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 10/1/31 7,500 8,160 Hartford CT GO 5.000% 4/1/24 1,215 1,376 Hartford CT GO 5.000% 4/1/27 1,650 1,790 Hartford CT GO 5.000% 4/1/28 3,565 3,825 87,355 Delaware (0.0%) University of Delaware Revenue 5.000% 11/1/32 1,990 2,176 University of Delaware Revenue 5.000% 11/1/33 1,000 1,087 3,263 District of Columbia (0.4%) District of Columbia Revenue (American University) VRDO 0.090% 11/1/13 LOC 4,950 4,950 District of Columbia Revenue (Georgetown University) 5.500% 4/1/36 5,000 5,158 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/37 10,000 10,521 District of Columbia Water & Sewer Authority Public Utility Revenue 5.500% 10/1/39 13,000 13,978 34,607 Florida (9.3%) Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Inc. Project) 6.250% 12/1/16 (14) 5,530 5,880 Boynton Beach FL Utility System Revenue 5.375% 11/1/13 (14) 2,400 2,400 Boynton Beach FL Utility System Revenue 5.375% 11/1/15 (14) 2,665 2,866 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 7.000% 4/1/39 7,000 7,591 Broward County FL Airport System Revenue 5.375% 10/1/29 1,500 1,628 Broward County FL Airport System Revenue 5.000% 10/1/37 12,500 12,643 Broward County FL Airport System Revenue 5.250% 10/1/38 14,000 14,347 Broward County FL Port Facilities Revenue 6.000% 9/1/25 2,000 2,236 Broward County FL Sales Tax Revenue (Main Courthouse Project) 5.250% 10/1/36 17,500 18,539 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 6,000 6,813 Clearwater FL Water & Sewer Revenue 5.250% 12/1/39 5,000 5,252 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Collier County FL Special Obligation Revenue 5.000% 7/1/34 3,000 3,117 Florida Board of Education Capital Outlay GO 5.000% 6/1/33 3,000 3,268 Florida Board of Education Lottery Revenue 5.000% 7/1/22 (2) 12,995 14,834 Florida Board of Education Public Education Capital Outlay GO 6.000% 6/1/23 3,000 3,850 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/34 2,695 2,905 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/35 7,000 7,480 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/20 8,175 9,235 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/21 8,610 9,810 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 5,000 5,364 Florida Department of Transportation GO 5.000% 7/1/14 (Prere.) 9,750 10,154 Florida Department of Transportation GO 5.000% 7/1/14 (Prere.) 7,350 7,654 Florida Municipal Power Agency Revenue 5.000% 10/1/31 6,075 6,339 Florida Municipal Power Agency Revenue 6.250% 10/1/31 2,000 2,283 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/20 2,000 2,320 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/25 3,000 3,399 Gainesville FL Utilities System Revenue VRDO 0.080% 11/1/13 4,700 4,700 Halifax Hospital Medical Center Florida Hospital Revenue 5.500% 6/1/38 (4) 3,000 3,067 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 245 268 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 185 202 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/16 (Prere.) 245 279 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.625% 11/15/37 5,000 5,494 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/18 (14) 6,130 6,154 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/19 (14) 6,390 6,415 Hillsborough County FL Industrial Development Authority Hospital Revenue (H. Lee Moffitt Cancer Center Project) 5.250% 7/1/27 7,085 7,384 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.000% 10/1/34 12,750 12,717 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 8,500 10,150 Hillsborough County FL School Board COP 5.000% 7/1/25 2,500 2,743 Jacksonville FL Electric Authority Power Supply System Revenue (Scherer 4 Project) 5.625% 10/1/33 4,000 4,063 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.000% 10/1/37 4,500 4,640 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.500% 10/1/39 3,660 3,776 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/33 3,500 3,679 Jacksonville FL Electric Authority Water & Sewer Revenue 5.375% 10/1/39 1,125 1,141 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/27 2,500 2,630 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/37 3,800 3,819 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/30 5,000 5,294 Jacksonville FL Transportation Revenue 5.000% 10/1/31 2,000 2,110 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 12,480 12,596 Marion County FL Hospital District Health System Improvement Revenue (Munroe Regional Health System) 5.000% 10/1/29 14,290 14,688 Miami FL Special Obligation Revenue (Marlins Stadium Project) 5.250% 7/1/35 (4) 2,000 2,060 Miami FL Special Obligation Revenue (Street & Sidewalk Improvement Program) 5.625% 1/1/39 2,000 2,062 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/21 2,000 2,304 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 3,000 3,358 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 3,000 3,300 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 2,165 2,420 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/25 4,720 5,236 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 2,000 2,087 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 14,165 14,658 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 4,270 4,388 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/35 5,200 5,419 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 9,000 9,405 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 1,775 1,855 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/19 2,505 2,714 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/24 (2) 2,365 2,738 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/26 (2) 17,240 18,872 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.000% 6/1/28 (14) 2,090 2,147 Miami-Dade County FL School Board COP 5.250% 5/1/19 (12) 5,000 5,723 Miami-Dade County FL School Board COP 5.250% 5/1/29 (12) 5,850 6,235 Miami-Dade County FL School Board COP 5.250% 5/1/30 (12) 10,000 10,793 Miami-Dade County FL School Board COP 5.250% 5/1/31 (12) 8,165 8,646 Miami-Dade County FL Seaport Revenue 5.750% 10/1/32 5,150 5,532 Miami-Dade County FL Seaport Revenue 5.500% 10/1/42 5,000 5,217 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/31 10,000 10,393 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/37 2,500 2,556 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Miami-Dade County FL Special Obligation Revenue TOB VRDO 0.080% 11/1/13 LOC 5,464 5,464 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/31 (10) 5,000 5,240 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/37 7,000 7,148 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/20 (10) 4,385 4,988 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 7,000 7,704 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.750% 10/1/38 2,000 2,072 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/42 6,940 6,703 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/42 2,000 1,932 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/16 (14) 1,515 1,627 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/39 6,500 6,561 Orange County FL School Board COP 5.000% 8/1/23 (14) 5,000 5,527 Orange County FL Tourist Development Revenue 4.750% 10/1/32 (10) 8,500 8,532 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 2,000 2,111 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 (12) 5,000 5,287 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 1,000 1,040 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/32 (4) 5,340 5,605 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/29 3,675 4,041 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/33 3,555 3,856 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/39 2,500 2,673 Orlando FL Utility Commission Water & Electric Revenue 5.000% 10/1/15 (Prere.) 2,100 2,286 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 4,000 4,401 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/33 1,700 1,778 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/38 8,000 8,241 Palm Beach County FL School Board COP 5.000% 8/1/24 (14) 7,135 7,934 Palm Beach County FL School Board COP 5.000% 8/1/27 (14) 2,000 2,161 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 25,000 28,202 Palm Beach County FL Water & Sewer Revenue 5.000% 10/1/16 (Prere.) 2,000 2,256 Polk County FL Public Facilities Revenue 5.000% 12/1/30 (14) 17,835 18,694 Port St. Lucie FL Revenue 6.250% 9/1/27 (12) 10,000 10,834 Port St. Lucie FL Utility Revenue 5.000% 9/1/35 (12) 2,000 2,084 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.625% 7/1/39 10,000 10,240 Sarasota County FL School Board COP 5.375% 7/1/23 3,000 3,459 Sarasota County FL School Board COP 5.500% 7/1/24 2,775 3,196 Seminole County FL School Board COP 5.000% 7/1/22 (4) 1,990 2,209 Seminole County FL Water & Sewer Revenue 6.000% 10/1/19 (14) 1,455 1,533 Seminole County FL Water & Sewer Revenue 5.000% 10/1/36 4,400 4,565 South Broward FL Hospital District Revenue 5.000% 5/1/35 (14) 5,050 5,077 South Florida Water Management District COP 5.000% 10/1/36 (2) 10,000 10,290 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/20 5,000 5,648 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/22 5,000 5,618 St. Johns County FL Development Authority Revenue (Presbyterian Retirement Communities Project) 6.000% 8/1/45 5,000 5,164 St. Johns County FL Industrial Development Authority Health Care Revenue (Vicars Landing Project) 5.000% 2/15/17 915 945 St. Johns County FL Ponte Vedra Utility Systems Revenue 5.000% 10/1/30 (4) 3,650 3,811 St. Petersburg FL Health Facilities Authority Revenue (All Children’s Hospital Inc. Obligated Group) 6.500% 11/15/39 2,000 2,184 St. Petersburg FL Public Utility Revenue 5.500% 10/1/37 1,000 1,073 Sunrise FL Utility System Revenue 5.500% 10/1/18 (ETM) 12,000 13,813 Sunrise FL Utility System Revenue 5.200% 10/1/22 (2) 9,550 10,538 Tallahassee FL Energy System Revenue 5.000% 10/1/37 (14) 2,500 2,549 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/34 7,000 7,335 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/26 1,000 1,093 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/28 1,700 1,820 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/29 1,950 2,067 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 7,407 7,593 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/30 1,525 1,738 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/31 1,600 1,814 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/32 2,750 3,098 725,786 Georgia (2.5%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/21 3,360 3,864 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/33 (4) 10,020 10,216 Atlanta GA Airport Revenue 5.000% 1/1/33 2,615 2,725 Atlanta GA Airport Revenue 5.000% 1/1/33 5,000 5,211 Atlanta GA Airport Revenue 5.000% 1/1/34 2,750 2,852 Atlanta GA Airport Revenue 5.000% 1/1/34 5,000 5,186 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Atlanta GA Airport Revenue 5.000% 1/1/37 6,010 6,176 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/13 (Prere.) 14,775 14,775 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/15 (4) 8,500 9,352 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/33 (14) 11,650 11,679 Burke County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Vogtle Project) 5.500% 1/1/33 3,000 3,151 Cobb County GA Kennestone Hospital Authority Revenue 5.250% 4/1/41 10,000 10,271 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.500% 8/15/26 (14) 12,000 13,141 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/36 3,000 3,132 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/41 7,000 7,257 Georgia GO 5.000% 7/1/29 2,000 2,233 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/30 4,315 4,599 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/39 7,000 7,197 Georgia Road & Tollway Authority Revenue 5.000% 3/1/21 2,815 3,390 2 Gwinnett County GA School District GO 5.000% 2/1/36 5,000 5,419 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/20 2,900 3,489 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/32 4,500 4,588 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/35 3,405 3,440 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 310 338 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/20 1,100 1,213 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 10,305 11,458 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/25 15,000 16,513 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 6.250% 7/1/18 8,300 9,370 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.500% 1/1/26 7,000 8,032 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/21 3,000 3,476 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/32 1,500 1,602 Private Colleges & University Authority of Georgia Revenue (Mercer University) 6.500% 11/1/15 (ETM) 2,650 2,815 198,160 Hawaii (0.7%) Hawaii Department of Budget & Finance Special Purpose Revenue (Hawaii Pacific Health Obligated Group) 5.500% 7/1/38 4,360 4,495 Hawaii GO 5.000% 12/1/18 2,000 2,376 Hawaii GO 5.000% 12/1/21 5,150 6,182 Hawaii Harbor System Revenue 5.500% 7/1/35 5,000 5,389 Hawaii Harbor System Revenue 5.625% 7/1/40 5,000 5,389 Honolulu HI City & County GO 5.250% 4/1/28 8,000 8,819 Honolulu HI City & County GO 5.250% 4/1/30 8,000 8,817 Honolulu HI City & County GO 5.250% 8/1/33 2,000 2,187 Honolulu HI City & County GO 5.250% 8/1/34 1,500 1,634 Honolulu HI City & County Wastewater System Revenue 5.250% 7/1/36 5,000 5,402 University of Hawaii Revenue 6.000% 10/1/38 2,500 2,826 53,516 Idaho (0.2%) Idaho Health Facilities Authority Revenue (Trinity Health Group) 6.250% 12/1/33 6,000 6,808 Idaho Housing & Finance Association RAN 5.000% 7/15/22 6,465 7,214 14,022 Illinois (7.7%) Chicago IL (City Colleges Capital Improvement Project) GO 0.000% 1/1/16 (14) 8,500 8,027 Chicago IL Board of Education GO 5.500% 12/1/39 10,000 9,863 Chicago IL Board of Education GO 5.000% 12/1/42 12,925 11,749 Chicago IL GO 5.600% 1/1/16 (Prere.) 7,010 7,854 Chicago IL GO 5.610% 1/1/16 (Prere.) 3,695 4,140 Chicago IL GO 5.650% 1/1/16 (Prere.) 7,985 8,955 Chicago IL GO 5.530% 1/1/20 (14) 5,000 5,312 Chicago IL GO 5.000% 1/1/21 (4) 3,000 3,061 Chicago IL GO 5.580% 1/1/22 (14) 5,000 5,235 Chicago IL GO 5.000% 12/1/22 3,230 3,351 Chicago IL GO 5.600% 1/1/24 (14) 2,480 2,546 Chicago IL GO 5.610% 1/1/25 (14) 1,305 1,333 Chicago IL GO 5.000% 1/1/28 (4) 7,500 7,424 Chicago IL GO 5.650% 1/1/28 (14) 2,820 2,847 Chicago IL GO 5.250% 1/1/35 7,000 6,731 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/31 7,500 7,939 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/25 (4) 17,000 18,280 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/26 (4) 17,600 18,860 Chicago IL O’Hare International Airport Revenue 6.500% 1/1/41 3,000 3,374 Chicago IL O’Hare International Airport Revenue 5.750% 1/1/43 9,000 9,050 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.230% 11/7/13 (12) 5,805 5,805 Chicago IL Park District GO 5.000% 1/1/36 4,000 3,911 Chicago IL Public Building Commission GO 7.000% 1/1/20 (ETM) 27,500 35,160 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Chicago IL Sales Tax Revenue 5.000% 1/1/29 4,265 4,491 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/36 6,400 6,565 Chicago IL Water Revenue 5.750% 11/1/30 (2) 12,000 13,451 Cook County IL Community College District GO 5.125% 12/1/38 4,250 4,278 Cook County IL Forest Preservation District GO 5.000% 12/15/32 1,000 1,043 Cook County IL Forest Preservation District GO 5.000% 12/15/37 2,500 2,579 Du Page & Cook Counties IL Community Consolidated School District GO 5.000% 6/1/23 4,695 5,487 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 6/1/42 16,580 16,554 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/34 7,750 7,946 Illinois Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/37 5,000 5,026 Illinois Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/42 2,925 2,920 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 5,000 5,406 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 (4) 1,500 1,607 Illinois Finance Authority Revenue (Central DuPage Health) 5.250% 11/1/39 4,000 4,066 Illinois Finance Authority Revenue (Chicago University) 5.500% 8/15/36 15,000 16,378 Illinois Finance Authority Revenue (Children’s Memorial Hospital) 5.375% 8/15/39 10,000 10,106 Illinois Finance Authority Revenue (Elmhurst Memorial Healthcare) VRDO 0.080% 11/1/13 LOC 17,725 17,725 Illinois Finance Authority Revenue (Franciscan Communities Inc.) 5.125% 5/15/43 2,500 2,094 Illinois Finance Authority Revenue (Franciscan Communities Inc.) 5.250% 5/15/47 9,670 8,085 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/42 2,000 2,000 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.375% 7/1/33 3,000 3,062 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 15,000 17,580 Illinois Finance Authority Revenue (OSF Healthcare System) 6.000% 5/15/39 6,260 6,768 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/41 6,000 5,886 Illinois Finance Authority Revenue (Riverside Health System) 6.250% 11/15/35 4,600 4,919 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 7.000% 8/15/44 16,000 17,248 Illinois Finance Authority Revenue (Southern Illinois Healthcare) 5.375% 3/1/35 (4) 5,000 5,139 Illinois Finance Authority Revenue (Trinity Health Corp.) 5.000% 12/1/30 3,000 3,119 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/32 790 840 Illinois Finance Authority Revenue (University of Chicago) 5.750% 7/1/33 7,750 8,503 Illinois Finance Authority Revenue (University of Chicago) 5.500% 7/1/37 10,000 10,879 Illinois GO 5.000% 8/1/20 10,000 10,980 Illinois GO 5.000% 3/1/21 4,000 4,336 Illinois GO 5.000% 8/1/21 7,000 7,588 Illinois GO 5.000% 8/1/23 1,500 1,606 Illinois GO 5.000% 8/1/24 9,000 9,450 Illinois GO 5.000% 8/1/25 2,000 2,077 Illinois GO 5.500% 7/1/33 3,350 3,420 Illinois GO 5.500% 7/1/38 7,500 7,527 Illinois Regional Transportation Authority Revenue 7.200% 11/1/20 (2) 17,305 20,289 Illinois Sales Tax Revenue 5.000% 6/15/17 3,000 3,413 Illinois Sports Facilities Authority Revenue 5.500% 6/15/30 (2) 10,000 10,554 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 7,095 7,532 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 2,600 2,856 Illinois Toll Highway Authority Revenue 5.000% 1/1/24 (4) 3,465 3,766 Illinois Toll Highway Authority Revenue 5.500% 1/1/33 20,000 21,634 Illinois Toll Highway Authority Revenue 5.000% 1/1/38 10,000 10,021 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 6/15/20 5,000 5,085 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/20 5,500 5,762 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/34 (14) 4,870 1,414 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/44 (4) 10,000 1,612 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 5.250% 6/15/50 9,210 9,215 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/22 5,000 5,777 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/26 2,000 2,157 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 15,000 16,083 Springfield IL Water Revenue 5.000% 3/1/37 8,000 8,354 University of Illinois Auxiliary Facilities System Revenue 5.500% 4/1/31 3,000 3,197 598,262 Indiana (1.2%) Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.250% 7/1/19 2,500 2,977 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/39 3,000 3,062 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/42 9,000 8,773 Indiana Finance Authority Revenue (BHI Senior Living) 6.000% 11/15/41 10,000 9,761 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/41 6,500 6,202 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/37 7,000 7,192 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.090% 11/1/13 10,400 10,400 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Indiana Municipal Power Agency Revenue 5.750% 1/1/34 8,000 8,074 Indianapolis IN Local Public Improvement Bond Bank Revenue (Bank-Waterworks Project) 5.750% 1/1/38 10,000 10,655 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/29 (4) 5,245 5,757 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.750% 2/1/36 8,800 9,633 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 8,250 8,500 90,986 Iowa (0.2%) Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.250% 12/1/25 15,000 13,692 Kentucky (0.8%) Kentucky Asset/Liability Commission General Fund Revenue 0.578% 11/1/17 (14) 6,050 6,031 Kentucky Asset/Liability Commission General Fund Revenue 0.698% 11/1/21 (14) 23,435 22,757 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.375% 8/15/24 5,000 5,529 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.000% 8/15/42 6,225 6,264 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.250% 8/15/46 2,000 2,033 Louisville & Jefferson County KY Metropolitan Government Health System Revenue (Norton Healthcare Obligated Group) 5.750% 10/1/42 10,500 10,763 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/35 4,500 4,488 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 4/1/35 1,600 1,611 59,476 Louisiana (1.0%) Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/15 (Prere.) 6,880 7,366 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/15 (Prere.) 5,000 5,353 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/15 (Prere.) 8,065 8,635 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/26 7,500 8,578 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/28 (10) 2,500 2,592 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women’s Hospital Foundation Project) 5.875% 10/1/40 14,000 14,796 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.375% 5/15/43 10,000 10,053 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/28 4,000 4,242 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/29 3,000 3,152 Louisiana State University Revenue 5.000% 7/1/24 1,000 1,141 Louisiana State University Revenue 5.000% 7/1/25 505 568 New Orleans LA GO 0.000% 9/1/16 (2) 5,785 5,372 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 4,000 3,992 75,840 Maine (0.0%) Maine Health & Higher Educational Facilities Authority Revenue (Eastern Maine Medical Center Obligated Group) 5.000% 7/1/33 1,500 1,524 Maryland (0.6%) Baltimore County MD GO 5.000% 2/1/26 2,800 3,231 Maryland Economic Development Corp. Pollution Control Revenue (Potomac Electric Power Co.) 6.200% 9/1/22 4,000 4,750 Maryland Economic Development Corp. Student Housing Revenue (University of Maryland College Park) 5.000% 6/1/28 (12) 500 508 Maryland GO 5.000% 8/1/15 2,425 2,625 Maryland GO 5.000% 3/1/16 3,720 4,118 Maryland Health & Higher Educational Facilities Authority Revenue (Charlestown Community) 6.250% 1/1/41 5,000 5,252 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/38 10,000 9,957 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 7.000% 7/1/22 (14) 10,905 13,286 43,727 Massachusetts (4.1%) Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 2,500 2,736 Massachusetts Bay Transportation Authority General Transportation Revenue 7.000% 3/1/21 (ETM) 6,680 7,445 Massachusetts Bay Transportation Authority General Transportation Revenue 7.000% 3/1/21 6,070 7,666 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/29 (14) 3,085 3,696 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.300% 11/7/13 10,321 10,321 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (ETM) 7,460 7,188 Massachusetts College Building Authority Revenue 5.000% 5/1/35 2,500 2,700 Massachusetts College Building Authority Revenue 5.000% 5/1/41 2,000 2,087 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/26 8,000 8,642 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/27 8,000 8,537 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/35 5,000 5,229 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 10,000 10,862 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/40 1,325 1,310 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 3,000 3,295 Massachusetts Development Finance Agency Revenue (Wellesley College) 5.000% 7/1/42 5,000 5,262 Massachusetts GO 5.000% 10/1/16 3,000 3,382 Massachusetts GO 5.000% 10/1/17 3,000 3,482 Massachusetts GO 5.000% 8/1/36 9,855 10,458 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.750% 7/1/31 8,500 8,787 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.500% 11/15/36 15,000 16,724 1 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.080% 11/1/13 1,015 1,015 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.000% 8/15/30 (14) 7,460 7,537 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 7,755 8,404 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 10,000 10,837 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 2,400 2,601 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 15,485 16,782 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 2,000 2,192 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 745 778 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 10,100 11,069 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.250% 10/15/35 3,000 3,264 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) 6,275 6,579 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/38 10,000 10,575 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 7,295 7,357 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 10,000 10,093 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 7,190 8,325 Massachusetts Water Resources Authority Revenue 6.500% 7/15/19 (ETM) 17,355 20,098 Massachusetts Water Resources Authority Revenue 5.000% 8/1/27 3,000 3,360 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 (2) 21,000 22,435 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 12,000 12,965 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 5,000 5,296 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,000 1,063 Massachusetts Water Resources Authority Revenue 5.250% 8/1/42 5,000 5,375 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 4,500 4,791 University of Massachusetts Building Authority Revenue 5.000% 11/1/39 10,795 11,321 323,921 Michigan (1.6%) Detroit MI GO 5.000% 4/1/15 (12) 2,875 2,849 Detroit MI GO 5.000% 4/1/16 (12) 3,015 2,959 Detroit MI GO 5.000% 4/1/17 (12) 3,170 3,079 Detroit MI Sewer System Revenue 5.125% 7/1/15 (Prere.) 3,970 4,287 Detroit MI Sewer System Revenue 5.500% 7/1/29 (14) 8,300 8,054 Detroit MI Water & Sewerage Department Sewage Disposal System Revenue 5.250% 7/1/39 1,000 919 Detroit MI Water Supply System Revenue 7.000% 7/1/36 (4) 5,500 5,766 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/26 (4) 2,500 2,581 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 1/15/42 10,805 10,675 Michigan Building Authority Revenue 5.000% 10/15/29 1,375 1,448 Michigan Building Authority Revenue 5.250% 10/15/47 2,000 2,026 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/23 6,785 7,937 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/25 1,500 1,713 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/26 3,100 3,499 Michigan GO 5.250% 9/15/26 (4) 14,000 15,312 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.750% 11/15/39 5,000 5,112 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.125% 6/1/39 9,000 9,490 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/24 10,000 11,125 Michigan State University Revenue 5.000% 8/15/26 1,165 1,315 Michigan State University Revenue 5.000% 8/15/27 1,000 1,118 Michigan Tobacco Settlement Financing Authority Revenue 5.250% 6/1/22 3,895 3,308 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/34 10,675 8,491 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/48 4,445 3,366 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.000% 8/1/39 8,000 8,448 124,877 Minnesota (0.3%) Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.750% 11/15/32 4,250 4,903 Minnesota GO 5.000% 10/1/16 2,850 3,220 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) 5.000% 11/1/17 1,940 2,199 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) 5.000% 11/1/19 2,100 2,412 University of Minnesota Revenue 5.125% 4/1/34 1,250 1,373 University of Minnesota Revenue 5.000% 8/1/35 10,300 10,906 25,013 Mississippi (0.5%) Mississippi Development Bank Special Obligation Revenue (Municipal Energy Agency Power Supply Project) 5.000% 3/1/36 (10) 5,000 4,882 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Mississippi State University Educational Building Corp. Revenue 5.250% 8/1/38 2,500 2,685 2 S.M. Educational Building Corp. Mississippi Revenue (Residence Hall Construction & Refunding Project) 5.000% 3/1/43 14,490 14,969 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 6.500% 9/1/32 10,000 10,676 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 5.375% 12/1/35 4,750 4,643 37,855 Missouri (0.7%) Bi-State Development Agency of the Missouri-Illinois Metropolitan District Mass Transit Sales Tax Revenue 5.000% 10/1/44 4,670 4,829 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/24 1,500 1,723 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 5.000% 6/1/35 11,660 11,679 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.500% 11/15/33 3,500 3,626 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Lester Cox Medical Center) 5.250% 6/1/15 (14) 2,380 2,442 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/37 14,950 16,043 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.375% 3/15/39 8,000 8,818 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Iatan 2 Project) 5.750% 1/1/29 5,000 5,220 54,380 Montana (0.1%) Forsyth MT Pollution Control Revenue (Puget Sound Energy Project) 3.900% 3/1/23 4,200 3,926 Nebraska (0.5%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.250% 12/1/20 5,000 5,713 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/29 2,000 2,112 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.375% 4/1/39 (13) 3,000 3,209 Nebraska Educational Finance Authority Revenue (Creighton University) VRDO 0.080% 11/1/13 LOC 13,590 13,590 Nebraska Public Power District Revenue 5.000% 1/1/27 1,500 1,659 Omaha NE Public Power District Electric Revenue 5.500% 2/1/39 5,000 5,465 University of Nebraska Student Fee Revenue 5.000% 7/1/37 5,000 5,267 37,015 Nevada (0.9%) Clark County NV GO 6.500% 6/1/17 (2) 5,000 5,933 Clark County NV School District GO 5.000% 12/15/14 (Prere.) 12,590 13,263 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.625% 7/1/24 2,000 2,051 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.250% 7/1/31 11,710 11,783 Las Vegas Valley Water District Nevada GO 5.000% 6/1/27 1,050 1,155 Las Vegas Valley Water District Nevada GO 5.000% 6/1/29 7,470 8,070 Las Vegas Valley Water District Nevada GO 5.000% 6/1/30 7,845 8,404 Las Vegas Valley Water District Nevada GO 5.000% 2/1/31 2,125 2,246 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/23 (4) 5,000 5,687 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/25 (4) 10,255 11,612 70,204 New Hampshire (0.2%) New Hampshire Health & Education Facilities Authority Revenue (Concord Hospital) 5.000% 10/1/43 2,500 2,473 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) 6.000% 8/1/38 2,400 2,590 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) VRDO 0.070% 11/1/13 1,000 1,000 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/34 1,375 1,324 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/42 3,050 2,870 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 8,000 8,847 19,104 New Jersey (5.2%) Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.750% 2/15/42 5,000 5,010 Hoboken-Union City-Weehawken NJ Sewerage Authority Revenue 6.250% 8/1/15 (ETM) 10,820 11,924 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/15 (Prere.) 6,515 6,926 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/19 (2) 25,000 29,908 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/20 (2) 10,000 11,840 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/26 3,000 3,329 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/26 (2) 10,000 11,784 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/27 (14) 9,000 10,524 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/28 20,000 21,657 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/32 3,000 3,133 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/15 (Prere.) 22,000 23,870 New Jersey Economic Development Authority Revenue (Trustees of the Lawrenceville School Project) VRDO 0.060% 11/1/13 2,900 2,900 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/31 3,000 3,131 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 6/1/19 (Prere.) 7,250 9,585 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/29 7,335 7,648 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.090% 11/7/13 LOC 6,000 6,000 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 8,190 8,588 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 4.250% 10/1/32 2,425 2,568 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 6.500% 10/1/38 755 769 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 36,000 42,982 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/22 5,000 5,802 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 (2) 8,500 10,012 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/23 5,180 6,075 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 (2) 15,000 8,749 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/26 2,000 2,213 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 15,000 7,594 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/28 12,000 12,970 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 23,000 10,899 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/29 1,925 2,043 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 6/15/35 2,000 2,222 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 8,000 8,652 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/39 5,300 5,672 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/42 14,000 14,284 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/44 10,000 10,152 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 270 305 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 2,450 2,710 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (14)(ETM) 270 305 New Jersey Turnpike Authority Revenue 5.000% 1/1/29 10,000 10,718 New Jersey Turnpike Authority Revenue 5.000% 1/1/29 4,550 4,892 New Jersey Turnpike Authority Revenue 5.000% 1/1/30 13,295 14,130 New Jersey Turnpike Authority Revenue 0.000% 1/1/35 (2) 34,500 32,631 New Jersey Turnpike Authority Revenue 5.000% 1/1/38 7,000 7,264 404,370 New Mexico (0.4%) New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 10,000 10,317 New Mexico GO 5.000% 3/1/14 2,410 2,449 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) 5.000% 8/1/39 6,500 6,535 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) 5.000% 8/1/42 14,745 14,879 34,180 New York (15.6%) Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 6,000 6,350 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 4,200 4,318 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/22 2,000 2,348 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/24 8,120 9,263 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/25 6,710 7,564 Hudson Yards Infrastructure Corp. New York Revenue 4.500% 2/15/47 (14) 11,075 10,440 2 Hudson Yards Infrastructure Corp. New York Revenue 5.750% 2/15/47 28,730 30,434 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/25 3,680 4,030 Long Island NY Power Authority Electric System Revenue 6.250% 4/1/33 3,000 3,430 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/38 2,500 2,536 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/32 3,000 2,985 Nassau County NY Tobacco Settlement Corp. Revenue 5.000% 6/1/35 6,355 4,696 New York City NY GO 5.000% 8/1/21 6,000 7,010 New York City NY GO 5.125% 12/1/23 12,875 14,673 New York City NY GO 5.000% 8/1/24 5,000 5,660 New York City NY GO 5.000% 8/1/25 5,000 5,640 New York City NY GO 5.000% 10/1/25 11,800 13,240 New York City NY GO 5.000% 8/1/27 7,000 7,789 New York City NY GO 5.000% 8/1/31 5,000 5,364 New York City NY GO 5.000% 3/1/32 5,000 5,362 New York City NY GO 5.000% 8/1/32 14,000 14,943 New York City NY GO 5.000% 10/1/32 5,260 5,627 New York City NY GO 5.000% 8/1/35 1,500 1,585 New York City NY GO VRDO 0.070% 11/1/13 LOC 5,300 5,300 New York City NY GO VRDO 0.070% 11/1/13 LOC 3,200 3,200 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 6,000 6,269 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/20 (12) 8,400 7,004 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/22 (12) 4,585 3,448 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/24 (12) 9,670 6,472 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/28 2,000 2,217 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 10,000 10,743 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 15,000 15,762 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 6,580 7,017 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/32 7,500 8,095 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/34 10,000 10,676 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/34 3,500 3,727 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 7,500 7,878 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 12,000 12,482 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 15,500 16,339 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/43 12,000 12,422 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 21,000 22,358 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.500% 6/15/43 4,110 4,410 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 9,250 9,563 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/45 1,000 1,035 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/45 6,320 6,553 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/47 11,500 11,942 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.070% 11/1/13 4,300 4,300 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.070% 11/1/13 3,000 3,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.070% 11/1/13 28,800 28,800 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.080% 11/1/13 6,075 6,075 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/28 12,000 13,153 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 16,000 17,008 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 800 850 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/33 5,000 5,291 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 7/15/37 2,750 2,916 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 3,000 3,552 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/19 (Prere.) 865 1,033 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/22 2,000 2,366 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/23 7,225 8,390 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/29 5,000 5,497 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/29 15,000 16,529 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/30 11,780 12,697 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/33 2,500 2,670 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/33 5,000 5,339 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/34 6,135 6,637 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/34 5,250 5,610 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 10,940 11,594 2 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/35 10,000 10,690 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/38 7,050 7,356 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/38 20,000 21,051 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 15,875 16,648 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.090% 11/1/13 4,595 4,595 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.060% 11/1/13 25,720 25,720 New York City NY Transitional Finance Authority Revenue VRDO 0.070% 11/1/13 4,600 4,600 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.)VRDO 0.070% 11/1/13 LOC 8,530 8,530 New York GO 5.000% 2/1/30 3,385 3,660 New York GO 5.000% 2/15/30 4,000 4,351 New York Liberty Development Corp. Revenue 5.000% 11/15/31 3,000 3,102 New York Liberty Development Corp. Revenue 5.000% 12/15/41 12,100 12,424 New York Liberty Development Corp. Revenue 5.000% 11/15/44 10,550 10,640 New York Liberty Development Corp. Revenue 5.750% 11/15/51 8,000 8,540 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 6,800 7,529 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 2,525 2,791 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/29 5,000 5,320 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 6,500 6,868 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 4,750 5,019 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 2,000 2,104 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 11,935 12,526 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 4,500 4,703 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/38 8,550 8,732 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/38 5,000 5,106 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/40 7,500 7,740 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.000% 11/15/34 3,750 3,915 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/24 5,000 5,714 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/24 3,000 3,429 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/28 10,250 11,266 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 2,000 2,208 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/29 10,000 10,887 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/25 5,575 6,219 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/25 7,000 7,809 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/26 2,570 2,831 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/26 9,885 10,890 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/31 3,000 3,141 2 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/38 10,000 10,222 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/41 8,000 8,265 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/40 8,700 8,963 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/40 12,000 12,713 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/41 2,000 2,132 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/19 (ETM) 10 12 New York State Dormitory Authority Revenue (New York University) 5.750% 7/1/27 (14) 10,000 12,117 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/37 2,800 2,903 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/39 2,000 2,092 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/42 5,800 6,014 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/19 9,765 11,610 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/20 10,000 11,680 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/21 (ETM) 5 6 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/23 5,000 5,608 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 4,750 5,254 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/30 26,300 28,691 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/31 9,730 10,481 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/31 2,000 2,167 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/33 10,000 10,668 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/34 22,000 23,334 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/37 2,250 2,362 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/37 3,005 3,162 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/39 10,100 10,508 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/40 7,500 7,917 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/42 1,545 1,605 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (4) 4,000 4,698 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 (4) 7,240 8,291 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/26 2,000 2,241 New York State Dormitory Authority Revenue (The New School) 6.000% 7/1/50 5,000 5,347 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/29 5,860 6,583 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/36 3,500 3,697 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/41 5,000 5,220 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/43 2,035 2,145 New York State Thruway Authority Revenue 5.000% 1/1/37 7,000 7,227 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 5,000 5,444 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/30 5,000 5,347 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/31 6,265 6,658 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/28 3,675 4,103 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/30 8,000 8,633 New York State Urban Development Corp. Revenue 5.000% 1/1/23 7,785 8,681 New York State Urban Development Corp. Revenue 5.625% 1/1/28 7,385 8,011 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/21 10,000 11,821 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/32 11,170 12,017 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 10,000 10,702 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/43 5,060 5,267 Port Authority of New York & New Jersey Revenue 5.000% 10/15/39 2,000 2,092 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 10,000 10,725 Suffolk NY Tobacco Asset Securitization Corp. Revenue 6.625% 6/1/44 5,500 4,983 Suffolk NY Tobacco Asset Securitization Corp. Revenue 6.000% 6/1/48 4,000 3,281 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/20 12,565 12,620 Tobacco Settlement Financing Corp. New York Revenue 5.250% 6/1/21 (2) 12,000 12,036 Tobacco Settlement Financing Corp. New York Revenue 5.250% 6/1/22 (2) 5,000 5,015 Triborough Bridge & Tunnel Authority New York Revenue 6.125% 1/1/21 (ETM) 6,565 8,208 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/27 3,000 3,340 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/38 12,500 13,053 1,220,132 North Carolina (0.7%) Cary NC Combined Enterprise System Revenue 5.000% 12/1/42 5,250 5,605 Charlotte NC Airport Revenue 5.000% 7/1/26 2,205 2,430 Charlotte NC Airport Revenue 5.000% 7/1/36 2,000 2,077 Charlotte NC Water & Sewer System Revenue 5.000% 7/1/33 5,000 5,489 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.125% 1/15/37 2,000 2,021 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) 5.000% 10/1/38 6,865 7,365 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/23 5,000 5,436 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/26 5,000 5,393 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/26 3,000 3,304 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) 5.000% 6/1/36 500 499 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/38 1,825 1,815 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.250% 6/1/29 3,000 3,164 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 4,000 4,493 Wake County NC GO 4.000% 2/1/14 2,000 2,019 51,110 Ohio (1.4%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 10,000 10,728 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 5/1/42 1,300 1,302 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/25 4,000 4,422 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 4,930 3,996 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.750% 6/1/34 5,500 4,283 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 6.375% 4/1/36 5,465 6,007 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.625% 4/1/41 5,000 5,160 Columbus OH GO 5.000% 12/15/13 2,000 2,012 Franklin County OH GO 5.000% 12/1/15 2,000 2,191 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/38 1,750 1,787 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/27 3,250 3,499 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/28 6,000 6,405 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/29 5,270 5,457 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 3,220 3,518 Middletown OH City School District GO 5.000% 12/1/25 (4) 4,715 4,970 Ohio Capital Facilities Lease Appropriation Revenue 5.000% 10/1/24 1,000 1,157 Ohio GO 5.000% 5/1/15 (Prere.) 4,450 4,765 Ohio GO 5.000% 2/1/29 3,000 3,305 3 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 0.550% 1/1/18 2,250 2,250 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/38 2,000 2,039 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/39 10,000 10,923 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/41 7,750 7,614 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.250% 1/15/46 2,000 2,006 Ohio Housing Finance Agency Residential Mortgage Revenue 5.250% 9/1/28 690 701 Ohio State University General Receipts Revenue 5.000% 6/1/38 7,000 7,364 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.750% 2/15/38 3,500 3,578 111,439 Oklahoma (0.1%) Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,300 3,378 Oklahoma Turnpike Authority Revenue 5.000% 1/1/28 775 852 4,230 Oregon (0.5%) Oregon Department of Administrative Services COP 5.000% 5/1/27 6,755 7,344 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/30 4,000 4,473 Oregon Department of Transportation Highway User Tax Revenue 5.000% 11/15/38 5,000 5,384 Oregon GO (Oregon University System Projects) 5.000% 8/1/36 2,000 2,140 Oregon GO (Veterans Welfare) VRDO 0.080% 11/1/13 3,700 3,700 Oregon Health & Science University Revenue 5.000% 7/1/27 2,150 2,352 Umatilla County OR Hospital Facility Authority Revenue (Catholic Health Initiatives) 5.000% 5/1/22 12,380 12,622 38,015 Pennsylvania (3.2%) Allegheny County PA Port Authority Revenue 5.750% 3/1/29 8,000 8,866 Centre County PA Hospital Authority Revenue (Mount Nittany Medical Center Project) 5.000% 11/15/32 3,000 3,019 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/36 3,000 3,071 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/31 11,420 10,238 Franklin County PA Industrial Development Authority Revenue (Chambersburg Hospital Project) 5.375% 7/1/42 4,325 4,364 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/27 3,095 3,354 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/35 3,000 3,252 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/40 2,390 2,566 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.500% 8/15/35 2,500 2,529 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.500% 8/15/40 3,500 3,527 2 Northampton County PA General Purpose Authority University Revenue (Lafayette College) 5.000% 11/1/43 7,000 7,251 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 4,350 4,850 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 7/1/38 12,000 12,091 Pennsylvania GO 5.000% 9/1/14 (4) 8,100 8,426 Pennsylvania GO 5.000% 3/1/15 2,065 2,196 Pennsylvania GO 5.000% 4/1/24 3,000 3,555 Pennsylvania GO 5.000% 6/1/27 4,890 5,514 2 Pennsylvania GO 5.000% 10/15/32 15,000 16,337 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 1,000 1,083 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph’s University) 5.000% 11/1/40 5,160 5,184 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/27 1,120 1,221 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/28 3,100 3,345 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/30 3,000 3,180 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/31 1,500 1,582 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/32 1,500 1,573 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/31 (4) 15,000 15,353 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/25 3,410 3,792 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/26 3,820 4,194 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.500% 12/1/28 9,015 10,048 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.500% 12/1/31 7,255 7,899 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/42 1,000 1,022 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/43 5,000 5,095 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 6,000 6,221 Pennsylvania Turnpike Commission Revenue 5.500% 6/1/33 5,000 5,284 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/36 4,000 4,060 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 6,000 6,787 Pennsylvania Turnpike Commission Revenue 6.250% 6/1/38 (12) 3,135 3,514 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/38 20,990 21,408 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 9,595 9,776 Pennsylvania Turnpike Commission Revenue 5.750% 6/1/39 2,000 2,100 Philadelphia PA School District GO 6.000% 9/1/38 7,000 7,514 Pittsburgh PA Water & Sewer Authority Revenue 7.250% 9/1/14 (ETM) 625 657 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/30 5,000 5,577 Westmoreland County PA Municipal Authority Revenue 5.000% 8/15/31 3,000 3,137 Westmoreland County PA Municipal Authority Revenue 5.000% 8/15/37 4,210 4,291 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/40 3,500 3,554 253,457 Puerto Rico (1.3%) Puerto Rico Aqueduct & Sewer Authority Revenue 5.250% 7/1/42 1,000 732 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 2,930 2,618 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/30 (3)(14) 5,000 4,190 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/38 165 121 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/40 10,280 7,535 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/42 14,400 10,180 Puerto Rico GO 6.000% 7/1/27 (14) 6,500 5,822 Puerto Rico GO 5.750% 7/1/38 4,180 3,174 Puerto Rico GO 5.500% 7/1/39 3,350 2,442 Puerto Rico GO 5.000% 7/1/41 8,385 5,924 Puerto Rico GO 5.750% 7/1/41 465 347 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/30 (3) 14,215 2,795 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/31 (3) 2,000 357 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 2/1/14 (Prere.) 415 421 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 8/1/29 14,585 13,312 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/36 12,180 2,113 Puerto Rico Sales Tax Financing Corp. Revenue 5.375% 8/1/36 365 294 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/37 7,475 1,201 Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/37 7,060 5,772 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/38 15,875 2,361 Puerto Rico Sales Tax Financing Corp. Revenue 5.375% 8/1/38 4,120 3,297 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/39 15,010 2,016 Puerto Rico Sales Tax Financing Corp. Revenue 5.375% 8/1/39 3,000 2,392 Puerto Rico Sales Tax Financing Corp. Revenue 5.000% 8/1/40 585 502 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/41 14,750 11,533 Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/42 4,510 3,630 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/43 (14) 5,000 714 Puerto Rico Sales Tax Financing Corp. Revenue 5.000% 8/1/43 3,005 2,242 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/44 (14) 10,000 1,338 Puerto Rico Sales Tax Financing Corp. Revenue 6.500% 8/1/44 1,600 1,467 100,842 Rhode Island (0.2%) Rhode Island & Providence Plantations GO 5.500% 8/1/29 7,355 8,161 Rhode Island & Providence Plantations GO 5.500% 8/1/31 2,520 2,749 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/23 (4) 1,665 1,761 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/24 (4) 2,575 2,707 Rhode Island Housing & Mortgage Finance Corp. Revenue 4.000% 10/1/40 1,725 1,861 17,239 South Carolina (2.2%) Charleston County SC Airport District System Revenue 5.000% 7/1/43 5,000 5,073 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/14 (Prere.) 5,000 5,257 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) 11,800 12,992 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/24 3,000 3,484 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/26 10,580 11,405 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/26 10,000 11,281 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/31 7,000 7,288 Greenville County SC School District GO 5.000% 12/1/27 6,700 7,206 Piedmont SC Municipal Power Agency Revenue 6.500% 1/1/15 (ETM) 2,035 2,183 Piedmont SC Municipal Power Agency Revenue 6.500% 1/1/15 (14) 12,210 13,047 Piedmont SC Municipal Power Agency Revenue 5.750% 1/1/34 (4) 10,000 10,931 South Carolina Public Service Authority Revenue 5.500% 1/1/38 10,000 10,829 South Carolina Public Service Authority Revenue 5.000% 12/1/38 10,000 10,246 South Carolina Public Service Authority Revenue 5.250% 1/1/39 6,000 6,236 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/14 (Prere.) 20,840 21,806 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/14 (Prere.) 27,170 28,430 University of South Carolina Higher Education Revenue 5.250% 6/1/38 (4) 5,610 5,930 173,624 South Dakota (0.1%) South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.000% 11/1/37 10,045 9,989 Tennessee (0.7%) 2 Chattanooga TN Health Educational & Housing Facility Board Revenue (Catholic Health Initiatives) 5.250% 1/1/45 10,000 9,954 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/26 1,000 1,151 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Healthcare) 5.250% 9/1/27 (4) 350 367 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/19 600 666 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/20 320 353 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/20 710 794 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/22 970 1,077 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/23 3,710 4,100 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/24 6,175 6,791 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/26 2,160 2,334 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 19,870 20,651 Tennessee GO 5.000% 10/1/16 2,000 2,260 Tennessee Housing Development Agency Homeownership Program Revenue 4.500% 7/1/37 1,915 2,120 Tennessee Housing Development Agency Homeownership Program Revenue 4.000% 7/1/38 4,725 5,143 57,761 Texas (7.5%) Austin TX Combined Utility System Revenue 0.000% 5/15/17 (14) 4,900 4,668 Austin TX Water & Wastewater System Revenue 5.000% 11/15/25 5,000 5,749 Austin TX Water & Wastewater System Revenue 5.000% 11/15/25 3,000 3,431 Central Texas Regional Mobility Authority Revenue 6.750% 1/1/41 2,000 2,074 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/42 2,340 2,021 Central Texas Regional Mobility Authority Revenue 6.250% 1/1/46 1,000 1,022 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 3,000 3,274 Dallas County TX Utility & Reclamation District GO 5.375% 2/15/29 (2) 5,000 5,325 Dallas TX Area Rapid Transit Sales Tax Revenue 5.250% 12/1/43 1,760 1,862 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/27 (12) 5,000 5,274 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/28 (12) 2,125 2,226 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/40 2,000 2,099 Dallas-Fort Worth TX International Airport Revenue 5.250% 11/1/31 5,800 6,166 Dallas-Fort Worth TX International Airport Revenue 5.250% 11/1/33 8,000 8,407 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/37 5,000 5,072 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/38 5,000 5,043 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/45 9,500 9,440 Fort Bend TX Grand Parkway Toll Road Authority Revenue 5.000% 3/1/23 1,000 1,169 Grand Parkway Transportation Corp. Texas System Toll Revenue 0.000% 10/1/35 21,495 12,639 Grand Parkway Transportation Corp. Texas System Toll Revenue 0.000% 10/1/36 8,475 4,948 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Grand Parkway Transportation Corp. Texas System Toll Revenue 5.250% 10/1/51 12,000 12,213 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 5.000% 12/1/35 8,000 8,040 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.080% 11/1/13 22,065 22,065 Harris County TX GO 0.000% 10/1/14 (14) 5,550 5,535 Harris County TX GO 0.000% 10/1/15 (14) 17,545 17,346 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.125% 12/1/18 (Prere.) 3,250 4,208 Harris County TX Hospital District Revenue 5.125% 2/15/32 (14) 10,000 10,275 Harris County TX Hospital District Revenue 5.250% 2/15/37 (14) 10,190 10,439 Harris County TX Toll Road Revenue 5.000% 8/15/22 2,000 2,308 Houston TX Airport System Revenue 5.000% 7/1/32 3,000 3,083 Houston TX Airport System Revenue 5.500% 7/1/39 5,000 5,489 Houston TX Community College System GO 5.000% 2/15/36 10,000 10,496 Houston TX Utility System Revenue 5.250% 11/15/31 5,000 5,492 Lower Colorado River Authority Texas Revenue 5.625% 1/1/15 (Prere.) 3,055 3,247 Lower Colorado River Authority Texas Revenue 5.875% 5/15/16 (4) 5,905 5,932 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 20 24 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 205 250 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 10 12 Lower Colorado River Authority Texas Revenue 5.000% 5/15/26 3,000 3,287 Lower Colorado River Authority Texas Revenue 5.500% 5/15/36 5,000 5,313 Lower Colorado River Authority Texas Revenue 5.625% 5/15/39 4,765 5,088 Lower Colorado River Authority Texas Revenue 5.000% 5/15/40 5,000 5,005 Matagorda County TX Navigation District No. 1 Pollution Control Revenue (Central Power & Light Co. Project) 6.300% 11/1/29 7,500 8,337 Montgomery County TX GO 5.125% 3/1/31 4,000 4,389 Montgomery County TX GO 5.250% 3/1/32 5,000 5,517 New Hope TX Cultural Education Facilities Finance Corp. First Mortgage Revenue (Morningside Ministries Project) 6.500% 1/1/48 10,350 10,395 North Texas Tollway Authority System Revenue 6.250% 2/1/23 10,000 11,096 North Texas Tollway Authority System Revenue 5.000% 9/1/30 9,000 9,662 North Texas Tollway Authority System Revenue 6.125% 1/1/31 4,000 4,276 North Texas Tollway Authority System Revenue 5.000% 9/1/31 2,000 2,136 North Texas Tollway Authority System Revenue 5.000% 1/1/33 13,675 14,006 North Texas Tollway Authority System Revenue 5.000% 1/1/34 14,355 14,663 North Texas Tollway Authority System Revenue 6.000% 1/1/38 12,500 13,581 North Texas Tollway Authority System Revenue 6.250% 1/1/39 6,000 6,642 North Texas Tollway Authority System Revenue 6.000% 9/1/41 2,500 2,789 Northeast Texas Hospital Authority Revenue (Northeast Medical Center Hospital) 5.625% 5/15/17 (4) 6,095 6,117 Northeast Texas Hospital Authority Revenue (Northeast Medical Center Hospital) 5.625% 5/15/22 (4) 7,110 7,133 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/23 1,000 1,123 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/24 4,325 4,804 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/25 4,520 4,962 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/26 2,250 2,441 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/27 1,845 1,979 Panhandle-Plains TX Higher Education Authority Inc. Student Loan Revenue 1.048% 10/1/20 4,445 4,415 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/22 5,290 5,954 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/23 6,155 6,921 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/38 6,500 6,808 San Antonio TX Water Revenue 5.000% 5/15/26 2,000 2,291 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Cook Children’s Medical Center Project) 5.250% 12/1/39 10,000 10,332 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/36 3,295 3,338 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/43 1,000 1,001 Tarrant Regional Water District Texas Water Revenue 5.000% 3/1/28 3,000 3,254 Texas GO 5.750% 8/1/32 10,380 10,417 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 8,820 9,935 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/19 600 679 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/20 525 588 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/23 1,335 1,473 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/24 6,545 7,150 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/25 1,285 1,399 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/26 1,155 1,246 Texas Municipal Gas Acquisition & Supply Corp. Revenue 6.250% 12/15/26 10,815 12,653 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (14) 34,250 34,135 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 33,070 32,609 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 4,000 4,484 Texas Private Activity Surface Transportation Corp. Revenue 6.875% 12/31/39 5,000 5,396 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/20 8,525 8,677 Texas State University System Financing System Revenue 5.000% 3/15/38 3,300 3,495 Texas State University System Financing System Revenue 5.000% 3/15/42 2,000 2,068 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/26 (2) 10,000 5,319 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/28 (2) 30,005 14,044 University of Houston Texas Revenue 5.000% 2/15/43 12,485 12,963 Waco TX Education Finance Corp. Revenue (Baylor University) 5.000% 3/1/43 2,000 2,039 588,187 Utah (0.3%) Central Utah Water Conservancy District GO 5.000% 4/1/30 4,500 4,883 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.080% 11/1/13 2,900 2,900 University of Utah Revenue 5.000% 8/1/43 3,500 3,665 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/29 2,500 2,658 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/30 4,180 4,407 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/31 3,110 3,265 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/32 1,855 1,927 23,705 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 1,335 1,418 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 2,665 2,736 4,154 Virginia (2.2%) Chesapeake VA Toll Road Revenue 5.000% 7/15/47 5,750 5,368 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.080% 11/7/13 LOC 10,600 10,600 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/36 1,000 1,033 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.500% 5/15/35 10,000 10,631 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.000% 5/15/37 6,000 6,121 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) VRDO 0.080% 11/1/13 6,320 6,320 Henrico County VA Economic Development Authority Revenue (Bon Secours Health System) 5.250% 11/1/42 (12) 3,500 3,605 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 7,500 7,533 Norfolk VA Economic Development Authority Health Care Facilities Revenue (Sentara Healthcare) 5.000% 11/1/36 7,000 7,163 Norfolk VA Water Revenue 5.000% 11/1/28 1,000 1,115 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/28 1,640 1,725 Route 460 Funding Corp. of Virginia Toll Road Revenue 5.000% 7/1/52 3,000 2,716 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 10,000 10,829 University of Virginia Revenue 5.000% 6/1/32 1,000 1,108 University of Virginia Revenue 5.000% 6/1/37 8,000 8,678 Virginia Commonwealth Transportation Board Revenue 4.000% 3/15/26 12,455 13,017 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/30 28,875 31,535 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/32 17,375 18,660 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/33 4,000 4,277 Virginia Public Building Authority Public Facilities Revenue 4.000% 8/1/27 8,335 8,650 Virginia Public Building Authority Public Facilities Revenue 4.000% 8/1/28 8,675 8,893 169,577 Washington (2.0%) Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/17 (14) 11,685 11,053 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/18 (14) 10,000 9,130 King County WA Sewer Revenue 5.250% 1/1/42 2,500 2,705 King County WA Sewer Revenue 5.750% 1/1/43 7,170 7,869 Port of Seattle WA Revenue 5.000% 8/1/29 10,500 11,300 Port of Seattle WA Revenue 5.000% 6/1/30 2,000 2,109 Port of Seattle WA Revenue 5.000% 8/1/32 3,000 3,174 Port of Seattle WA Revenue 5.000% 8/1/33 2,000 2,109 Seattle WA Municipal Light & Power Revenue 5.250% 2/1/33 2,000 2,170 Tobacco Settlement Authority Washington Revenue 5.250% 6/1/29 10,125 10,607 Tobacco Settlement Authority Washington Revenue 5.250% 6/1/30 9,065 9,433 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) University of Washington Revenue 5.000% 7/1/34 2,000 2,147 Washington GO 6.750% 2/1/15 1,520 1,589 Washington GO 5.000% 2/1/35 10,000 10,588 Washington GO 5.000% 8/1/35 2,000 2,121 Washington GO 5.000% 8/1/38 10,195 10,808 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/31 (4) 5,000 5,170 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/34 (4) 6,000 6,129 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/43 (12) 5,490 5,596 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/44 5,000 5,000 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/33 7,500 7,673 Washington Health Care Facilities Authority Revenue (Seattle Children’s Hospital) 5.625% 10/1/38 12,000 13,079 Washington Health Care Facilities Authority Revenue (Seattle Children’s Hospital) 5.000% 10/1/40 2,215 2,220 Washington Health Care Facilities Authority Revenue (Seattle Children’s Hospital) 5.000% 10/1/42 7,000 7,020 Washington Health Care Facilities Authority Revenue (Swedish Health Services) 6.250% 5/15/21 (Prere.) 6,500 8,412 159,211 West Virginia (0.5%) Pleasants County WV Pollution Control Revenue 5.250% 10/15/37 6,000 5,809 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Appalachian Power Co. - Amos Project) 5.375% 12/1/38 2,500 2,570 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.625% 9/1/32 6,500 6,696 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.500% 6/1/44 20,000 20,508 West Virginia University Revenue 5.000% 10/1/36 5,985 6,251 41,834 Wisconsin (1.3%) Wisconsin GO 5.000% 5/1/14 5,000 5,121 Wisconsin GO 5.000% 11/1/20 2,500 2,999 Wisconsin GO 6.000% 5/1/36 10,000 11,174 Wisconsin Health & Educational Facilities Authority Health Care Facilities Revenue (Luther Hospital) 5.750% 11/15/30 7,500 8,336 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.250% 6/1/34 6,785 6,921 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.750% 7/1/30 6,150 6,574 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.625% 4/15/39 12,110 12,342 Wisconsin Health & Educational Facilities Authority Revenue (Froedtert & Community Health Inc.) 5.000% 4/1/42 20,690 20,534 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/29 1,700 1,825 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/30 3,260 3,470 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/32 2,950 3,004 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/24 3,000 3,435 Wisconsin Transportation Revenue 4.500% 7/1/15 (Prere.) 11,470 12,268 Wisconsin Transportation Revenue 5.000% 7/1/31 2,815 3,067 101,070 Total Tax-Exempt Municipal Bonds (Cost $7,504,478) 7,762,330 Shares Temporary Cash Investment (1.2%) Money Market Fund (1.2%) 4 Vanguard Municipal Cash Management Fund (Cost $89,974) 0.101% 89,974,071 89,974 Total Investments (100.5%) (Cost $7,594,452) 7,852,304 Other Assets and Liabilities (–0.5%) Other Assets 152,728 Liabilities (190,128) (37,400) Net Assets (100%) 7,814,904 Long-Term Tax-Exempt Fund At October 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 7,584,335 Undistributed Net Investment Income — Accumulated Net Realized Losses (27,283) Unrealized Appreciation (Depreciation) 257,852 Net Assets 7,814,904 Investor Shares—Net Assets Applicable to 88,733,532 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 988,168 Net Asset Value Per Share—Investor Shares $11.14 Admiral Shares—Net Assets Applicable to 613,013,694 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 6,826,736 Net Asset Value Per Share—Admiral Shares $11.14 • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2013, the aggregate value of these securities was $38,700,000, representing 0.5% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of October 31, 2013. 3 Adjustable-rate security. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.0%) Alabama (0.4%) Alabama Port Authority Docks Facilities Revenue 6.000% 10/1/40 3,000 3,340 Birmingham AL GO 0.000% 3/1/37 2,500 2,133 Butler AL Industrial Development Board Solid Waste Disposal Revenue (Georgia-Pacific Corp. Project) 5.750% 9/1/28 1,350 1,385 Camden AL Industrial Development Board Exempt Facilities Revenue (Weyerhaeuser Co. Project) 6.125% 12/1/13 (Prere.) 3,000 3,015 Courtland AL Development Board Solid Waste Disposal Revenue (International Paper Co.) 5.200% 6/1/25 5,000 5,016 Mobile AL Industrial Development Board Pollution Control Revenue (Alabama Power Co.) PUT 1.650% 3/20/17 6,300 6,321 Selma AL Industrial Development Board Revenue (International Paper Co. Project) 5.375% 12/1/35 4,000 3,910 25,120 Alaska (0.1%) Alaska Industrial Development & Export Authority Revenue (Providence Health & Services) 5.500% 10/1/41 6,105 6,425 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/21 1,400 1,613 8,038 Arizona (1.4%) Arizona Health Facilities Authority Health Care Facilities Revenue (Beatitudes Campus Project) 5.200% 10/1/37 7,000 5,603 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/30 3,250 3,165 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/33 1,700 1,619 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/34 8,250 7,807 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/42 2,500 2,292 1 Arizona Health Facilities Authority Revenue (Banner Health) TOB VRDO 0.110% 11/7/13 9,750 9,750 Arizona Transportation Board Highway Revenue 5.000% 7/1/33 8,790 9,401 1 Gilbert AZ GO TOB VRDO 0.110% 11/7/13 11,195 11,195 Maricopa County AZ Pollution Control Corp. Revenue (Southern California Edison Co.) 5.000% 6/1/35 12,500 12,881 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.250% 7/1/33 10,175 10,533 Pima County AZ Industrial Development Authority Revenue (Tucson Electric Power Co. Project) 4.000% 9/1/29 3,000 2,683 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/27 17,105 18,248 University Medical Center Corp. Arizona Hospital Revenue 6.500% 7/1/39 2,500 2,690 97,867 Arkansas (0.0%) North Little Rock AR Electric Revenue 6.500% 7/1/15 (ETM) 1,510 1,606 California (15.2%) Adelanto CA Public Utility Authority Revenue 6.750% 7/1/39 10,000 10,384 Alameda CA Corridor Transportation Authority Revenue 5.400% 10/1/24 (2) 5,250 5,625 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 1,000 380 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 2,500 2,775 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/43 3,700 3,755 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.250% 4/1/48 2,500 2,551 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.250% 4/1/53 3,350 3,402 2 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.980% 5/1/23 10,000 10,070 2 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.180% 4/1/24 10,000 10,068 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 5,375 5,993 California GO 5.500% 4/1/18 15,000 17,845 California GO 5.000% 10/1/20 10,000 11,835 California GO 5.000% 11/1/21 13,845 15,813 California GO 5.000% 10/1/23 15,325 18,034 California GO 5.250% 9/1/24 6,500 7,557 California GO 5.000% 10/1/25 4,000 4,409 California GO 5.000% 9/1/29 4,565 4,930 California GO 5.000% 10/1/29 9,300 9,913 California GO 6.000% 3/1/33 3,000 3,508 California GO 5.125% 4/1/33 15,000 15,819 California GO 6.500% 4/1/33 34,000 40,488 California GO 5.000% 9/1/36 3,250 3,367 California GO 5.250% 3/1/38 5,000 5,204 California GO 5.500% 11/1/39 10,000 10,799 California GO 6.000% 11/1/39 5,000 5,762 California GO 5.250% 11/1/40 13,500 14,086 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.750% 9/1/39 4,500 4,863 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 7,500 8,174 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/29 5,650 5,691 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) 5.000% 8/15/51 10,000 9,865 California Health Facilities Financing Authority Revenue (Rady Children’s Hospital) 5.250% 8/15/41 3,000 3,083 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.000% 7/1/37 4,500 4,551 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 7,000 7,782 California Health Facilities Financing Authority Revenue (Sutter Health) 5.250% 8/15/31 5,000 5,250 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/35 2,075 2,092 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California Health Facilities Financing Authority Revenue (Sutter Health) 6.000% 8/15/42 12,000 13,840 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 6.000% 2/1/15 (Prere.) 10,000 10,715 3 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/34 13,770 14,275 California Municipal Finance Authority Revenue (University of La Verne) 6.250% 6/1/40 3,585 3,764 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 5.250% 12/1/17 12,155 13,020 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 5.400% 4/1/25 3,000 3,095 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 5.125% 5/1/14 2,250 2,296 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 6/2/14 6,500 6,563 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/21 7,675 8,196 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/22 5,000 5,333 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/23 2,870 3,056 California Public Works Board Lease Revenue (Department of Corrections) 5.500% 12/1/13 (Prere.) 7,000 7,031 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/26 8,795 9,598 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/28 3,600 3,839 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/34 7,380 7,590 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 (Prere.) 10,000 12,151 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/37 9,035 9,146 California State University Revenue Systemwide 5.250% 11/1/34 9,275 9,925 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/42 30,305 30,531 California Statewide Communities Development Authority Student Housing Revenue (CHF-Irvine LLC - UCI East Campus Apartments Phase II) 5.750% 5/15/32 8,000 8,208 Clovis CA Unified School District GO 5.000% 8/1/38 5,000 5,235 Contra Costa CA Community College District GO 5.000% 8/1/38 6,250 6,570 Corona-Norco CA School District Public Financing Authority Special Tax Revenue 5.000% 9/1/32 1,125 1,088 Corona-Norco CA School District Public Financing Authority Special Tax Revenue 5.000% 9/1/35 585 554 East Side CA Union High School District Santa Clara County GO 5.000% 8/1/37 10,000 10,212 Gilroy CA School Facilities Finance Authority Revenue 5.000% 8/1/46 6,500 6,455 Golden State Tobacco Securitization Corp. California Revenue 4.500% 6/1/27 24,210 20,606 Golden State Tobacco Securitization Corp. California Revenue 5.300% 6/1/37 7,000 5,185 Golden State Tobacco Securitization Corp. California Revenue 5.125% 6/1/47 20,885 14,544 3 Golden State Tobacco Securitization Corp. California Revenue 5.750% 6/1/47 12,230 9,377 Grossmont CA Healthcare District GO 5.000% 7/15/37 (2) 4,000 4,078 Grossmont CA Healthcare District GO 6.125% 7/15/40 5,000 5,664 Kern County CA GO 5.750% 8/1/35 (12) 4,500 4,969 Lee Lake CA Public Financing Authority Revenue 5.000% 9/1/28 2,805 2,770 Lee Lake CA Public Financing Authority Revenue 5.000% 9/1/29 2,825 2,761 Lee Lake CA Public Financing Authority Revenue 5.000% 9/1/32 3,500 3,392 Lee Lake CA Public Financing Authority Revenue 5.125% 9/1/35 2,350 2,270 Los Angeles CA Community College District GO 5.000% 8/1/24 3,430 3,886 Los Angeles CA Community College District GO 5.000% 8/1/25 4,120 4,610 Los Angeles CA Community College District GO 5.000% 8/1/27 6,215 6,791 Los Angeles CA Department of Airports International Airport Revenue 5.375% 5/15/30 15,000 16,270 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 (4) 8,000 8,590 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/43 5,000 5,232 Los Angeles CA Regional Airports Improvement Corp. Lease Revenue (LAXFuel Corp.) 5.000% 1/1/32 4,000 4,021 Los Angeles CA Wastewater System Revenue 5.750% 6/1/27 7,780 8,918 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/33 2,500 2,593 Merced CA Irrigation District Electric System Revenue 5.000% 9/1/26 (10) 6,000 6,050 Modesto CA Irrigation District COP 5.500% 7/1/35 11,300 11,896 Mount Diablo CA Unified School District GO 5.000% 6/1/37 5,740 5,945 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/37 10,000 8,299 Oakland CA Unified School District GO 6.125% 8/1/29 4,000 4,296 Oakland CA Unified School District GO 5.500% 8/1/32 3,000 3,050 Oakland CA Unified School District GO 6.625% 8/1/38 4,000 4,286 Palo Alto CA Unified School District GO 0.000% 8/1/30 21,100 10,145 Palomar Pomerado Health California GO 0.000% 8/1/33 (12) 8,805 2,969 Palomar Pomerado Health California GO 0.000% 8/1/38 (12) 10,740 8,515 Port of Oakland CA Revenue 5.000% 5/1/22 4,290 4,782 Port of Oakland CA Revenue 5.000% 5/1/23 5,890 6,474 Port of Oakland CA Revenue 5.000% 5/1/28 10,000 10,436 Port of Oakland CA Revenue 5.000% 5/1/29 2,250 2,320 Port of Oakland CA Revenue 5.000% 5/1/29 10,000 10,343 Port of Oakland CA Revenue 5.125% 5/1/30 2,000 2,057 Port of Oakland CA Revenue 5.125% 5/1/31 2,000 2,046 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Rancho Mirage CA Joint Powers Financing Authority Revenue (Eisenhower Medical Center) 5.000% 7/1/27 1,000 1,009 Rancho Mirage CA Joint Powers Financing Authority Revenue (Eisenhower Medical Center) 5.000% 7/1/38 8,995 8,472 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/42 7,000 1,077 Roseville CA Electric System Revenue 5.000% 2/1/37 11,000 11,284 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/21 385 424 Sacramento County CA Airport Revenue 6.000% 7/1/41 9,500 10,620 San Bernardino CA City Unified School District GO 5.000% 8/1/25 (4) 1,000 1,107 San Bernardino CA City Unified School District GO 5.000% 8/1/26 (4) 1,310 1,434 San Bernardino CA City Unified School District GO 5.000% 8/1/28 (4) 1,500 1,594 San Bernardino County CA Medical Center COP 7.000% 8/1/20 12,180 14,797 San Bernardino County CA Medical Center COP 6.875% 8/1/24 (ETM) 25,220 33,677 San Diego CA Community College District GO 5.250% 8/1/33 5,500 6,134 San Diego CA Community College District GO 5.000% 8/1/43 12,000 12,672 San Diego CA Unified School District GO 5.500% 7/1/21 (14) 12,725 15,349 San Diego CA Unified School District GO 0.000% 7/1/30 15,000 6,672 San Diego CA Unified School District GO 0.000% 7/1/45 24,520 4,035 San Francisco CA City & County International Airport Revenue 5.750% 5/1/19 20,565 23,936 San Francisco CA City & County International Airport Revenue 5.750% 5/1/20 26,405 30,326 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 5,000 5,150 San Francisco CA City & County International Airport Revenue 5.000% 5/1/31 2,095 2,149 San Francisco CA City & County International Airport Revenue 5.250% 5/1/33 10,000 10,410 San Francisco CA City & County International Airport Revenue 6.000% 5/1/39 2,130 2,423 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay North) 6.625% 8/1/39 2,000 2,196 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay South) 7.000% 8/1/41 1,500 1,600 San Francisco Office of Community Investment & Infrastructure Special Tax Revenue (Mission Bay) 5.000% 8/1/25 1,600 1,684 San Francisco Office of Community Investment & Infrastructure Special Tax Revenue (Mission Bay) 5.000% 8/1/26 1,250 1,301 San Francisco Office of Community Investment & Infrastructure Special Tax Revenue (Mission Bay) 5.000% 8/1/28 1,510 1,540 San Francisco Office of Community Investment & Infrastructure Special Tax Revenue (Mission Bay) 5.000% 8/1/30 1,000 1,009 San Francisco Office of Community Investment & Infrastructure Special Tax Revenue (Mission Bay) 5.000% 8/1/33 1,335 1,333 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/24 (14) 2,000 1,107 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 15,900 8,216 San Jose CA Redevelopment Agency Tax Allocation Revenue 4.440% 8/1/17 (14) 2,420 2,462 San Jose CA Redevelopment Agency Tax Allocation Revenue 4.540% 8/1/18 (14) 780 792 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/19 (2) 1,575 1,673 San Marcos CA Public Facilities Authority Tax Allocation Revenue (Project Areas No. 2 & No. 3 Financing Project) 5.000% 8/1/35 (2) 5,385 5,307 San Marcos CA Unified School District GO 5.000% 8/1/34 7,000 7,376 San Mateo CA Community Facilities District No. 2008-1 Special Tax Revenue (Bay Meadows) 5.000% 9/1/42 2,000 1,829 Simi Valley CA School Financing Authority Revenue 5.000% 8/1/27 (4) 10,000 10,927 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/20 1,700 1,906 Turlock CA Irrigation District Revenue 5.000% 1/1/35 6,385 6,510 Ukiah CA Unified School District GO 0.000% 8/1/31 (10) 9,245 3,421 University of California Revenue 5.000% 5/15/38 6,500 6,900 Ventura County CA Public Financing Authority Lease Revenue 5.000% 11/1/30 1,230 1,302 Ventura County CA Public Financing Authority Lease Revenue 5.000% 11/1/31 1,750 1,841 Victor Valley CA Community College District GO 6.000% 8/1/39 8,000 9,096 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 10,000 10,180 West Contra Costa CA Unified School District GO 6.000% 8/1/27 3,000 3,618 Westlands CA Water District Revenue 5.000% 9/1/29 (4) 1,805 1,924 1,050,246 Colorado (2.2%) Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.250% 12/1/25 11,500 11,622 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/33 3,250 3,013 3 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/44 5,000 4,938 Denver CO City & County Airport Revenue 5.250% 11/15/36 7,500 7,695 Denver CO City & County Airport Revenue 5.250% 11/15/43 8,000 8,068 Denver CO City & County Single Family Mortgage Revenue 5.550% 12/1/39 766 810 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/14 (14) 8,000 7,883 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/15 (14) 5,000 4,827 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/18 (14) 5,000 4,328 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/24 (14) 29,225 17,718 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/25 (14) 14,900 8,454 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/29 (14) 21,600 9,191 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/30 (14) 10,000 3,895 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Northwest Parkway Public Highway Authority Colorado Convertible Revenue 5.800% 6/15/16 (Prere.) 10,000 11,375 Plaza CO Metropolitan District No. 1 Tax Allocation Revenue 5.000% 12/1/17 1,000 1,057 Plaza CO Metropolitan District No. 1 Tax Allocation Revenue 5.000% 12/1/18 1,375 1,467 Plaza CO Metropolitan District No. 1 Tax Allocation Revenue 5.000% 12/1/20 1,000 1,045 Plaza CO Metropolitan District No. 1 Tax Allocation Revenue 5.000% 12/1/21 1,000 1,034 Plaza CO Metropolitan District No. 1 Tax Allocation Revenue 5.000% 12/1/22 500 511 Regional Transportation District of Colorado Sales Tax Revenue (Denver Transit Partners Eagle P3 Project) 6.000% 1/15/34 6,000 6,234 Regional Transportation District of Colorado Sales Tax Revenue (Denver Transit Partners Eagle P3 Project) 6.000% 1/15/41 14,765 15,115 University of Colorado Hospital Authority Revenue 5.000% 11/15/36 8,000 8,128 University of Colorado Hospital Authority Revenue 5.000% 11/15/42 12,500 12,219 150,627 Connecticut (0.4%) Connecticut GO 5.000% 12/1/15 1,200 1,316 Connecticut GO 5.000% 11/1/16 6,000 6,783 Connecticut GO 5.000% 11/1/16 8,100 9,158 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/32 3,250 3,264 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/37 6,500 6,527 27,048 Delaware (0.1%) Delaware Economic Development Authority Revenue (Delaware State University Project) 5.000% 10/1/36 3,890 4,060 Delaware Housing Authority Single Family Mortgage Revenue 5.875% 1/1/38 1,165 1,173 5,233 District of Columbia (0.5%) District of Columbia Revenue (American University) VRDO 0.090% 11/1/13 LOC 1,800 1,800 District of Columbia Student Dormitory Revenue (Provident Group - Howard Properties LLC) 5.000% 10/1/45 6,000 5,174 District of Columbia Water & Sewer Authority Public Utility Revenue 5.500% 10/1/39 10,000 10,752 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.250% 10/1/25 10,000 11,299 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/43 3,340 3,374 32,399 Florida (6.1%) Beacon Lakes FL Community Development Special Assessment Revenue 6.900% 5/1/35 735 740 Broward County FL Airport System Revenue 5.000% 10/1/37 6,180 6,146 Broward County FL School Board COP 5.000% 7/1/20 (4) 5,935 6,497 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 7,500 7,727 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 5,000 5,677 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/20 8,450 9,612 East Homestead Community Development District Florida Special Assessment Revenue 7.250% 5/1/21 2,015 2,055 Escambia County FL Environmental Improvement Revenue 5.750% 11/1/27 6,000 6,000 Florida Board of Education Lottery Revenue 5.000% 7/1/21 (14) 14,455 16,466 Florida Higher Educational Facilities Financing Authority Revenue (University of Tampa Project) 5.250% 4/1/42 2,000 1,997 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.750% 1/1/37 5,230 5,306 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.750% 1/1/37 3,300 3,477 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.000% 7/1/41 3,710 4,031 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.500% 7/1/48 5,595 5,905 Florida Municipal Power Agency Revenue 6.250% 10/1/31 3,250 3,709 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/26 5,500 5,984 Gainesville FL Utilities System Revenue VRDO 0.080% 11/1/13 17,500 17,500 Gainesville FL Utility System Revenue VRDO 0.070% 11/1/13 7,600 7,600 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/16 (Prere.) 365 416 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 6.000% 11/15/37 5,000 5,639 Hillsborough County FL Industrial Development Authority Health Facilities Revenue (University Community Hospital) 5.625% 8/15/18 (Prere.) 6,000 7,264 Jacksonville FL Port Authority Revenue 5.000% 11/1/38 5,000 4,972 Jacksonville FL Transportation Revenue 5.000% 10/1/28 8,425 9,124 Lakeland FL Educational Facilities Revenue (Florida Southern College Project) 5.000% 9/1/37 750 711 Lakeland FL Educational Facilities Revenue (Florida Southern College Project) 5.000% 9/1/42 1,500 1,405 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 18,350 18,520 Martin County FL Health Facilities Authority Revenue (Martin Memorial Medical Center) 5.000% 11/15/28 8,360 8,384 Martin County FL Industrial Development Authority Revenue (Indiantown Cogeneration, LP Project) 3.950% 12/15/21 7,400 6,638 Martin County FL Industrial Development Authority Revenue (Indiantown Cogeneration, LP Project) 4.200% 12/15/25 21,000 17,711 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/29 2,175 2,158 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 5,000 5,424 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.125% 10/1/24 (14) 18,575 20,521 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/25 5,000 5,358 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/26 5,000 5,299 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/27 7,170 7,566 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/27 5,000 5,234 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 11,440 11,935 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 5,000 5,178 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 17,000 17,480 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/31 4,705 4,766 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/38 (11) 8,770 8,502 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 4,000 4,180 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children’s Hospital) 6.125% 8/1/42 3,500 3,759 Miami-Dade County FL Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. of Florida Project) PUT 2.625% 8/1/14 4,000 4,047 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.750% 6/1/39 (12) 5,250 5,431 Miami-Dade County FL School Board COP 5.250% 10/1/18 (14) 7,915 8,151 Miami-Dade County FL Seaport Revenue 6.250% 10/1/38 5,000 5,342 Miami-Dade County FL Special Obligation Revenue 0.000% 10/1/31 5,000 1,808 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/35 6,500 6,679 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/37 2,500 2,556 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/33 3,000 3,102 Orange County FL Health Facilities Authority Health Care Facility Revenue (Orlando Lutheran Towers Inc.) 5.375% 7/1/20 1,100 1,100 Orange County FL Health Facilities Authority Health Care Facility Revenue (Orlando Lutheran Towers Inc.) 5.700% 7/1/26 1,000 974 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/42 7,500 7,244 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/21 (4) 20,000 22,954 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/35 10,000 10,262 Orlando FL Utility Commission Water & Electric Revenue 6.750% 10/1/17 (ETM) 1,380 1,564 Palm Beach County FL Airport System Revenue 5.750% 10/1/14 (14) 6,440 6,749 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 5.000% 11/1/43 3,250 3,147 Palm Glades FL Community Development District Revenue 7.250% 8/1/16 1,565 1,634 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.500% 7/1/34 3,500 3,597 St. Petersburg FL Health Facilities Authority Revenue (All Children’s Hospital Inc. Obligated Group) 6.500% 11/15/39 8,000 8,736 Tallahassee FL Health Facilities Revenue (Tallahassee Memorial HealthCare Inc. Project) 6.375% 12/1/30 2,800 2,801 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 7,407 7,593 420,044 Georgia (2.4%) Americus & Sumter County GA Hospital Authority Revenue (Magnolia Manor Obligated Group) 6.375% 5/15/43 5,615 5,439 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/22 2,000 2,269 Atlanta GA Water & Wastewater Revenue 6.250% 11/1/34 2,500 2,860 Atlanta GA Water & Wastewater Revenue 6.250% 11/1/39 15,000 16,988 Burke County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Vogtle Project) 5.500% 1/1/33 5,000 5,252 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.500% 8/15/17 (14) 2,865 3,046 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/28 6,685 7,034 Georgia GO 5.000% 7/1/15 8,200 8,845 Georgia GO 5.000% 7/1/15 2,570 2,772 Georgia GO 5.000% 7/1/15 2,400 2,589 Georgia GO 5.000% 7/1/15 7,820 8,435 Georgia GO 5.500% 7/1/15 19,095 20,755 Georgia GO 5.000% 11/1/16 8,055 9,130 Georgia Housing & Finance Authority Single Family Mortgage Revenue 5.000% 12/1/26 4,320 4,390 Georgia Municipal Electric Power Authority Revenue 6.600% 1/1/18 (14) 3,290 3,651 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/18 5,385 5,961 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/19 15,000 16,700 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/20 1,270 1,401 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.250% 9/15/20 5,150 5,750 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/22 2,330 2,622 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/23 2,055 2,304 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/26 5,630 6,175 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/27 410 445 Marietta GA Development Authority Revenue 7.000% 6/15/30 4,000 4,029 Marietta GA Development Authority Revenue 7.000% 6/15/39 7,500 7,481 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.500% 1/1/26 7,000 8,032 Richmond County GA Development Authority Environmental Improvement Revenue 5.750% 11/1/27 3,000 3,000 167,355 Guam (0.1%) Guam International Airport Authority Revenue 6.250% 10/1/34 5,500 5,726 Guam International Airport Authority Revenue 6.375% 10/1/43 3,000 3,106 8,832 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Hawaii (0.7%) Hawaii Airports System Revenue 5.000% 7/1/22 5,000 5,600 Hawaii Airports System Revenue 5.000% 7/1/24 5,000 5,444 Hawaii Department of Budget & Finance Special Purpose Revenue (Kahala Nui Project) 8.000% 11/15/13 (Prere.) 8,750 8,952 Hawaii Harbor System Revenue 5.500% 7/1/35 5,000 5,389 Hawaii Harbor System Revenue 5.625% 7/1/40 5,000 5,389 Hawaii Pacific Health Revenue 5.500% 7/1/40 7,000 7,164 Hawaii Pacific Health Revenue 5.750% 7/1/40 2,250 2,349 Honolulu HI City & County Wastewater System Revenue 0.000% 7/1/17 (14) 6,000 5,613 Honolulu HI City & County Wastewater System Revenue 0.000% 7/1/18 (14) 2,000 1,809 47,709 Idaho (0.2%) Idaho Housing & Finance Association RAN 5.000% 7/15/23 8,430 9,304 Idaho Housing & Finance Association RAN 5.000% 7/15/27 7,000 7,471 16,775 Illinois (7.2%) Chicago IL Board of Education GO 5.000% 12/1/29 5,000 4,787 Chicago IL Board of Education GO 5.000% 12/1/31 7,000 6,633 Chicago IL Board of Education GO 5.000% 12/1/42 22,925 20,839 Chicago IL GO 5.620% 1/1/16 (Prere.) 7,795 8,736 Chicago IL GO 5.650% 1/1/16 (Prere.) 7,445 8,349 Chicago IL GO 5.000% 12/1/23 6,970 7,123 Chicago IL GO 5.620% 1/1/26 (14) 2,755 2,802 Chicago IL GO 5.650% 1/1/27 (14) 2,630 2,667 Chicago IL GO 5.250% 1/1/35 6,000 5,770 Chicago IL Midway Airport Revenue 5.500% 1/1/14 (4) 6,410 6,436 Chicago IL Midway Airport Revenue 5.500% 1/1/15 (4) 4,760 4,778 Chicago IL Midway Airport Revenue 5.500% 1/1/16 (4) 7,135 7,161 Chicago IL Midway Airport Revenue 5.500% 1/1/17 (4) 7,525 7,549 Chicago IL Midway Airport Revenue 5.500% 1/1/18 (4) 7,940 7,972 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/30 11,000 11,087 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/30 3,655 3,759 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/31 15,595 15,625 Chicago IL O’Hare International Airport Revenue 5.625% 1/1/35 7,000 7,265 Chicago IL O’Hare International Airport Revenue 5.750% 1/1/38 12,000 12,135 Chicago IL O’Hare International Airport Revenue 5.750% 1/1/39 3,000 3,125 Chicago IL Public Building Commission GO 7.000% 1/1/20 (ETM) 10,000 12,786 Chicago IL Sales Tax Revenue 5.250% 1/1/38 7,300 7,620 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/30 2,950 3,090 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/36 5,400 5,539 Chicago IL Water Revenue 5.250% 11/1/38 15,000 15,324 Illinois Educational Facilities Authority Revenue (Northwestern University) 5.500% 8/15/14 (Prere.) 500 521 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,906 Illinois Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/42 3,195 3,190 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 2,000 2,162 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 (4) 1,500 1,607 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/38 7,500 6,966 Illinois Finance Authority Revenue (Children’s Memorial Hospital) 5.375% 8/15/39 22,500 22,739 Illinois Finance Authority Revenue (Columbia College) 5.000% 12/1/27 (14) 8,230 8,342 Illinois Finance Authority Revenue (Elmhurst Memorial Healthcare) VRDO 0.080% 11/1/13 LOC 7,400 7,400 Illinois Finance Authority Revenue (Franciscan Communities Inc.) 5.125% 5/15/43 9,235 7,734 Illinois Finance Authority Revenue (Lutheran Home & Services) 5.625% 5/15/42 5,500 4,941 Illinois Finance Authority Revenue (Lutheran Home & Services) 5.750% 5/15/46 5,750 5,219 Illinois Finance Authority Revenue (New Admiral at the Lake Project) 8.000% 5/15/40 6,000 6,209 Illinois Finance Authority Revenue (New Admiral at the Lake Project) 8.000% 5/15/46 4,000 4,128 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.375% 7/1/33 6,000 6,125 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) PUT 5.000% 8/15/37 6,250 6,285 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 10,000 11,720 Illinois Finance Authority Revenue (OSF Healthcare System) 6.000% 5/15/39 6,265 6,774 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/41 6,000 5,885 Illinois Finance Authority Revenue (Rehabilitation Institute of Chicago) 6.000% 7/1/43 10,000 10,295 Illinois Finance Authority Revenue (Riverside Health System) 6.250% 11/15/35 4,600 4,919 Illinois Finance Authority Revenue (Rush University Medical Center) 6.625% 11/1/39 10,000 11,087 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 7.000% 8/15/44 14,000 15,092 Illinois Finance Authority Revenue (Tabor Hills Supportive Living) 5.250% 11/15/36 3,000 3,006 Illinois GO 5.000% 8/1/20 4,000 4,392 Illinois GO 5.000% 8/1/21 8,000 8,671 Illinois GO 5.000% 3/1/22 5,000 5,375 Illinois GO 5.000% 3/1/23 6,165 6,564 Illinois GO 5.000% 8/1/23 5,000 5,353 Illinois GO 5.000% 3/1/24 5,000 5,252 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois GO 5.000% 8/1/24 13,660 14,344 Illinois GO 5.000% 8/1/25 3,000 3,116 Illinois GO 5.500% 7/1/33 3,350 3,420 Illinois GO 5.500% 7/1/38 7,500 7,527 Illinois Sales Tax Revenue 5.000% 6/15/17 7,000 7,963 Illinois Sports Facilities Authority Revenue 5.500% 6/15/30 (2) 8,635 9,114 Illinois Toll Highway Authority Revenue 5.250% 1/1/30 5,000 5,288 Illinois Toll Highway Authority Revenue 5.000% 1/1/31 6,000 6,241 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 6/15/20 5,000 5,085 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/20 4,500 4,714 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/44 (4) 10,000 1,612 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 6/15/42 5,000 5,017 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 15,000 16,083 Will County IL Community High School District No. 210 (Lincoln-Way) GO 5.000% 1/1/27 10,265 11,111 500,451 Indiana (1.9%) Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/42 14,000 13,647 Indiana Finance Authority Hospital Revenue (Deaconess Health System Obligated Group) 5.000% 3/1/32 5,000 4,988 Indiana Finance Authority Hospital Revenue (Deaconess Health System Obligated Group) 5.000% 3/1/35 6,000 5,899 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/41 5,500 5,248 Indiana Finance Authority Revenue (Ohio River Bridges East End Crossing Project) 5.000% 7/1/40 2,500 2,277 Indiana Finance Authority Revenue (Ohio River Bridges East End Crossing Project) 5.000% 7/1/44 12,500 11,155 Indiana Finance Authority Revenue (Ohio River Bridges East End Crossing Project) 5.000% 7/1/48 23,025 20,285 Indiana Health Facility Financing Authority Hospital Revenue (Ancilla System Inc.) 7.375% 7/1/23 (ETM) 19,400 26,235 Indiana Municipal Power Agency Revenue 6.000% 1/1/39 13,275 14,744 Indianapolis IN Airport Authority Special Facilities Revenue (Federal Express Corp. Project) 5.100% 1/15/17 14,500 16,070 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.750% 2/1/36 5,000 5,473 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 6,750 6,955 132,976 Iowa (1.0%) Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.000% 12/1/19 20,500 19,872 Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.500% 12/1/22 20,000 19,118 Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.250% 12/1/25 15,000 13,693 Tobacco Settlement Authority Iowa Revenue 5.600% 6/1/34 20,000 16,684 69,367 Kansas (0.3%) Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.375% 3/1/29 3,000 3,184 Wichita KS Health Care Facilities Revenue 6.375% 5/15/43 7,000 6,969 Wichita KS Health Care Facilities Revenue 6.500% 5/15/48 8,000 8,036 18,189 Kentucky (0.9%) Kentucky Asset/Liability Commission General Fund Revenue 5.000% 9/1/17 (14) 7,500 7,945 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.250% 8/15/46 8,000 8,132 3 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) 5.250% 1/1/45 8,000 7,963 Kentucky Housing Corp. Housing Revenue 5.250% 7/1/32 3,345 3,471 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/30 3,000 3,261 Louisville & Jefferson County KY Metropolitan Government Health Facilities Revenue (Jewish Hospital& St. Mary’s Healthcare Inc. Project) 5.750% 2/1/18 (Prere.) 9,400 11,275 Louisville & Jefferson County KY Metropolitan Government Health System Revenue (Norton Healthcare Obligated Group) 5.750% 10/1/42 7,000 7,175 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.650% 4/3/17 8,500 8,577 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/35 6,500 6,483 64,282 Louisiana (1.3%) Louisiana Citizens Property Insurance Corp. Assessment Revenue 6.750% 6/1/26 (12) 6,000 6,888 Louisiana Housing Finance Agency Single Family Mortgage Revenue (Home Ownership Program) 5.950% 6/1/38 3,570 3,757 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women’s Hospital Foundation Project) 5.875% 10/1/40 9,990 10,558 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women’s Hospital Foundation Project) 6.000% 10/1/44 8,095 8,602 1 Louisiana Public Facilities Authority Dock & Wharf Revenue (Impala Warehousing LLC Project) 6.500% 7/1/36 10,000 9,201 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) 5.000% 7/1/42 8,000 7,844 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.250% 5/15/38 17,650 17,700 New Orleans LA Aviation Board Revenue 6.000% 1/1/23 (12) 5,000 5,710 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Port of New Orleans LA Board of Commissioners Port Facility Revenue 5.000% 4/1/29 1,500 1,516 Port of New Orleans LA Board of Commissioners Port Facility Revenue 5.000% 4/1/30 1,210 1,212 Port of New Orleans LA Board of Commissioners Port Facility Revenue 5.000% 4/1/32 2,720 2,659 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 12,515 12,489 Tobacco Settlement Financing Corp. Louisiana Revenue 5.250% 5/15/35 5,000 4,905 93,041 Maine (0.1%) Maine Health & Higher Educational Facilities Authority Revenue (Eastern Maine Medical Center Obligated Group) 5.000% 7/1/33 4,000 4,064 Maine Housing Authority Mortgage Revenue 4.500% 11/15/28 3,230 3,405 7,469 Maryland (1.2%) Baltimore MD Special Obligation Revenue 7.000% 9/1/38 8,000 8,266 Frederick County MD Special Tax Revenue (Jefferson Technology Park) 7.125% 7/1/43 5,000 5,023 Harford County MD GO 5.000% 7/1/15 2,000 2,157 Maryland Department of Housing & Community Development Revenue 5.750% 3/1/41 3,295 3,457 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.380% 11/7/13 6,325 6,325 Maryland Economic Development Corp. Revenue (Chesapeake Bay Conference Center Project) 5.000% 12/1/31 4,000 2,320 Maryland GO 5.000% 2/15/15 (Prere.) 6,000 6,367 Maryland GO 5.000% 11/1/15 6,000 6,560 Maryland Health & Higher Educational Facilities Authority Revenue (Charlestown Community) 6.250% 1/1/41 5,000 5,252 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/26 4,000 4,333 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/27 7,005 7,496 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/33 6,750 6,816 Maryland Industrial Development Financing Authority Economic Development Revenue (Our Lady of Good Counsel School) 5.500% 5/1/20 320 333 Maryland Industrial Development Financing Authority Economic Development Revenue (Our Lady of Good Counsel School) 6.000% 5/1/35 2,000 2,056 Prince Georges County MD GO 5.000% 9/15/15 3,740 4,068 Prince Georges County MD GO 5.000% 9/15/16 10,000 11,285 82,114 Massachusetts (1.6%) Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 12,500 12,955 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/29 1,500 1,501 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/40 1,375 1,359 Massachusetts Development Finance Agency Revenue (Lowell General Hospital) 5.000% 7/1/44 7,165 6,646 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 9,000 8,826 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 7.250% 1/1/32 3,500 4,054 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.875% 1/1/41 1,500 1,682 Massachusetts Educational Financing Authority Education Loan Revenue 5.000% 7/1/20 5,000 5,484 Massachusetts Educational Financing Authority Education Loan Revenue 5.000% 7/1/21 5,000 5,415 Massachusetts GO 5.000% 8/1/14 11,865 12,294 Massachusetts GO 5.000% 9/1/15 (Prere.) 8,000 8,686 Massachusetts GO 5.000% 10/1/15 2,000 2,180 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.250% 7/1/38 6,650 6,669 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/36 5,100 5,650 Massachusetts Health & Educational Facilities Authority Revenue (Suffolk University) 6.250% 7/1/30 5,000 5,488 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 6,000 6,502 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 15,000 15,140 110,531 Michigan (2.2%) Detroit MI Sewer System Revenue 5.125% 7/1/33 (14) 6,030 5,562 Detroit MI Sewer System Revenue 7.500% 7/1/33 (4) 12,000 12,882 Detroit MI Water Supply System Revenue 7.000% 7/1/36 (4) 4,500 4,718 Jackson County MI Hospital Finance Authority Hospital Revenue (Allegiance Health) 5.250% 6/1/37 10,000 9,814 Kalamazoo MI Hospital Financing Authority Hospital Revenue (Bronson Methodist Hospital) 5.000% 5/15/30 10,000 10,033 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/36 2,500 2,453 Michigan Finance Authority Revenue (Trinity Health Credit Group) 5.000% 12/1/39 7,750 7,716 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/22 4,060 4,441 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/23 7,500 7,720 Michigan GO 5.250% 9/15/26 (4) 12,000 13,125 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/46 26,000 25,160 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/35 2,115 2,096 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.125% 6/1/34 4,065 4,301 Michigan Tobacco Settlement Financing Authority Revenue 6.875% 6/1/42 15,000 13,498 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/48 4,775 3,616 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.000% 8/1/39 7,000 7,392 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/30 10,000 9,999 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/28 6,125 6,192 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/32 2,065 2,027 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/37 2,000 1,921 154,666 Minnesota (0.5%) Dakota County MN Community Development Agency Multifamily Housing Revenue (Highview Hills Senior Housing Project) 7.000% 8/1/45 8,000 8,018 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.250% 5/1/28 4,500 4,556 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.750% 11/15/32 8,250 9,518 Minnesota Housing Finance Agency Residential Housing Revenue 4.000% 7/1/40 895 974 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/21 5,000 6,015 St. Paul MN Port Authority Solid Waste Disposal Revenue (Gerdau St. Paul Steel Mill Project) 4.500% 10/1/37 8,500 6,728 35,809 Mississippi (0.2%) Mississippi Development Bank Special Obligation Revenue (Municipal Energy Agency Power Supply Project) 5.000% 3/1/31 (10) 10,365 10,373 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 5.375% 12/1/35 5,500 5,376 15,749 Missouri (0.7%) Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/33 10,000 10,217 Kirkwood MO Industrial Development Authority Retirement Community Revenue (Aberdeen Heights Project) 8.250% 5/15/39 5,000 5,551 Kirkwood MO Industrial Development Authority Retirement Community Revenue (Aberdeen Heights Project) 8.250% 5/15/45 5,000 5,542 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 5.000% 6/1/35 9,000 9,014 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.500% 11/15/33 6,500 6,734 Missouri Housing Development Corp. Single Family Mortgage Revenue 6.050% 3/1/37 3,065 3,175 Missouri Housing Development Corp. Single Family Mortgage Revenue 6.000% 3/1/38 2,110 2,272 Missouri Housing Development Corp. Single Family Mortgage Revenue 5.600% 9/1/38 3,895 4,183 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Plum Point Project) 5.000% 1/1/28 (14) 2,000 2,039 48,727 Montana (0.0%) Montana Board Housing Single Family Mortgage Revenue 5.750% 12/1/37 1,495 1,499 Nebraska (0.1%) Washington County NE Wastewater & Solid Waste Disposal Facilities Revenue (Cargill Inc. Project) PUT 1.375% 9/1/15 4,500 4,521 Nevada (0.5%) Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/33 6,500 6,140 Clark County NV School District GO 5.000% 6/15/25 10,000 10,939 Las Vegas Valley Water District Nevada GO 5.000% 6/1/26 2,000 2,233 Las Vegas Valley Water District Nevada GO 5.000% 6/1/28 3,000 3,268 Nevada Capital Improvement & Cultural Affairs GO 5.000% 12/1/23 (14) 2,550 2,899 Sparks NV Local Improvement District Revenue 6.500% 9/1/20 2,450 2,578 Sparks NV Local Improvement District Revenue 6.750% 9/1/27 3,785 3,789 31,846 New Hampshire (0.3%) New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) VRDO 0.070% 11/1/13 6,000 6,000 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/34 1,375 1,324 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/42 4,450 4,187 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 7,000 7,741 19,252 New Jersey (8.3%) Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.750% 2/15/42 5,000 5,010 New Jersey COP 5.250% 6/15/27 5,000 5,369 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.000% 1/1/15 475 479 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.750% 1/1/25 710 702 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.875% 1/1/37 1,230 1,134 New Jersey Economic Development Authority Retirement Community Revenue (Seabrook Village Inc.) 5.250% 11/15/26 1,500 1,497 New Jersey Economic Development Authority Retirement Community Revenue (Seabrook Village Inc.) 5.250% 11/15/36 2,000 1,862 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.500% 6/15/14 (Prere.) 6,500 6,716 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/14 (Prere.) 20,000 20,695 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/24 (14) 18,055 20,812 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/20 (2) 6,400 7,578 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/21 6,745 7,753 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/21 2,810 3,335 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (3) 4,500 5,320 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/22 8,000 9,263 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/22 7,150 8,155 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/23 10,000 11,435 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.750% 9/1/23 7,000 8,217 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/24 (2) 6,300 7,530 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/25 875 980 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/27 2,000 2,174 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/27 2,385 2,612 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/28 10,200 11,095 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/32 3,000 3,133 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/35 6,000 6,177 New Jersey Economic Development Authority Revenue (Kapkowski Road Landfill Improvement District Project (City of Elizabeth)) 6.375% 5/15/14 (Prere.) 2,250 2,325 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.750% 6/1/31 4,000 4,273 New Jersey Economic Development Authority Special Facility Revenue (Continental Airlines Inc. Project) 5.125% 9/15/23 12,730 12,136 New Jersey Economic Development Authority Special Facility Revenue (Continental Airlines Inc. Project) 5.250% 9/15/29 4,750 4,365 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 6/1/19 (Prere.) 6,500 8,594 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/15 (ETM) 75 81 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/15 4,390 4,767 New Jersey Equipment Lease Purchase COP 5.000% 6/15/23 4,100 4,456 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Marlboro Psychiatric Hospital Project) 5.000% 9/15/29 5,000 5,213 New Jersey Health Care Facilities Financing Authority Revenue (South Jersey Hospital) 5.000% 7/1/22 2,400 2,499 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 6,700 7,026 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.070% 11/1/13 LOC 5,200 5,200 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.070% 11/1/13 LOC 5,400 5,400 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/20 5,000 5,542 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/21 2,500 2,741 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/21 5,000 5,482 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/22 2,500 2,730 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.000% 12/1/27 5,500 5,660 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.750% 12/1/28 2,250 2,390 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.400% 11/7/13 (4) 6,550 6,550 New Jersey Transportation Corp. COP 5.750% 9/15/15 26,620 26,741 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 7,000 7,551 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 3,160 3,779 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 15,250 18,207 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/23 (14) 10,000 12,033 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 (2) 30,000 17,498 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/26 21,615 23,917 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 15,000 7,594 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 3,430 1,625 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.625% 12/15/28 20,000 22,678 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/31 16,940 18,409 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/31 4,275 1,625 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/33 5,000 5,322 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/35 31,150 9,082 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/36 5,000 5,146 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/36 5,000 5,256 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/38 14,500 3,448 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 8,000 8,652 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/39 5,300 5,672 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/39 11,000 2,452 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/44 10,000 10,152 New Jersey Turnpike Authority Revenue 5.000% 1/1/30 8,295 8,816 New Jersey Turnpike Authority Revenue 5.000% 1/1/31 11,785 12,463 New Jersey Turnpike Authority Revenue 0.000% 1/1/35 (2) 21,495 20,330 New Jersey Turnpike Authority Revenue 5.000% 1/1/38 5,000 5,188 New Jersey Turnpike Authority Revenue 5.000% 1/1/43 8,750 8,953 2 New Jersey Turnpike Authority Revenue PUT 0.610% 1/1/16 4,500 4,496 Rutgers State University New Jersey Revenue VRDO 0.080% 11/1/13 7,350 7,350 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 36,245 31,163 Tobacco Settlement Financing Corp. New Jersey Revenue 4.750% 6/1/34 5,000 3,619 575,680 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Mexico (0.3%) New Mexico Hospital Equipment Loan Council Hospital System Revenue (Gerald Champion Regional Medical Center) 5.500% 7/1/42 19,750 16,834 New Mexico Mortgage Finance Authority Single Family Mortgage Revenue 5.600% 7/1/38 3,490 3,746 New Mexico Mortgage Finance Authority Single Family Mortgage Revenue 5.300% 1/1/39 2,740 2,964 23,544 New York (12.8%) Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 5,000 5,291 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 5,000 5,140 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 3,745 3,850 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 4,500 4,626 Hudson Yards Infrastructure Corp. New York Revenue 4.500% 2/15/47 (14) 14,500 13,669 Hudson Yards Infrastructure Corp. New York Revenue 5.750% 2/15/47 20,400 21,610 3 Long Island NY Power Authority Electric System Revenue 5.500% 4/1/22 10,010 11,251 3 Long Island NY Power Authority Electric System Revenue 5.500% 4/1/24 5,125 5,666 Nassau County NY GO 4.000% 10/1/21 9,400 10,009 New York City NY GO 5.000% 11/1/14 (Prere.) 7,225 7,572 New York City NY GO 5.000% 8/1/20 4,330 5,125 New York City NY GO 5.000% 8/1/20 3,905 4,622 New York City NY GO 5.000% 1/1/25 5,750 6,419 New York City NY GO 5.000% 11/1/26 7,775 8,052 New York City NY GO 5.000% 8/1/32 10,000 10,674 New York City NY GO 5.000% 8/1/36 15,000 15,853 New York City NY GO VRDO 0.070% 11/1/13 LOC 4,300 4,300 New York City NY GO VRDO 0.070% 11/1/13 25,000 25,000 New York City NY GO VRDO 0.070% 11/1/13 LOC 12,750 12,750 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 6,000 6,269 New York City NY Industrial Development Agency Airport Facilities Revenue (TRIPS Obligated Group) 5.000% 7/1/28 4,000 3,800 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/26 (12) 5,000 2,916 4 New York City NY Industrial Development Agency Special Facility Revenue (American Airlines Inc.) 7.750% 8/1/31 26,000 28,176 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 3,250 3,531 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 3,500 3,805 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 4,500 4,878 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 4,000 4,309 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 7,500 7,878 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 10,000 10,636 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 15,000 15,811 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 10,000 10,647 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 5,000 5,179 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/45 14,750 15,267 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/47 15,000 15,576 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.070% 11/1/13 3,200 3,200 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.070% 11/1/13 2,900 2,900 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 9,000 9,374 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/33 5,000 5,339 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/34 8,650 9,148 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/40 12,000 12,426 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 8,745 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 8,000 9,053 3 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/38 7,865 8,296 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.090% 11/1/13 18,295 18,295 New York City NY Transitional Finance Authority Revenue VRDO 0.070% 11/1/13 21,600 21,600 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.070% 11/1/13 2,600 2,600 New York Liberty Development Corp. Revenue 5.000% 11/15/31 2,000 2,068 New York Liberty Development Corp. Revenue 5.000% 11/15/44 12,080 12,183 New York Liberty Development Corp. Revenue 6.375% 7/15/49 10,870 11,515 New York Liberty Development Corp. Revenue 5.750% 11/15/51 6,000 6,405 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 9,100 10,075 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 3,450 3,813 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 1,500 1,642 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 10,000 10,768 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York Metropolitan Transportation Authority Revenue 5.000% 11/15/29 3,515 3,727 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 13,000 13,735 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 2,000 2,099 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 2,000 2,085 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/32 2,250 2,394 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/33 2,500 2,646 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/36 14,000 14,316 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/38 8,000 8,170 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/38 8,575 8,758 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/38 15,000 15,319 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/40 13,000 13,416 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/42 7,075 7,183 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/43 3,865 3,915 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 6.000% 4/1/20 (ETM) 9,000 10,978 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.000% 11/15/34 3,250 3,393 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/25 5,575 6,219 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/26 2,570 2,831 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/31 6,000 6,312 3 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/38 10,000 10,222 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/41 1,000 1,017 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/41 8,500 8,781 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.625% 7/1/37 8,750 8,948 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 0.908% 5/1/18 21,200 21,075 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 5,090 5,424 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 5,220 5,559 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/22 (4) 280 296 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/37 6,400 6,721 New York State Dormitory Authority Revenue (The New School) 5.500% 7/1/40 5,000 5,250 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 10/15/35 5,815 6,235 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/43 5,000 5,271 New York State Environmental Facilities Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 0.950% 2/3/14 5,000 5,000 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.380% 11/7/13 10,920 10,920 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.090% 11/1/13 4,700 4,700 New York State Thruway Authority Revenue 5.000% 1/1/37 20,000 20,648 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/32 10,000 10,758 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/43 8,000 8,328 Port Authority of New York & New Jersey Revenue 5.000% 10/15/24 5,985 6,658 Port Authority of New York & New Jersey Revenue 5.000% 7/15/25 (4) 8,690 9,008 Port Authority of New York & New Jersey Revenue 5.000% 9/15/25 5,835 6,351 Port Authority of New York & New Jersey Revenue 5.000% 3/15/28 8,600 9,077 Port Authority of New York & New Jersey Revenue 5.000% 10/15/32 9,900 10,254 Port Authority of New York & New Jersey Revenue 5.750% 3/15/35 25,000 26,966 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 4,000 4,171 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 13,000 13,943 Suffolk NY Tobacco Asset Securitization Corp. Revenue 6.625% 6/1/44 4,500 4,077 Suffolk NY Tobacco Asset Securitization Corp. Revenue 6.000% 6/1/48 3,500 2,871 Tompkins County NY Development Corp. Revenue (Tompkins Cortland Community College) 5.000% 7/1/27 3,235 3,299 Tompkins County NY Development Corp. Revenue (Tompkins Cortland Community College) 5.000% 7/1/32 3,000 2,918 Tompkins County NY Development Corp. Revenue (Tompkins Cortland Community College) 5.000% 7/1/38 3,000 2,814 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/28 4,000 4,384 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/29 2,000 2,170 Ulster County NY Industrial Development Agency Civic Facility Revenue (Kingston Regional Senior Living Corp. - Woodland Pond at New Paltz Project) 6.000% 9/15/37 9,500 6,748 Ulster County NY Industrial Development Agency Civic Facility Revenue (Kingston Regional Senior Living Corp. - Woodland Pond at New Paltz Project) 6.000% 9/15/42 7,000 4,871 Westchester County NY Health Care Corp. Revenue 6.125% 11/1/37 3,000 3,243 886,074 North Carolina (0.8%) Charlotte NC GO 5.250% 6/1/14 1,300 1,339 North Carolina GO 5.000% 4/1/14 10,100 10,304 North Carolina GO 5.500% 3/1/15 2,355 2,520 North Carolina GO 5.000% 6/1/15 3,000 3,225 North Carolina Housing Finance Agency Home Ownership Revenue 5.500% 1/1/38 865 901 North Carolina Housing Finance Agency Home Ownership Revenue 5.500% 7/1/38 2,320 2,365 North Carolina Medical Care Commission Health Care Facilities Mortgage Revenue (Salemtowne) 5.000% 10/1/23 1,850 1,816 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/23 9,785 10,718 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) 5.000% 6/1/36 2,000 1,997 North Carolina Medical Care Commission Retirement Facilities Mortgage Revenue (Aldersgate) 6.250% 7/1/35 4,500 4,413 North Carolina Medical Care Commission Retirement Facilities Mortgage Revenue (Givens Estates Project) 5.000% 7/1/27 2,750 2,769 North Carolina Medical Care Commission Retirement Facilities Mortgage Revenue (Givens Estates Project) 5.000% 7/1/33 3,000 2,876 Wake County NC GO 5.000% 2/1/16 7,800 8,607 53,850 Ohio (1.7%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 10,000 10,728 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC - State University Project) 5.750% 6/1/31 5,000 5,208 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 4,085 3,311 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.750% 6/1/34 18,195 14,170 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 6.250% 6/1/37 5,000 4,078 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 6.000% 6/1/42 5,350 4,179 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/47 5,000 3,860 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 6.500% 6/1/47 5,215 4,385 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 6.375% 4/1/36 3,750 4,122 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.625% 4/1/41 5,000 5,160 Butler County OH Hospital Facilities Revenue (UC Health) 5.250% 11/1/29 3,380 3,455 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 3,000 3,278 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.060% 11/1/13 2,100 2,100 Muskingum County OH Hospital Facilities Revenue (Genesis Healthcare System Project) 5.000% 2/15/33 3,000 2,529 Muskingum County OH Hospital Facilities Revenue (Genesis Healthcare System Project) 5.000% 2/15/44 7,250 5,730 Ohio GO 4.500% 9/15/22 (14) 2,030 2,178 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.090% 11/1/13 2,700 2,700 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/41 10,250 10,070 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.250% 1/15/46 12,000 12,034 Penta Career Center Ohio COP 5.250% 4/1/26 3,505 3,927 Penta Career Center Ohio COP 5.250% 4/1/27 3,490 3,845 Wood County OH Hospital Facilities Revenue (Wood County Hospital) 5.000% 12/1/32 3,000 2,907 113,954 Oklahoma (0.5%) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/15 (Prere.) 4,250 4,582 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/15 (Prere.) 4,510 4,862 Oklahoma County OK Finance Authority Revenue (Epworth Villa Project) 5.000% 4/1/33 1,000 916 Oklahoma County OK Finance Authority Revenue (Epworth Villa Project) 5.125% 4/1/42 10,260 9,259 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.750% 9/1/36 1,705 1,754 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.800% 9/1/37 1,970 2,143 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.875% 9/1/37 2,455 2,599 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.950% 9/1/37 4,130 4,526 Oklahoma Municipal Power Authority Power Supply System Revenue 6.000% 1/1/38 4,500 4,932 35,573 Oregon (0.1%) Oregon Health & Science University Revenue 5.750% 7/1/39 6,750 7,374 Pennsylvania (3.4%) Allegheny County PA GO 5.000% 11/1/29 3,265 3,393 Allegheny County PA Higher Education Building Authority University Revenue (Chatham University) 5.000% 9/1/30 500 503 Allegheny County PA Higher Education Building Authority University Revenue (Chatham University) 5.000% 9/1/35 2,165 2,084 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 0.998% 2/1/37 10,425 8,545 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/30 2,800 2,682 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/42 4,500 4,024 Centre County PA Hospital Authority Revenue (Mount Nittany Medical Center Project) 5.000% 11/15/44 2,975 2,929 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/22 1,000 1,169 Cumberland County PA Municipal Authority Revenue (Asbury Pennsylvania CCRC Obligated Group) 5.250% 1/1/41 4,000 3,496 Lebanon County PA Health Facilities Authority Health Center Revenue (Pleasant View Retirement Community Project) 5.125% 12/15/20 1,000 1,006 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Lebanon County PA Health Facilities Authority Health Center Revenue (Pleasant View Retirement Community Project) 5.300% 12/15/26 500 496 Lehigh County PA Authority Water & Sewer Revenue 5.000% 12/1/43 4,285 4,319 Lehigh County PA General Purpose Authority Revenue (Bible Fellowship Church Homes Inc. Project) 5.125% 7/1/32 2,710 2,338 Lehigh County PA General Purpose Authority Revenue (Bible Fellowship Church Homes Inc. Project) 5.250% 7/1/42 4,000 3,298 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/30 4,000 4,149 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/35 2,670 2,894 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/40 2,500 2,685 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.500% 8/15/35 5,000 5,058 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.500% 8/15/40 6,500 6,551 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 5.000% 12/1/13 (2) 2,500 2,504 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 5.000% 12/1/14 (2) 6,000 6,095 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 5.000% 12/1/15 (2) 3,500 3,577 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 4.625% 12/1/18 (2) 10,500 10,460 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 0.700% 1/2/14 5,000 5,000 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 0.700% 2/3/14 14,000 14,000 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 4.700% 11/1/14 7,250 7,513 Pennsylvania GO 5.000% 9/1/14 (4) 10,000 10,403 Pennsylvania GO 5.000% 4/1/22 12,875 15,423 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.000% 7/1/41 2,275 2,159 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/42 5,300 5,015 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/42 6,250 6,409 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/26 (12) 10,040 10,692 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/27 (12) 6,865 7,241 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 3,990 4,137 Pennsylvania Turnpike Commission Revenue 5.500% 12/1/33 4,000 4,362 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 4,000 4,524 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.625% 7/1/36 5,850 5,073 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.625% 7/1/42 13,845 11,666 Philadelphia PA School District GO 6.000% 9/1/38 13,000 13,954 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 0.825% 12/1/17 24,855 24,484 236,310 Puerto Rico (1.3%) Puerto Rico Aqueduct & Sewer Authority Revenue 5.125% 7/1/37 4,755 3,492 Puerto Rico Aqueduct & Sewer Authority Revenue 5.250% 7/1/42 20,285 14,842 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/30 (3)(14) 5,000 4,190 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/33 5,000 3,648 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/42 17,900 12,654 Puerto Rico GO 5.750% 7/1/38 4,165 3,162 Puerto Rico GO 5.500% 7/1/39 4,000 2,916 Puerto Rico GO 6.500% 7/1/40 1,830 1,478 Puerto Rico GO 5.000% 7/1/41 8,465 5,980 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/39 (3) 2,610 1,770 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (Prere.) 365 377 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/36 12,175 2,112 Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/37 6,860 5,608 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/38 63,370 9,424 Puerto Rico Sales Tax Financing Corp. Revenue 5.375% 8/1/38 3,690 2,953 Puerto Rico Sales Tax Financing Corp. Revenue 5.375% 8/1/39 3,000 2,392 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/41 5,000 3,910 Puerto Rico Sales Tax Financing Corp. Revenue 5.000% 8/1/43 7,000 5,223 Puerto Rico Sales Tax Financing Corp. Revenue 6.500% 8/1/44 3,100 2,843 88,974 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) South Carolina (1.5%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) 5,000 5,505 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) 14,650 16,130 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/27 10,120 10,906 Lancaster County SC Assessment Revenue 5.450% 12/1/37 1,365 1,208 Piedmont SC Municipal Power Agency Revenue 5.250% 1/1/19 11,770 13,418 Piedmont SC Municipal Power Agency Revenue 5.750% 1/1/34 (4) 10,000 10,931 Richland County SC Environmental Improvement Revenue (International Paper) 6.100% 4/1/23 7,750 7,758 South Carolina Jobs Economic Development Authority Health Care Facilities Revenue (Lutheran Homes of South Carolina Inc.) 5.000% 5/1/21 2,000 2,007 South Carolina Jobs Economic Development Authority Health Care Facilities Revenue (Lutheran Homes of South Carolina Inc.) 5.375% 5/1/21 1,500 1,522 South Carolina Jobs Economic Development Authority Health Care Facilities Revenue (Lutheran Homes of South Carolina Inc.) 5.000% 5/1/22 2,000 1,984 South Carolina Jobs Economic Development Authority Health Care Facilities Revenue (Lutheran Homes of South Carolina Inc.) 5.000% 5/1/28 3,250 2,991 South Carolina Public Service Authority Revenue 5.500% 1/1/38 15,000 16,243 South Carolina Public Service Authority Revenue 5.000% 12/1/38 15,335 15,713 106,316 South Dakota (0.2%) South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.000% 11/1/37 10,000 9,945 Tennessee (2.1%) 3 Chattanooga TN Health Educational & Housing Facility Board Revenue (Catholic Health Initiatives) 5.250% 1/1/45 6,500 6,470 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/24 4,350 4,730 Memphis TN Electric System Revenue 5.000% 12/1/13 (Prere.) 20,000 20,081 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Blakeford at Green Hills) 5.000% 7/1/32 2,400 2,195 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Blakeford at Green Hills) 5.000% 7/1/37 3,235 2,889 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/15 20,495 21,731 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/19 22,820 25,315 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/19 7,280 8,192 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/20 3,460 3,821 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/21 2,295 2,553 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/22 730 800 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/22 5,845 6,490 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/23 2,055 2,237 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/23 1,655 1,829 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/24 5,690 6,164 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/24 2,500 2,749 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/26 1,925 2,080 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 16,015 16,644 Tennessee Housing Development Agency Homeownership Program Revenue 5.750% 1/1/37 3,155 3,281 Tennessee Housing Development Agency Homeownership Program Revenue 5.750% 7/1/37 4,750 4,891 Tennessee Housing Development Agency Homeownership Program Revenue 4.500% 1/1/38 1,780 1,888 147,030 Texas (8.9%) Bexar County TX GO 5.000% 6/15/34 10,000 10,783 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/32 4,090 1,370 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/33 3,000 934 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/33 5,000 4,535 Central Texas Regional Mobility Authority Revenue 6.250% 1/1/46 1,500 1,534 Dallas-Fort Worth TX International Airport Joint Improvement Revenue 5.000% 11/1/42 10,000 9,445 Dallas-Fort Worth TX International Airport Revenue 5.250% 11/1/31 4,450 4,731 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/35 7,000 6,854 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/38 7,085 6,745 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/38 12,500 11,984 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/42 16,000 15,112 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/43 9,720 9,159 Grand Parkway Transportation Corp. Texas System Toll Revenue 0.000% 10/1/34 19,500 11,553 Grand Parkway Transportation Corp. Texas System Toll Revenue 5.250% 10/1/51 8,000 8,142 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 5.000% 12/1/31 8,000 8,235 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.080% 11/1/13 3,900 3,900 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/33 3,000 2,859 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/38 2,500 2,368 Houston TX Airport System Revenue 5.000% 7/1/22 10,100 11,378 Houston TX Airport System Revenue 5.000% 7/1/23 3,000 3,345 Houston TX Airport System Revenue 5.000% 7/1/32 5,000 5,028 Houston TX Airport System Revenue 5.500% 7/1/39 5,000 5,489 Houston TX Airport System Special Facilities Revenue (Continental Airlines Inc. Terminal E Project) 6.750% 7/1/29 10,000 9,999 Love Field Airport Modernization Corp. Texas Special Facilities Revenue (Southwest Airlines Co. Project) 5.000% 11/1/28 4,000 3,930 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 10 12 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 15 18 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 205 250 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 5,000 5,198 Lower Colorado River Authority Texas Revenue 5.000% 5/15/35 2,940 2,991 Lower Colorado River Authority Texas Revenue 5.500% 5/15/36 10,000 10,626 Lower Colorado River Authority Texas Revenue 5.625% 5/15/39 4,770 5,093 Lubbock TX Independent School District GO 5.750% 2/15/42 (12) 4,500 5,053 Matagorda County TX Navigation District No. 1 Collateralized Revenue (Centerpoint Energy Houston Electric LLC Project) PUT 5.600% 3/1/14 7,500 7,608 Mesquite TX Health Facilities Development Corp. Retirement Facility Revenue (Christian Care Centers Inc. Project) 5.500% 2/15/25 2,100 2,121 Mesquite TX Health Facilities Development Corp. Retirement Facility Revenue (Christian Care Centers Inc. Project) 5.625% 2/15/35 3,195 3,078 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Republic Services Inc.) PUT 0.950% 2/3/14 15,000 15,000 North Texas Tollway Authority System Revenue 6.250% 2/1/23 20,000 22,192 North Texas Tollway Authority System Revenue 6.000% 1/1/28 9,040 10,218 North Texas Tollway Authority System Revenue 5.000% 9/1/30 7,000 7,515 North Texas Tollway Authority System Revenue 6.125% 1/1/31 12,000 12,827 North Texas Tollway Authority System Revenue 5.000% 1/1/32 13,020 13,335 North Texas Tollway Authority System Revenue 5.625% 1/1/33 8,145 8,663 North Texas Tollway Authority System Revenue 5.750% 1/1/38 29,000 30,541 North Texas Tollway Authority System Revenue 6.250% 1/1/39 15,480 17,136 North Texas Tollway Authority System Revenue 6.000% 9/1/41 5,000 5,578 Round Rock TX Independent School District GO 5.000% 8/1/15 2,505 2,711 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/20 1,040 1,181 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/24 7,490 8,394 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Cook Children’s Medical Center Project) 5.250% 12/1/39 10,000 10,332 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.250% 8/15/28 4,000 4,182 Tarrant County TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (SQLC Senior Living Center Mirador Project) 7.250% 11/15/16 3,825 3,831 Tarrant County TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (Stayton at Museum Way Project) 8.250% 11/15/44 10,000 10,070 Texas Department of Housing & Community Affairs Single Family Revenue 5.625% 3/1/39 1,765 1,849 Texas GO 5.750% 8/1/31 405 406 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.870% 9/15/17 20,975 20,727 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/19 10,000 11,310 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/20 15,400 17,251 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/26 1,550 1,672 Texas Municipal Gas Acquisition & Supply Corp. Revenue 6.250% 12/15/26 17,710 20,720 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/28 5,000 4,953 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (ETM) 280 274 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (14) 58,660 55,345 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 3,705 4,153 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/32 20,000 22,586 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/33 10,000 11,263 Texas Private Activity Surface Transportation Corp. Revenue 7.000% 12/31/38 20,000 21,544 Texas Private Activity Surface Transportation Corp. Revenue 6.875% 12/31/39 5,000 5,396 Texas Private Activity Surface Transportation Corp. Revenue 6.750% 6/30/43 15,000 15,768 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/20 5,325 5,420 1 University of Houston Texas Revenue TOB VRDO 0.110% 11/7/13 7,600 7,600 University of Texas Permanent University Fund Revenue 5.000% 7/1/15 3,800 4,094 617,497 Utah (0.5%) Murray UT Hospital Revenue (IHC Health Services) VRDO 0.070% 11/1/13 3,370 3,370 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.070% 11/1/13 5,900 5,900 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/29 4,475 4,723 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/30 3,700 3,864 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/31 4,685 4,882 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/32 3,500 3,631 Utah GO 5.000% 7/1/15 5,000 5,393 31,763 Vermont (0.3%) Vermont Housing Finance Agency Revenue 4.125% 11/1/42 4,035 4,173 2 Vermont Student Assistance Corp. Education Loan Revenue 1.748% 6/1/22 9,162 9,188 2 Vermont Student Assistance Corp. Education Loan Revenue 3.246% 12/3/35 10,000 10,066 23,427 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 1,000 1,062 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 2,400 2,464 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/32 1,950 1,913 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/39 2,000 1,946 7,385 Virginia (1.9%) 1 Alexandria VA Redevelopment & Housing Authority Multi-Family Housing Mortgage Revenue (Portals West Apartment) 8.250% 4/1/32 (ETM) 445 564 Chesapeake VA Toll Road Revenue 0.000% 7/15/40 5,000 2,316 Chesapeake VA Toll Road Revenue 5.000% 7/15/47 3,000 2,801 Chesterfield County VA Economic Development Authority Retirement Facilities Revenue (Brandermill Woods Project) 5.125% 1/1/43 4,750 4,069 Fairfax County VA Economic Development Authority Residential Care Facilities Revenue (Goodwin House Inc.) 5.000% 10/1/27 1,875 1,913 Fairfax County VA Economic Development Authority Residential Care Facilities Revenue (Goodwin House Inc.) 5.125% 10/1/37 4,000 4,013 Fairfax County VA Economic Development Authority Residential Care Facilities Revenue (Vinson Hall LLC) 5.000% 12/1/32 1,500 1,363 Fairfax County VA Economic Development Authority Residential Care Facilities Revenue (Vinson Hall LLC) 5.000% 12/1/42 2,800 2,420 Fairfax County VA Public Improvement GO 5.000% 10/1/14 2,100 2,193 Hanover County VA Economic Development Authority Residential Care Facility Revenue (Covenant Woods) 5.000% 7/1/42 5,550 4,510 Lynchburg VA Industrial Development Authority Healthcare Facilities Revenue (Centra Health Inc.) 5.200% 1/1/18 515 516 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/33 4,500 4,579 Route 460 Funding Corp. of Virginia Toll Road Revenue 5.125% 7/1/49 7,630 7,128 Route 460 Funding Corp. of Virginia Toll Road Revenue 5.000% 7/1/52 6,660 6,030 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/37 6,070 5,793 Tobacco Settlement Financing Corp Virginia Revenue 5.000% 6/1/47 4,995 3,196 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 10,000 10,829 Tobacco Settlement Financing Corp. Virginia Revenue 5.200% 6/1/46 9,500 6,277 Virginia Small Business Financing Authority Revenue (Elizabeth River Crossings Project) 5.250% 1/1/32 8,000 7,916 Virginia Small Business Financing Authority Revenue (Elizabeth River Crossings Project) 6.000% 1/1/37 16,000 16,567 Virginia Small Business Financing Authority Revenue (Elizabeth River Crossings Project) 5.500% 1/1/42 16,350 16,256 Virginia Small Business Financing Authority Revenue (Express Lanes LLC) 5.000% 7/1/34 11,500 10,660 Virginia Small Business Financing Authority Revenue (Express Lanes LLC) 5.000% 1/1/40 14,000 12,675 134,584 Washington (1.2%) Chelan County WA Public Utility District No. 1 Consolidated System Revenue (Chelan Hydro) 5.500% 7/1/25 2,500 2,834 Chelan County WA Public Utility District No. 1 Consolidated System Revenue (Chelan Hydro) 5.500% 7/1/26 4,000 4,488 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/21 5,000 5,708 Port of Seattle WA Revenue 5.000% 8/1/23 2,810 3,198 Port of Seattle WA Revenue 5.000% 9/1/25 3,000 3,274 Port of Seattle WA Revenue 5.000% 6/1/30 9,000 9,489 Tobacco Settlement Authority Washington Revenue 5.250% 6/1/30 9,060 9,428 Tobacco Settlement Authority Washington Revenue 5.250% 6/1/31 5,000 5,143 Washington GO 5.000% 8/1/14 3,390 3,513 Washington GO 5.000% 7/1/15 (2) 2,425 2,615 Washington GO 5.000% 8/1/37 10,005 10,639 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/38 (4) 7,395 7,585 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/43 (12) 10,000 10,193 Washington Higher Education Facilities Authority Revenue (Seattle University Project) 5.250% 5/1/34 5,000 5,178 83,285 West Virginia (0.3%) West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Appalachian Power Co. - Amos Project) 5.375% 12/1/38 2,500 2,570 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.625% 9/1/32 6,000 6,181 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.375% 6/1/38 5,000 5,126 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.500% 6/1/44 5,000 5,127 19,004 Wisconsin (2.0%) Platteville WI Redevelopment Authority Revenue (Platteville Real Estate) 5.000% 7/1/42 3,000 2,764 Public Finance Authority of Wisconsin Airport Facilities Revenue (AFCO Investors II Portfolio) 5.000% 10/1/23 10,100 9,282 Public Finance Authority of Wisconsin Airport Facilities Revenue (TRIPS Obligated Group) 5.000% 7/1/22 12,250 12,465 Public Finance Authority of Wisconsin Airport Facilities Revenue (TRIPS Obligated Group) 5.250% 7/1/28 12,000 11,759 Public Finance Authority of Wisconsin Airport Facilities Revenue (TRIPS Obligated Group) 5.000% 7/1/42 5,000 4,350 Public Finance Authority of Wisconsin CCRC Revenue (Glenridge on Palmer Ranch Inc. Project) 8.250% 6/1/46 12,000 13,236 University of Wisconsin Hospitals & Clinics Authority Revenue 5.000% 4/1/26 2,410 2,591 Wisconsin GO 6.000% 5/1/27 17,000 19,747 Wisconsin GO 6.250% 5/1/37 20,200 22,470 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.500% 7/1/40 5,675 5,850 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.625% 4/15/39 10,810 11,017 Wisconsin Health & Educational Facilities Authority Revenue (Beaver Dam Community Hospitals Inc. Project) 6.750% 8/15/14 (Prere.) 3,500 3,680 Wisconsin Health & Educational Facilities Authority Revenue (Children’s Hospital of Wisconsin Inc.) 5.375% 8/15/37 5,000 5,113 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) 5.000% 11/15/44 10,000 10,000 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/32 5,500 5,601 139,925 Total Tax-Exempt Municipal Bonds (Cost $6,693,249) 6,790,882 Shares Temporary Cash Investment (1.9%) Money Market Fund (1.9%) 5 Vanguard Municipal Cash Management Fund (Cost $130,118) 0.101% 130,118,261 130,118 Total Investments (99.9%) (Cost $6,823,367) 6,921,000 Other Assets and Liabilities (0.1%) Other Assets 130,527 Liabilities (123,257) 7,270 Net Assets (100%) 6,928,270 High-Yield Tax-Exempt Fund At October 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 6,955,181 Undistributed Net Investment Income — Accumulated Net Realized Losses (124,544) Unrealized Appreciation (Depreciation) 97,633 Net Assets 6,928,270 Investor Shares—Net Assets Applicable to 122,892,106 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,306,915 Net Asset Value Per Share—Investor Shares $10.63 Admiral Shares—Net Assets Applicable to 528,588,355 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 5,621,355 Net Asset Value Per Share—Admiral Shares $10.63 • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2013, the aggregate value of these securities was $76,550,000, representing 1.1% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of October 31, 2013. 4 Security made only partial interest payments during the period ended October 31, 2013. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. This page intentionally left blank. This page intentionally left blank. Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. (15) Build America Mutual Assurance Company. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. F950 122013 Item 2 : Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant’s principal executive officer, principal financial officer, principal accounting officer or controller or persons performing similar functions. The Code of Ethics was amended during the reporting period covered by this report to make certain technical, non-material changes. Item 3 : Audit Committee Financial Expert. The following members of the Audit Committee have been determined by the Registrant’s Board of Trustees to be Audit Committee Financial Experts serving on its Audit Committee, and to be independent: Rajiv L. Gupta, Amy Gutmann, JoAnn Heffernan Heisen, F. Joseph Loughrey, Mark Loughridge, Scott C. Malpass, André F. Perold, and Alfred M. Rankin, Jr. Item 4 : Principal Accountant Fees and Services. (a) Audit Fees. Audit Fees of the Registrant Fiscal Year Ended October 31, 2013: $166,000 Fiscal Year Ended October 31, 2012: $166,000 Aggregate Audit Fees of Registered Investment Companies in the Vanguard Group. Fiscal Year Ended October 31, 2013: $5,714,113 Fiscal Year Ended October 31, 2012: $4,809,780 Includes fees billed in connection with audits of the Registrant and other registered investment companies in the Vanguard complex. Also includes fees billed in connection with audits of The Vanguard Group, Inc. and Vanguard Marketing Corporation for Fiscal Year Ended October 31, 2013. (b) Audit-Related Fees. Fiscal Year Ended October 31, 2013: $1,552,950 Fiscal Year Ended October 31, 2012: $1,812,565 Includes fees billed in connection with assurance and related services provided to the Registrant, other registered investment companies in the Vanguard complex, The Vanguard Group, Inc., and Vanguard Marketing Corporation. (c) Tax Fees. Fiscal Year Ended October 31, 2013: $110,000 Fiscal Year Ended October 31, 2012: $490,518 Includes fees billed in connection with tax compliance, planning, and advice services provided to the Registrant, other registered investment companies in the Vanguard complex, The Vanguard Group, Inc., and Vanguard Marketing Corporation. Also includes fees billed in connection with certain tax services related to audits of the Registrant and other registered investment companies in the Vanguard complex for Fiscal Year Ended October 31, 2012. (d) All Other Fees. Fiscal Year Ended October 31, 2013: $132,000 Fiscal Year Ended October 31, 2012: $16,000 Includes fees billed in connection with tax compliance, planning, and advice services provided to the Registrant, other registered investment companies in the Vanguard complex, The Vanguard Group, Inc., and Vanguard Marketing Corporation. (e) (1) Pre-Approval Policies. The policy of the Registrant’s Audit Committee is to consider and, if appropriate, approve before the principal accountant is engaged for such services, all specific audit and non-audit services provided to: the Registrant, other registered investment companies in the Vanguard complex, The Vanguard Group, Inc., and entities controlled by The Vanguard Group, Inc. that provide ongoing services to the Registrant. In making a determination, the Audit Committee considers whether the services are consistent with maintaining the principal accountant’s independence. In the event of a contingency situation in which the principal accountant is needed to provide services in between scheduled Audit Committee meetings, the Chairman of the Audit Committee would be called on to consider and, if appropriate, pre-approve audit or permitted non-audit services in an amount sufficient to complete services through the next Audit Committee meeting, and to determine if such services would be consistent with maintaining the accountant’s independence. At the next scheduled Audit Committee meeting, services and fees would be presented to the Audit Committee for formal consideration, and, if appropriate, approval by the entire Audit Committee. The Audit Committee would again consider whether such services and fees are consistent with maintaining the principal accountant’s independence. The Registrant’s Audit Committee is informed at least annually of all audit and non-audit services provided by the principal accountant to the Vanguard complex, whether such services are provided to: the Registrant, other registered investment companies in the Vanguard complex, The Vanguard Group, Inc., or other entities controlled by The Vanguard Group, Inc. that provide ongoing services to the Registrant. (2) No percentage of the principal accountant’s fees or services were approved pursuant to the waiver provision of paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) For the most recent fiscal year, over 50% of the hours worked under the principal accountant’s engagement were not performed by persons other than full-time, permanent employees of the principal accountant. (g) Aggregate Non-Audit Fees. Fiscal Year Ended October 31, 2013: $242,000 Fiscal Year Ended October 31, 2012: $506,518 Includes fees billed for non-audit services provided to the Registrant, other registered investment companies in the Vanguard complex, The Vanguard Group, Inc., and Vanguard Marketing Corporation. (h) For the most recent fiscal year, the Audit Committee has determined that the provision of all non-audit services was consistent with maintaining the principal accountant’s independence. Item 5 : Audit Committee of Listed Registrants. Not Applicable. Item 6 : Investments. Not Applicable. Item 7 : Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8 : Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9 : Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10 : Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrant’s Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Code of Ethics. (b) Certifications. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD MUNICIPAL BOND FUNDS BY: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: December 19, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MUNICIPAL BOND FUNDS BY: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: December 19, 2013 VANGUARD MUNICIPAL BOND FUNDS BY: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: December 19, 2013 Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444, Incorporated by Reference.
